Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20   Page 1 of 330 PageID 1590
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                                                 Page 2 of 330 PageID 1591



                                                    TABLE OF CONTENTS


Table of Contents ...........................................................................................................................2

Table of Authorities ....................................................................................................................3–4

I.        Factual and Procedural Background ...........................................................................5–8

II.       Summary of GuideOne’s Argument ..........................................................................8–10

III.      Summary Judgment Standard.................................................................................. 10–11

IV.       Exhibits ............................................................................................................................. 11

V.        Argument and Authority ........................................................................................... 11–21


          a. An appraisal award may be disregarded when it is made without
             authority or is not made in substantial compliance with the Policy. ..............11–21

                   i.      First United failed to comply with the terms of the Policy by
                           failing to present GuideOne with a sworn proof of loss as
                           requested or generally cooperate with GuideOne’s attempts
                           to resolve the claim. .................................................................................14–17

                  ii.      First United failed to comply with the terms of the Policy
                           when it prematurely and unilaterally asked the Deaf Smith
                           County District Court to appoint an umpire through an ex
                           parte proceeding. ......................................................................................17–18

                 iii.      The improperly appointed umpire issued an award going
                           beyond the scope of the differences between the parties. ...........................19

                  iv.      The improperly appointed umpire was not impartial due to
                           his financial interest in the outcome of the appraisal process.
                           ....................................................................................................................20–21

VI.       Conclusion and Prayer ..............................................................................................22–23




                                                               Page 2 of 23
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                                                     Page 3 of 330 PageID 1592



                                                    TABLE OF AUTHORITIES
Cases


Anderson v. Liberty Lobby, Inc., 477 U.S. 242 (1986) ................................................................. 10

ARM Props. Mgmt. Grp. v. RSUI Indem. Co., 400 F. App'x 938 (5th Cir. 2010) ........................ 13

Celotex Corp. v. Catrett, 477 U.S. 317 (1986) ............................................................................. 10

Central Life Ins. Co. v. Aetna Cas. & Surety Co., 466 N.W.2d 257 (Iowa 1991) ........................ 20

Delaware Underwriters v. Brock, 211 S.W. 779 (Tex. 1919) ................................................ 20, 21

Duffie v. United States, 600 F.3d 362 (5th Cir. 2010) .................................................................. 11

Fisch v. Transcontinental Ins. Co., 356 S.W.2d 186 (Tex. Civ. App.—Houston 1962) .............. 19

Fontenot v. Upjohn Co., 780 F.2d 1190 (5th Cir. 1986)............................................................... 10

Franco v. Slavonic Mut. Fire Ins. Ass'n, 154 S.W.3d 777 (Tex. App.—Houston [14th Dist.]

  2004, no pet.)............................................................................................................................. 12

Gardner v. State Farm Lloyds, 76 S.W.3d 140 (Tex. App.—Houston [14th] 2002) ................... 20

Gen. Star Indem. Co. v. Spring Creek Vill. Apartments Phase V, Inc., 152 S.W.3d 733 (Tex.

  App.—Houston [14th Dist.] 2004, no pet.) ......................................................................... 20, 21

Hall Bros. v. Western Assurance Co., 133 Ala. 639 (Ala. 1902) ................................................. 21

Hennessey v. Vanguard Ins. Co., 895 S.W.2d 794 (Tex. App. 1995) ...................................... 8, 13

In re Universal Underwriters of Tex. Ins. Co., 345 S.W.3d 404 (Tex. 2011) .............................. 12

Jimenez v. Liberty Ins. Corp., No. CV H-16-1866, 2017 WL 6368663 (S.D. Tex. Nov. 9, 2017)

   ................................................................................................................................................... 19

Mainali Corp. v. Covington Specialty Ins. Co., 872 F.3d 255 (5th Cir. 2017) ....................... 12, 13

Mattox v. Safeco Ins. Co. of Indiana, No. 1:16-CV-1037-DAE, 2018 WL 3603102 (W.D. Tex.

  May 29, 2018) ........................................................................................................................... 13




                                                                  Page 3 of 23
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                                                 Page 4 of 330 PageID 1593



Nolan v. GeoVera Specialty INS. Co., No. 1:11-CV-207, 2012 WL 12892787 (E.D. Tex. Aug.

   10, 2012).................................................................................................................................... 12

Phoenix Assur. Co., Ltd, of London, England v. Davis, 67 F.2d 824 (5th Cir. 1933) .................. 21

Providence Lloyds Ins. Co. v. Crystal City Ind. Sch. Dist., 877 S.W.2d 872 (Tex. App—San

   Antonio 1994, no writ) .............................................................................................................. 20

Provident Life & Accident Ins. Co. v. Knott, 128 S.W.3d 211 (Tex.2003) .................................. 13

State Farm Lloyds v. Johnson, 290 S.W.3d 886 (Tex. 2009) ....................................... 8, 12, 13, 20

Triple S Properties Inc. v. St. Paul Surplus Lines Ins. Co., No. 3:08-CV-796-O, 2010 WL

   3911422 (N.D. Tex. Oct. 5, 2010) ............................................................................................ 19

U.S. Pecan Trading Co. v. General Ins. Co. of Am. No. EP-08-CV-347-DB, 2009 WL 10669396

   (W.D. Tex. May 29, 2009) ........................................................................................................ 20

Statutes


28 U.S.C. §2201 ............................................................................................................................ 10

Rules


FED. R. CIV. P. 56(a) ..................................................................................................................... 10




                                                               Page 4 of 23
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                Page 5 of 330 PageID 1594



                            I. Factual and Procedural Background

       GuideOne filed this instant action for declaratory judgment to set aside an appraisal award

that was not obtained pursuant to the terms and conditions of the applicable insurance policy. The

subject policy, identified as policy number 1432-879 (the “Policy”) and attached hereto as Exhibit

1, was issued to Defendant First United Methodist Church of Hereford (“First United”). The

Policy’s effective dates were 10/20/2016 to 10/20/2017.

       On June 20, 2017, First United made a claim on the Policy for property damage caused by

a hail event. GuideOne timely investigated the claim and paid $221,259.20 (actual cash value) for

covered damages to First United. After accepting the payments, First United represented to

GuideOne that they would be making repairs and would submit verification for the recoverable

depreciation amounts. Then, on December 8, 2017, GuideOne received notice that First United

was now represented by a public adjuster, Public Claims Adjusters, Inc. On January 9, 2018,

GuideOne contacted the public adjuster requesting an update on the repairs. On January 24, 2018,

the public adjuster firm responded:

       “Sorry for the delay, we have a new PA assigned and handling the file who's
       working with the church and contractor. I will send over their contact info on who's
       the rep now handling the case directly.”
See Exhibit 2.
       On February 2, 2018, GuideOne again contacted the public adjuster requesting an update

on the repairs. The public adjuster firm responded:

       “No repairs have or will be starting anytime, probably for the next 3-4 months. We
       are working with the insured and contractor on price and scope errors on the
       adjusters estimate and will be in touch soon.”

See Exhibit 3.




                                          Page 5 of 23
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                 Page 6 of 330 PageID 1595



       GuideOne then received a letter by fax on February 14, 2018, stating that First United

disputed the value of the loss (as determined by GuideOne) and sought to invoke the appraisal

clause in the Policy. First United, however, provided no information as to what it believed was the

value of the loss. On March 9, 2018, GuideOne responded to the demand for appraisal requesting

that First United first comply with the Policy provisions by providing a sworn proof of loss with

estimates for the damages being claimed. The requested information was never received. On

March 19, 2018, GuideOne sent follow up correspondence again requesting a proof of loss. On

March 28, 2018, GuideOne received correspondence from the public adjuster firm stating:

       “The contractor Trigg Construction sent you an estimate back in Sept 2017 for
       roughly $550,000 and you didn't pay it. Would you like to settle the clam with a
       global release in the range of $ 600,000 - 700,000 to close this out? There's a lot
       of missing items that are associated with this massive repair to the entire
       complex. Just the OSHA, Cranes, mobilities, supervision and Federal Safety
       requirements alone is a significant amount of money, let alone the missing overhead
       and profit not included in the estimate(s). These two items represent a fraction of
       repairs missing and needed on this claim. Let me know your thoughts so we can
       figure this out quickly, if not we genuinely have a large disagreement on the scope
       and total amount of the claim.”

See Exhibit 4.

       But in fact, GuideOne never received an estimate from Trigg Construction or any damages

estimate on behalf of First United. This March 28, 2018 correspondence was the first mention of

any information regarding what First United may have believed to be the amount of loss. Notably,

the email from the public adjuster did not include any actual estimate of damages prepared by

Trigg Construction.

       Then on April 6, 2018, GuideOne received a copy of correspondence sent to Todd Bilbrey

(“Bilbrey”) from the lawyer for First United stating that he (Bilbrey) had been appointed by the

Deaf Smith County District Court as the umpire for the appraisal. See Exhibit 5. A copy of the

signed court order from the Deaf Smith County District Court (“the Order”) was the first notice



                                           Page 6 of 23
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                 Page 7 of 330 PageID 1596



that GuideOne received that First United was seeking appointment of an umpire from a court.

GuideOne never received any notice from First United that it had filed a motion or lawsuit with

the Deaf Smith County District Court involving this matter. Notice was only provided to GuideOne

after an order appointing Bilbrey as the umpire had been signed. Out of an abundance of caution,

and in order to comply with the Order, GuideOne designated its appraiser, Ronald Moe.

       An Appraisal Award was then issued on July 18, 2018 in the amount of $731,640.25

(notably higher than the alleged damages asserted in the March 28, 2018 email from the public

adjuster). See Exhibit 6. GuideOne’s appraiser did not agree with and did not sign the Appraisal

Award. See id.

       Bilbrey then submitted an invoice for “Property Appraisal Services” in the amount of

$9,320.50. See Exhibit 7. Bilbrey’s fee was calculated as a percentage of the RCV loss assigned

by the appraisal, plus an administrative fee of $175.00. Specifically, Bilbrey charged 1.25% of the

Appraisal Award of $731,640.25, totaling $9,145.50.

       GuideOne filed the underlying suit on July 27, 2018. See Dkt. No. 1. First United appeared

in this suit on October 5, 2018 and then filed a counterclaim against GuideOne on October 15,

2018. See Dkt. Nos. 7, 11. GuideOne answered the counterclaim on November 30, 2018. See Dkt.

No. 21. First United also sued independent agent Sunni Denise Boenker, individually, and as d/b/a

Boenker & Wheelwright Insurance (“Boenker”) for alleged misrepresentations regarding the

Policy and for violations of the Texas Deceptive Trade Practices Act. Boenker filed a motion to

dismiss First United’s claims, which this Court granted on October 3, 2019. See Dkt. No. 46.

       On May 30, 2019, First United filed a Motion to Dismiss GuideOne’s declaratory judgment

action for lack of subject matter jurisdiction and/or for a failure to state a claim pursuant to the

Rooker-Feldman doctrine. See Dkt. No. 33. GuideOne filed its timely response in opposition on




                                           Page 7 of 23
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                 Page 8 of 330 PageID 1597



June 20, 2019.      See Dkt. No. 37.       This Court issued its Findings, Conclusions, and

Recommendation to Deny First United’s Motion to Dismiss on November 1, 2019, to which First

United filed its objections on November 15, 2019. See Dkt. Nos. 47, 48.

       Now, GuideOne files this Motion for Summary Judgment seeking entry of a declaratory

judgment stating the Appraisal Award at issue in this matter does not comply with the Policy for

the reasons detailed below, and seeking entry of an Order striking Bilbrey as an umpire in this

appraisal of this matter, setting aside the Appraisal Award entered by Bilbrey, and for such other,

further relief as this Court may deem proper and just.

                                      II.
                        SUMMARY OF GUIDEONE’S ARGUMENT

       An actual controversy has arisen between GuideOne and First United with respect to

whether the Appraisal Award, which purportedly sets the amount of damages under the insurance

contract, was issued in compliance with the terms of the contract. Further, GuideOne has no other

adequate remedy at law. If an appraisal award is flawed it can be remedied by disregarding it. State

Farm Lloyds v. Johnson, 290 S.W.3d 886, 895 (Tex. 2009). Texas courts recognize three situations

where the results of an otherwise binding appraisal may be disregarded: (1) when the award was

made without authority; (2) when the award was the result of fraud, accident or mistake; or (3)

when the award was not made in substantial compliance with the terms of the contract. Hennessey

v. Vanguard Ins. Co., 895 S.W.2d 794, 798 (Tex. App. 1995), writ denied (Aug. 1, 1995).

       The Appraisal Award issued in this matter was not made in substantial compliance with

the terms of the Policy and was not made with proper authority and, therefore, should be set aside.

The relevant language in the Policy states the following:




                                           Page 8 of 23
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                  Page 9 of 330 PageID 1598



               Appraisal

               If we and you disagree on the amount of loss, either may make a written
               demand for an appraisal of the loss. In this event, each party will select a
               competent and impartial appraiser and notify the other of the appraiser
               selected within 20 days of such demand. The two appraisers will select an
               umpire. If they cannot agree within 15 days upon such umpire, either may
               request that selection be made by a judge of a court having jurisdiction.
               Each appraiser will state the amount of loss. If they fail to agree, they will
               submit their differences to the umpire. A decision agreed to by any two will
               be binding as to the amount of loss.

See Exhibit 1 at p. 57-58 ¶ E2.

       GuideOne seeks a declaration that the Appraisal Award does not comply with the terms of

the Policy and was made without proper authority because, despite requests, First United failed to

provide a proof of loss or other evidence showing that the parties actually disagreed on the amount

of loss before invoking the appraisal clause.

       Moreover, GuideOne seeks a declaration that the Appraisal Award does not comply with

the terms of the Policy and was made without authority because the appointment of an umpire was

premature and improper. The appraisal clause dictates that the two appraisers will select an umpire

and that if they cannot agree, they, not the parties, will take up the issue with a court having

jurisdiction. The request for appraisal was premature, as no disagreement existed between the

parties regarding the value of loss, so an appraiser had not yet been appointed by GuideOne. First

United ignored the Policy’s relevant provisions, skipping the steps it did not care to follow and

unilaterally acting to have an umpire appointed by a court.

       Further, GuideOne seeks a declaration that the Appraisal Award does not comply with the

terms of the Policy and was made without authority because the umpire made decisions and issued

an award that went beyond the scope of the differences. Under the terms of the Policy, the umpire

is to make a determination regarding the differences between the appraisers. Here the umpire




                                           Page 9 of 23
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                 Page 10 of 330 PageID 1599



 simply did his own appraisal of the entire loss. Furthermore, he had no authority under which to

 enter any Appraisal Award.

        Finally, GuideOne seeks a declaration that the Appraisal Award does not comply with the

 terms of the Policy and was made without authority because the improperly appointed umpire had

 a direct financial interest in the outcome of the appraisal process and, therefore, he was not a

 competent and impartial appraiser as required by the Policy.

        Pursuant to 28 U.S.C. §2201, et seq., Plaintiff GuideOne asks that this award be set aside

 and for a declaration that this Appraisal Award is void, was not made or achieved with proper

 authority and in compliance with the Policy, and is not binding as to the amount of damages, if

 any, in this claim.

                                       III.
                            SUMMARY JUDGMENT STANDARD

        Summary judgment is appropriate when there is no genuine dispute as to any material fact

 and the moving party is entitled to judgment as a matter of law. FED. R. CIV. P. 56(a); Anderson v.

 Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A dispute regarding a material fact is “genuine”

 when “the evidence is such that a reasonable jury could return a verdict for the non-moving party.”

 Id. A movant is entitled to summary judgment as a matter of law if it can show, through informing

 the court of the basis of its motion and by identifying the relevant portions of the record, the

 absence of a genuine issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).

 When “the movant bears the burden of proof on an issue, either because he is the plaintiff, or as a

 defendant he is asserting an affirmative defense, he must establish beyond peradventure all of the

 essential elements of the claim or defense to warrant judgment in his favor.” Fontenot v. Upjohn

 Co., 780 F.2d 1190, 1194 (5th Cir. 1986)(emphasis in original). “The movant bears the burden of

 identifying those portions of the record it believes demonstrate the absence of a genuine issue of



                                           Page 10 of 23
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                Page 11 of 330 PageID 1600



 material fact.” Duffie v. United States, 600 F.3d 362, 371 (5th Cir. 2010) (internal citations

 omitted).


                                             IV.
                                           EXHIBITS

        In support of this Motion, GuideOne offers the following exhibits:


             Exhibit 1: First United Methodist Church of Hereford’s Insurance Policy;

             Exhibit 2: Email from Public Claim Adjusters, Inc. to Sharon Gross-Bryant dated
                       01/24/2018;

             Exhibit 3: Email from Public Claim Adjusters, Inc. to Sharon Gross-Bryant dated
                       02/02/2018;

             Exhibit 4: Email from Public Claim Adjusters, Inc. to Sharon Gross-Bryant dated
                       03/28/2018

             Exhibit 5: Letter from Todd M. Hurd to Todd Bilbrey dated 04/06/2018

             Exhibit 6: Appraisal Award

             Exhibit 7: Todd Bilbrey’s Invoice

             Exhibit 8: Deposition Transcript of Michelle Brisendine

             Exhibit 9: Deposition Transcript of Roy Carlson

             Exhibit 10: Deposition Transcript of Kevin Bushart

             Exhibit 11: Deposition Transcript of Ronald Sorenson

             Exhibit 12: Letter from Sharon Gross-Bryant to First United dated 03/09/2018

             Exhibit 13: Email from Ronald Sorenson to Sharon Gross-Bryant dated 12/12/2017

             Exhibit 14: Email from Michelle Brisendine to Sharon Gross-Bryant dated 11/29/2017




                                          Page 11 of 23
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                   Page 12 of 330 PageID 1601



                                          V.
                                ARGUMENT AND AUTHORITY

 A.     An appraisal award may be disregarded when it is made without authority or is not
        made in substantial compliance with the Policy.

        An appraisal clause is a standard, enforceable provision commonly found in insurance

 contracts or policies in Texas, the purpose of which is to resolve disputes regarding the amount of

 damages related to a covered claim. Johnson, 290 S.W.3d at 888-89. The effect of including an

 appraisal clause “is to estop one party from contesting the issue of damages in a suit on the

 insurance contract, leaving only the question of liability to be determined.” Franco v. Slavonic

 Mut. Fire Ins. Ass'n, 154 S.W.3d 777, 786 (Tex. App.—Houston [14th Dist.] 2004, no pet.); see

 also Mainali Corp. v. Covington Specialty Ins. Co., 872 F.3d 255, 258 (5th Cir. 2017). The

 underpinnings supporting such clauses are that appraisal provides an efficient way for the insurer

 and its insured to resolve differences regarding the amount of loss through the evaluation of

 competing estimates by a neutral third-party umpire. See Nolan v. GeoVera Specialty INS. Co.,

 No. 1:11-CV-207, 2012 WL 12892787, at *4 (E.D. Tex. Aug. 10, 2012) (noting that the appraisal

 clauses are intended “to resolve insurance claim disputes in a more timely and efficient basis”); In

 re Universal Underwriters of Tex. Ins. Co., 345 S.W.3d 404, 407 (Tex. 2011) (“Appraisals can

 provide a less expensive, more efficient alternative to litigation”).

        Appraisal clauses are “generally enforceable” in Texas. In re Universal, 345 S.W.3d at

 406-07.   Furthermore, such clauses appear “in almost every homeowners, automobile, and

 property policy in Texas.” Johnson, 290 S.W.3d at 888-89. Texas courts, however, have

 recognized three situations where the results of an otherwise binding appraisal may be disregarded,

 including: (1) when the award was made without authority; (2) when the award was the result of

 fraud, accident or mistake; or (3) when the award was not made in substantial compliance with the




                                            Page 12 of 23
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                  Page 13 of 330 PageID 1602



 terms of the contract. Hennessey, 895 S.W.2d at 798; see also Mainali, 872 F.3d at 258. The

 Appraisal Award issued in this matter was not made in substantial compliance with the terms of

 the Policy and was not made with proper authority and, therefore, should be set aside.

        The relevant language in the Policy states the following:

                Appraisal

                If we and you disagree on the amount of loss, either may make a written
                demand for an appraisal of the loss. In this event, each party will select a
                competent and impartial appraiser and notify the other of the appraiser
                selected within 20 days of such demand. The two appraisers will select an
                umpire. If they cannot agree within 15 days upon such umpire, either may
                request that selection be made by a judge of a court having jurisdiction.
                Each appraiser will state the amount of loss. If they fail to agree, they will
                submit their differences to the umpire. A decision agreed to by any two will
                be binding as to the amount of loss.

 See Exhibit 1 at p. 57-58 ¶ E2.

        Texas courts apply the same rules to the interpretation of insurance policies as to any other

 contract and “read all parts of each policy together and exercise caution not to isolate particular

 sections or provisions from the contract as a whole.” ARM Props. Mgmt. Grp. v. RSUI Indem. Co.,

 400 F. App'x 938, 940 (5th Cir. 2010) (quoting Provident Life & Accident Ins. Co. v. Knott, 128

 S.W.3d 211, 216 (Tex.2003)). An appraisal clause in an insurance policy “binds the parties to

 have the extent or amount of the loss determined in a particular way.” Mattox v. Safeco Ins. Co. of

 Indiana, No. 1:16-CV-1037-DAE, 2018 WL 3603102, at *3 (W.D. Tex. May 29, 2018) (quoting

 Johnson, 290 S.W.3d 886, 895 (Tex. 2009) (“Like any other contractual provision, appraisal

 clauses should be enforced”)). Nevertheless, “[w]hen an appraisal award is not an honest

 assessment of the loss, it may be disregarded[.]” Johnson, 290 S.W.3d at 895.




                                           Page 13 of 23
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                  Page 14 of 330 PageID 1603



         First United failed to properly invoke the appraisal clause or otherwise comply with the

 terms of the Policy by failing to provide GuideOne with a sworn proof of loss as requested. First

 United then further violated the Policy when it prematurely and unilaterally sought the

 appointment of an umpire from the Deaf Smith County District Court through an ex parte

 proceeding. Moreover, the resulting Appraisal Award is tainted by the improper scope of the

 appointed umpire’s review and his direct financial interest in the outcome of the appraisal.

 Accordingly, good cause exists for disregarding the Appraisal Award, as it was made without

 proper authority and does not substantially comply with the Policy.

             1. First United failed to comply with the terms of the Policy by failing to present
                GuideOne with a sworn proof of loss as requested or generally cooperate with
                GuideOne’s attempts to resolve the claim.

         Under the terms of the Policy, “[i]f [GuideOne] and [First United] disagree on the amount

 of loss, either may make a written demand for an appraisal of the loss.” See Exhibit 1 at p. 57-58,

 ¶ E2 . In such an event, the appraiser for each party is required to provide an “amount of the loss”

 incurred. Id. First United was specifically required by the Policy to submit to GuideOne “a signed,

 sworn proof of loss containing the information we request to investigate the claim” in the event of

 any loss or damage. Id. at p. 58, ¶ 3a(7). Additionally, First United was generally required to

 “[c]ooperate with [Guide One] in the investigation or settlement of the claim[,]” including

 allowing GuideOne access to First United’s records “[a]s often as reasonably required.” Id. at p.

 58, ¶¶ 3a (6), (8).

         Shortly following the April 2017 hail event that forms the bases of First United’s claims, a

 company named Trigg Construction (“Trigg”) visited the church and requested permission to

 check First United’s roof for hail damage. See Exhibit 8 (Deposition of Michelle Brisendine) at

 10:2-15. Trigg inspected the roof and found hail damage. See id. at 15:20-16:7. Trigg represented




                                            Page 14 of 23
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                  Page 15 of 330 PageID 1604



 to First United’s business manager that it had experience with insurance claims and, as part of the

 roof repair process, would assist the church obtaining money to repair the hail damaged roof from

 its insurance company, GuideOne. See id. at 16:23-17:21; see also Exhibit 9 (Deposition of Roy

 Carlson) at 9:7-13. Ultimately, First United entered into a contract with Trigg for the repair of its

 roof. See id. at 16:19-22.; see also id. at 8:20-9:6. First United intended to rely on Trigg to

 communicate with GuideOne during the roof repair process. See Exhibit 9 at 13:10-13; see also

 Exhibit 10 (Deposition of Kevin Bushart) at 42:10-12; Exhibit 3 at 22:8-15.

        Two First United representatives could not recall seeing any written estimate from Trigg

 regarding the church’s roof repair. See Exhibit 9 at 11:13-18, 12:7-13; Exhibit 8 at 24:2-5. While

 Kevin Bushart, testifying on behalf of First United, believes he saw an estimate from Trigg, he

 does not know of any sworn proof of loss presented to GuideOne on behalf of the Church. See

 Exhibit 10 at 27:5-12, 34:6-8. Notably, First United has not produced in this litigation any estimate

 from Trigg or any sworn proof of loss submitted (as neither exist). Mr. Bushart stated he did not

 believe a sworn proof of loss was required, yet acknowledges one was requested by GuideOne.

 See id. at 34:6-35:14. Mr. Bushart’s testimony serves as an admission that First United did not

 comply with the terms of the Policy in refusing to provide GuideOne with a sworn proof of loss.

        While GuideOne did receive a letter dated February 14, 2018 stating that First United

 disputed the value of the loss as determined by GuideOne’s appraiser Ron Sorenson, the letter was

 silent as to what First United claimed its damages to be. GuideOne then sent a letter to First United

 requesting a sworn proof of loss so that it could evaluate any discrepancies and determine whether

 to revise the estimate prepared by Mr. Sorenson. See Exhibit 12 (Letter from Sharon Gross-Bryant

 to First United). On March 28, 2018, Mr. Sorenson confirmed to GuideOne that he had still

 received nothing in terms of an estimate or scope of repair from First United or its representatives.




                                            Page 15 of 23
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                 Page 16 of 330 PageID 1605



 See Exhibit 11 (Deposition of Ronald Sorenson) at 50:20-51:9.

         First United and its representatives allege that a September 2017 “estimate” was prepared

 and issued by Trigg. Mr. Sorenson confirmed that he never received an estimate from Trigg and,

 in fact, testified that he had received several emails from Trigg during the relevant time period

 stating that an estimate had not been completed. Id. at 52:10-19; see also 86:14-87:15 (noting that

 Mr. Sorenson, in correspondence with Dan Miller of Trigg, was informed that Trigg had not

 finalized an estimate regarding the claim at issue); Exhibit 13 (Email from Ronald Sorenson to

 Sharon Gross-Bryant); Exhibit 14 (Email from Michelle Brisendine to Sharon Gross-Bryant). The

 “estimate” that was allegedly sent in September 2017 has not been produced by First United in

 this case.

         As set forth above, the Policy provides that GuideOne may request a sworn proof of loss

 in order to evaluate any disputes regarding claims. Without a sworn proof of loss to examine and

 compare to the estimates of its own adjuster, GuideOne was incapable of “disagreeing” with First

 United’s claim. The first step of the appraisal process requires the parties to have a disagreement

 – without such the process cannot move forward. Here, GuideOne was not even presented the

 opportunity to determine whether or not it “disagreed” with any damages asserted by First United

 before First United proceeded to run roughshod over the remaining terms of the appraisal process.

 Approximate figures provided from a public adjuster firm on March 28, 2018, reflecting an

 “estimate” reportedly completed in September 2017, but not provided to Mr. Sorenson (or anyone

 else), represented the first mention of any numbers whatsoever to GuideOne regarding what First

 United believed was the value of its loss.




                                              Page 16 of 23
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                   Page 17 of 330 PageID 1606



        Instead of working with GuideOne to properly adjust the loss pursuant to the policy, First

 United went behind GuideOne’s back and appeared before a judge in the Deaf Smith County

 District Court and had an umpire improperly appointed on April 3, 2018. First United’s failure to

 comply with the terms of the Policy—namely in seeking to invoke the appraisal process without

 following the necessary progression of steps and for failing to provide GuideOne with the

 requested sworn proof of loss—serves as sufficient reason alone to set aside the Appraisal Award.

            2. First United failed to comply with the terms of the Policy when it prematurely
               and unilaterally asked the Deaf Smith County District Court to appoint an
               umpire through an ex parte proceeding.

        As set forth above, First United did not properly invoke the appraisal clause and failed to

 adhere to the relevant terms of the Policy in failing to provide GuideOne with the requested sworn

 proof of loss related to the claim and generally failing to cooperate in efforts to amicably resolve

 the dispute. Further, First United violated the terms of the Policy when it improperly, prematurely,

 and unilaterally requested the appointment of an umpire by the Deaf Smith County District Court.

 Under the Policy, in such case of disagreement regarding the value of a loss (assuming for the sake

 of argument that GuideOne was properly notified of the dispute and provided a sworn proof of

 loss like it requested), the two parties would first each choose an appraiser, after which the “two

 appraisers will select an umpire.” See Exhibit 1 at p. 57-58, ¶ E2. Court intervention was only

 necessary under the Policy if the appraisers could not come to an agreement on an umpire to

 resolve the dispute and presented themselves to a court with proper jurisdiction for help in selecting

 such an umpire. Id.

        GuideOne was making every effort to contact First United in an attempt to resolve the

 dispute, merely seeking to obtain other information that First United might provide to shed further

 light on the extent of the damages and amount of the loss and help further evaluate the claim. In




                                            Page 17 of 23
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                 Page 18 of 330 PageID 1607



 fact, at that point, First United had not provided GuideOne any information as to what it (First

 United) believed the damages or loss to be. Thus, GuideOne had not yet chosen an appraiser who

 could have conferred with First United’s appraiser in selecting an umpire because the need for an

 appraiser had not yet arisen – no genuine “disagreement” between the parties as to loss in value

 existed at that time. Accordingly, First United was not acting in compliance with the Policy when

 it chose to skip the “disagreement” clause, bypassing this requirement and others altogether, and

 moving straight to having a court select an umpire.

        There was no attempt to mutually select an umpire in this matter. Instead, First United

 made the unilateral determination that GuideOne had breached the appraisal provision and

 proceeded directly to the court seeking the appointment of an umpire. At the time the Order was

 sought and entered, GuideOne had still not yet disagreed with First United as to the value of the

 property or the amount of loss, as is required by the Policy to occur before even the retention of

 impartial appraisers, much less seeking appointment of an umpire. Moreover, the appraisal

 provision clearly states that “[i]f they cannot agree within 15 days upon such umpire, either may

 request that selection be made by a judge ...” See Exhibit 1 at p. 57-58, ¶ E2 (emphasis added).

 “They” in this provision of the appraisal clause refers not to GuideOne or First United, but to the

 appraisers. As such, the Policy terms are clear that the parties themselves are not permitted to

 seek judicial appointment of an umpire.

        Furthermore, the context of the ex parte hearing itself is a significant red flag and raises

 questions as to First United’s motives. GuideOne was provided no notice of the hearing and did

 not know such a proceeding had taken place until it received a copy of the order appointing Mr.

 Bilbrey as umpire. Regardless of any possible ulterior motives, the fact remains First United

 violated the terms of the Policy when it improperly, prematurely, and unilaterally requested the




                                           Page 18 of 23
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                  Page 19 of 330 PageID 1608



 appointment of an umpire by the Deaf Smith County District Court. Consequently, the Appraisal

 Award entered by this improperly appointed umpire should be set aside as invalid.

            3. The improperly appointed umpire issued an award going beyond the scope of
               the differences between the parties.

        Under Texas law an umpire only has a duty to perform if the parties’ two appraisers

 disagree and submit their differences to him; otherwise, the umpire has no authority to act. See,

 e.g., Fisch v. Transcontinental Ins. Co., 356 S.W.2d 186, 190 (Tex. Civ. App.—Houston 1962)

 (writ ref’d) (“An umpire may act to settle differences between appraisers respecting the amount of

 a loss, when such differences become known to him.)” “Since the umpire’s power to act is

 conditioned upon a disagreement between the appraisers and the submission of their differences

 [to the umpire], an award which [is] signed by only one appraiser and the umpire who had no

 authority to act, is invalid.” Id. “An appraiser's acts in excess of the authority conferred upon him

 by the appraisal agreement is not binding on the parties.” Triple S Properties Inc. v. St. Paul

 Surplus Lines Ins. Co., No. 3:08-CV-796-O, 2010 WL 3911422, at *4 (N.D. Tex. Oct. 5, 2010) (

 quoting Fisch , 356 S.W.2d at 190); see also Jimenez v. Liberty Ins. Corp., No. CV H-16-1866,

 2017 WL 6368663, at *3 (S.D. Tex. Nov. 9, 2017). Furthermore, an appraisal award is invalid

 when it “is not made substantially in compliance with the requirements of the policy[.]” Id. at *5

 (quoting Fisch, 356 S.W.2d at 190).

        Here, First United violated the terms of the Policy by refusing to provide a proof of loss

 when requested and by generally failing to cooperate with GuideOne. As stated above, First

 United skipped a number of steps necessary in the appraisal process in its rush to get an umpire

 appointed. As such, the umpire here had no authority to act, as any award issued by him is

 necessarily not in substantial compliance with the terms of the Policy. Therefore, the improperly

 appointed umpire, Mr. Bilbrey, had no authority with which to issue a binding appraisal award



                                            Page 19 of 23
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                  Page 20 of 330 PageID 1609



 and, accordingly, the Appraisal Award entered by him in this case should be set aside.

            4. The improperly appointed umpire was not impartial due to his financial
               interest in the outcome of the appraisal process.

        As stated above, if an appraisal is not an honest assessment of necessary repairs, the related

 award may be properly set aside. Johnson, 290 S.W.3d at 895. The Appraisal Award here is void

 and should be set aside because the court appointed umpire was not impartial, as required by the

 Policy. An appraiser with a financial interest in the outcome of the appraisal is not impartial. Gen.

 Star Indem. Co. v. Spring Creek Vill. Apartments Phase V, Inc., 152 S.W.3d 733, 737 (Tex. App.—

 Houston [14th Dist.] 2004, no pet.)(citing Delaware Underwriters v. Brock, 211 S.W. 779, 780-

 81 (Tex. 1919); cf. Gardner v. State Farm Lloyds, 76 S.W.3d 140, 143 (Tex. App.—Houston

 [14th] 2002) (in finding appraiser impartial, court noted he did not have a financial interest in the

 claim); see also Central Life Ins. Co. v. Aetna Cas. & Surety Co., 466 N.W.2d 257, 261–62 (Iowa

 1991) (“The appointment of an appraiser with a concealed pecuniary interest in the outcome is a

 sufficient ground for voiding the award as a matter of law without a showing of prejudice.”)). As

 such, the umpire here, in addition to being improperly appointed without authority and not in

 substantial compliance with the requirements of the Policy, should be disqualified from offering a

 binding Appraisal Award in this case on the grounds of impartiality. See U.S. Pecan Trading Co.

 v. General Ins. Co. of Am. No. EP-08-CV-347-DB, 2009 WL 10669396, at *1 (W.D. Tex. May

 29, 2009) (“An umpire acts as a third appraiser, determining the value of items about which

 appraisers disagree. Accordingly, the independence of the umpire is of utmost importance.”)

 (citing Providence Lloyds Ins. Co. v. Crystal City Ind. Sch. Dist., 877 S.W.2d 872, 876 (Tex.

 App—San Antonio 1994, no writ).




                                            Page 20 of 23
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                   Page 21 of 330 PageID 1610



           In Spring Creek, the court found that, given the parties had agreed to “select a competent

 and impartial appraiser[,]” the fact that the appraiser had a contingent fee agreement for his

 services raised an issue as to his impartiality. Id. The requirement of competence and impartiality

 “‘does not mean simply lack of pecuniary interest, but [also] requires the appraiser to be not biased

 or prejudiced.’” Brock, 211 S.W. at 781 (quoting Hall Bros. v. Western Assurance Co., 133 Ala.

 639, 640 (Ala. 1902)); see also Phoenix Assur. Co., Ltd, of London, England v. Davis, 67 F.2d

 824, 825 (5th Cir. 1933) (“The agreement in the policy was to submit the matter to ‘competent and

 disinterested appraisers,’ which . . . excludes not merely pecuniary interest but also bias and

 prejudice[.]”) (citing Brock, 211 S.W. at 780). The umpire appointed in this case had a clear bias:

 a pecuniary interest in the outcome of the Appraisal Award based on his contingent fee agreement.

 Similar to Spring Creek, this raises an issue as to his impartiality. Further, as in Spring Creek, the

 Policy required the parties to select a “competent and impartial appraiser.” See Exhibit 1 at p. 58,

 ¶¶ 3a (6), (8). Because the appraiser, or umpire in this case, was not impartial due to his financial

 interest in the outcome of the appraisal process, the appraisal decision should be set aside as void.

 That First United sought to appoint him at an ex parte hearing only raises further questions as to

 his impartiality. Therefore, the improperly appointed umpire’s pecuniary interest in the appraisal

 process serves as another appropriate ground for nullifying the Appraisal Award at issue in this

 matter.

           In summary, the Appraisal Award entered in this matter should be set aside because the

 circumstances which led to the appraisal decision were in violation of the Policy to which First

 United was contractually bound. First United must comply with all portions of the Policy, not

 excising those which it finds inconvenient. Because the appraisal decision in this case was

 obtained in a manner not consistent with the Policy—namely that First United violated the terms




                                             Page 21 of 23
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                   Page 22 of 330 PageID 1611



 of the Policy by improperly invoking the appraisal process and in unilaterally obtaining an

 improper and partial umpire who reached an appraisal decision without proper authority—this

 Court should vacate the improperly obtained Appraisal Award.

                                           VI.
                                  CONCLUSION AND PRAYER

         As set forth in this Motion, there is no genuine issue of fact as to whether the Appraisal

 Award was improperly obtained. First United failed to properly invoke the appraisal clause or

 otherwise comply with the terms of the Policy by failing to provide GuideOne with a sworn proof

 of loss or to generally cooperate with GuideOne regarding the resolution of the claim dispute. First

 United then further violated the Policy when it prematurely and unilaterally sought the

 appointment of an umpire from the Deaf Smith County District Court through a questionable ex

 parte proceeding. Moreover, the resulting Appraisal Award is tainted by the improper scope of

 the appointed umpire’s review, his lack of authority, and his direct financial interest in the outcome

 of the appraisal process. Therefore, for these reasons and those outlined above, GuideOne

 respectfully asks the Court for a declaration that the Appraisal Award issued in this matter does

 not comply with the Policy’s requirements and was made without proper authority, entry of an

 Order striking Todd Bilbrey as an umpire in the appraisal of this matter and setting aside the

 Appraisal Award entered by him, and any other such relief as this Court may deem proper and

 just.

                                                Respectfully submitted,

                                                GERMER BEAMAN & BROWN PLLC
                                                301 Congress Avenue, Suite 1700
                                                Austin, Texas 78701
                                                Telephone: (512) 472-0288
                                                Facsimile: (512) 472-9260




                                            Page 22 of 23
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                  Page 23 of 330 PageID 1612




                                               R. Chad Geisler
                                               State Bar No. 00793793
                                               cgeisler@germer-austin.com
                                               W. Paul Miller
                                               State Bar No. 24068130
                                               wpm-svc@germer-austin.com

                                               COUNSEL FOR PLAINTIFF/COUNTER-
                                               DEFENDANT GUIDEONE MUTUAL
                                               INSURANCE COMPANY


                                CERTIFICATE OF CONFERENCE

          Pursuant to this Court’s local rules, no conference is necessary before filing a Motion for
 Summary Judgment. However, by my signature below, I certify that on December 10, 2019, the
 undersigned counsel conferred with Defendant’s attorney Christopher Lyster via email to
 determine whether Defendant opposed the filing of a Motion for Leave with the Court for the
 purposes of filing this Motion for Summary Judgment. Defendant indicated he was not opposed to
 the filing of the Motion for Leave and, as such, is not opposed to the untimely filing of this Motion
 for Summary Judgment.




                                                W. Paul Miller


                                  CERTIFICATE OF SERVICE

        By my signature below, I hereby certify that a true and correct copy of this document was
 served on all counsel of record in this case by electronic mail on this the 17th day of December,
 2019.




                                                W. Paul Miller




                                            Page 23 of 23
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20   Page 24 of 330 PageID 1613
                               EXHIBIT
                                    1
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20   Page 25 of 330 PageID 1614
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20   Page 26 of 330 PageID 1615
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20   Page 27 of 330 PageID 1616
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20   Page 28 of 330 PageID 1617
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                                             Page 29 of 330 PageID 1618



                                                           COMMON POLICY CONDITIONS
     All Coverage Parts included in this policy are subject to the following conditions:

     A. Cancellation                                                   D. Inspections And Surveys

         1. The first Named Insured shown in the                            1. We have the right to:
            Declarations may cancel this policy by
            mailing or delivering to us advance written                           a.   Make inspections and surveys at any
            notice of cancellation.                                                    time;

         2. We may cancel this policy by mailing or                               b. Give you reports on the conditions we
            delivering to the first Named Insured                                    find; and
            written notice of cancellation at least:
                                                                                  c.   Recommend changes.
             a. 10 days before the effective date of
                cancellation if   we cancel      for                        2. We are not obligated to make any
                nonpayment of premium; or                                      inspections,    surveys,    reports     or
                                                                               recommendations and any such actions
             b. 60 days before the effective date of                           we do undertake relate only to insurability
                cancellation if we cancel for any other                        and the premiums to be charged. We do
                reason.                                                        not make safety inspections. We do not
                                                                               undertake to perform the duty of any
         3. We will mail or deliver our notice to the                          person or organization to provide for the
            first Named Insured's last mailing address                         health or safety of workers or the public.
            known to us.                                                       And we do not warrant that conditions:

         4. Notice of cancellation will state the                                 a.   Are safe or healthful; or
            effective date of cancellation. The policy
            period will end on that date.                                         b. Comply with laws, regulations, codes
                                                                                     or standards.
         5. If this policy is cancelled, we will send the
            first Named Insured any premium refund                          3. Paragraphs 1. and 2. of this condition
            due. If we cancel, the refund will be pro                          apply not only to us, but also to any
            rata. If the first Named Insured cancels,                          rating, advisory, rate service or similar
            the refund may be less than pro rata. The                          organization which makes insurance
            cancellation will be effective even if we                          inspections,    surveys,     reports   or
            have not made or offered a refund.                                 recommendations.

         6. If notice is mailed, proof of mailing will be                   4. Paragraph 2. of this condition does not
            sufficient proof of notice.                                        apply to any inspections, surveys, reports
                                                                               or recommendations we may make
     B. Changes                                                                relative to certification, under state or
                                                                               municipal     statutes,    ordinances   or
         This policy contains all the agreements                               regulations, of boilers, pressure vessels
         between you and us concerning the                                     or elevators.
         insurance afforded. The first Named Insured
         shown in the Declarations is authorized to                    E. Premiums
         make changes in the terms of this policy with
         our consent. This policy's terms can be                            The first Named Insured shown in the
         amended or waived only by endorsement                              Declarations:
         issued by us and made a part of this policy.
                                                                            1. Is responsible for the payment of all
     C. Examination Of Your Books And Records                                  premiums; and

         We may examine and audit your books and                            2. Will be the payee for any return premiums
         records as they relate to this policy at any                          we pay.
         time during the policy period and up to three
         years afterward.




                     Includes copyrighted material of Insurance Services Office, Inc., with its permission.   GIL 42 01 04 09
                                           Copyright 2009 GuideOne Insurance                                        Page 1 of 2
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                                           Page 30 of 330 PageID 1619



     F. Transfer Of Your Rights And Duties Under                     G. Unintentional Errors Or Omissions
        This Policy
                                                                          Failure by you to disclose all hazards existing
        Your rights and duties under this policy may                      as of the inception date of the policy shall not
        not be transferred without our written consent                    prejudice you with respect to the coverage
        except in the case of death of an individual                      afforded by this policy, provided such failure
        Named Insured. If you die, your rights and                        or any omission is not intentional.
        duties will be transferred to your legal
        representative but only while acting within the              H. Knowledge Of An Occurrence
        scope of duties as your legal representative.
        Until your legal representative is appointed,                     It is understood and agreed that knowledge of
        anyone having proper temporary custody of                         an occurrence by your agent, or any servant
        your property will have your rights and duties                    or employee of yours, shall not in itself
        but only with respect to that property.                           constitute knowledge by you, unless an
                                                                          executive officer of your corporation shall
                                                                          have received such notice from its agent,
                                                                          servant or employee.




                   Includes copyrighted material of Insurance Services Office, Inc., with its permission.   GIL 42 01 04 09
                                         Copyright 2009 GuideOne Insurance                                        Page 2 of 2
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                              Page 31 of 330 PageID 1620



                                                    MUTUAL POLICY PROVISIONS
     GuideOne Mutual Insurance Company                     GuideOne Specialty Mutual Insurance Company

     Membership And Notice Of Annual Meeting
     Because this policy is issued by a mutual insurance company, you are a member of the Company
     issuing the policy while this policy is in force. While a member, you are entitled to one vote only - either
     in person or by proxy - at meetings of members of the Company.

     The Annual Meetings at GuideOne Mutual                   The Annual Meetings of GuideOne Specialty
     Insurance Company are held at its Home Office            Mutual Insurance Company are held at its Home
     on the fourth Thursday of January in each year,          Office on the third Friday of January in each year,
     at 10:00 a.m.                                            at 2:00 p.m.

     Nonassessable Policy And Participation Clause
     This policy is nonassessable. You are not subject to contingent liability, nor liable to assessment. As a
     member of the Company while this policy is in force, you shall participate, to the extent and upon the
     conditions fixed and determined by the Board of Directors in accordance with the provisions of law, in
     the distribution of any dividends declared and applicable to coverages in your policy.

     Signatures
     This policy is signed at West Des Moines, Iowa on behalf of the Company by the President and
     Secretary of the Company. It is countersigned, if required by law, on the Declarations by an authorized
     Agent of the Company.




     GuideOne Mutual Insurance Company                       GuideOne Specialty Mutual Insurance Company




     President                                              President




     Secretary                                              Secretary




                                           Copyright 2009 GuideOne Insurance                     GIL 42 20 04 09
                                                                                                           Page 1 of 1
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                          Page 32 of 330 PageID 1621



                                                       CALCULATION OF PREMIUM
     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

     This endorsement modifies insurance provided under the following:

          CAPITAL ASSETS PROGRAM (OUTPUT POLICY) COVERAGE PART
          COMMERCIAL AUTOMOBILE COVERAGE PART
          COMMERCIAL GENERAL LIABILITY COVERAGE PART
          COMMERCIAL INLAND MARINE COVERAGE PART
          COMMERCIAL PROPERTY COVERAGE PART
          CRIME AND FIDELITY COVERAGE PART
          EMPLOYMENT-RELATED PRACTICES LIABILITY COVERAGE PART
          EQUIPMENT BREAKDOWN COVERAGE PART
          FARM COVERAGE PART
          LIQUOR LIABILITY COVERAGE PART
          MEDICAL PROFESSIONAL LIABILITY COVERAGE PART
          OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
          POLLUTION LIABILITY COVERAGE PART
          PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
          RAILROAD PROTECTIVE LIABILITY COVERAGE PART

     The following is added:

     The premium shown in the Declarations was computed based on rates in effect at the time the policy
     was issued. On each renewal, continuation, or anniversary of the effective date of this policy, we will
     compute the premium in accordance with our rates and rules then in effect.




                                           ISO Properties, Inc., 2007                        IL 00 03 09 08
                                                                                                  Page 1 of 1
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                                Page 33 of 330 PageID 1622



                                                     NUCLEAR ENERGY LIABILITY
                                                      EXCLUSION ENDORSEMENT
                                                                                                     (Broad Form)

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

     This endorsement modifies insurance provided under the following:

            COMMERCIAL AUTOMOBILE COVERAGE PART
            COMMERCIAL GENERAL LIABILITY COVERAGE PART
            FARM COVERAGE PART
            LIQUOR LIABILITY COVERAGE PART
            MEDICAL PROFESSIONAL LIABILITY COVERAGE PART
            OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
            POLLUTION LIABILITY COVERAGE PART
            PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
            RAILROAD PROTECTIVE LIABILITY COVERAGE PART
            UNDERGROUND STORAGE TANK POLICY

     1. The insurance does not apply:                              C. Under any Liability Coverage, to "bodily
                                                                      injury" or "property damage" resulting
        A. Under any Liability Coverage, to "bodily                   from "hazardous properties" of "nuclear
           injury" or "property damage":                              material", if:

            (1) With respect to which an "insured"                      (1) The "nuclear material" (a) is at any
                under the policy is also an insured                         "nuclear facility" owned by, or
                under a nuclear energy liability policy                     operated by or on behalf of, an
                issued by Nuclear Energy Liability                          "insured" or (b) has been discharged
                Insurance Association, Mutual Atomic                        or dispersed therefrom;
                Energy Liability Underwriters, Nuclear
                Insurance Association of Canada or                      (2) The "nuclear material" is contained
                any of their successors, or would be                        in "spent fuel" or "waste" at any
                an insured under any such policy but                        time possessed, handled, used,
                for its termination upon exhaustion of                      processed, stored, transported or
                its limit of liability; or                                  disposed of, by or on behalf of an
                                                                            "insured"; or
            (2) Resulting from the "hazardous
                properties" of "nuclear material" and                   (3) The "bodily injury" or "property
                with respect to which (a) any person                        damage" arises out of the furnishing
                or organization is required to maintain                     by an "insured"          of services,
                financial protection pursuant to the                        materials, parts or equipment in
                Atomic Energy Act of 1954, or any                           connection      with   the    planning,
                law amendatory thereof, or (b) the                          construction, maintenance, operation
                "insured" is, or had this policy not                        or use of any "nuclear facility", but if
                been issued would be, entitled to                           such facility is located within the
                indemnity from the United States of                         United States of America, its
                America, or any agency thereof,                             territories or possessions or Canada,
                under any agreement entered into by                         this exclusion (3) applies only to
                the United States of America, or any                        "property damage" to such "nuclear
                agency thereof, with any person or                          facility" and any property thereat.
                organization.
                                                              2. As used in this endorsement:
        B. Under any Medical Payments coverage,
           to expenses incurred with respect to                    "Hazardous properties" includes radioactive,
           "bodily   injury"   resulting from the                  toxic or explosive properties.
           "hazardous properties"       of "nuclear
           material" and arising out of the operation              "Nuclear material" means "source material",
           of a "nuclear facility" by any person or                "special nuclear material" or "by-product
           organization.                                           material".


                                                ISO Properties, Inc., 2007                          IL 00 21 09 08
                                                                                                          Page 1 of 2
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                               Page 34 of 330 PageID 1623



        "Source material", "special nuclear mate-                       (c) Any equipment or device used for the
        rial", and "by-product material" have the                           processing, fabricating or alloying of
        meanings given them in the Atomic Energy                            "special nuclear material" if at any
        Act of 1954 or in any law amendatory                                time the total amount of such
        thereof.                                                            material in the custody of the
                                                                            "insured" at the premises where
        "Spent fuel" means any fuel element or fuel                         such equipment or device is located
        component, solid or liquid, which has been                          consists of or contains more than 25
        used or exposed to radiation in a "nuclear                          grams of plutonium or uranium 233
        reactor".                                                           or any combination thereof, or more
                                                                            than 250 grams of uranium 235;
        "Waste" means any waste material (a)
        containing "by-product material" other than                     (d) Any structure, basin, excavation,
        the tailings or wastes produced by the                              premises or place prepared or used
        extraction or concentration of uranium or                           for the storage or disposal of
        thorium from any ore processed primarily for                        "waste";
        its "source material" content, and (b)
        resulting from the operation by any person or              and includes the site on which any of the
        organization of any "nuclear facility" included            foregoing is located, all operations conducted
        under the first two paragraphs of the                      on such site and all premises used for such
        definition of "nuclear facility".                          operations.

        "Nuclear facility" means:                                  "Nuclear reactor" means any apparatus
                                                                   designed or used to sustain nuclear fission in
            (a) Any "nuclear reactor";                             a self-supporting chain reaction or to contain
                                                                   a critical mass of fissionable material.
            (b) Any equipment or device designed or
                used for (1) separating the isotopes               "Property damage" includes all forms of
                of uranium or plutonium, (2)                       radioactive contamination of property.
                processing or utilizing "spent fuel",
                or (3) handling, processing or
                packaging "waste";




                                                ISO Properties, Inc., 2007                         IL 00 21 09 08
                                                                                                        Page 2 of 2
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                              Page 35 of 330 PageID 1624



                                                         TEXAS CHANGES -- DUTIES
     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

     This endorsement modifies insurance provided under the following:

         COMMERCIAL GENERAL LIABILITY COVERAGE PART
         EMPLOYMENT-RELATED PRACTICES LIABILITY COVERAGE PART
         FARM COVERAGE PART
         LIQUOR LIABILITY COVERAGE PART
         MEDICAL PROFESSIONAL LIABILITY COVERAGE PART
         OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
         POLLUTION LIABILITY COVERAGE PART
         PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
         RAILROAD PROTECTIVE LIABILITY COVERAGE PART

     The following is added to the Duties Condition.                   will be given not later than the 10th day
                                                                       after the date on which the offer is made.
     We will notify the first Named Insured in writing
     of:                                                          2. Any settlement of a claim made or "suit"
                                                                     brought against the insured under this
         1. An initial offer to compromise or settle a               coverage. The notice will be given not
            claim made or "suit" brought against any                 later than the 30th day after the date of
            insured under this coverage. The notice                  the settlement.




                                               ISO Properties, Inc., 2007                         IL 01 68 09 08
                                                                                                       Page 1 of 1
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                                           Page 36 of 330 PageID 1625




                                     TEXAS CHANGES                                            LOSS PAYMENT

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
     This endorsement modifies insurance provided under the following:
            BOILER AND MACHINERY COVERAGE PART
            COMMERCIAL CRIME COVERAGE PART
            FARM COVERAGE PART    LIVESTOCK COVERAGE FORM
            FARM COVERAGE PART    MOBILE AGRICULTURAL MACHINERY
                AND EQUIPMENT COVERAGE FORM
            COMMERCIAL INLAND MARINE COVERAGE PART

     A. LOSS PAYMENT                                                                    (2) We will notify you in writing as to
                                                                                            whether:
        1. With respect to the BOILER AND
           MACHINERY COVERAGE PART and                                                      (a) The claim or part of the claim
           COMMERCIAL        CRIME      COVERAGE                                                will be paid;
           PART, the following conditions are added.
                                                                                            (b) The claim or part of the claim
        2. With respect to the COMMERCIAL                                                       has been denied, and inform
           INLAND MARINE COVERAGE PART, the                                                     you of the reasons for denial;
           following conditions replace Item E. LOSS
           PAYMENT in the Commercial Inland                                                 (c) More information is neces-
           Marine Loss Conditions.                                                              sary; or
        3. With respect to the FARM COVERAGE                                                (d) We need additional time to
           PART, the following conditions replace                                               reach a decision. If we need
           paragraphs c. and f. of the Loss Payment                                             additional time, we will inform
           Condition:                                                                           you of the reasons for such
                                                                                                need.
            a. Claims Handling
                (1) Within 15 days after we receive                                         We will provide notification, as
                    written notice of claim, we will:                                       described in (2)(a) through (2)(d)
                                                                                            above, within:
                    (a) Acknowledge receipt of the
                        claim. If we do not acknowl-                                            (i) 15 business days after
                        edge receipt of the claim in                                                we receive the signed,
                        writing, we will keep a record                                              sworn proof of loss and
                        of the date, method and con-                                                all   information    we
                        tent of the acknowledgement;                                                requested; or

                    (b) Begin any investigation of the                                          (ii) 30 days after we receive
                        claim; and                                                                   the signed, sworn proof
                                                                                                     of loss and all information
                    (c) Request a signed, sworn                                                      we requested, if we have
                        proof of loss, specify the                                                   reason to believe the loss
                        information you must provide                                                 resulted from arson.
                        and supply you with the nec-
                        essary forms.       We may                                          If we have notified you that we
                        request more information at                                         need additional time to reach a
                        a later date, if during the                                         decision, we must then either
                        investigation of the claim                                          approve or deny the claim within
                        such additional information is                                      45 days of such notice.
                        necessary.




                                         Copyright, Insurance Services Office, Inc., 1992                       IL 01 71 09 92
                                                                                                                       Page 1 of 1
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                               Page 37 of 330 PageID 1626



                      TEXAS CHANGES -- CANCELLATION AND
                    NONRENEWAL PROVISIONS FOR CASUALTY
                  LINES AND COMMERCIAL PACKAGE POLICIES
     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

     This endorsement modifies insurance provided under the following:

        COMMERCIAL GENERAL LIABILITY COVERAGE PART
        COMMERCIAL LIABILITY UMBRELLA COVERAGE PART
        EMPLOYMENT-RELATED PRACTICES LIABILITY
        FARM COVERAGE PART -- FARM LIABILITY COVERAGE FORM
        LIQUOR LIABILITY COVERAGE PART
        POLLUTION LIABILITY COVERAGE PART
        PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART

     This endorsement also modifies insurance provided under the following when written as part of a
     Commercial Package Policy:

        CAPITAL ASSETS PROGRAM (OUTPUT POLICY) COVERAGE PART
        COMMERCIAL GENERAL LIABILITY COVERAGE PART
        COMMERCIAL INLAND MARINE COVERAGE PART
        COMMERCIAL LIABILITY UMBRELLA COVERAGE PART
        COMMERCIAL PROPERTY COVERAGE PART
        CRIME AND FIDELITY COVERAGE PART
        EMPLOYMENT-RELATED PRACTICES LIABILITY
        EQUIPMENT BREAKDOWN COVERAGE PART
        FARM COVERAGE PART -- FARM LIABILITY COVERAGE FORM
        FARM COVERAGE PART -- LIVESTOCK COVERAGE FORM
        FARM COVERAGE PART -- MOBILE AGRICULTURAL MACHINERY AND EQUIPMENT
        COVERAGE FORM
        GLASS COVERAGE FORM
        LIQUOR LIABILITY COVERAGE PART
        POLLUTION LIABILITY COVERAGE PART
        PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART

     A. Paragraph 2. of the Cancellation Common                        by mailing or delivering the notice to
        Policy Condition is replaced by the following:                 each last mailing address known to us.

        2. We may cancel this policy by mailing or                     The permissible reasons for cancellation
           delivering to the first Named Insured                       are as follows:
           written notice of cancellation, stating the
           reason for cancellation, at least 10 days                   a. If this policy has been in effect for 60
           before the effective date of cancellation.                     days or less, we may cancel for any
                                                                          reason except, that under the
            However if this policy covers a                               provisions of the Texas Insurance
            condominium      association,  and the                        Code, we may not cancel this policy
            condominium property contains at least                        solely because the policyholder is an
            one residence or the condominium                              elected official.
            declarations conform with the Texas
            Uniform Condominium Act, then the                          b. If this policy has been in effect for
            notice of cancellation, as described                          more than 60 days, or if it is a
            above, will be provided to the First                          renewal or continuation of a policy
            Named Insured 30 days before the                              issued by us, we may cancel only for
            effective date of cancellation. We will                       one or more of the following reasons:
            also provide 30 days' written notice to
            each unit-owner to whom we issued a                             (1) Fraud in obtaining coverage;
            certificate or memorandum of insurance,


                                               ISO Properties, Inc., 2006                         IL 02 75 09 07
                                                                                                        Page 1 of 2
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                             Page 38 of 330 PageID 1627



               (2) Failure to pay premiums when                       nonrenewal, stating the reason for
                   due;                                               nonrenewal, at least 60 days before the
                                                                      expiration date. If notice is mailed or
               (3) An increase in hazard within the                   delivered less than 60 days before the
                   control of the insured which                       expiration date, this policy will remain in
                   would produce an increase in                       effect until the 61st day after the date on
                   rate;                                              which the notice is mailed or delivered.
                                                                      Earned premium for any period of
               (4) Loss of our reinsurance covering                   coverage that extends beyond the
                   all or part of the risk covered by                 expiration date will be computed pro rata
                   the policy; or                                     based on the previous year's premium.

               (5) If we have been placed in                     3. If this policy covers a condominium
                   supervision, conservatorship or                  association,     and the    condominium
                   receivership and the cancellation                property contains at least one residence
                   is approved or directed by the                   or the condominium declarations conform
                   supervisor,    conservator     or                with the Texas Uniform Condominium
                   receiver.                                        Act, then we will mail or deliver written
                                                                    notice of nonrenewal, at least 30 days
     B. The following condition is added and                        before the expiration or anniversary date
        supersedes any provision to the contrary:                   of the policy, to:

        NONRENEWAL                                                    a. The first Named Insured; and

        1. We may elect not to renew this policy                      b. Each unit-owner to whom we issued
           except, that under the provisions of the                      a certificate or memorandum of
           Texas Insurance Code, we may not                              insurance.
           refuse to renew this policy solely
           because the policyholder is an elected                     We will mail or deliver such notice to
           official.                                                  each last mailing address known to us.

        2. This Paragraph, 2., applies unless the                4. If notice is mailed, proof of mailing will be
           policy qualifies under Paragraph 3.                      sufficient proof of notice.
           below.
                                                                 5. The transfer of a policyholder between
            If we elect not to renew this policy, we                admitted companies within the same
            may do so by mailing or delivering to the               insurance group is not considered a
            first Named Insured, at the last mailing                refusal to renew.
            address known to us, written notice of




                                              ISO Properties, Inc., 2006                         IL 02 75 09 07
                                                                                                       Page 2 of 2
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                             Page 39 of 330 PageID 1628



                                                  TEXAS CHANGES --
                                     CANCELLATION AND NONRENEWAL
     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

     This endorsement modifies insurance provided under the following:

            BOILER AND MACHINERY COVERAGE PART
            COMMERCIAL CRIME COVERAGE PART
            COMMERCIAL INLAND MARINE COVERAGE PART
            FARM COVERAGE PART -- LIVESTOCK COVERAGE FORM
            FARM COVERAGE PART -- MOBILE AGRICULTURAL MACHINERY AND
             EQUIPMENT COVERAGE FORM

     A. The following is added to Paragraph 2. of the        B. The following condition is added:
        Cancellation Common Policy Condition:
                                                                  NONRENEWAL
        We may cancel this policy for any reason
        except, that under the provisions of the                  We may elect not to renew this policy except,
        Texas Insurance Code, we may not cancel                   that under the provisions of the Texas
        this policy solely because the policyholder is            Insurance Code, we may not refuse to renew
        an elected official.                                      this policy solely because the policyholder is
                                                                  an elected official.




                                               ISO Properties, Inc., 2001                        IL 02 88 10 01
                                                                                                      Page 1 of 1
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                                     Page 40 of 330 PageID 1629




                              CAP ON LOSSES FROM CERTIFIED ACTS OF
                                                        TERRORISM
  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

  This endorsement modifies insurance provided under the following:

     BOILER AND MACHINERY COVERAGE PART
     COMMERCIAL INLAND MARINE COVERAGE PART
     COMMERCIAL PROPERTY COVERAGE PART
     EQUIPMENT BREAKDOWN COVERAGE PART
     FARM COVERAGE PART
     STANDARD PROPERTY POLICY

  A. Cap On Certified Terrorism Losses                                 If aggregate insured losses attributable to terrorist
                                                                       acts certified under the Terrorism Risk Insurance
     "Certified act of terrorism" means an act that is                 Act exceed $100 billion in a calendar year and we
     certified by the Secretary of the Treasury, in                    have met our insurer deductible under the
     accordance with the provisions of the federal                     Terrorism Risk Insurance Act, we shall not be
     Terrorism Risk Insurance Act, to be an act of                     liable for the payment of any portion of the
     terrorism pursuant to such Act. The criteria                      amount of such losses that exceeds $100 billion,
     contained in the Terrorism Risk Insurance Act for                 and in such case insured losses up to that
     a "certified act of terrorism" include the following:             amount are subject to pro rata allocation in
                                                                       accordance with procedures established by the
     1. The act resulted in insured losses in excess of                Secretary of the Treasury.
        $5 million in the aggregate, attributable to all
        types of insurance subject to the Terrorism               B. Application Of Exclusions
        Risk Insurance Act; and
                                                                       The terms and limitations of any terrorism
     2. The act is a violent act or an act that is                     exclusion, or the inapplicability or omission of a
        dangerous to human life, property or                           terrorism exclusion, do not serve to create
        infrastructure and is committed by an                          coverage for any loss which would otherwise be
        individual or individuals as part of an effort to              excluded under this Coverage Part or Policy,
        coerce the civilian population of the United                   such as losses excluded by the Nuclear Hazard
        States or to influence the policy or affect the                Exclusion or the War And Military Action
        conduct of the United States Government by                     Exclusion.
        coercion.




                                                                                                            IL 09 52 01 15
                                               Insurance Services Office, Inc., 2015                             Page 1 of 1
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                                     Page 41 of 330 PageID 1630




                        DISCLOSURE PURSUANT TO TERRORISM RISK
                                                INSURANCE ACT
  THIS ENDORSEMENT IS ATTACHED TO AND MADE PART OF YOUR POLICY IN RESPONSE TO THE
  DISCLOSURE REQUIREMENTS OF THE TERRORISM RISK INSURANCE ACT. THIS ENDORSEMENT DOES
  NOT GRANT ANY COVERAGE OR CHANGE THE TERMS AND CONDITIONS OF ANY COVERAGE UNDER
  THE POLICY.

                                                       SCHEDULE

   SCHEDULE - PART I
   Terrorism Premium (Certified Acts)      $
   This premium is the total Certified Acts premium attributable to the following Coverage Part(s), Coverage
   Form(s) and/or Policy(ies):

   COMMERCIAL INLAND MARINE COVERAGE PART
   COMMERCIAL PROPERTY COVERAGE PART
   COMMERCIAL GENERAL LIABILITY COVERAGE PART



   Additional information, if any, concerning the terrorism premium:




   SCHEDULE - PART II
   Federal share of terrorism losses                    %       Year:
   (Refer to Paragraph B. in this endorsement.)

   Federal share of terrorism losses                    %       Year:
   (Refer to Paragraph B. in this endorsement.)

   Information required to complete this Schedule, if not shown above, will be shown in the Declarations.




                                                                                                    IL 09 85 01 15
                                               Insurance Services Office, Inc., 2015                     Page 1 of 2
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                                  Page 42 of 330 PageID 1631




  A. Disclosure Of Premium                                          insurer retention. However, if aggregate insured
                                                                    losses attributable to terrorist acts certified under
     In accordance with the federal Terrorism Risk                  the Terrorism Risk Insurance Act exceed $100
     Insurance Act, we are required to provide you                  billion in a calendar year, the Treasury shall not
     with a notice disclosing the portion of your                   make any payment for any portion of the amount
     premium, if any, attributable to coverage for                  of such losses that exceeds $100 billion.
     terrorist acts certified under the Terrorism Risk
     Insurance Act. The portion of your premium                 C. Cap On Insurer Participation In Payment Of
     attributable to such coverage is shown in the                 Terrorism Losses
     Schedule of this endorsement or in the policy
     Declarations.                                                  If aggregate insured losses attributable to terrorist
                                                                    acts certified under the Terrorism Risk Insurance
  B. Disclosure Of Federal Participation In Payment Of              Act exceed $100 billion in a calendar year and we
     Terrorism Losses                                               have met our insurer deductible under the
                                                                    Terrorism Risk Insurance Act, we shall not be
     The United States Government, Department of                    liable for the payment of any portion of the
     the Treasury, will pay a share of terrorism losses             amount of such losses that exceeds $100 billion,
     insured under the federal program. The federal                 and in such case insured losses up to that
     share equals a percentage (as shown in Part II of              amount are subject to pro rata allocation in
     the Schedule of this endorsement or in the policy              accordance with procedures established by the
     Declarations) of that portion of the amount of                 Secretary of the Treasury.
     such insured losses that exceeds the applicable




                                                                                                         IL 09 85 01 15
                                            Insurance Services Office, Inc., 2015                             Page 2 of 2
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                                 Page 43 of 330 PageID 1632




                        AMENDATORY DEDUCTIBLE ENDORSEMENT

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
     All Coverage Parts included in this policy are subject to the following:
     Except as provided in the next paragraph, if two or more coverages of this policy apply to loss or damage
     arising out of any one occurrence, we will pay for loss or damage that exceeds the largest single
     deductible of any coverage that applies to the loss or damage. We will not pay more than the actual loss
     or damage.
     This endorsement does not apply to CAUSES OF LOSS         EARTHQUAKE FORM. If that form applies
     to this policy, its DEDUCTIBLE provision will apply to loss or damage caused by or resulting from
     Earthquake or Volcanic Eruption.




                                               Copyright 1990 GuideOne Insurance             PIL 72 09 07 90
                                                                                                      Page 1 of 1
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20   Page 44 of 330 PageID 1633
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20   Page 45 of 330 PageID 1634
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20   Page 46 of 330 PageID 1635
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20   Page 47 of 330 PageID 1636
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20   Page 48 of 330 PageID 1637
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                            Page 49 of 330 PageID 1638



        EXCLUSION OF LOSS DUE TO VIRUS OR BACTERIA
     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

     This endorsement modifies insurance provided under the following:

        COMMERCIAL PROPERTY COVERAGE PART
        STANDARD PROPERTY POLICY

     A. The exclusion set forth in Paragraph B.              C. With respect to any loss or damage subject
        applies to all coverage under all forms and             to the exclusion in Paragraph B., such
        endorsements that comprise this Coverage                exclusion supersedes any exclusion relating
        Part or Policy, including but not limited to            to "pollutants".
        forms or endorsements that cover property
        damage to buildings or personal property and         D. The following provisions in this Coverage Part
        forms or endorsements that cover business               or Policy are hereby amended to remove
        income, extra expense or action of civil                reference to bacteria:
        authority.
                                                                  1. Exclusion of "Fungus", Wet Rot, Dry Rot
     B. We will not pay for loss or damage caused by                 And Bacteria; and
        or resulting from any virus, bacterium or
        other microorganism that induces or is                    2. Additional Coverage -- Limited Coverage
        capable of inducing physical distress, illness               for "Fungus", Wet Rot, Dry Rot And
        or disease.                                                  Bacteria, including any endorsement
                                                                     increasing the scope or amount of
        However, this exclusion does not apply to                    coverage.
        loss or damage caused by or resulting from
        "fungus", wet rot or dry rot. Such loss or           E. The terms of the exclusion in Paragraph B.,
        damage is addressed in a separate exclusion             or the inapplicability of this exclusion to a
        in this Coverage Part or Policy.                        particular loss, do not serve to create
                                                                coverage for any loss that would otherwise
                                                                be excluded under this Coverage Part or
                                                                Policy.




                                               ISO Properties, Inc., 2006                     CP 01 40 07 06
                                                                                                    Page 1 of 1
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                               Page 50 of 330 PageID 1639



                                                                               TEXAS CHANGES
     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

     This endorsement modifies insurance provided under the following:

            COMMERCIAL PROPERTY COVERAGE PART
            STANDARD PROPERTY POLICY


     A. When this endorsement is attached to the                       APPRAISAL
        Standard Property Policy CP 00 99, the term
        Coverage Part is replaced by the term Policy.                  If we and you disagree on the amount of
                                                                       loss, either may make written demand for
     B. Legal Action Against Us                                        an appraisal of the loss. In this event,
                                                                       each party will select a competent and
        1. The Legal Action Against Us Commercial                      impartial appraiser and notify the other of
           Property Condition is replaced by the                       the appraiser selected within 20 days of
           following, except as provided in B.2.                       such demand. The two appraisers will
           below:                                                      select an umpire. If they cannot agree
                                                                       within 15 days upon such umpire, either
            LEGAL ACTION AGAINST US                                    may request that selection be made by a
                                                                       judge of a court having jurisdiction. Each
            No one may bring a legal action against                    appraiser will state the amount of loss. If
            us under this Coverage Part unless:                        they fail to agree, they will submit their
                                                                       differences to the umpire. A decision
            a. There has been full compliance with                     agreed to by any two will be binding as to
               all of the terms of this Coverage Part;                 the amount of loss. Each party will:
               and
                                                                       a. Pay its chosen appraiser; and
            b. The action is brought within 2 years
               and one day after the date on which                     b. Bear the other expenses of the
               the direct physical loss or damage                         appraisal and umpire equally.
               occurred.
                                                                       If there is an appraisal:
        2. Paragraph B.1. above does not apply to
           the Legal Action Against Us loss                            a. You will still retain your right to bring
           condition in the Legal Liability Coverage                      a legal action against us, subject to
           Form CP 00 40.                                                 the provisions of the Legal Action
                                                                          Against Us Commercial Property
     C. Appraisal                                                         Condition; and

        1. Except as provided in C.2. below, the                       b. We will still retain our right to deny
           Appraisal Loss Condition in the:                               the claim;

            BUILDING AND PERSONAL PROPERTY                        2. The Appraisal Condition in the:
            COVERAGE FORM;
            CONDOMINIUM ASSOCIATION                                    BUSINESS INCOME (AND EXTRA
            COVERAGE FORM;                                             EXPENSE) COVERAGE FORM; and
            CONDOMINIUM COMMERCIAL UNIT                                BUSINESS INCOME (WITHOUT EXTRA
            OWNERS COVERAGE FORM;                                      EXPENSE) COVERAGE FORM
            BUILDERS RISK COVERAGE FORM;
            EXTRA EXPENSE COVERAGE FORM;                               is replaced by the following:
            LEASEHOLD INTEREST COVERAGE
            FORM;                                                      APPRAISAL
            TOBACCO SALES WAREHOUSES
            COVERAGE FORM; and                                         If we and you disagree on the amount of
            STANDARD PROPERTY POLICY                                   Net Income and operating expense or the
                                                                       amount of loss, either may make written
            is replaced by the following:                              demand for an appraisal of the loss. In



                                               ISO Properties, Inc., 2005                          CP 01 42 10 05
                                                                                                         Page 1 of 3
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                                 Page 51 of 330 PageID 1640



            this event, each party will select a                                  method and content         of   the
            competent and impartial appraiser and                                 acknowledgment;
            notify the other of the appraiser selected
            within 20 days of such demand. The two                            (2) Begin any investigation of the
            appraisers will select an umpire. If they                             claim; and
            cannot agree within 15 days upon such
            umpire, either may request that selection                         (3) Request a signed, sworn proof of
            be made by a judge of a court having                                  loss, specify the information you
            jurisdiction.  The appraisers will state                              must provide and supply you with
            separately the amount of Net Income and                               the necessary forms. We may
            operating expense and the amount of                                   request more information at a
            loss.                                                                 later   date,    if   during  the
                                                                                  investigation of the claim such
            If they fail to agree, they will submit their                         additional      information     is
            differences to the umpire. A decision                                 necessary.
            agreed to by any two will be binding as to
            the amount of loss. Each party will:                         b. We will notify you in writing as to
                                                                            whether:
            a. Pay its chosen appraiser; and
                                                                              (1) The claim or part of the claim will
            b. Bear the other expenses of the                                     be paid;
               appraisal and umpire equally.
                                                                              (2) The claim or part of the claim
            If there is an appraisal:                                             has been denied, and inform you
                                                                                  of the reasons for denial;
            a. You will still retain your right to bring
               a legal action against us, subject to                          (3) More information is necessary; or
               the provisions of the Legal Action
               Against Us Commercial Property                                 (4) We need additional time to reach
               Condition; and                                                     a decision. If we need additional
                                                                                  time, we will inform you of the
            b. We will still retain our right to deny                             reasons for such need.
               the claim.
                                                                              We will provide notification, as
     D. The provision requiring signed, sworn proof                           described in b.(1) through b.(4)
        of loss in the Duties In The Event Of Loss                            above, within:
        Or Damage Loss Condition is replaced by
        the following:                                                        (1) 15 business days after we
                                                                                  receive the signed, sworn proof
        Send us a signed, sworn proof of loss                                     of loss and all information we
        containing the information we request to                                  requested; or
        investigate the claim. You must do this
        within 91 days after our request. We will                             (2) 30 days after we receive the
        supply you with the necessary forms.                                      signed, sworn proof of loss and
                                                                                  all information we requested, if
     E. Under the Loss Payment Condition, the                                     we have reason to believe the
        provisions pertaining to notice of our                                    loss resulted from arson.
        intentions and the time period for payment of
        claims are deleted and replaced by the                                If we have notified you that we need
        following:                                                            additional time to reach a decision,
                                                                              we must then either approve or deny
        1. Claims Handling                                                    the claim within 45 days of such
                                                                              notice.
            a. Within 15 days after we receive
               written notice of claim, we will:                    2. We will pay for covered loss or damage
                                                                       within 5 business days after:
                (1) Acknowledge receipt of the
                    claim. If we do not acknowledge                      a. We have notified you that payment of
                    receipt of the claim in writing, we                     the claim or part of the claim will be
                    will keep a record of the date,                         made and have reached agreement
                                                                            with you on the amount of loss; or




                                                 ISO Properties, Inc., 2005                         CP 01 42 10 05
                                                                                                           Page 2 of 3
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                                  Page 52 of 330 PageID 1641



            b. An appraisal award has been made.                              (2) Submits a signed, sworn proof of
                                                                                  loss within 91 days after
            However, if payment of the claim or part                              receiving notice from us of your
            of the claim is conditioned on your                                   failure to do so; and
            compliance with any of the terms of this
            Coverage Part, we will make payment                               (3) Has notified us of any change in
            within 5 business days after the date you                             ownership,      occupancy      or
            have complied with such terms.                                        substantial change in risk known
                                                                                  to the mortgageholder.
            The following paragraphs are added:
                                                                              All of the terms of this Coverage Part
        3. Catastrophe Claims                                                 will then apply directly to the
                                                                              mortgageholder.
            If a claim results from a weather related
            catastrophe or a major natural disaster,                     f.   If this policy is cancelled, we will give
            the claim handling and claim payment                              the mortgageholder named in the
            deadlines described in E.1. and E.2.                              Declarations       written   notice    of
            above are extended for an additional 15                           cancellation.
            days.
                                                                              If we cancel this policy, we will give
            Catastrophe or Major Natural Disaster                             written notice to the mortgageholder
            means a weather related event which:                              at least:

            (1) Is declared a disaster under the                              (1) 14 days before the effective date
                Texas Disaster Act of 1975; or                                    of cancellation if we cancel for
                                                                                  your nonpayment of premium; or
            (2) Is determined to be a catastrophe by
                the State Board of Insurance.                                 (2) 30 days before the effective date
                                                                                  of cancellation if we cancel for
        4. The term "business day", as used in the                                any other reason.
           Loss Payment Condition, means a day
           other than Saturday, Sunday or a holiday                           If you cancel the policy, we will give
           recognized by the state of Texas.                                  the     mortgageholder    notice    of
                                                                              cancellation to be effective on the
     F. The following is added to the Valuation Loss                          date stated in the notice. The date
        Condition:                                                            of cancellation cannot be before the
                                                                              10th day after the date we mail the
        Chapter 862 - Subsection 862.053, Policy                              notice.
        A Liquidated Demand.           A fire insurance
        policy, in case of total loss by fire of property      H. The following is added to Paragraph D.1. in
        insured, shall be held and considered to be a             the Duties in the Event of Accident, Claim
        liquidated demand against the Company for                 or Suit Loss Condition in the Legal Liability
        the full amount of such policy.              This         Coverage Form:
        subsection does not apply to personal
        property.                                                   We will notify the first Named Insured in
                                                                    writing of:
     G. Paragraphs     d.      and f.  of    the
        Mortgageholders Additional Condition are                    1. An initial offer to compromise or settle a
        replaced by the following:                                     claim made or "suit" brought against the
                                                                       insured under this coverage. The notice
            d. If we deny your claim because of                        will be given not later than the 10th day
               your acts or because you have failed                    after the date on which the offer is made.
               to comply with the terms of this
               Coverage Part, the mortgageholder                    2. Any settlement of a claim made or "suit"
               will still have the right to receive loss               brought against the insured under this
               payment if the mortgageholder:                          coverage. The notice will be given not
                                                                       later than the 30th day after the date of
                (1) Pays any premium due under this                    the settlement.
                    Coverage Part at our request if
                    you have failed to do so;




                                                 ISO Properties, Inc., 2005                          CP 01 42 10 05
                                                                                                            Page 3 of 3
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                                             Page 53 of 330 PageID 1642




                                                    TEXAS CHANGES
                                        CANCELLATION AND NONRENEWAL

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
     This endorsement modifies insurance provided under the following:
            COMMERCIAL PROPERTY COVERAGE PART
            STANDARD PROPERTY POLICY

     A. Paragraphs 2., 3. and 4. of the Cancellation                              c. In compliance with Texas law, we will
        Common Policy Condition are replaced by the                                  not cancel this policy solely because
        following:                                                                   the policyholder is an elected official.

        2. a. If this policy covers a condominium                           3. We will mail or deliver our notice to the
              association, and the condominium                                 first Named Insured's last mailing address
              property contains at least one resi-                             known to us.
              dence or the condominium declara-
                                                                                  If this policy covers a condominium asso-
              tions conform with the Texas Uniform
                                                                                  ciation, and the condominium property
              Condominium Act, then we may can-                                   contains at least one residence or the
              cel this policy by mailing or delivering                            condominium declarations conform with
              written notice of cancellation, at least                            the Texas Uniform Condominium Act,
              30 days before the effective date of                                then we will also mail or deliver notice of
              cancellation, to:                                                   cancellation to each unit-owner to whom
                                                                                  we issued a certificate or memorandum
                (1) The first Named Insured; and                                  of insurance, to each last mailing address
                                                                                  known to us.
                (2) Each unit-owner to whom we
                    issued a certificate or memoran-                        4. Notice of cancellation will state the effec-
                    dum of insurance.                                          tive date of cancellation.      The policy
                                                                               period will end on that date.
                If we cancel this policy, we will, at the
                request of the Named Insured, pro-                          5. The notice of cancellation will also state
                vide a written statement of the reason                         that pro rata unearned premium, if not
                or reasons for such cancellation.                              tendered, will be refunded on demand.
            b. If the policy covers a risk other than                 B. The following condition is added and applies
               the risk described in Paragraph 2.a.,                     unless Paragraph D. applies:
               then we may cancel this policy by
               mailing or delivering to the first                           NONRENEWAL
               Named Insured written notice of can-                         1. If we elect not to renew this policy, we
               cellation at least:                                             will, at the request of the Named Insured,
                                                                               provide a written statement of the reason
                (1) 14 days before the effective date
                                                                               or reasons for such nonrenewal.
                    of cancellation if we cancel for
                    nonpayment of premium; or                               2. In compliance with Texas law, we will not
                                                                               refuse to renew this policy solely because
                (2) 30 days before the effective date                          the policyholder is an elected official.
                    of cancellation if we cancel for
                    any other reason.                                       3. If this policy covers a condominium asso-
                                                                               ciation, and the condominium property
                If we cancel this policy, we will, at the                      contains at least one residence or the
                request of the Named Insured, pro-                             condominium declarations conform with
                vide a written statement of the reason                         the Texas Uniform Condominium Act,
                or reasons for such cancellation.                              then:




                                         Copyright, ISO Commercial Risk Services, Inc., 1995                CP 02 02 02 96
                                                                                                                     Page 1 of 3
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                                            Page 54 of 330 PageID 1643




           a. We will mail or deliver written notice                                   a policy we issued, we may cancel
              of nonrenewal, at least 30 days                                          coverage on one- and two-family
              before the expiration or anniversary                                     dwellings and on governmental units
              date of the policy, to the first Named                                   only for the following reasons:
              Insured and to each unit-owner to
              whom we issued a certificate or                                          (1) If the first Named Insured does
              memorandum of insurance.                                                     not pay the premium or any por-
                                                                                           tion of the premium when due:
           b. We will mail or deliver such notice to
              each last mailing address known to                                       (2) If the Texas Department of Insur-
              us. If notice is mailed, proof of mail-                                       ance determines that continuation
              ing will be sufficient proof of notice.                                       of this policy would result in vio-
                                                                                            lation of the Texas Insurance
     C. Cancellation    One- And Two-Family                                                 Code or any other law governing
        Dwellings And Governmental Property                                                 the business of insurance in
                                                                                            Texas;
        1. Paragraph 5. of the Cancellation Com-
           mon Policy Condition is replaced by the                                     (3) If the Named Insured submits a
           following:                                                                      fraudulent claim; or
           If this policy is cancelled we will send the                                (4) If there is an increase in the haz-
           first Named Insured any premium refund                                           ard covered by this policy that is
           due. The cancellation will be effective                                          within the control of the Named
           even if we have not made or offered a                                            Insured and would produce an
           refund.                                                                          increase in the premium rate of
                                                                                            this policy.
           The refund will be pro rata if:
                                                                                 c. If such coverage is cancelled, we will,
           a. We cancel this policy; or                                             at the request of the Named Insured,
                                                                                    provide a written statement of the
           b. The first Named Insured cancels this                                  reason or reasons for such cancella-
              policy because:                                                       tion.
               (1) We refused to provide additional                              d. In compliance with Texas law, we will
                   coverage which the first Named                                   not cancel such coverage solely
                   Insured requested under the pol-                                 because the policyholder is an
                   icy; or                                                          elected official.
               (2) We reduced or restricted cover-                   D. The following condition is added:
                   age under the policy without the
                   consent of the first Named                              NONRENEWAL           ONE-   AND
                   Insured.                                                TW0-FAMILY DWELLINGS AND GOVERN-
                                                                           MENTAL PROPERTY
           The refund may be less than pro rata if
           the first Named Insured cancels this pol-                       1. If we elect not to renew coverage on one-
           icy for a reason other than those listed in                        and two-family dwellings or on govern-
           b.(1) and b.(2) above.                                             mental units, we will mail or deliver written
                                                                              notice of nonrenewal to the first Named
        2. The following provisions are added to the                          Insured and any mortgageholder shown in
           Cancellation Common Policy Condition:                              the Declarations, at least 30 days before
                                                                              the expiration date. Proof of mailing will
           a. If this policy has been in effect for 90                        be sufficient proof of notice.
              days or less and is not a renewal of
              a policy we issued, we may cancel                                  We will, at the request of the Named
              coverage on one- and two-family                                    Insured, provide a written statement of
              dwellings and on governmental units                                the reason or reasons for such
              for any reason.                                                    nonrenewal.

           b. If this policy has been in effect for                              If we fail to give the first Named Insured
              more than 90 days or is a renewal of                               proper notice of our refusal to renew, the




                                        Copyright, ISO Commercial Risk Services, Inc., 1995                  CP 02 02 02 96
                                                                                                                      Page 2 of 3
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                                         Page 55 of 330 PageID 1644




           first Named Insured may require us to                                    to renew coverage if the Named
           renew the policy.                                                        Insured has filed under this policy, in
                                                                                    any three-year period, three or more
        2. We may elect not to renew such cover-
           age for any reason, subject to the                                       claims that do not result from natural
           exceptions and limitations in Paragraphs                                 causes.
           3. and 4. below.
                                                                              b. If the Named Insured has filed two
        3. We will not refuse to renew coverage:                                 such claims in a period of less than
                                                                                 three years, we may notify the first
           a. Solely because the policyholder is an                              Named Insured in writing that, if the
              elected official; or
                                                                                 Named Insured files a third such
           b. Because of claims for losses resulting                             claim during the three year period, we
              from natural causes.                                               may refuse to renew coverage.
        4. Claims That Do Not Result From                                     c. A claim does not include a claim that
           Natural Causes                                                        is filed but is not paid or payable
           a. If we have previously notified you as                              under the policy.
              provided in b. below, we may refuse




                                     Copyright, ISO Commercial Risk Services, Inc., 1995                  CP 02 02 02 96
                                                                                                                   Page 3 of 3
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                                   Page 56 of 330 PageID 1645



                                                      MULTIPLE DEDUCTIBLE FORM
                                                                          (FIXED DOLLAR DEDUCTIBLES)

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

     This endorsement modifies insurance provided under the following:

            BUILDING AND PERSONAL PROPERTY COVERAGE FORM
            BUILDERS' RISK COVERAGE FORM
            CONDOMINIUM ASSOCIATION COVERAGE FORM
            CONDOMINIUM COMMERCIAL UNIT-OWNERS COVERAGE FORM
            STANDARD PROPERTY POLICY
            TOBACCO SALES WAREHOUSES COVERAGE FORM

                                                     SCHEDULE *

     The Deductibles applicable to any one occurrence are shown below:

           Prem.             Bldg.                       Deductible                          Covered Causes
            No.               No.                                                               of Loss **




     * Information required to complete this Schedule, if not shown on this endorsement, will be shown in
       the Declarations.

     * For each deductible listed in this Schedule, enter the number corresponding to the Covered Cause(s)
       of Loss to which that deductible applies (or enter the description):

     (1) All Covered Causes of Loss

     (2) All Covered Causes of Loss except Windstorm or Hail

     (3) All Covered Causes of Loss except Theft

     (4) All Covered Causes of Loss except Windstorm or Hail and Theft

     (5) Windstorm or Hail

     (6) Theft

     The following is added to the DEDUCTIBLE section:

     A. In the event that loss or damage occurs to Covered Property at more than one building location as a
        result of one occurrence, the largest applicable deductible for that Covered Cause of Loss, shown in
        the Schedule above or in the Declarations, will apply.

     B. The terms of this endorsement do not apply to any Earthquake Deductible or to any Windstorm or
        Hail Percentage Deductible provided elsewhere in this policy.




                                 Copyright, ISO Commercial Risk Services, Inc., 1983, 1992        CP 03 20 10 92
                                                                                                       Page 1 of 1
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                                             Page 57 of 330 PageID 1646



                                                                   LIMITED FLOOD COVERAGE
     THIS DOCUMENT IS AN ENDORSEMENT THAT CHANGES THE POLICY.                                                 PLEASE READ IT
     CAREFULLY, AS COVERAGE IS RESTRICTED IN SOME FLOOD ZONES.

     This endorsement modifies insurance provided under the following:

             BUILDING AND PERSONAL PROPERTY COVERAGE FORM

                                                             SCHEDULE

     Flood Limit:                    $

     Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

     The following is added under 4. Additional                             The coverage provided by this endorsement
     Coverages of Section A. Coverage:                                      is primary coverage unless otherwise
                                                                            excluded or limited herein.
     A. Limited Flood Coverage
                                                                       B. Exclusions And Limitations
         We will pay for direct physical loss or damage
         to Covered Property at the premises                                1. In addition to the exclusions listed in the
         described in the Declarations caused by or                            applicable Causes of Loss form and
         resulting from flood. We will also pay your                           contained within the policy to which this
         expense to remove debris of Covered                                   endorsement is attached, we will not pay
         Property that has been damaged, when such                             under this Additional Coverage for any
         loss or damage is caused by or results from                           loss or damage to Covered Property
         flood.                                                                caused by or resulting from:

         Flood, as used in this endorsement, means:                               a.   Water damage from roof drainage
                                                                                       systems, gutters or downspouts.
         1. Surface water, waves (including tidal
            wave and tsunami), tides, tidal water,                                b. Water that backs up or overflows
            overflow of any body of water, or spray                                  from a sewer, drain or sump if the
            from any of these, all whether or not                                    opening (of the sewer, drain or sump)
            driven by wind (including storm surge); or                               from which the water backs up or
                                                                                     overflows is located in:
         2. Mudslide or mudflow which is caused by
            flooding as defined in A.1. above.                                         (1) The insured building; or

         We will pay under this Additional Coverage                                    (2) If you are a tenant, the building
         when the loss or damage exceeds $500 and                                          you rent, lease or occupy.
         the most we will pay for the sum of all flood
         loss and resulting debris removal expense                                c.   Water under the ground surface
         during each separate 12-month policy period                                   pressing on, or flowing or seeping
         is the Flood Limit shown in the Schedule.                                     through:

         All flooding in a continuous or protracted                                       (1) Foundations, walls, floors or
         event will constitute a single flood. If a single                                    paved surfaces;
         occurrence of flood begins during one annual
         policy period and ends during the following                                      (2) Basements, whether paved or
         annual policy period, any Flood Limit                                                not; or
         applicable to the following annual policy
         period will not apply to that flood loss.                                        (3) Doors,    windows       or    other
                                                                                              openings.
         This Additional Coverage does not increase
         the Limits of Insurance shown in the                               2. We will not pay under this Additional
         Declarations.                                                         Coverage for any flood loss to property
                                                                               that, at the time the loss or damage
                                                                               occurs, is located within the following

                     Includes copyrighted material of Insurance Services Office, Inc., with its permission.    GCP 04 04 04 09
                                           Copyright 2009 GuideOne Insurance                                           Page 1 of 2
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                                           Page 58 of 330 PageID 1647



           flood zones, as established by the                                   Exclusion of the applicable Causes of
           Federal Emergency Management Agency:                                 Loss form, does not apply.
           Zones A, A1-A30, AE, AH, AO, A99, AR,
           AR/AE, AR/AH, AR/AO, AR/A1-A30,                                4. This      Limited Flood  Coverage
           AR/A, V, V1-V30, VE, or VO.                                       endorsement does not apply to, or
                                                                             activate:
           However, in the event you are eligible for
           and purchase coverage through the                                    a.   The Additional Coverage -- Limited
           National Flood Insurance Program, and                                     Coverage for "Fungus" , Wet Rot, Dry
           such coverage is in effect at the time the                                Rot And Bacteria, as may be provided
           loss or damage occurs, this exclusion                                     by the applicable Causes of Loss
           shall be nullified and the coverage                                       form; or
           provided by this endorsement shall apply
           in excess of that other coverage.                                    b. Any other Additional Coverage,
                                                                                   Coverage Extension or endorsement
        3. To the extent that a tsunami causes the                                 contained in this policy.
           overflow of tidal waters, the exclusion of
           earthquake, in the Earth Movement




                   Includes copyrighted material of Insurance Services Office, Inc., with its permission.   GCP 04 04 04 09
                                         Copyright 2009 GuideOne Insurance                                         Page 2 of 2
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                              Page 59 of 330 PageID 1648



                                    FIRE AND SECURITY ALARM SYSTEM
                                                 UPGRADE COVERAGE
     THIS DOCUMENT IS AN ENDORSEMENT THAT CHANGES THE POLICY.                                PLEASE READ IT
     CAREFULLY.

     This endorsement modifies insurance provided under the following:

            BUILDING AND PERSONAL PROPERTY COVERAGE FORM
            BUSINESS INCOME (AND EXTRA EXPENSE) COVERAGE FORM
            BUSINESS INCOME (WITHOUT EXTRA EXPENSE) COVERAGE FORM

     A. The following is added to 4. Additional                  The "period of restoration" shall include any
        Coverages of section A. Coverage.                        increased period necessary to repair or
                                                                 replace damaged Covered Property with a
        Fire and Security Alarm System Upgrade                   "fire alarm system upgrade" or a "securit y
        Coverage                                                 alarm system upgrade".

        1. In the event of direct physical loss or           C. Exclusions
           damage to fire alarm or security alarm
           systems within a covered building at the              The Additional Coverage provided by this
           premises described in the Declarations,               endorsement does not apply to:
           we will, at your option, pay for the
           reasonable additional costs you incur to              1. A "fire alarm system upgrade" or
           upgrade such fire alarm or security alarm                "security alarm system upgrade" in any
           systems with alternative systems that                    of the following property:
           qualify as a "fir e alarm system upgrade"
           or a "security alarm system upgrade".                      a.   New buildings under construction and
           The direct physical loss or damage must                         buildings you acquire but have not
           result from a Covered Cause of Loss.                            reported to us;

        2. We will    pay for a "fire alarm system                    b. Property leased to, or rented to, you;
           upgrade"    or a "security alarm system                       or
           upgrade"    under this Additional Coverage
           only if    such a "fire alarm system                  2. Covered Property not         insured   on   a
           upgrade"    or a "security alarm system                  replacement cost basis;
           upgrade"   is commercially available.
                                                                 3. The enforcement of any ordinance or law:
        3. Under this Additional Coverage, the most
           we will pay in any one occurrence is 25%                   a.   Regulating the construction, use or
           of the amount we would otherwise pay for                        repair of any property; or
           the direct physical loss or damage to that
           part of the fire alarm or security alarm                   b. Requiring the tearing down of any
           system being upgraded (prior to the                           property, including the cost of
           application of any deductible that applies),                  removing its debris.
           not to exceed $10,000.
                                                                      This exclusion of the enforcement of any
        This Additional Coverage is in addition to the                ordinance or law applies whether the loss
        Limits of Insurance shown in the Declarations.                results from:

     B. Business Income and Extra Expense                                  (1) An ordinance or law that is
                                                                               enforced even if the property has
        The following is added to the definition of                            not been damaged; or
        "period of restoration" in section H.
        Definitions of the Building and Personal                           (2) The increased costs incurred to
        Property Coverage Form and to section F.                               comply with an ordinance or law
        Definitions of any Business Income (And                                in the course of construction,
        Extra Expense) Coverage Form or Business                               repair, renovation, remodeling or
        Income (Without Extra Expense) Coverage                                demolition of property, or removal
        Form added to this policy by endorsement.

                                      Copyright 2009 GuideOne Insurance                        GCP 04 44 04 09
                                                                                                       Page 1 of 2
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                               Page 60 of 330 PageID 1649



                     of its debris, following a physical                    building or structure, if the existing
                     loss to that property.                                 system includes audible or visual
                                                                            alarms but no verbal instructions.
     D. Additional Definitions
                                                                  2. "Security alarm system upgrade" means
         1. "Fire alarm system upgrade" means the                    the replacement of an existing security
            replacement of an existing fire alarm                    alarm system with one of the following:
            system with one of the following:
                                                                       a.   A system which is triggered in
             a. A system which sounds in multiple                           additional sections of a covered
                sections of the covered building or                         building or structure beyond the
                structure, if the existing system                           current number of sections of the
                sounds in only one section of the                           building or structure in which the
                building or structure;                                      current system is triggered; or

             b. A system which is automatically                        b. A system which sounds an alarm to a
                activated, if the existing system is                      monitored system in which authorities
                manually activated; or                                    are promptly dispatched, if the
                                                                          existing system sounds only a local
             c. A system which includes verbal                            audible alarm.
                instructions for exiting the covered




                                       Copyright 2009 GuideOne Insurance                        GCP 04 44 04 09
                                                                                                        Page 2 of 2
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                                         Page 61 of 330 PageID 1650



                                     BUILDING AND PERSONAL PROPERTY
                                                     COVERAGE FORM
                                                                                                                  FAITHGUARD


     Various provisions in this policy restrict                                            (b) Outdoor furniture;
     coverage. Read the entire policy carefully to
     determine rights, duties and what is and is not                                       (c) Floor coverings; and
     covered.
                                                                                           (d) Appliances     used      for
     Throughout this policy, the words "you" and                                               refrigerating,  ventilating,
     "your" refer to the Named Insured shown in the                                            cooking, dishwashing or
     Declarations. The words "we," "us" and "our"                                              laundering;
     refer to the Company providing this insurance.
                                                                                      (5) If not covered             by     other
     Other words and phrases that appear in                                               insurance:
     quotation marks have special meaning. Refer
     to Section H., Definitions.                                                           (a) Additions under construc-
                                                                                               tion, alterations and repairs
     A. COVERAGE                                                                               to the building or structure;

        We will pay for direct physical loss of or                                         (b) Materials,       equipment,
        damage to Covered Property at the                                                      supplies and temporary
        premises described in the Declarations                                                 structures, on or within
        caused by or resulting from any Covered                                                1,000 feet of the described
        Cause of Loss.                                                                         premises, used for making
                                                                                               additions, alterations or
        1. Covered Property                                                                    repairs to the building or
                                                                                               structure;
            Covered Property, as used in this
            Coverage Part, means the type of                                          (6) Signs, radio and television
            property described in this section, A.1.,                                     antennas and satellite dishes
            and limited in A.2., Property Not                                             attached to the building or
            Covered, if a Limit of Insurance is                                           within 1,000 feet of the
            shown in the Declarations for that type                                       described premises;
            of property.
                                                                                      (7) Walls, fences and walks.
            a. Building, meaning the building or
               structure    described   in   the                                 b. Your Business Personal Property
               Declarations, including:                                             located in or on the building
                                                                                    described in the Declarations or in
                (1) Completed additions;                                            the open (or in a vehicle) within
                                                                                    1,000 feet of the described
                (2) Fixtures,     including       outdoor                           premises,     consisting   of    the
                    fixtures;                                                       following unless otherwise specified
                                                                                    in the Declarations or on the Your
                (3) Permanently installed:                                          Business Personal Property --
                                                                                    Separation Of Coverage form:
                    (a) Machinery and
                                                                                      (1) Furniture and fixtures;
                    (b) Equipment;
                                                                                      (2) Machinery and equipment;
                (4) Personal property owned by
                    you that is used to maintain or                                   (3) "Stock";
                    service the building or structure
                    or its premises, including:                                       (4) All other personal property
                                                                                          owned by you and used in your
                    (a) Fire extinguishing          equip-                                business;
                        ment;



                       Includes copyrighted material of Insurance Services Office, Inc., with its permission.   PCP 23 11 04 09
                                             Copyright 2009 GuideOne Insurance                                        Page 1 of 30
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                                         Page 62 of 330 PageID 1651



               (5) Labor, materials or services                                  a.   Accounts, bills, currency, food
                   furnished or arranged by you on                                    stamps or other evidences of debt,
                   personal property of others;                                       money, notes or securities, except
                                                                                      as provided in Section C --
               (6) Your use interest as tenant in                                     Limitations of the Causes of Loss --
                   improvements and betterments.                                      Special Form. Lottery tickets held
                   Improvements and betterments                                       for sale are not securities;
                   are       fixtures,     alterations,
                   installations or additions:                                   b. Animals, unless owned by others
                                                                                    and boarded by you, or if owned by
                   (a) Made a part of the building                                  you, only as "stock" while inside of
                       or structure you occupy but                                  buildings;
                       do not own; and
                                                                                 c.   Automobiles held for sale;
                   (b) You acquired or made at
                       your expense but cannot                                   d. Bridges, roadways, patios or other
                       legally remove;                                              paved surfaces, except walks;

               (7) Leased personal property for                                  e. Contraband, or property in the
                   which you have a contractual                                     course of illegal transportation or
                   responsibility to insure, unless                                 trade;
                   otherwise provided for under
                   Personal Property of Others.                                  f.   The cost of excavations, grading,
                                                                                      backfilling or filling;
                   Our payment for loss of or
                   damage to this leased property                                g. Foundations of buildings, structures,
                   will not exceed the lesser of:                                   machinery or boilers if their
                                                                                    foundations are below:
                   (a) The value stated in the
                       lease agreement; or                                            (1) The lowest basement floor; or

                   (b) The    replacement              cost                           (2) The surface of the ground, if
                       value;                                                             there is no basement;

               (8) Personal Property of Others                                   h. Land (including land on           which the
                   that is:                                                         property is located),             water or
                                                                                    growing crops; or lawns,          except as
                   (a) Located in or on the                                         provided    in    the             Coverage
                       building described in the                                    Extensions;
                       Declarations or in the open
                       (or in a vehicle) within                                  i.   Personal property while airborne or
                       1,000 feet of the described                                    waterborne;
                       premises; and
                                                                                 j.   Bulkheads, pilings, piers, wharves
                   (b) Business personal property                                     or docks;
                       belonging       to      your
                       "ministers",      managerial                              k.   Property that is covered under
                       employees,     officers   or                                   another coverage form of this or
                       directors;   or     personal                                   any other policy in which it is more
                       property of others used by                                     specifically described, except for
                       you for business purposes.                                     the excess of the amount due
                                                                                      (whether you can collect on it or
                   However, our payment for loss                                      not) from that other insurance;
                   of or damage to Personal
                   Property of Others will only be                               l.   Retaining walls that are not at the
                   for the account of the owner of                                    premises      described   in    the
                   the property.                                                      Declarations;

        2. Property Not Covered                                                  m. Underground pipes, flues or drains;

           Covered Property does not include:                                    n. Electronic Data, except as provided
                                                                                    under      Additional   Coverages,



                       Includes copyrighted material of Insurance Services Office, Inc., with its permission.   PCP 23 11 04 09
                                             Copyright 2009 GuideOne Insurance                                        Page 2 of 30
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                                       Page 63 of 330 PageID 1652



             Electronic Data.       Electronic data                                      (c) Rowboats or canoes out of
             means       information,    facts   or                                          water at the described
             computer programs stored as or on,                                              premises; or
             created or used on, or transmitted
             to or from computer software                                                (d) Trailers, but only to the
             (including systems and applications                                             extent provided for in the
             software), on hard or floppy disks,                                             Coverage Extension for
             CD-ROMs, tapes, drives, cells, data                                             Non-owned        Detached
             processing devices or any other                                                 Trailers;
             repositories of computer software
             which are used with electronically                                q. The following property while outside
             controlled equipment.        The term                                of buildings:
             computer programs, referred to in
             the     foregoing     description   of                                 (1) Grain,       hay,     straw   or    other
             electronic data, means a set of                                            crops;
             related electronic instructions which
             direct the operations and functions                                    (2) Radio or television antennas
             of a computer or device connected                                          (including satellite dishes) and
             to it, which enable the computer or                                        their lead-in wiring, masts or
             device to receive, process, store,                                         towers, except as provided in
             retrieve or send data.            This                                     the Coverage Extensions;
             Paragraph n., does not apply to
             your "stock"        of prepackaged                                     (3) Signs (other than signs, radio
             software;                                                                  and television antennas and
                                                                                        satellite dishes attached to
          o. The cost to research, replace or                                           buildings or within 1,000 feet of
             restore the information on valuable                                        the described premises), except
             papers and records, including those                                        as provided in the Coverage
             which exist as electronic data.                                            Extensions; and
             Valuable papers and records
             include but are not limited to                                         (4) Trees, shrubs or plants (other
             proprietary information, books of                                          than "stock" of trees, shrubs or
             account,     deeds,    manuscripts,                                        plants), except as provided in
             abstracts, drawings and card index                                         the Coverage Extensions.
             systems. Refer to the Coverage
             Extension for Valuable Papers And                                 r.   "Fine arts", except as provided in
             Records (Other Than Electronic                                         the Additional Coverages.
             Data) for limited coverage for
             valuable papers and records other                            3. Covered Causes Of Loss
             than those which exist as electronic
             data;                                                             See applicable Causes of Loss Form as
                                                                               shown in the Declarations.
          p. Vehicles or self-propelled machines
             (including aircraft or watercraft)                           4. Additional Coverages
             that:
                                                                               a.   Debris Removal
             (1) Are licensed for use on public
                 roads; or                                                          (1) Subject to Paragraphs (3) and
                                                                                        (4), we will pay your expense to
             (2) Are operated principally away                                          remove debris of Covered
                 from the described premises.                                           Property caused by or resulting
                                                                                        from a Covered Cause of Loss
             This paragraph does not apply to:                                          that occurs during the policy
                                                                                        period. The expenses will be
                 (a) Vehicles or self-propelled                                         paid only if they are reported to
                     machines or autos you                                              us in writing within 180 days of
                     manufacture, process or                                            the date of direct physical loss
                     warehouse;                                                         or damage.

                 (b) Vehicles or self-propelled                                     (2) Debris Removal does not apply
                     machines, other than autos,                                        to costs to:
                     you hold for sale;



                     Includes copyrighted material of Insurance Services Office, Inc., with its permission.   PCP 23 11 04 09
                                           Copyright 2009 GuideOne Insurance                                          Page 3 of 30
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                                      Page 64 of 330 PageID 1653



                (a) Extract "pollutants"           from                                 on the Covered Property that
                    land or water; or                                                   has sustained loss or damage,
                                                                                        plus $25,000.
                (b) Remove, restore or replace
                    polluted land or water.                                        (5) Examples:

             (3) Subject to the exceptions in                                           The following examples assume
                 Paragraph (4), the following                                           that there is no Coinsurance
                 provisions apply:                                                      penalty.

                (a) The most we will pay for                                       Example # 1
                    the total of direct physical
                    loss or damage plus debris                                     Limit of Insurance:              $ 90,000
                    removal expense is the
                    Limit      of      Insurance                                   Amount of Deductible:            $     500
                    applicable to the Covered
                    Property that has sustained                                    Amount of Loss:                  $ 50,000
                    loss or damage.
                                                                                   Amount of Loss Payable: $ 49,500
                (b) Subject to (a) above, the
                    amount we will pay for                                                                   ($50,000 - $500)
                    debris removal expense is
                    limited to 25% of the sum                                      Debris Removal Expense: $ 10,000
                    of the deductible plus the
                    amount that we pay for                                         Debris Removal Expense
                    direct physical loss or                                        Payable:               $ 10,000
                    damage to the Covered
                    Property that has sustained                                    ($10,000 is 20% of $50,000)
                    loss or damage.
                                                                                   The debris removal expense is less
             (4) We will pay up to an additional                                   than 25% of the sum of the loss
                 $25,000 for debris removal                                        payable plus the deductible. The
                 expense, for each location, in                                    sum of the loss payable and the
                 any one occurrence of physical                                    debris removal expense ($49,500
                 loss or damage to Covered                                         + $10,000 = $59,500) is less than
                 Property, if one or both of the                                   the Limit of Insurance. Therefore
                 following circumstances apply:                                    the full amount of debris removal
                                                                                   expense is payable in accordance
                (a) The total of the actual                                        with the terms of Paragraph (3).
                    debris removal expense
                    plus the amount we pay for                                     Example # 2
                    direct physical loss or
                    damage exceeds the Limit                                       Limit of Insurance:              $ 90,000
                    of    Insurance    on  the
                    Covered Property that has                                      Amount of Deductible:            $     500
                    sustained loss or damage.
                                                                                   Amount of Loss:                  $ 80,000
                (b) The actual debris removal
                    expense exceeds 25% of                                         Amount of Loss Payable: $ 79,500
                    the sum of the deductible
                    plus the amount that we                                                                  ($80,000 - $500)
                    pay for direct physical loss
                    or damage to the Covered                                       Debris Removal Expense: $ 40,000
                    Property that has sustained
                    loss or damage.                                                Debris Removal Expense Payable:

                Therefore, if (4)(a) and/or (4)(b)                                            Basic Amount:         $ 10,500
                apply, our total payment for
                direct physical loss or damage                                             Additional Amount:       $ 25,000
                and debris removal expense
                may reach but will never                                           The basic amount payable for
                exceed the Limit of Insurance                                      debris removal expense under the



                    Includes copyrighted material of Insurance Services Office, Inc., with its permission.   PCP 23 11 04 09
                                          Copyright 2009 GuideOne Insurance                                        Page 4 of 30
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                                      Page 65 of 330 PageID 1654



             terms of Paragraph (3) is calculated                                  (1) Assumed    by     contract           or
             as follows: $80,000 ($79,500 +                                            agreement prior to loss; or
             $500) x .25 = $20,000; capped at
             $10,500. The cap applies because                                      (2) Required by local ordinance.
             the sum of the loss payable
             ($79,500) and the basic amount                                        No deductible applies             to   this
             payable for debris removal expense                                    Additional Coverage.
             ($10,500) cannot exceed the Limit
             of Insurance ($90,000).                                          d. Pollutant Clean Up and Removal

             The additional amount payable for                                     We will pay your expense to extract
             debris removal expense is provided                                    "pollutants" from land or water at
             in accordance with the terms of                                       the described premises if the
             Paragraph (4), because the debris                                     discharge,     dispersal, seepage,
             removal      expense       ($40,000)                                  migration, release or escape of the
             exceeds 25% of the loss payable                                       "pollutants" is caused by or results
             plus the deductible ($40,000 is 50%                                   from a Covered Cause of Loss that
             of $80,000), and because the sum                                      occurs during the policy period.
             of the loss payable and debris                                        The expenses will be paid only if
             removal expense ($79,500 +                                            they are reported to us in writing
             $40,000    =     $119,500)     would                                  within 180 days of the date on
             exceed the Limit of Insurance                                         which the Covered Cause of Loss
             ($90,000). The additional amount                                      occurs.
             of covered debris removal expense
             is $25,000, the maximum payable                                       This Additional Coverage does not
             under Paragraph (4).      The total                                   apply to costs to test for, monitor or
             payable for debris removal expense                                    assess the existence, concentration
             in this example is $35,500; $4,500                                    or effects of "pollutants". But we
             of the debris removal expense is                                      will pay for testing which is
             not covered.                                                          performed in the course of
                                                                                   extracting the "pollutants" from the
             The        Additional    Condition,                                   land or water.
             Coinsurance, shall not apply to this
             Additional Coverage.                                                  The most we will pay under this
                                                                                   Additional Coverage for each
          b. Preservation of Property                                              described premises is $25,000 for
                                                                                   the sum of all covered expenses
             If it is necessary to move Covered                                    arising out of Covered Causes of
             Property     from    the   described                                  Loss    occurring   during  each
             premises to preserve it from loss or                                  separate 12-month period of this
             damage by a Covered Cause of                                          policy.
             Loss, we will pay for any direct
             physical loss or damage to that                                  e. Ordinance or Law
             property:
                                                                                   This Additional Coverage applies
             (1) While it is being moved or while                                  only to buildings to which the
                 temporarily stored at another                                     Replacement     Cost    coverage
                 location; and                                                     applies.

             (2) Only if the loss or damage                                        If a Covered Cause of Loss occurs
                 occurs within 60 days after the                                   to covered Building property, and
                 property is first moved.                                          causes the enforcement of any
                                                                                   ordinance or law that (a) is in force
          c. Fire Department Service Charge                                        at the time the cause of loss
                                                                                   occurs, and (b) regulates the
             When the fire department is called                                    demolition, repair or reconstruction
             to save or protect Covered Property                                   of that building, or establishes
             from a Covered Cause of Loss, we                                      zoning or land use requirements at
             will pay the actual cost of your                                      the described premises, we will
             liability for fire department service                                 pay:
             charges:




                    Includes copyrighted material of Insurance Services Office, Inc., with its permission.   PCP 23 11 04 09
                                          Copyright 2009 GuideOne Insurance                                        Page 5 of 30
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                                      Page 66 of 330 PageID 1655



             (1) Up to $350,000 for the actual                                          reconstruct, or remodel that
                 loss in the replacement cost                                           building, we will also pay for:
                 value of the undamaged portion
                 of     the   building    as   a                                        (a) The cost of excavations,
                 consequence of enforcement of                                              grading, backfilling and
                 an ordinance or law that                                                   filling;
                 requires      demolition     of
                 undamaged parts of the same                                            (b) The foundation           of    the
                 building.                                                                  building;

                 This Additional Coverage does                                          (c) Pilings; and
                 not increase the limit applicable
                 to the covered buildings shown                                         (d) Underground         pipes,    flues
                 in the Declarations. This is not                                           and drains.
                 an    additional   amount      of
                 insurance.                                                             The items listed in Paragraphs
                                                                                        (3)(a)        through   (3)(d),
             (2) Up to $350,000 for the amount                                          immediately above, are deleted
                 you actually spend to demolish                                         from Property Not Covered, but
                 and clear the site of the                                              only with respect to the
                 undamaged parts of the same                                            coverage described in this
                 building, as a consequence of                                          Additional     Coverage     for
                 enforcement of an ordinance or                                         increased   cost    to  repair,
                 law that requires demolition of                                        reconstruct or remodel the
                 such undamaged property.                                               building.

                 This is an additional amount of                                        This is an additional amount of
                 insurance.                                                             insurance.

             (3) Up to $250,000 for the amount                                          We will not pay for increased
                 you actually spend for the                                             construction costs under this
                 increased    cost    to   repair,                                      Coverage Part:
                 reconstruct, or remodel that
                 building. Increased cost is the                                        (a) Until the property is actually
                 cost excess of that cost to:                                               repaired or replaced, at the
                                                                                            same        premises       or
                 (a) Repair or reconstruct the                                              elsewhere; and
                     damaged      or destroyed
                     property; or                                                       (b) Unless the repairs or
                                                                                            replacement are made as
                 (b) To reconstruct or remodel                                              soon      as      reasonably
                     undamaged portions of that                                             possible after the loss or
                     building, whether or not                                               damage, not to exceed two
                     demolition is required;                                                years. We may extend this
                                                                                            period in writing during the
                 to    meet       the    minimum                                            two years.
                 requirements of such ordinance
                 or law, on the basis of its like                                  We will not pay more:
                 kind and quality, at the time the
                 Covered Cause of Loss occurs.                                     (1) If the property is repaired or
                 If the property is repaired or                                        replaced     on    the   same
                 reconstructed,     it must be                                         premises, than the amount you
                 intended     for      a    similar                                    actually spend to:
                 occupancy as the current
                 property,   unless      otherwise                                      (a) Demolish and clear the site;
                 required by zoning or land use                                             and
                 law.
                                                                                        (b) Repair,       rebuild     or
                 When a building is damaged or                                              reconstruct the property but
                 destroyed and we pay for an                                                not for more than property
                 amount you actually spend for                                              of the same height, floor
                 the increased cost to repair,



                    Includes copyrighted material of Insurance Services Office, Inc., with its permission.   PCP 23 11 04 09
                                          Copyright 2009 GuideOne Insurance                                        Page 6 of 30
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                                      Page 67 of 330 PageID 1656



                     area and style on the same                                         law which requires any insured
                     premises.                                                          or others to test for, monitor,
                                                                                        clean up, remove, contain,
             (2) If the property is not repaired or                                     treat, detoxify or neutralize, or
                 replaced      on     the     same                                      in any way respond to, or
                 premises, than:                                                        assess      the      effects   of
                                                                                        "pollutants", "fungus", wet or
                 (a) The amount you actually                                            dry rot or bacteria.
                     spend to demolish and
                     clear the site of the                                         The Ordinance or Law exclusion
                     described premises; and                                       does not apply to this Additional
                                                                                   Coverage.
                 (b) The cost to replace, on the
                     same      premises,      the                             f.   Indirect Loss -- Blanket Insurance
                     damaged     or    destroyed
                     property     with      other                                  The most we will pay under this
                     property:                                                     Additional Coverage is $100,000 for
                                                                                   any     combination     of   these
                     (i) Of comparable material                                    coverages:
                         quality;
                                                                                   (1) "Business Income"
                     (ii) Of the same height,
                          floor area and style;                                         We will pay for the actual loss
                          and                                                           of "Business Income" you
                                                                                        sustain due to the necessary
                     (iii) Used for       the     same                                  "suspension"        of      your
                           purpose.                                                     "operations" during the "perio d
                                                                                        of restoration", caused by
             The terms of this Additional                                               property    damage from        a
             Coverage shall apply separately to                                         Covered Cause of Loss to
             each covered building to which this                                        property    at   the   locations
             Additional Coverage applies.                                               described in the Declarations.

             The terms of this Additional                                               The amount of "Business
             Coverage shall not apply to:                                               Income" loss will be determined
                                                                                        based on:
             (1) Any property or building that is
                 not Covered Property;                                                  (a) The "Net Income" of the
                                                                                            business before the direct
             (2) Any covered building that has                                              physical loss or damage
                 not been damaged by a                                                      occurred;
                 Covered Cause of Loss;
                                                                                        (b) The likely "Net Income" of
             (3) Loss due to any ordinance or                                               the business if no physical
                 law that you were required to                                              loss   or    damage    had
                 comply with, and that you failed                                           occurred;
                 to comply with before the loss
                 occurred;                                                              (c) The operating expenses,
                                                                                            including payroll expenses,
             (4) The     enforcement     of   any                                           necessary     to    resume
                 ordinance or law which requires                                            "operations" with the same
                 demolition, repair, replacement,                                           quality of service that
                 reconstruction, remodeling or                                              existed just before the
                 remediation of property due to                                             direct physical loss or
                 contamination by "pollutants" or                                           damage; and
                 due to the presence, growth,
                 proliferation, spread or any                                           (d) Other relevant sources of
                 activity of "fungus", wet or dry                                           information, including:
                 rot or bacteria; or
                                                                                              (i) Your financial records
             (5) Any costs associated with the                                                    and         accounting
                 enforcement of an ordinance or                                                   procedures;



                    Includes copyrighted material of Insurance Services Office, Inc., with its permission.   PCP 23 11 04 09
                                          Copyright 2009 GuideOne Insurance                                        Page 7 of 30
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                                     Page 68 of 330 PageID 1657



                                                                                             or at replacement premises
                    (ii) Bills, invoices and other                                           or    temporary locations,
                         vouchers; and                                                       including         relocation
                                                                                             expenses and costs to
                    (iii) Deeds,         liens       or                                      equip and operate the
                          contracts.                                                         replacement location or
                                                                                             temporary location.
                Extended "Business Income" :
                If the necessary "suspension"                                          (b) Minimize the "suspension "
                of your "operations" produces                                              of business if you cannot
                a "Business Income" loss                                                   continue "operations".
                payable under this policy, we
                will pay for the actual loss of                                        (c) Repair or replace property,
                "Business Income" you incur                                                but only to the extent it
                during the period that:                                                    reduces the amount of loss
                                                                                           that otherwise would have
                (a) Begins on the date property                                            been payable.
                    is actually repaired, rebuilt
                    or       replaced        and                                       The amount of "Extra Expense"
                    tenantability    or     your                                       will be determined based on:
                    "operations" are resumed;
                    and                                                                (a) All expenses that exceed
                                                                                           the     normal      operating
                (b) Ends on the earlier of:                                                expenses that would have
                                                                                           been        incurred       by
                    (i) The date you could                                                 "operations"    during the
                        restore            tenant                                          "period of restoration" if no
                        occupancy      or    your                                          direct physical loss or
                        "operations", with rea-                                            damage had occurred. We
                        sonable speed, to the                                              will deduct from the total of
                        level     which     would                                          such expenses:
                        generate the "Busines s
                        Income"         including                                            (i) The salvage value that
                        "Rental Value" amount                                                    remains of any property
                        that would have existed                                                  bought for temporary
                        if no direct physical loss                                               use during the "perio d
                        or       damage        had                                               of restoration" once
                        occurred; or                                                             "operations"        are
                                                                                                 resumed; and
                    (ii) 30 consecutive days
                         after the date deter-                                               (ii) Any "Extra Expense"
                         mined in (a) above.                                                      that is paid for by other
                                                                                                  insurance, except for
             (2) "Extra Expense"                                                                  insurance that is written
                                                                                                  subject to the same
                We will pay for the expenses                                                      plan, terms, conditions
                you incur during the "period of                                                   and provisions as this
                restoration" that you would not                                                   insurance; and
                have incurred if there had been
                no direct physical loss or                                             (b) Necessary expenses that
                damage to property caused by                                               reduce    the    "Business
                or resulting from a Covered                                                Income" loss that otherwise
                Cause of Loss.                                                             would have been incurred.

                We will pay "Extra Expense"                                            Valuable papers and records
                (other than the expense to                                             and electronic data are not
                repair or replace property) to:                                        covered except as elsewhere
                                                                                       provided in this policy.
                (a) Avoid or minimize the
                    "suspension" of business
                    and to continue operations
                    at the described premises



                   Includes copyrighted material of Insurance Services Office, Inc., with its permission.   PCP 23 11 04 09
                                         Copyright 2009 GuideOne Insurance                                        Page 8 of 30
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                                      Page 69 of 330 PageID 1658



             (3) Tuition Fees                                                           Expense" caused by action of
                                                                                        civil authority that prohibits
                 We will pay for actual loss of                                         access    to   the   described
                 "Net Income" from "Tuition                                             premises due to direct physical
                 Fees" plus continuing normal                                           loss of or damage to property,
                 operating expenses that would                                          other than at the described
                 have been earned or incurred.                                          premises,    caused    by    or
                 We will pay only when there is                                         resulting from any Covered
                 a loss or damage to Covered                                            Cause of Loss.
                 Property by a Covered Cause
                 of Loss.                                                               The coverage for Business
                                                                                        Income will begin 72 hours after
                 This coverage is not limited by                                        the time of that action and will
                 the expiration date of this                                            apply for a period of up to three
                 policy, but ends on the earlier                                        consecutive      weeks       after
                 of:                                                                    coverage begins.

                 (a) The day before the opening                                         The     coverage      for "Extra
                     of the next "school term"                                          Expense"         will      begin
                     following the date when,                                           immediately after the time of
                     with reasonable speed and                                          that action and will end:
                     similar quality, the property
                     should be repaired, rebuilt                                        (a) 3 consecutive weeks after
                     or replaced; or                                                        the time of that action; or

                 (b) The date when the "schoo l                                         (b) When     your    Business
                     term" is resumed at a new                                              Income coverage ends;
                     permanent location.
                                                                                        whichever is later.
             (4) Emergency Evacuation
                                                                                   (6) Alterations and New Buildings
                 We will pay the reasonable
                 expenses you incur in the                                              We will pay for the actual loss
                 evacuation of the premises                                             of "Business Income" you
                 described in the Declarations as                                       sustain and necessary "Extr a
                 a result of an unforeseen event                                        Expense" you incur due to
                 which places the occupants in                                          direct physical loss or damage
                 imminent danger of direct                                              at the described premises
                 physical harm. This Additional                                         caused by or resulting from any
                 Coverage applies only if there                                         Covered Cause of Loss to:
                 is actual or threatened loss or
                 damage to Covered Property                                             (a) New buildings or structures,
                 that results from a Covered                                                whether complete or under
                 Cause of Loss.                                                             construction;

                 We will not pay for expenses                                           (b) Alterations or additions to
                 under this Additional Coverage                                             existing     buildings   or
                 arising out of:                                                            structures; and

                 (a) A strike or bomb threat,                                           (c) Machinery,      equipment,
                     unless    evacuation       is                                          supplies     or    building
                     ordered by a civil authority;                                          materials located on or
                     or                                                                     within 1,000 feet of the
                                                                                            described premises and:
                 (b) A planned evacuation drill
                     or false alarm.                                                          (i) Used         in       the
                                                                                                  construction, alterations
             (5) Civil Authority                                                                  or additions; or

                 We will pay for the actual loss                                              (ii) Incidental      to      the
                 of "Business Income" you                                                          occupancy       of     new
                 sustain and necessary "Extr a                                                     buildings.



                    Includes copyrighted material of Insurance Services Office, Inc., with its permission.   PCP 23 11 04 09
                                          Copyright 2009 GuideOne Insurance                                        Page 9 of 30
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                                      Page 70 of 330 PageID 1659



                 If such direct physical loss or                                              (ii) Bills, invoices and other
                 damage delays the start of                                                        vouchers; and
                 "operations", the "period of
                 restoration"   for    Business                                               (iii) Deeds,       liens      or
                 Income coverage will begin on                                                      contracts.
                 the date "operations" would
                 have begun if the direct                                               This coverage begins 72 hours
                 physical loss or damage had                                            after the time of the "violent
                 not occurred.                                                          incident" at the described
                                                                                        premises and ends on the
             (7) Violent Incident                                                       earlier of:

                 We will pay for the actual loss                                        (a) 90 days after the date of
                 of "Business Income" you                                                   the "violent incident"; or
                 sustain due to the necessary
                 "suspension"         of         your                                   (b) The date you could restore
                 "operations",    caused by a                                               your    "operations",     with
                 "violent incident" at a location                                           reasonable speed, to the
                 described in the Declarations.                                             level which would generate
                 But this coverage will apply only                                          the "Business       Income"
                 if no other coverage is provided                                           amount that would have
                 within this coverage form or by                                            existed if     no     "violent
                 the     attachment       of      any                                       incident" had occurred.
                 endorsement to this policy, for
                 such     loss     of    "Busines s                                     This coverage is not cut short
                 Income"      from    a      "violent                                   by the expiration date of this
                 incident".                                                             policy.

                 Determination of the "Busines s                                        This Additional Coverage does
                 Income"     loss   under    this                                       not serve to create coverage
                 Additional Coverage will be                                            for any loss of "Business
                 calculated only for the location                                       Income"      from    a   "violent
                 where the "violent incident"                                           incident" that is excluded under
                 occurred.                                                              the terms of any terrorism
                                                                                        exclusion, if such exclusion has
                 The amount of "Business                                                been added to this Coverage
                 Income" loss will be determined                                        Part or Policy by endorsement.
                 based on:
                                                                              g. Damage to Buildings from Theft,
                 (a) The "Net Income" of the                                     Burglary or Robbery
                     business before the "violen t
                     incident" occurred;                                           When Building loss or damage
                                                                                   (except by fire or explosion) directly
                 (b) The likely "Net Income" of                                    resulting from theft, burglary or
                     the business if no "violen t                                  robbery       (including   attempted
                     incident" had occurred;                                       thereat), occurs, we will pay for that
                                                                                   part of the building, occupied by
                 (c) The operating expenses,                                       you and containing Your Business
                     including payroll expenses,                                   Personal       Property,   and      to
                     necessary      to     resume                                  equipment therein pertaining to the
                     "operations" with the same                                    service of the building but not
                     quality of service that                                       building property or equipment,
                     existed just before the                                       removed from designated premises,
                     "violent incident"; and                                       provided you are the owner of such
                                                                                   building or equipment or are liable
                 (d) Other relevant sources of                                     for such building or equipment or
                     information, including:                                       are liable for such damage.

                     (i) Your financial records                                    Section D., Deductible applies to
                         and         accounting                                    this Additional Coverage.
                         procedures;



                    Includes copyrighted material of Insurance Services Office, Inc., with its permission.   PCP 23 11 04 09
                                          Copyright 2009 GuideOne Insurance                                       Page 10 of 30
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                                        Page 71 of 330 PageID 1660



          h. Sewer, Drain or Sump Backup or                                               (b) If the Causes Of Loss --
             Overflow                                                                         Broad      Form      applies,
                                                                                              coverage      under      this
               We will pay for direct physical loss                                           Additional        Coverage,
               of or damage to Covered Property                                               Electronic Data, includes
               caused by or resulting from water                                              Collapse as set forth in that
               that backs up or overflows from a                                              form.
               sewer, drain or sump.
                                                                                          (c) If the Causes Of Loss Form
               The opening (of the sewer, drain or                                            is endorsed to add a
               sump) from which the water backs                                               Covered Cause of Loss, the
               up or overflows must be located in:                                            additional Covered Cause
                                                                                              of Loss does not apply to
               (1) The insured building; or                                                   the     coverage   provided
                                                                                              under      this   Additional
               (2) If you are a tenant, the building                                          Coverage, Electronic Data.
                   you rent, lease or occupy.
                                                                                          (d) The Covered Causes of
               Section D., Deductible applies to                                              Loss include a virus,
               this Additional Coverage.                                                      harmful code or similar
                                                                                              instruction introduced into
               This Additional Coverage is subject                                            or enacted on a computer
               to the Limitations in the Causes of                                            system (including electronic
               Loss Form.                                                                     data) or a network to which
                                                                                              it is connected, designed to
          i.   Electronic Data                                                                damage or destroy any part
                                                                                              of the system or disrupt its
               (1) Under this Additional Coverage,                                            normal operation. But there
                   electronic data has the meaning                                            is no coverage for loss or
                   described under Property Not                                               damage caused by or
                   Covered, Electronic Data.                                                  resulting from manipulation
                                                                                              of a computer system
               (2) Subject to the provisions of this                                          (including electronic data)
                   Additional Coverage, we will                                               by any employee, including
                   pay for the cost to replace or                                             a temporary or leased
                   restore electronic data which                                              employee, or by an entity
                   has     been      destroyed    or                                          retained by you or for you
                   corrupted by a Covered Cause                                               to inspect, design, install,
                   of Loss. To the extent that                                                modify, maintain, repair or
                   electronic data is not replaced                                            replace that system.
                   or restored, the loss will be
                   valued    at     the     cost  of                                 (4) The most we will pay under this
                   replacement of the media on                                           Additional Coverage, Electronic
                   which the electronic data was                                         Data, is $5,000 for all loss or
                   stored, with blank media of                                           damage sustained in any one
                   substantially identical type.                                         policy year, regardless of the
                                                                                         number of occurrences of loss
               (3) The Covered Causes of Loss                                            or damage or the number of
                   applicable to Your Business                                           premises, locations or computer
                   Personal Property apply to this                                       systems involved.       If loss
                   Additional Coverage, Electronic                                       payment on the first occurrence
                   Data, subject to the following:                                       does not exhaust this amount,
                                                                                         then the balance is available for
                   (a) If the Causes Of Loss --                                          subsequent loss or damage
                       Special      Form     applies,                                    sustained in but not after that
                       coverage        under     this                                    policy year. With respect to an
                       Additional          Coverage,                                     occurrence which begins in one
                       Electronic Data, is limited to                                    policy year and continues or
                       the "specified causes of                                          results in additional loss or
                       loss" as defined in that                                          damage in a subsequent policy
                       form, and Collapse as set                                         year(s), all loss or damage is
                       forth in that form.                                               deemed to be sustained in the



                      Includes copyrighted material of Insurance Services Office, Inc., with its permission.   PCP 23 11 04 09
                                            Copyright 2009 GuideOne Insurance                                       Page 11 of 30
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                                        Page 72 of 330 PageID 1661



                   policy year in which                the                           Coverage caused by or resulting
                   occurrence began.                                                 from:

          j.   Leasehold Interest and Cancelled                                      (1) Breakage,       marring,    or
               Lease Moving Expenses                                                     scratching unless such loss or
                                                                                         damage is caused by or
               We will pay for loss of the "lease                                        resulting from a Covered Cause
               differential costs" and "cancelled                                        of Loss; or
               lease moving expenses"          you
               sustain due to the cancellation of                                    (2) Any repairing, restoration     or
               your lease. The cancellation must                                         retouching of the "fine arts".
               result from direct physical loss or
               damage to property at the premises                                    Section D., Deductible applies to
               described in the Declarations                                         this Additional Coverage.
               caused by or resulting from a
               Covered Cause of Loss.                                           l.   Refrigerated Products Loss

               We will pay under this Additional                                     We will pay for consequential loss
               Coverage when the loss or damage                                      to the contents of deep freeze or
               exceeds $500 and $10,000 is the                                       refrigeration units on the described
               most we will pay for the sum of any                                   premises resulting from power or
               combination of "lease differential                                    utility failure to the described
               costs" and "cancelle d lease moving                                   premises; damage to the generating
               expenses" arising out of Covered                                      or transmission equipment; or
               Causes of Loss occurring during                                       mechanical or electrical failure of
               each separate 12-month period of                                      the refrigeration system, provided
               this policy.                                                          the refrigeration system has been
                                                                                     maintained in proper working
               This is an additional amount of                                       condition.
               insurance.
                                                                                     We will pay under this Additional
               This Additional Coverage does not                                     Coverage when the loss or damage
               apply if you cancel your lease for                                    exceeds $500 and $25,000 is the
               reasons other than direct physical                                    most we will pay in any one
               loss or damage to property at the                                     occurrence for the part of the loss
               premises      described  in    the                                    or damage that exceeds $500.
               Declarations.
                                                                                m. Fire Extinguisher and Automatic
               Our payments for loss end after 90                                  Fire Suppression System Recharge
               days of the date on which the                                       -- Blanket Insurance
               Covered Cause of Loss occurs.
                                                                                     The most we will pay under this
          k.   Fine Arts                                                             Additional Coverage is $10,000 for
                                                                                     any one of the following coverages
               We will pay for direct physical loss                                  or    a   combination    of  these
               or damage to your "fine arts"                                         coverages:
               caused by or resulting from a
               Covered Cause of Loss.                                                (1) Fire Extinguisher Recharge

               Loss or damage covered under this                                          The      necessary    expenses
               Additional Coverage is subject to                                          incurred to recharge a portable
               the "actual cash value" provision                                          fire extinguisher when it has
               a., and b. of E., Loss Conditions, 7.                                      been discharged to combat a
               Valuation.                                                                 fire at the described premises.
                                                                                          No deductible applies to this
               The most we will pay for loss or                                           coverage.
               damage under this Additional
               Coverage is $25,000 in any one                                        (2) Automatic         Fire    Suppression
               occurrence.                                                               Recharge

               We will not pay for loss or damage                                         The     necessary expenses
               to "fine arts" under this Additional                                       incurred to recharge any



                      Includes copyrighted material of Insurance Services Office, Inc., with its permission.   PCP 23 11 04 09
                                            Copyright 2009 GuideOne Insurance                                       Page 12 of 30
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                                       Page 73 of 330 PageID 1662



                 automatic    fire   suppression                                    described      premises.         The
                 system when the loss is caused                                     interruption in utility service must
                 by leakage or discharge.                                           result from direct physical loss or
                                                                                    damage by a Covered Cause of
                 This coverage applies only               if                        Loss to a "Water Supply Service" ,
                 the     leakage or discharge            is                         "Communication Supply Service" ,
                 caused by a Covered Cause              of                          or "Power Supply Service".
                 Loss. No deductible applies            to
                 this coverage.                                                     Coverage under this Additional
                                                                                    Coverage for loss or damage to
          n. Earthquake Sprinkler Leakage                                           Covered Property does not apply to
                                                                                    loss or damage to electronic data.
             We will pay for direct physical loss                                   The term electronic data has the
             or damage to Covered Property at                                       meaning described under Property
             the described premises caused by                                       Not Covered, Electronic Data.
             sprinkler leakage resulting from an
             earthquake. All earthquake shocks                                      The most we will pay for loss or
             that occur within any 168-hour                                         damage under this Additional
             period will constitute a single                                        Coverage, Utility Services Direct
             earthquake. The expiration of this                                     Damage is $10,000 in any one
             policy will not reduce the 168-hour                                    occurrence.
             period.
                                                                               p. Utility Services -- Time Element
             The most we will pay under this
             Additional Coverage is $10,000                                         We will pay for the actual loss of
             during each separate 12-month                                          "Business Income" you sustain and
             policy period.                                                         necessary "Extra Expense" you
                                                                                    incur due to a "suspension" of
             The       Additional       Condition,                                  "operations"     at the described
             Coinsurance, shall not apply to this                                   premises caused by an interruption
             Additional Coverage. Section D.,                                       in utility service to that premises.
             Deductible applies to this Additional                                  The interruption in utility service
             Coverage.                                                              must result from direct physical loss
                                                                                    or damage by a Covered Cause of
             We will not pay under this                                             Loss to a "Water Supply Service" ,
             Additional Coverage for loss or                                        "Communication Supply Service" ,
             damage caused directly or indirectly                                   or "Power Supply Service".
             by:
                                                                                    Coverage under this Additional
             (1) Tidal wave or tsunami, even if                                     Coverage does not apply to
                 attributable to an earthquake;                                     "Business      Income"   or "Extra
                                                                                    Expense" related to interruption in
             (2) Volcanic eruption, explosion or                                    utility service which causes loss or
                 effusion of a volcano, even if                                     damage to electronic data. The
                 attributable to an earthquake; or                                  term electronic data has the
                                                                                    meaning described under Property
             (3) Earthquake that begins before                                      Not Covered, Electronic Data.
                 the inception of this insurance
                 policy.                                                            The most we will pay under this
                                                                                    Additional    Coverage,      Utility
             The Earth Movement Exclusion in                                        Services -- Time Element is
             the applicable Causes of Loss form                                     $10,000 in any one occurrence.
             does not apply to this Additional
             Coverage.                                                    5. Coverage Extensions

          o. Utility Services -- Direct Damage                                 Except as otherwise provided, the
                                                                               following Extensions apply to property
             We will pay for loss or damage to                                 located in or on the building described
             Covered Property at the premises                                  in the Declarations or in the open (or in
             described in the Declarations                                     a vehicle) within 1,000 feet of the
             caused by or resulting from an                                    described premises.
             interruption in utility service to the



                     Includes copyrighted material of Insurance Services Office, Inc., with its permission.   PCP 23 11 04 09
                                           Copyright 2009 GuideOne Insurance                                       Page 13 of 30
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                                      Page 74 of 330 PageID 1663



          If a Coinsurance percentage of 80% or                                               (i) Personal property of
          more, or a Value Reporting period                                                       others      that      is
          symbol, is shown in the Declarations,                                                   temporarily   in   your
          you may extend the insurance provided                                                   possession     in   the
          by this Coverage Part as follows:                                                       course of installing or
                                                                                                  performing work on
          a. Newly Acquired        or    Constructed                                              such property; or
             Property
                                                                                              (ii) Personal property of
             (1) Buildings                                                                         others       that      is
                                                                                                   temporarily    in  your
                 If this policy covers Building,                                                   possession      in  the
                 you may extend that insurance                                                     course of your manu-
                 to apply to:                                                                      facturing or wholesaling
                                                                                                   activities.
                 (a) Your new buildings while
                     being built on the described                                  (3) Period of Coverage
                     premises; and
                                                                                        With respect to insurance on or
                 (b) Buildings you acquire at                                           at each newly acquired or
                     locations, other than the                                          constructed property, coverage
                     described        premises,                                         will end when any of the
                     intended for:                                                      following first occurs:

                     (i) Similar use as the                                             (a) This policy expires;
                         building described in
                         the Declarations; or                                           (b) 180 days expire after you
                                                                                            acquire the property or
                     (ii) Use as a warehouse.                                               begin construction of that
                                                                                            part of the building that
             (2) Your     Business            Personal                                      would qualify as covered
                 Property                                                                   property; or

                 (a) If this policy covers Your                                         (c) You report values to us.
                     Business            Personal
                     Property, you may extend                                           We will charge you additional
                     that insurance to apply to:                                        premium for values reported
                                                                                        from the date you acquire the
                     (i) Business         personal                                      property or begin construction
                         property, including such                                       of that part of the building that
                         property that you newly                                        would qualify as covered
                         acquire, at any location                                       property.
                         you acquire other than
                         at fairs, trade shows or                                  Subject to Section D., Deductible,
                         exhibitions;                                              the most we will pay for loss or
                                                                                   damage under this Extension is
                     (ii) Business        personal                                 $2,000,000 at each building.
                          property, including such
                          property that you newly                             b. Personal Effects and Property of
                          acquire, located at your                               Others
                          newly constructed or
                          acquired buildings at                                    (1) You may extend the insurance
                          the location described                                       that applies to Your Business
                          in the Declarations; or                                      Personal Property     at  the
                                                                                       premises described in the
                     (iii) Business        personal                                    Declarations    to  apply  to
                           property that you newly                                     personal effects and personal
                           acquire, located at the                                     property of others.
                           described premises.
                                                                                        The most we will pay for loss or
                 (b) This Extension does not                                            damage to personal effects and
                     apply to:                                                          personal property of others



                    Includes copyrighted material of Insurance Services Office, Inc., with its permission.   PCP 23 11 04 09
                                          Copyright 2009 GuideOne Insurance                                       Page 14 of 30
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                                      Page 75 of 330 PageID 1664



                 under this Extension is $25,000                                   be for the account of the owner of
                 in any one occurrence.       No                                   the property.
                 deductible applies.
                                                                              c.   Valuable Papers And Records
             (2) Under this Extension, we will                                     (Other Than Electronic Data)
                 pay for loss or damage (except
                 from theft or disappearance) to                                   (1) You may extend the insurance
                 personal effects and personal                                         that applies to Your Business
                 property of others while it is                                        Personal Property to apply to
                 away from the described                                               the cost to research, replace or
                 premises and is being used for                                        restore the lost information on
                 business purposes or during                                           valuable papers and records for
                 your sponsored activities when                                        which duplicates do not exist.
                 the loss or damage exceeds                                            But this extension does not
                 $250, and $2,500 is the most                                          apply to valuable papers and
                 we will pay for loss or damage                                        records     which    exist   on
                 during each separate 12-month                                         electronic data. Electronic data
                 policy period.                                                        has the meaning described
                                                                                       under Property Not Covered,
                 Under this Paragraph (2):                                             Electronic Data.

                 (a) The Coverage Territory                                        (2) We will pay under this
                     condition does not apply;                                         Extension to replace and
                     and                                                               restore the lost information,
                                                                                       when the loss or damage
                 (b) Coverage applies while the                                        exceeds $500 and $50,000 is
                     personal    effects     and                                       the most we will pay at each
                     personal property of others                                       described premises, unless a
                     are anywhere in the world.                                        higher limit is shown in the
                                                                                       Declarations. Such amount is
                 But we will not pay under                                             additional insurance. We will
                 Paragraph (2) for any of the                                          also pay for the cost of blank
                 types of property described in                                        material for reproducing the
                 2. Property Not Covered of                                            records     (whether     or    not
                 section A. Coverage.                                                  duplicates exist) and (when
                                                                                       there is a duplicate) for the cost
             Loss or damage covered under this                                         of labor to transcribe or copy
             Extension is subject to replacement                                       the records. The costs of blank
             cost provisions a., b., c., d., e. and                                    material and labor are subject
             f. of Loss Condition, Valuation. The                                      to the applicable Limit of
             Optional Coverage, Actual Cash                                            Insurance on Your Business
             Value shall not apply to this                                             Personal Property and therefore
             Extension.                                                                coverage of such costs is not
                                                                                       additional insurance.
             We will not pay for any loss or
             damage under this Extension to                                   d. Property Off-premises
             personal effects and personal
             property of others:                                                   You may extend the insurance
                                                                                   provided by this Coverage Form to
             (1) At any residence premises; or                                     apply to your Covered Property (but
                                                                                   excluding personal property of
             (2) While in transit or in the care,                                  others except as provided under
                 custody, or control of a public                                   Coverage Extension -- Personal
                 carrier.                                                          Effects and Property of Others)
                                                                                   while it is away from the described
             Insurance under this Extension is                                     premises, if it is:
             excess of the property owner's
             insurance,   which     is   primary,                                  (1) Temporarily at a location you
             whether the owner can collect on it                                       do not own, lease or operate;
             or not. Our payment for loss of or
             damage to personal property of                                        (2) In storage at a location you
             others and personal effects will only                                     lease, provided the lease was



                    Includes copyrighted material of Insurance Services Office, Inc., with its permission.   PCP 23 11 04 09
                                          Copyright 2009 GuideOne Insurance                                       Page 15 of 30
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                                        Page 76 of 330 PageID 1665



                   executed after the beginning of                                   park and playground equipment,
                   the current policy term; or                                       gravestones,       markers        and
                                                                                     freestanding structures built for use
               (3) At any fair, trade show or                                        or ornamentation on, above or
                   exhibition.                                                       below the surface of land. The
                                                                                     structures must be owned by you
               This Extension also applies to                                        and located on the described
               Covered Property while in transit                                     premises.
               including direct loss or damage
               caused by collision (except contact                                   We will pay under this Extension
               with a roadbed), derailment, or                                       when the loss or damage exceeds
               overturn of a transporting land                                       $500, and $50,000 is the most we
               conveyance.                                                           will pay in any one occurrence for
                                                                                     the part of the loss or damage that
               The Coverage Territory condition                                      exceeds $500.
               does not apply to this Extension;
               coverage applies while the Covered                               g. Trees, Shrubs, Plants and Lawns
               Property is anywhere in the world.
               We will pay under this Extension                                      You may extend the insurance
               when the loss or damage exceeds                                       provided by this Coverage Form to
               $500, and $50,000 is the most we                                      cover your trees, shrubs, plants and
               will pay for the part of the loss or                                  lawns, including debris removal
               damage that exceeds $500.                                             expense, at the described premises
                                                                                     against loss by fire, lightning, theft,
          e. Radio and Television Antennas                                           explosion, riot, civil commotion,
             (Including Satellite Dishes)                                            vehicle    damage, aircraft        and
                                                                                     vandalism. We will pay under this
               You may extend the insurance                                          Extension when the loss or damage
               provided by this Coverage Form to                                     exceeds $500 and $25,000 is the
               apply to your radio and television                                    most we will pay for the part of the
               antennas (including satellite dishes),                                loss or damage that exceeds $500,
               including debris removal expense,                                     but not more than $2,500 on any
               caused by or resulting from any                                       one tree, shrub, plant or lawn.
               Covered Cause of Loss.
                                                                                h. Outdoor Signs
               We will pay under this Extension
               when the loss or damage exceeds                                       You may extend the insurance
               $500 and $15,000 is the most we                                       provided by this Coverage Form to
               will pay in any one occurrence for                                    apply to outdoor signs wherever
               the part of the loss or damage that                                   located which are:
               exceeds $500.
                                                                                     (1) Owned by you; or
          f.   Appurtenant Buildings and Property
               in the Open                                                           (2) Owned by others and in your
                                                                                         care, custody and control;
               You may extend the insurance that
               applies to Building to apply to                                       excluding only loss by wear and
               appurtenant buildings and personal                                    tear, latent defect, corrosion, rust or
               property     in   the    appurtenant                                  mechanical breakdown.
               buildings located on the premises of
               any covered building.                                                 We will pay under this Extension
                                                                                     when the loss or damage exceeds
               This Extension applies only if loss                                   $500, and $15,000 is the most we
               or damage is caused by a Covered                                      will pay in any one occurrence for
               Cause of Loss, and does not                                           the part of the loss or damage that
               include any appurtenant building or                                   exceeds $500.
               property which is used in whole or
               in part for mercantile, manufacturing                            i.   Non-owned Detached Trailers
               or farming purposes.
                                                                                     (1) You may extend the insurance
               You may also extend the insurance                                         that applies to Your Business
               that applies to Building to apply to                                      Personal Property to apply to



                      Includes copyrighted material of Insurance Services Office, Inc., with its permission.   PCP 23 11 04 09
                                            Copyright 2009 GuideOne Insurance                                       Page 16 of 30
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                                        Page 77 of 330 PageID 1666



                   loss or damage to trailers that                                   vandalism, or any combination of
                   you do not own, provided that:                                    these causes of loss. The most we
                                                                                     will pay under this Extension
                   (a) The trailer is used in your                                   regardless of the number of
                       business;                                                     persons involved in providing this
                                                                                     information is the lesser of:
                   (b) The trailer is in your care,
                       custody or control at the                                     (1) $15,000; or
                       premises described in the
                       Declarations; and                                             (2) The amount of loss or damage
                                                                                         paid to you as a result of the
                   (c) You have a contractual                                            fire, explosion, theft, vandalism,
                       responsibility to pay for loss                                    or any combination of these
                       or damage to the trailer.                                         causes of loss in which the
                                                                                         information     leading    to    a
               (2) We will not pay for any loss or                                       conviction was provided.
                   damage that occurs:
                                                                                     No deductible             applies   to   this
                   (a) While the trailer is attached                                 Extension.
                       to any motor vehicle or
                       motorized       conveyance,                              l.   Dwelling Personal Property
                       whether or not the motor
                       vehicle     or      motorized                                 You may extend the insurance that
                       conveyance is in motion;                                      applies to any dwelling occupied by
                                                                                     not more than four families and
                   (b) During       hitching     or                                  described in the Declarations Page
                       unhitching operations, or                                     to apply to personal property in that
                       when a trailer becomes                                        dwelling that is owned by you for
                       accidentally unhitched from                                   use by an employee.
                       a    motor      vehicle   or
                       motorized conveyance.                                         The most we will pay for loss or
                                                                                     damage to property in the dwelling
               (3) The most we will pay for loss or                                  under this Extension is $2,500.
                   damage under this Extension is
                   $5,000, unless a higher limit is                             m. Maintenance Equipment
                   shown in the Declarations.
                                                                                     If our payment for direct physical
               (4) This insurance is excess over                                     loss or damage to Covered
                   the amount due (whether you                                       Property exhausts the Limits of
                   can collect on it or not) from                                    Insurance for Covered Property, we
                   any other insurance covering                                      will pay an additional amount for
                   such property.                                                    loss or damage to personal property
                                                                                     owned by you that is used to
          j.   Installed Locks                                                       maintain or service the building or
                                                                                     structure   on    your   described
               You may extend the insurance                                          premises.
               provided by this Coverage Form to
               apply to the repair, replacement or                                   This is an additional amount of
               recalibration    of     professionally                                insurance and the most we will pay
               installed interior or exterior door                                   for loss or damage under this
               locks if keys are stolen during a                                     Extension is $10,000 in any one
               covered theft, burglary or robbery                                    occurrence.
               loss. The most we will pay under
               this Extension is $10,000.        No                             n. Automated           External      Defibrillator
               deductible applies to this Extension.                               (AED)

          k.   Information Reward                                                    If our payment for direct physical
                                                                                     loss or damage to Covered
               We will pay for information which                                     Property exhausts the Limits of
               leads to a conviction for arson,                                      Insurance for Covered Property, we
               theft, or vandalism in connection                                     will pay an additional amount for
               with a fire or explosion, theft or



                      Includes copyrighted material of Insurance Services Office, Inc., with its permission.   PCP 23 11 04 09
                                            Copyright 2009 GuideOne Insurance                                        Page 17 of 30
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                                       Page 78 of 330 PageID 1667



              loss or damage to             automated                              (3) Collection expenses in excess of
              external defibrillators.                                                 your normal collection expenses
                                                                                       that are made necessary by the
              This is an additional amount of                                          loss or damage; and
              insurance and the most we will pay
              for loss or damage under this                                        (4) Other reasonable expenses that
              Extension is $5,000 in any one                                           you incur to re-establish your
              occurrence.                                                              records of accounts receivable;

          o. Installation Property                                                 that result from a Covered Cause of
                                                                                   Loss to your records of accounts
              You may extend the insurance that                                    receivable.
              applies to your Covered Property to
              apply to "installation property" while                               We cover your records of accounts
              at a location where you are                                          receivable while within the interior of
              performing installation or fabrication                               the described premises or while in
              of property that will be utilized in                                 transit between described premises.
              your business operations.                                            If your     records    of    accounts
                                                                                   receivable are in imminent danger of
              This Extension does not apply to:                                    loss or damage from a Covered
                                                                                   Cause of Loss at your described
              (1) Damage to the building in which                                  premises, we will also cover such
                  "installation property" is being                                 records while away from your
                  installed or fabricated;                                         described premises at a safe place
                                                                                   or while in transit between your
              (2) Missing "installation property"                                  described premises and the safe
                  where the only evidence of the                                   place.
                  loss or damage is a shortage
                  disclosed on taking inventory or                                 We will not pay for any loss or
                  other instances where there is                                   damage resulting from any of the
                  not physical evidence to show                                    following:
                  what happened to the property;
                  or                                                               (1) Alteration,           falsification,
                                                                                       concealment or destruction of
              (3) Trees, shrubs, or plants that                                        records of accounts receivable
                  are to be planted at the location                                    done to conceal the wrongful
                  where you are performing                                             giving, taking, or withholding of
                  installation or fabrication.                                         money, securities or other
                                                                                       property.
              We will pay under this Extension
              when the loss or damage exceeds                                           This exclusion applies only to
              $500 and $5,000 in any one                                                the extent of the wrongful giving,
              occurrence is the most we will pay                                        taking or withholding;
              for the part of the loss or damage
              that exceeds $500.                                                   (2) Bookkeeping,       accounting         or
                                                                                       billing errors or omissions;
          p. Accounts Receivable
                                                                                   (3) Electronic or magnetic injury,
             You may extend the insurance that                                         disturbance    or  erasure  of
             applies to Your Business Personal                                         electronic records of accounts
             Property to apply to:                                                     receivable; or

             (1) All amounts due from your                                         (4) Loss or damage that requires
                 customers that you are unable to                                      any audit of records or any
                 collect;                                                              inventory computation to prove
                                                                                       its factual existence.
             (2) Interest charges on any loan
                 required to offset amounts you                                    The most we will pay for loss or
                 are unable to collect pending our                                 damage under this Extension is
                 payment of these amounts;                                         $50,000 in any one occurrence. If
                                                                                   you cannot accurately establish the
                                                                                   amount of accounts receivable



                     Includes copyrighted material of Insurance Services Office, Inc., with its permission.   PCP 23 11 04 09
                                           Copyright 2009 GuideOne Insurance                                       Page 18 of 30
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                                      Page 79 of 330 PageID 1668



            outstanding at the time of loss or                           Each of these Extensions is additional
            damage, the following method will be                         insurance unless otherwise indicated. The
            used:                                                        Additional Condition, Coinsurance, does not
                                                                         apply to these Extensions.
            (1) Determine the total of the
                average monthly amounts of                          B. EXCLUSIONS AND LIMITATIONS
                accounts receivable for the 12
                months immediately proceeding                            See applicable Causes of Loss Form as
                the month in which the loss or                           shown in the Declarations.
                damage occurs; and
                                                                    C. LIMITS OF INSURANCE
            (2) Adjust that total for any normal
                fluctuations in the amount of                            The most we will pay for loss or damage in
                accounts receivable for the                              any one occurrence is the applicable Limit
                month in which the loss or                               of Insurance shown in the Declarations.
                damage occurred or for any
                demonstrated variance from the                           The amounts of insurance stated in the
                average for that month.                                  following Additional Coverages apply in
                                                                         accordance with the terms of such
            The following will be deducted from                          coverages and are separate from the
            the total amount of accounts                                 Limit(s) of Insurance shown in the
            receivable, however that amount is                           Declarations for any other coverage:
            established:
                                                                         1. Fire Department Service Charge;
            (1) The amount of the accounts for
                which there is no loss or                                2. Pollutant Clean Up and Removal;
                damage;
                                                                         3. Ordinance or Law coverage for the
            (2) The amount of the accounts that                             increased cost to repair or reconstruct
                you are able to re-establish or                             property and the amount actually spent
                collect;                                                    to demolish and clear the site of the
                                                                            undamaged parts of the property;
            (3) An amount to allow for probable
                bad debts that you are normally                          4. Indirect Loss -- Blanket Insurance;
                unable to collect; and
                                                                         5. Electronic Data;
            (4) All   unearned    interest          and
                services charges.                                        6. Leasehold Interest and Cancelled Lease
                                                                            Moving Expenses;
          q. Loss Data Preparation Expenses
                                                                         7. Fine Arts;
            You may extend the insurance
            provided by this Coverage Form to                            8. Fire Extinguisher & Automatic Fire
            apply to the necessary expenses                                 Suppression System Recharge; and
            that you incur at our request to
            prepare loss data, for purposes of                           9. Utility Service -- Time Element.
            assisting us in the determination of
            the amount of loss. This includes                            Payments under the following Additional
            the cost of appraisals, taking                               Coverages will not increase the applicable
            inventories, and the preparation of                          Limit of Insurance.
            other documentation required to
            show the extent of loss.                                     1. Preservation of Property;

            We will not pay for any expenses                             2. Damage to Buildings                 from    Theft,
            billed by or payable to insurance                               Burglary or Robbery;
            adjusters or attorneys or any costs
            as described in Paragraph 2.                                 3. Sewer, Drain or Sump Backup or
            Appraisal of E. Loss Conditions.                                Overflow;
            The most we will pay under this
            Extension in any one occurrence is                           4. Ordinance or Law Coverage for the
            $5,000. No deductible applies to                                actual loss in value resulting from the
            this Extension.



                    Includes copyrighted material of Insurance Services Office, Inc., with its permission.   PCP 23 11 04 09
                                          Copyright 2009 GuideOne Insurance                                       Page 19 of 30
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                                           Page 80 of 330 PageID 1669



            required demolition of the undamaged                              for Bldg. 2. Loss payable for Bldg. 2 is the
            parts of the same property;                                       Limit of Insurance of $80,000.

        5. Refrigerated Products Loss;                                        Total amount of loss payable: $59,850 +
                                                                              $80,000 = $139,850
        6. Earthquake Sprinkler Leakage; and
                                                                              Example No. 2:
        7. Utility Service -- Direct Damage.
                                                                              (This example, too, assumes there is no
     D. DEDUCTIBLE                                                            Coinsurance penalty.)

        In any one occurrence of loss or damage                               The Deductible and Limits of Insurance are
        (hereinafter referred to as loss), we will first                      the same as those in Example No. 1.
        reduce the amount of loss if required by the
        Coinsurance Additional Condition or the                               Loss to Bldg. 1:                 $ 70,000
        Agreed Value Optional Coverage. If the                                (exceeds Limit of Insurance plus
        adjusted amount of loss is less than or                               Deductible)
        equal to the Deductible, we will not pay for
        that loss. If the adjusted amount of loss                             Loss to Bldg. 2:                 $ 90,000
        exceeds the Deductible, we will then                                  (exceeds Limit of Insurance plus
        subtract the Deductible from the adjusted                             Deductible)
        amount of loss, and will pay the resulting
        amount or the Limit of Insurance, whichever                           Loss Payable -- Bldg. 1:                  $ 60,000
        is less.                                                              (Limit of Insurance)

        When the occurrence involves loss to more                             Loss Payable -- Bldg. 2:                  $ 80,000
        than one item of Covered Property and                                 (Limit of Insurance)
        separate Limits of Insurance apply, the
        losses will not be combined in determining                            Total amount of loss payable:             $ 140,000
        application of the Deductible.    But the
        Deductible will be applied only once per                         E. LOSS CONDITIONS
        occurrence.
                                                                              The following conditions apply in addition to
        Example No. 1:                                                        the Common Policy Conditions and the
                                                                              Commercial Property Conditions.
        (This example assumes              there     is    no
        Coinsurance penalty.)                                                 With respect to any form which is
                                                                              applicable to this Coverage Part and is
        Deductible:                                   $ 250                   subject to the provisions of this Coverage
                                                                              Form, a reference in such form to:
        Limit of Insurance -- Bldg. 1:             $ 60,000
        Limit of Insurance -- Bldg. 2:             $ 80,000                       Actual Cash Value Condition;
                                                                                  Loss Condition, Actual Cash Value;
        Loss to Bldg. 1:                           $ 60,100                       "Actual cash value" in the Valuation
        Loss to Bldg. 2:                           $ 90,000                          Loss Condition; or
                                                                                  Valuation Condition providing "actual
        The amount of loss to Bldg. 1 ($60,100) is                                   cash value";
        less than the sum ($60,250) of the Limit of
        Insurance applicable to Bldg. 1 plus the                              shall be construed as a reference to
        Deductible.                                                           Optional Coverage, Actual Cash Value in
                                                                              this Coverage Form, except as provided in
        The Deductible will be subtracted from the                            g. of 7. Valuation.
        amount of loss in calculating the loss
        payable for Bldg. 1:                                                  1. Abandonment

        $60,100                                                                    There can be no abandonment of any
        -   250                                                                    property to us.
        $59,850       Loss Payable -- Bldg. 1
                                                                              2. Appraisal
        The    Deductible   applies    once    per
        occurrence and therefore is not subtracted                                 If we and you disagree on the value of
        in determining the amount of loss payable                                  the property or the amount of loss,



                         Includes copyrighted material of Insurance Services Office, Inc., with its permission.   PCP 23 11 04 09
                                               Copyright 2009 GuideOne Insurance                                       Page 20 of 30
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                                        Page 81 of 330 PageID 1670



          either may make written demand for an                                      (5) At our request, give us
          appraisal of the loss. In this event,                                          complete inventories of the
          each party will select a competent and                                         damaged       and   undamaged
          impartial appraiser. The two appraisers                                        property.    Include quantities,
          will select an umpire. If they cannot                                          costs, values and amount of
          agree, either may request that selection                                       loss claimed.
          be made by a judge of a court having
          jurisdiction. The appraisers will state                                    (6) As often as may be reasonably
          separately the value of the property and                                       required, permit us to inspect
          amount of loss. If they fail to agree,                                         the property proving the loss or
          they will submit their differences to the                                      damage and examine your
          umpire. A decision agreed to by any                                            books and records.
          two will be binding.
                                                                                          Also permit us to take samples
          Each party will:                                                                of damaged and undamaged
                                                                                          property for inspection, testing
          a. Pay its chosen appraiser; and                                                and analysis, and permit us to
                                                                                          make copies from your books
          b. Bear the other expenses of the                                               and records.
             appraisal and umpire equally.
                                                                                     (7) Send us a signed, sworn proof
          If there is an appraisal, we will still                                        of     loss    containing    the
          retain our right to deny the claim.                                            information we request to
                                                                                         investigate the claim. You must
        3. Duties In The Event Of Loss Or                                                do this within 60 days after our
           Damage                                                                        request. We will supply you
                                                                                         with the necessary forms.
          a. You must see that the following are
             done in the event of loss or                                            (8) Cooperate with us in the
             damage to Covered Property:                                                 investigation or settlement of
                                                                                         the claim.
              (1) Notify the police if a law may
                  have been broken.                                             b. We may examine any insured under
                                                                                   oath, while not in the presence of
              (2) Give us prompt notice of the                                     any other insured and at such times
                  loss or damage.    Include a                                     as may be reasonably required,
                  description of the property                                      about any matter relating to this
                  involved.                                                        insurance or the claim, including an
                                                                                   insured's books and records. In the
              (3) As soon as possible, give us a                                   event of an examination, an
                  description of how, when and                                     insured's answers must be signed.
                  where the loss or damage
                  occurred.                                                4. Loss Payment

              (4) Take all reasonable steps to                                  a.   In the event of loss or damage
                  protect the Covered Property                                       covered by this Coverage Form, at
                  from further damage, and keep                                      our option, we will either:
                  a record of your expenses
                  necessary     to   protect   the                                   (1) Pay the value of              lost   or
                  Covered        Property,      for                                      damaged property;
                  consideration in the settlement
                  of the claim.     This will not                                    (2) Pay the cost of repairing or
                  increase the Limit of Insurance.                                       replacing the lost or damaged
                  However, we will not pay for                                           property, subject to b. below;
                  any subsequent loss or damage
                  resulting from a cause of loss                                     (3) Take all or any part of the
                  that is not a Covered Cause of                                         property at an agreed or
                  Loss. Also, if feasible, set the                                       appraised value; or
                  damaged property aside and in
                  the best possible order for                                        (4) Repair, rebuild or replace the
                  examination.                                                           property with other property of




                      Includes copyrighted material of Insurance Services Office, Inc., with its permission.   PCP 23 11 04 09
                                            Copyright 2009 GuideOne Insurance                                       Page 21 of 30
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                                        Page 82 of 330 PageID 1671



                  like kind and quality, subject to                                  the wall in proportion to the interest
                  b. below.                                                          of the owner of the adjoining
                                                                                     building. However, if you elect to
               We will determine the value of lost                                   repair or replace your building and
               or damaged property, or the cost of                                   the owner of the adjoining building
               its repair or replacement, in                                         elects not to repair or replace that
               accordance with the applicable                                        building, we will pay you the full
               terms of the Valuation Condition in                                   value of the loss to the party wall,
               this Coverage Form or any                                             subject to all applicable policy
               applicable provision which amends                                     provisions including Limits of
               or    supersedes    the   Valuation                                   Insurance, the       Valuation and
               Condition.                                                            Coinsurance Conditions and all
                                                                                     other provisions of this Loss
          b. The cost to repair, rebuild or                                          Payment Condition. Our payment
             replace does not include the                                            under the provisions of this
             increased cost attributable to                                          paragraph does not alter any right
             enforcement of any ordinance or                                         of subrogation we may have against
             law regulating the construction, use                                    any entity, including the owner or
             or repair of any property.                                              insurer of the adjoining building,
                                                                                     and does not alter the terms of the
          c. We will give notice of our intentions                                   Transfer of Rights of Recovery
             within 30 days after we receive the                                     Against Others To Us Condition in
             sworn proof of loss.                                                    this policy.

          d. We will not pay you more than your                            5. Recovered Property
             financial interest in the Covered
             Property.                                                          If either you or we recover any property
                                                                                after loss settlement, that party must
          e. We may adjust losses with the                                      give the other prompt notice. At your
             owners of lost or damaged property                                 option, the property will be returned to
             if other than you. If we pay the                                   you. You must then return to us the
             owners, such payments will satisfy                                 amount we paid to you for the property.
             your claims against us for the                                     We will pay recovery expenses and the
             owners' property. We will not pay                                  expenses to repair the recovered
             the owners more than their financial                               property, subject to the Limit of
             interest in the Covered Property.                                  Insurance.

          f.   We may elect to defend you against                          6. Vacancy
               suits arising from claims of owners
               of property. We will do this at our                              a.   Description of Terms
               expense.
                                                                                     (1) As used in this Vacancy
          g. We will pay for covered loss or                                             Condition, the term building and
             damage within 30 days after we                                              the term vacant have the
             receive the sworn proof of loss, if                                         meanings set forth in (1)(a) and
             you have complied with all the                                              (1)(b) below:
             terms of this Coverage Part and:
                                                                                          (a) When this policy is issued
               (1) We have reached agreement                                                  to a tenant, and with
                   with you on the amount of loss;                                            respect to that tenant's
                   or                                                                         interest     in    Covered
                                                                                              Property, building means
               (2) An appraisal award has been                                                the unit or suite rented or
                   made.                                                                      leased to the tenant. Such
                                                                                              building is vacant when it
          h. A party wall is a wall that separates                                            does not contain enough
             and is common to adjoining                                                       business personal property
             buildings that are owned by                                                      to     conduct   customary
             different parties. In settling covered                                           operations.
             losses involving a party wall, we will
             pay a proportion of the loss to the                                          (b) When this policy is issued
             party wall based on your interest in                                             to the owner or general



                      Includes copyrighted material of Insurance Services Office, Inc., with its permission.   PCP 23 11 04 09
                                            Copyright 2009 GuideOne Insurance                                       Page 22 of 30
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                                      Page 83 of 330 PageID 1672



                     lessee    of   a   building,                        7. Valuation
                     building means the entire
                     building. Such building is                               We will determine the value of Covered
                     vacant unless at least 31%                               Property in the event of loss or damage
                     of its total square footage                              as follows:
                     is:
                                                                              a.   At replacement cost            (without
                     (i) Rented to a lessee or                                     deduction for depreciation), except
                         sub-lessee and used by                                    as provided in g., h., i. and j. below.
                         the lessee or sub-
                         lessee to conduct its                                b. This condition does not apply to:
                         customary operations;
                         and/or                                                    (1) Contents of a residence;

                     (ii) Used by the building                                     (2) "Fine arts"; or
                          owner    to   conduct
                          customary operations.                                    (3) "Stock," unless the Including
                                                                                       "Stock" option is shown in the
             (2) Buildings under construction or                                       Declarations.
                 renovation are not considered
                 vacant.                                                           The value of covered property in
                                                                                   (1), (2) and (3) above will be
             (3) Dwellings     maintained  for                                     determined according to the "actua l
                 occupancy by a "minister" or                                      cash value" of such property at the
                 staff member, whether paid or                                     time of loss or damage.
                 not, will not be considered
                 vacant at any time.                                          c.   You may make a claim for loss or
                                                                                   damage covered by this insurance
          b. Vacancy Provisions                                                    on an "actual cash value" basis
                                                                                   instead of on a replacement cost
             If the building where loss or                                         basis. In the event you elect to
             damage occurs has been vacant for                                     have loss or damage settled on an
             more than 60 consecutive days                                         "actual cash value" basis, you may
             before that loss or damage occurs:                                    still make a claim for the additional
                                                                                   coverage that replacement cost
             (1) We will not pay for loss or                                       coverage provides if you notify us
                 damage caused by any of the                                       of your intent to do so within 180
                 following even if they are                                        days after the loss or damage.
                 Covered Causes of Loss:
                                                                              d. We will not pay on a replacement
                 (a) Vandalism;                                                  cost basis for any loss or damage:

                 (b) Sprinkler leakage, unless                                     (1) Until the lost or damaged
                     you have protected the                                            property is actually repaired or
                     system against freezing;                                          replaced; and

                 (c) Building glass breakage;                                      (2) Unless     the   repairs      or
                                                                                       replacement are made as soon
                 (d) Water damage;                                                     as reasonably possible after the
                                                                                       loss or damage.
                 (e) Theft; or
                                                                                        With     respect    to    tenant's
                 (f) Attempted theft.                                                   improvements and betterments,
                                                                                        the following also apply:
             (2) With     respect   to   Covered
                 Causes of Loss other than                                         (3) If the conditions in d.(1) and
                 those listed in b.(1)(a) through                                      d.(2) above are not met, the
                 b.(1)(f) above, we will reduce                                        value of tenant's improvements
                 the amount we would otherwise                                         and    betterments    will   be
                 pay for the loss or damage by                                         determined as a proportion of
                 15%.                                                                  your original cost, as set forth




                    Includes copyrighted material of Insurance Services Office, Inc., with its permission.   PCP 23 11 04 09
                                          Copyright 2009 GuideOne Insurance                                       Page 23 of 30
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                                        Page 84 of 330 PageID 1673



                  in the Valuation Condition j. of                              h. "Stock" you have sold but not
                  this Coverage Form; and                                          delivered at the selling price less
                                                                                   discounts   and expenses you
               (4) We will not pay for loss or                                     otherwise would have had.
                   damage       to      tenant's
                   improvements and betterments                                 i.   Glass at the cost of replacement
                   if others pay for repairs or                                      with safety glazing material if
                   replacement.                                                      required by law.

          e. We will not pay more for loss or                                   j.   Tenant's     Improvements              and
             damage on a replacement cost                                            Betterments at:
             basis than the least of (1), (2) or
             (3), subject to f. below:                                               (1) "Actual cash value" of the lost
                                                                                         or damaged property if you
               (1) The     Limit of  Insurance                                           make repairs promptly.
                   applicable to the lost or
                   damaged property;                                                 (2) A proportion of your original
                                                                                         cost if you do not make repairs
               (2) The cost to replace, on the                                           promptly.    We will determine
                   same premises, the lost or                                            the proportionate value as
                   damaged property with other                                           follows:
                   property:
                                                                                          (a) Multiply the original cost by
                  (a) Of comparable material and                                              the number of days from
                      quality; and                                                            the loss or damage to the
                                                                                              expiration of the lease; and
                  (b) Used for the same purpose;
                      or                                                                  (b) Divide       the        amount
                                                                                              determined in (a) above by
               (3) The amount actually spent that                                             the number of days from
                   is necessary to repair or                                                  the       installation       of
                   replace the lost or damaged                                                improvements         to    the
                   property.                                                                  expiration of the lease.

               If a building is rebuilt at a new                                          If your lease contains a renewal
               premises, the cost described in                                            option, the expiration of the
               e.(2) above is limited to the cost                                         renewal option period will
               which would have been incurred if                                          replace the expiration of the
               the building had been rebuilt at the                                       lease in this procedure.
               original premises.
                                                                                     (3) Nothing if others pay for repairs
          f.   The cost of repair or replacement                                         or replacement.
               does not include the increased cost
               attributable to enforcement of any                     F. ADDITIONAL CONDITIONS
               ordinance or law regulating the
               construction, use or repair of any                          The following conditions apply in addition to
               property, except as provided in the                         the Common Policy Conditions and the
               Additional Coverages.                                       Commercial Property Conditions.

          g. When a form, which is applicable to                           1. Coinsurance
             this Coverage Part and is subject to
             the provisions of this Coverage                                    If a Coinsurance percentage is shown
             Form,     indicates    it   replaces                               in the Declarations, the following
             subparagraphs a. and b., or the                                    condition applies:
             Actual Cash Value part, of the
             Valuation condition, such form shall                               a.   We will not pay the full amount of
             be     construed     as    replacing                                    any loss if the value of Covered
             subparagraphs a., b., c., d., e. and                                    Property at the time of loss times
             f. of this condition, except when                                       the Coinsurance percentage shown
             Optional Coverage, Actual Cash                                          for it in the Declarations is greater
             Value in this Coverage Form                                             than the Limit of Insurance for the
             applies.                                                                property.



                      Includes copyrighted material of Insurance Services Office, Inc., with its permission.   PCP 23 11 04 09
                                            Copyright 2009 GuideOne Insurance                                       Page 24 of 30
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                                       Page 85 of 330 PageID 1674



              Instead, we will determine the most                              The Coinsurance percentage
              we will pay using the following                                  for it is:                                  80%
              steps:
                                                                               The Limit of Insurance
              (1) Multiply the value of Covered                                for it is:                            $200,000
                  Property at the time of loss by
                  the Coinsurance percentage;                                  The Deductible is:                          $250

              (2) Divide the Limit of Insurance of                             The amount of loss is:                 $40,000
                  the property by the figure
                  determined in Step (1);                                      The minimum amount of insurance to
                                                                               meet your Coinsurance requirement is
              (3) Multiply the total amount of                                 $200,000      ($250,000      x    80%) .
                  loss, before the application of                              Therefore, the Limit of Insurance in this
                  any deductible, by the figure                                Example is adequate and no penalty
                  determined in Step (2); and                                  applies. We will pay no more than
                                                                               $39,750 ($40,000 amount of loss minus
              (4) Subtract the deductible from                                 the deductible of $250).
                  the figure determined in Step
                  (3).                                                         b. If one Limit of Insurance applies to
                                                                                  two or more separate items, this
              We will pay the amount determined                                   condition will apply to the total of all
              in Step (4) or the limit of insurance,                              property to which the limit applies.
              whichever is less.           For the
              remainder, you will either have to                               Example No. 3:
              rely on other insurance or absorb
              the loss yourself.                                               When:

          Example No. 1 (Underinsurance):                                      The value of the property is:
                                                                               Bldg. at Location No. 1:               $75,000
          When:                                                                Bldg. at Location No. 2:              $100,000

          The value of the property is:       $250,000                         Personal Property at
                                                                               Location No. 2:                       $ 75,000
          The Coinsurance percentage                                                                                 $250,000
          for it is:                                80%
                                                                               The Coinsurance percentage
          The Limit of Insurance                                               for it is:                                  90%
          for it is:                          $100,000
                                                                               The Limit of Insurance for
          The Deductible is:                        $250                       Buildings and Personal
                                                                               Property at Locations:
          The amount of loss is:                $40,000
                                                                               No. 1 and No. 2 is:                   $180,000
          Step (1): $250,000 x 80% = $200,000                                  The Deductible is:                      $1,000
          (the minimum amount of insurance to
          meet your Coinsurance requirements)                                  The amount of loss is:
                                                                               Bldg. at Location No. 2:               $30,000
          Step (2): $100,000 Ë $200,000 = .50
                                                                               Personal Property at
          Step (3): $40,000 x .50 =             $20,000                        Location No. 2:                        $20,000
                                                                                                                      $50,000
          Step (4): $20,000 - $250 =            $19,750
                                                                               Step (1): $250,000 x 90% = $225,000
          We will pay no more than $19,750.
          The remaining $20,250 is not covered.                                     (the minimum        amount of insurance
                                                                                    to    meet          your   Coinsurance
          Example No. 2 (Adequate Insurance):                                       requirements        and to avoid the
                                                                                    penalty shown       below)
          When:
                                                                               Step (2): $180,000 Ë           $225,000 =    .80
          The value of the property is:       $250,000



                     Includes copyrighted material of Insurance Services Office, Inc., with its permission.   PCP 23 11 04 09
                                           Copyright 2009 GuideOne Insurance                                       Page 25 of 30
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                                        Page 86 of 330 PageID 1675



           Step (3): $50,000 x .80 =             $40,000                                  transferred to us to the extent
                                                                                          of the amount we pay; and
           Step (4): $40,000 - $1,000 =          $39,000
                                                                                     (2) The mortgageholder's right to
           We will pay no more than $39,000.                                             recover the full amount of the
           The remaining $11,000 is not covered.                                         mortgageholder's claim will not
                                                                                         be impaired.
        2. Mortgageholders
                                                                                     At our option, we may pay to the
           a. The term mortgageholder includes                                       mortgageholder the whole principal
              trustee.                                                               on the mortgage plus any accrued
                                                                                     interest.    In this event, your
           b. We will pay for covered loss of or                                     mortgage and note will be
              damage to buildings or structures to                                   transferred to us and you will pay
              each mortgageholder shown in the                                       your remaining mortgage debt to
              Declarations in their order of                                         us.
              precedence, as interests may
              appear.                                                           f.   If we cancel this policy, we will give
                                                                                     written notice to the mortgageholder
           c. The mortgageholder has the right to                                    at least:
              receive loss payment even if the
              mortgageholder         has    started                                  (1) 10 days before the effective
              foreclosure or similar action on the                                       date of cancellation if we cancel
              building or structure.                                                     for   your    nonpayment       of
                                                                                         premium; or
           d. If we deny your claim because of
              your acts or because you have                                          (2) 30 days before the effective
              failed to comply with the terms of                                         date of cancellation if we cancel
              this     Coverage      Part,     the                                       for any other reason.
              mortgageholder will still have the
              right to receive loss payment if the                              g. If we elect not to renew this policy,
              mortgageholder:                                                      we will give written notice to the
                                                                                   mortgageholder at least 10 days
              (1) Pays any premium due under                                       before the expiration date of this
                  this Coverage Part at our                                        policy.
                  request if you have failed to do
                  so;                                                 G. OPTIONAL COVERAGES

              (2) Submits a signed, sworn proof                            If shown as applicable in the Declarations,
                  of loss within 60 days after                             the following Optional Coverages apply
                  receiving notice from us of your                         separately to each item.
                  failure to do so; and
                                                                           With respect to a form which is applicable
              (3) Has notified us of any change                            to this Coverage Part and is subject to the
                  in ownership, occupancy or                               provisions of this Coverage Form, a
                  substantial change in risk                               reference in such form to:
                  known to the mortgageholder.
                                                                           Replacement Cost Optional Coverage;
              All of the terms of this Coverage                            Replacement Cost Coverage Option; or
              Part will then apply directly to the                         Optional Coverage, Replacement Cost;
              mortgageholder.
                                                                           shall be construed as a reference to
           e. If we pay the mortgageholder for                             subparagraphs a., b., c., d., e. and f. of
              any loss or damage and deny                                  Loss Condition, Valuation in this Coverage
              payment to you because of your                               Form.
              acts or because you have failed to
              comply with the terms of this                                1. Agreed Value
              Coverage Part:
                                                                                a.   The       Additional     Condition,
              (1) The mortgageholder's rights                                        Coinsurance, does not apply to
                  under the mortgage will be                                         Covered Property to which this
                                                                                     Optional Coverage applies. We will



                      Includes copyrighted material of Insurance Services Office, Inc., with its permission.   PCP 23 11 04 09
                                            Copyright 2009 GuideOne Insurance                                       Page 26 of 30
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                                         Page 87 of 330 PageID 1676



                pay no more for loss of or damage                                b. If a coinsurance percentage of 80%
                to that property than the proportion                                or more or a Value Reporting period
                that the Limit of Insurance under                                   symbol      is   shown     in   the
                this Coverage Part for the property                                 Declarations, and the cost to repair
                bears to the Agreed Value shown                                     or replace the damaged building
                for it in the Declarations.                                         property is $5,000 or less; we will
                                                                                    pay the cost of building repairs or
            b. If the expiration date for this                                      replacement.
               Optional Coverage shown in the
               Declarations is not extended, the                                      The cost of building repairs or
               Additional Condition, Coinsurance,                                     replacement does not include the
               is reinstated and this Optional                                        increased cost attributable to
               Coverage expires.                                                      enforcement of any ordinance or
                                                                                      law regulating the construction, use
            c. The terms     of this Optional                                         or repair of any property.
               Coverage apply only to loss or
               damage that occurs:                                                    However, the following property will
                                                                                      be valued at the "actual cash
                (1) On or after the effective date of                                 value" even when attached to the
                    this Optional Coverage; and                                       building:

                (2) Before     the Agreed Value                                       (1) Awnings of fabric construction;
                    expiration date shown in the                                          and
                    Declarations or the policy
                    expiration    date, whichever                                     (2) Outdoor equipment;
                    occurs first.
                                                                                      whether permanently attached to
        2. Inflation Protection                                                       the building structure or not.

            The Limit of Insurance for property to                     H. DEFINITIONS
            which this optional coverage applies
            shall automatically be adjusted in                              1. "Actual Cash Value" means loss or
            accordance with the current local cost                             damage calculated as the lesser of:
            index.
                                                                                 a.    The amount it would cost to repair
        3. Actual Cash Value                                                          or replace covered property with
                                                                                      material of like kind and quality,
            Valuation of Covered Property will be                                     subject     to  a   deduction   for
            determined at "actual cash value"                                         deterioration,    depreciation   or
            regardless of whether that property has                                   obsolescence, however caused; or
            sustained partial or total loss or
            damage. The "actua l cash value" of the                              b. The market value of covered
            lost or damaged property may be                                         property, based upon recent sales
            significantly less than its replacement                                 of comparable property, if available.
            cost.
                                                                            2. "Business Income" means the "Ne t
            When this optional coverage applies                                Income" that the insured would have
            and a form, which is applicable to this                            incurred or earned, plus continuing
            Coverage Part and is subject to the                                normal operating expenses incurred,
            provisions of this Coverage Form,                                  including payroll. "Business Income"
            indicates it modifies subparagraphs a.                             includes "Rental Value"; however, it
            and b., or the Actual Cash Value part,                             does not include "Tuition Fees".
            of the Valuation condition, such form
            shall be construed as modifying this                            3. "Cancelled Lease Moving Expenses"
            optional coverage.                                                 means       any     moving     expenses
                                                                               associated with a relocation which is
            a. "Actual    cash value"    replaces                              necessitated by a cancellation of your
               replacement cost provisions a., b.,                             lease resulting from direct physical loss
               c., d., e. and f. in the Loss                                   or damage to property at the premises
               Condition,    Valuation,  of   this                             described in the Declarations caused by
               Coverage Form.                                                  or resulting from any Covered Cause of
                                                                               Loss.



                       Includes copyrighted material of Insurance Services Office, Inc., with its permission.   PCP 23 11 04 09
                                             Copyright 2009 GuideOne Insurance                                       Page 27 of 30
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                                          Page 88 of 330 PageID 1677



        4. "Communication       Supply    Service"                                premises in which you most recently
           means          property       supplying                                leased and from which you relocated.
           communications services, including
           telephone,    radio,    microwave    or                           10. "Minister" means a person:
           television services to the described
           premises, such as:                                                     a.   Employed by;

            a. Communication transmission lines                                   b. Duly assigned to; or
               including optic fiber transmission
               lines;                                                             c.   Duly appointed by

            b. Coaxial cables; and                                                you to attend to the spiritual needs of
                                                                                  the congregation.
            c. Microwave       radio     relays      except
               satellites.                                                   11."Net Income" means total receipts less
                                                                                operating expenses.
            "Communication Supply Service" does
            not include overhead transmission lines.                         12."Operations" means:

        5. "Extra Expense" means the excess (if                                   a.   Your business activities occurring at
           any) of total cost incurred during the                                      the described premises; and
           "period of restoration" chargeable to
           your operations, over and above the                                    b. The tenantability of the described
           total cost that would have been incurred                                  premises.
           to conduct the business during the
           same period had no damage or                                      13."Period of Restoration"              means     the
           destruction occurred.      The salvage                               period of time that:
           value of property obtained for temporary
           use during the "period of restoration"                                 a.   Begins:
           which remains after the resumption of
           normal operations shall be taken into                                       (1) 72 hours after the time of direct
           consideration in the adjustment of any                                          physical loss or damage for
           loss.                                                                           "Business Income" coverage;
                                                                                           or
        6. "Fine Arts" means paintings, etchings,
           pictures, marbles, bronzes, tapestries,                                     (2) Immediately after the time of
           rare or art glass, valuable rugs,                                               direct physical loss or damage
           statuary, sculptures, antique furniture,                                        for "Extra Expense" coverage;
           antique jewelry, bric-a-brac, porcelains,
           icons, torahs, and similar property of                                      caused by or resulting from any
           rarity, historical value, or artistic merit.                                Covered Cause of Loss at the
                                                                                       described premises; and
            "Fine Arts", however, does not include
            stained glass windows.                                                b. Ends on the earlier of:

        7. "Fungus" means any type or form of                                          (1) The date when the property at
           fungus, including mold or mildew, and                                           the described premises should
           any mycotoxins, spores, scents or by-                                           be repaired, rebuilt or replaced
           products produced or released by fungi.                                         with reasonable speed and
                                                                                           similar quality; or
        8. "Installation Property" means materials,
           supplies and fixtures in which you have                                     (2) The date when business is
           an interest and which will become a                                             resumed at a new permanent
           permanent part of your installation or                                          location.
           fabrication project.
                                                                                  "Period of restoration" does not include
        9. "Lease Differential Costs" means the                                   any increased period required due to
           difference between the actual monthly                                  the enforcement of any ordinance or
           rent you pay at a premises you lease                                   law that:
           and to which you have relocated and
           the actual monthly rent you paid at the




                        Includes copyrighted material of Insurance Services Office, Inc., with its permission.   PCP 23 11 04 09
                                              Copyright 2009 GuideOne Insurance                                       Page 28 of 30
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                                         Page 89 of 330 PageID 1678



           a. Regulates the construction, use or                            17. "School Term" means the annual
              repair, or requires the tearing down                              period beginning in the fall as
              of any property; or                                               prescribed or as would be prescribed in
                                                                                the school catalog.
           b. Requires any insured or others to
              test for, monitor, clean up, remove,                          18. "Stock" means merchandise held in
              contain, treat, detoxify or neutralize,                           storage or for sale, raw materials and
              or in any way respond to, or assess                               in-process or finished goods, including
              the effects of "pollutants".                                      supplies used in their packaging or
                                                                                shipping.
           The expiration date of this policy will not
           cut short the "period of restoration".                           19. "Suspension" means:

        14. "Pollutants" means any solid, liquid,                                a.   The slowdown or cessation of your
            gaseous     or   thermal    irritant  or                                  business activities; or
            contaminant, including smoke, vapor,
            soot, fumes, acids, alkalis, chemicals                               b. That a part or all of the described
            and waste. Waste includes materials to                                  premises is rendered untenantable.
            be recycled, reconditioned or reclaimed.
                                                                            20. "Tuition fees" means the sum of tuition,
        15. "Power Supply Service" means the                                    fees and other income from students,
            following types of property supplying                               including fees from room, board,
            electricity, steam or gas to the                                    laboratories and other similar sources.
            described premises:
                                                                            21. "Violent incident" means:
           a. Utility generating plants;
                                                                                 a.   An incident of violence that is
           b. Switching stations;                                                     caused by an intentional criminal
                                                                                      act or a series of related intentional
           c. Substations;                                                            criminal acts (including, but not
                                                                                      limited to, a bombing or a shooting)
           d. Transformers; and                                                       that results in one or more persons,
                                                                                      excluding       the      perpetrator(s),
           e. Transmission lines.                                                     sustaining "critical injury"; or

           "Power Supply Service" does not                                       b. Holding of persons against their will
           include overhead transmission lines.                                     by force or threat of force by
                                                                                    someone who threatens to inflict
        16. "Rental Value" means":                                                  "critical      injury",    and   the
                                                                                    circumstances cause a reasonable
           a. "Net Income" that would have been                                     adult to conclude that the persons
               earned or incurred as rental income                                  being held against their will are at
               from tenant occupancy of the                                         risk of "critical injury".
               premises     described    in     the
               Declarations as furnished and                                          "Critical injury", as used herein,
               equipped by you, including fair                                        means:
               rental value of any portion of the
               described    premises    which     is                                  (1) Death of a person; or
               occupied by you; and
                                                                                      (2) Injury to a person involving
           b. Continuing      normal      operating                                       significant damage to one or
              expenses incurred in connection                                             more vital organs, or other
              with that premises, including:                                              serious physical injury, if such
                                                                                          injury results in the probability
               (1) Payroll; and                                                           of death if aggressive medical
                                                                                          treatment is not provided.
               (2) The amount of charges which
                   are the legal obligation of the                                    "Critical injury" does not include
                   tenant(s) but would otherwise                                      emotional or mental injury.
                   be your obligations.
                                                                                      Any and all related acts associated
                                                                                      with  Paragraphs a.       and b.



                       Includes copyrighted material of Insurance Services Office, Inc., with its permission.   PCP 23 11 04 09
                                             Copyright 2009 GuideOne Insurance                                       Page 29 of 30
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                                      Page 90 of 330 PageID 1679



             immediately     above     will   be                                   threat of carrying out an event as
             considered one "violent incident"                                     described in Paragraphs a. and b.
             regardless of the time in which the                                   immediately above.
             events occur or location of events.
             A "violent incident" with multiple                          22. "Water Supply Service" means the
             events will be said to occur at the                             following types of property supplying
             time of the first related "violen t                             water to the described premises:
             incident".
                                                                              a.   Pumping stations; and
             However, "violent incident" does
             not mean the written or verbal                                   b. Water mains.




                    Includes copyrighted material of Insurance Services Office, Inc., with its permission.   PCP 23 11 04 09
                                          Copyright 2009 GuideOne Insurance                                       Page 30 of 30
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                                              Page 91 of 330 PageID 1680




                                  COMMERCIAL PROPERTY CONDITIONS
                                                                                                                GENERAL


     This Coverage Part is subject to the following conditions, the Common Policy Conditions and applicable
     Loss Conditions and Additional Conditions in Commercial Property Coverage Forms.

     A. CONCEALMENT,         MISREPRESENTATION                        E. LIBERALlZATlON
        OR FRAUD
                                                                            If we adopt any revision that would broaden
        This Coverage Part is void in any case of                           the coverage under this Coverage Part with-
        fraud by you as it relates to this Coverage                         out additional premium within 45 days prior to
        Part at any time. It is also void if you or any                     or during the policy period, the broadened
        other insured, at any time, intentionally con-                      coverage will immediately apply to this Cov-
        ceal or misrepresent a material fact concern-                       erage Part.
        ing:
                                                                      F. NO BENEFIT TO BAlLEE
        1. This Coverage Part;
                                                                            No person or organization, other than you,
        2. The Covered Property;                                            having custody of Covered Property will ben-
                                                                            efit from this insurance.
        3. Your interest in the Covered Property; or
                                                                      G. OTHER INSURANCE
        4. A claim under this Coverage Part.
                                                                            1. You may have other insurance subject to
     B. CONTROL OF PROPERTY                                                    the same plan, terms, conditions and
                                                                               provisions as the insurance under this
        Any act or neglect of any person other than                            Coverage Part. If you do, we will pay our
        you beyond your direction or control will not                          share of the covered loss or damage.
        affect this insurance.                                                 Our share is the proportion that the appli-
                                                                               cable Limit of Insurance under this Cov-
        The breach of any condition of this Coverage                           erage Part bears to the Limits of
        Part at any one or more locations will not                             Insurance of all insurance covering on the
        affect coverage at any location where, at the                          same basis.
        time of loss or damage, the breach of condi-
        tion does not exist.                                                2. If there is other insurance covering the
                                                                               same loss or damage, other than that
     C. INSURANCE UNDER           TWO     OR MORE                              described in 1. above, we will pay only for
        COVERAGES                                                              the amount of covered loss or damage in
                                                                               excess of the amount due from that other
        If two or more of this policy's coverages apply
                                                                               insurance, whether you can collect on it
        to the same loss or damage, we will not pay
                                                                               or not. But we will not pay more than the
        more than the actual amount of the loss or
                                                                               applicable Limit of Insurance.
        damage.
                                                                      H. POLICY PERIOD, COVERAGE TERRITORY
     D. LEGAL ACTION AGAINST US
                                                                            Under this Coverage Part:
        No one may bring a legal action against us
        under this Coverage Part unless:                                    1. We cover loss or damage commencing:
        1. There has been full compliance with all                                a. During the policy period shown in the
           of the terms of this Coverage Part; and                                   Declarations; and
        2. The action is brought within 2 years after                             b. Within the coverage territory.
           the date on which the direct physical loss
           or damage occurred.                                              2. The coverage territory is:




                                       Copyright, Insurance Services Office, Inc., 1983, 1987             PCP 43 10 03 96
                                                                                                                      Page 1 of 2
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                                                 Page 92 of 330 PageID 1681




              a. The United States of America                                  1. Prior to a loss to your Covered Property
                 (including its territories and pos-                              or Covered Income.
                 sessions);
                                                                               2. After a loss to your Covered Property or
              b. Puerto Rico; and                                                 Covered Income only if, at time of loss,
              c. Canada.                                                          that party is one of the following:

     I.   TRANSFER OF RIGHTS OF RECOVERY                                             a. Someone insured by this insurance;
          AGAINST OTHERS TO US
                                                                                     b. A business firm;
          If any person or organization to or for whom
          we make payment under this Coverage Part                                         (1) Owned or controlled by you; or
          has rights to recover damages from another,
          those rights are transferred to us to the extent                                 (2) That owns or controls you; or
          of our payment. That person or organization
          must do everything necessary to secure our                                 c. Your tenant.
          rights and must do nothing after loss to impair
          them. But you may waive your rights against                          This will not restrict your insurance.
          another party in writing:




                                          Copyright, Insurance Services Office, Inc., 1983, 1987               PCP 43 10 03 96
                                                                                                                         Page 2 of 2
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                                               Page 93 of 330 PageID 1682



                                              CAUSES OF LOSS -- SPECIAL FORM

     Words and phrases that appear in quotation                                     b. Earth Movement
     marks have special meaning. Refer to Section
     G. -- Definitions.                                                                  (1) Earthquake, including any earth
                                                                                             sinking, rising or shifting related
     A. COVERED CAUSES OF LOSS                                                               to such event;

        When Special is shown in the Declarations,                                       (2) Landslide, including any earth
        Covered Causes of Loss means Risks Of                                                sinking, rising or shifting related
        Direct Physical Loss unless the loss is:                                             to such event;

        1. Excluded in Section B., Exclusions; or                                        (3) Mine    subsidence,      meaning
                                                                                             subsidence of a man-made mine,
        2. Limited in Section C., Limitations;                                               whether or not mining activity has
                                                                                             ceased;
        that follow.
                                                                                         (4) Earth sinking (other than sinkhole
     B. EXCLUSIONS                                                                           collapse),   rising or shifting
                                                                                             including soil conditions which
        1. We will not pay for loss or damage                                                cause settling, cracking or other
           caused directly or indirectly by any of the                                       disarrangement of foundations or
           following.   Such loss or damage is                                               other parts of realty.         Soil
           excluded regardless of any other cause                                            conditions include contraction,
           or event that contributes concurrently or                                         expansion, freezing, thawing,
           in any sequence to the loss.                                                      erosion, improperly compacted
                                                                                             soil and the action of water under
            a. Ordinance or Law                                                              the ground surface.

                The enforcement of any ordinance or                                            But if Earth Movement, as
                law:                                                                           described in b.(1) through (4)
                                                                                               above, results in fire or explosion,
                (1) Regulating the construction, use                                           we will pay for the loss or
                    or repair of any property; or                                              damage caused by that fire or
                                                                                               explosion.
                (2) Requiring the tearing down of
                    any property, including the cost                                     (5) Volcanic eruption, explosion or
                    of removing its debris.                                                  effusion. But if volcanic eruption,
                                                                                             explosion or effusion results in
                This exclusion, Ordinance or Law,                                            fire, building glass breakage or
                applies whether the loss results from:                                       Volcanic Action, we will pay for
                                                                                             the loss or damage caused by
                       (a) An ordinance or law that is                                       that fire, building glass breakage
                           enforced even if the property                                     or Volcanic Action.
                           has not been damaged; or
                                                                                               Volcanic Action means direct loss
                       (b) The increased costs incurred                                        or damage resulting from the
                           to comply with an ordinance                                         eruption of a volcano when the
                           or law in the course of                                             loss or damage is caused by:
                           construction,         repair,
                           renovation, remodeling or                                           (a) Airborne volcanic blast or
                           demolition of property, or                                              airborne shock waves;
                           removal     of  its   debris,
                           following a physical loss to                                        (b) Ash, dust      or    particulate
                           that property.                                                          matter; or

                                                                                               (c) Lava flow.




                       Includes copyrighted material of Insurance Services Office, Inc., with its permission.   PCP 43 14 04 09
                                             Copyright 2009 GuideOne Insurance                                         Page 1 of 11
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                                         Page 94 of 330 PageID 1683



                 All volcanic eruptions that occur                                 for an event causing a failure of
                 within any 168 hour period will                                   power.
                 constitute a single occurrence.
                                                                                   But if the failure or surge of power, or
                 Volcanic Action does not include                                  the failure of communication, water
                 the cost to remove ash, dust or                                   or other utility service, results in a
                 particulate matter that does not                                  Covered Cause of Loss, we will pay
                 cause direct physical loss or                                     for the loss or damage caused by
                 damage      to   the    described                                 that Covered Cause of Loss.
                 property.
                                                                                   Communication services include but
          c. Governmental Action                                                   are not limited to service relating to
                                                                                   Internet access or access to any
             Seizure or destruction of property by                                 electronic,   cellular   or   satellite
             order of governmental authority.                                      network.

             But we will pay for loss or damage                               f.   War And Military Action
             caused by or resulting from acts of
             destruction ordered by governmental                                   (1) War, including undeclared or civil
             authority and taken at the time of a                                      war;
             fire to prevent its spread, if the fire
             would be covered under this                                           (2) Warlike action by a military force,
             Coverage Part.                                                            including action in hindering or
                                                                                       defending against an actual or
          d. Nuclear Hazard                                                            expected      attack,    by    any
                                                                                       government, sovereign or other
             Nuclear reaction or radiation, or                                         authority using military personnel
             radioactive contamination, however                                        or other agents; or
             caused.
                                                                                   (3) Insurrection, rebellion, revolution,
             But if nuclear reaction or radiation, or                                  usurped power, or action taken
             radioactive contamination, results in                                     by governmental authority in
             fire, we will pay for the loss or                                         hindering or defending against
             damage caused by that fire.                                               any of these.

          e. Utility Services                                                 g. Water

             The failure of power, communication,                                  (1) Flood, surface water, waves,
             water or other utility service supplied                                   tides, tidal waves, overflow of any
             to the described premises, however                                        body of water, or their spray, all
             caused, if the failure:                                                   whether driven by wind or not;

             (1) Originates   away    from               the                       (2) Mudslide or mudflow;
                 described premises; or
                                                                                   (3) Water that backs up or overflows
             (2) Originates at the described                                           from a sewer, drain or sump,
                 premises, but only if such failure                                    except as provided in the
                 involves equipment used to                                            Additional Coverages of the
                 supply the utility service to the                                     Building And Personal Property
                 described premises from a                                             Coverage Form; or
                 source away for the described
                 premises.                                                         (4) Water under the ground surface
                                                                                       pressing on, or flowing or
             Failure of any utility service includes                                   seeping through:
             lack of sufficient capacity and
             reduction in supply.                                                        (a) Foundations, walls, floors or
                                                                                             paved surfaces;
             Loss or damage caused by a surge
             of power is also excluded, if the                                           (b) Basements, whether paved
             surge would not have occurred but                                               or not; or




                 Includes copyrighted material of Insurance Services Office, Inc., with its permission.   PCP 43 14 04 09
                                       Copyright 2009 GuideOne Insurance                                        Page 2 of 11
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                                          Page 95 of 330 PageID 1684



                   (c) Doors, windows             or    other                       electromagnetic energy includes but
                       openings.                                                    is not limited to:

               But if water, as described in g.(1)                                  (a) Electrical         current,      including
               through g.(4) above, results in fire,                                    arcing;
               explosion or sprinkler leakage, we will
               pay for the loss or damage caused                                    (b) Electrical charge produced or
               by that fire, explosion or sprinkler                                     conducted by a magnetic or
               leakage.                                                                 electromagnetic field;

           h. "Fungus", Wet Rot, Dry Rot And                                        (c) Pulse of electromagnetic energy;
              Bacteria                                                                  or

               Presence,      growth,      proliferation,                           (d) Electromagnetic               waves      or
               spread or any activity of "fungus",                                      microwaves.
               wet or dry rot or bacteria.
                                                                                    But if fire results, we will pay for loss
               But if "fungus", wet or dry rot or                                   or damage caused by that fire.
               bacteria results in a "specified cause
               of loss", we will pay for the loss or                           b. Delay, loss of use or loss of market.
               damage caused by that "specified
               cause of loss".                                                 c. Smoke, vapor or gas from agricultural
                                                                                  smudging or industrial operations.
               This exclusion does not apply:
                                                                               d. (1) Wear and tear;
               (1) When "fungus", wet or dry rot or
                   bacteria results from fire or                                    (2) Rust or other corrosion, decay,
                   lightning; or                                                        deterioration, hidden or latent
                                                                                        defect or any quality in property
               (2) To the extent that coverage is                                       that causes it to damage or
                   provided     in    the     Additional                                destroy itself;
                   Coverage -- Limited Coverage
                   For "Fungus", Wet Rot, Dry Rot                                   (3) Smog;
                   And Bacteria with respect to loss
                   or damage by a cause of loss                                     (4) Settling, cracking, shrinking or
                   other than fire or lightning.                                        expansion;

           Exclusions B.1.a. through B.1.h. apply                                   (5) Nesting     or   infestation, or
           whether or not the loss event results in                                     discharge or release of waste
           widespread damage or affects a                                               products    or   secretions,  by
           substantial area.                                                            insects, birds, rodents or other
                                                                                        animals;
        2. We will not pay for loss or damage
           caused by or resulting from any of the                                   (6) Mechanical breakdown, including
           following:                                                                   rupture or bursting caused by
                                                                                        centrifugal    force.      But    if
           a. Artificially  generated      electrical,                                  mechanical breakdown results in
              magnetic or electromagnetic energy                                        elevator collision, we will pay for
              that damages, disturbs, disrupts or                                       the loss or damage caused by
              otherwise interferes with any:                                            that elevator collision.

               (1) Electrical or electronic wire,                                   (7) The following causes of loss to
                   device, appliance, system or                                         personal property:
                   network; or
                                                                                          (a) Dampness or             dryness    of
               (2) Device, appliance, system                or                                atmosphere;
                   network utilizing cellular               or
                   satellite technology.                                                  (b) Changes in or extremes of
                                                                                              temperature; or
               For the purpose of this exclusion,
               electrical,    magnetic         or                                         (c) Marring or scratching.




                  Includes copyrighted material of Insurance Services Office, Inc., with its permission.      PCP 43 14 04 09
                                        Copyright 2009 GuideOne Insurance                                               Page 3 of 11
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                                          Page 96 of 330 PageID 1685



               But if an excluded cause of loss that                                This exclusion does not apply to acts
               is listed in 2.d.(1) through (7) results                             of destruction by your employees
               in a "specified cause of loss" or                                    (including leased employees); but
               building glass breakage, we will pay                                 theft by employees (including leased
               for the loss or damage caused by                                     employees) is not covered.
               that "specified cause of loss" or
               building glass breakage.                                        i.   Voluntary parting      with any property
                                                                                    by you or anyone       else to whom you
          e. Explosion of steam boilers, steam                                      have entrusted          the property if
             pipes, steam engines or steam                                          induced to do so       by any fraudulent
             turbines owned or leased by you, or                                    scheme, trick,         device or false
             operated under your control. But if                                    pretense.
             explosion of steam boilers, steam
             pipes, steam engines or steam                                     j.   Rain, snow, ice or sleet to personal
             turbines results in fire or combustion                                 property in the open.
             explosion, we will pay for the loss or
             damage caused by that fire or                                     k. Collapse, including any of the
             combustion explosion. We will also                                   following conditions of property or
             pay for loss or damage caused by or                                  any part of the property:
             resulting from the explosion of gases
             or fuel within the furnace of any fired                                (1) An abrupt falling down or caving
             vessel or within the flues or passages                                     in;
             through     which    the    gases of
             combustion pass.                                                       (2) Loss of structural integrity,
                                                                                        including separation of parts of
          f.   Continuous or repeated seepage               or                          the property or property in
               leakage of water, or the presence            or                          danger of falling down or caving
               condensation of humidity, moisture           or                          in; or
               vapor, that occurs over a period             of
               14 days or more.                                                     (3) Any cracking, bulging, sagging,
                                                                                        bending,     leaning,   settling,
          g. Water, other liquids, powder or                                            shrinkage or expansion as such
             molten material that leaks or flows                                        condition relates to (1) or (2)
             from     plumbing,    heating,     air                                     above.
             conditioning or other equipment
             (except fire protective systems)                                       But if collapse results in a Covered
             caused by or resulting from freezing,                                  Cause of Loss at the described
             unless:                                                                premises, we will pay for the loss or
                                                                                    damage caused by that Covered
               (1) You do your best to maintain                                     Cause of Loss.
                   heat in the building structure; or
                                                                                    This Exclusion, k., does not apply:
               (2) You drain the equipment and
                   shut off the supply if the heat is                                     (a) To the extent that coverage is
                   not maintained.                                                            provided under the Additional
                                                                                              Coverage -- Collapse; or
          h. Dishonest or criminal act by you, any
             of your partners, officers, managers,                                        (b) To collapse caused by one
             employees       (including      leased                                           or more of the following:
             employees),     directors,   trustees,
             authorized representatives or anyone                                              (i) The "specified       causes
             to whom you entrust the property for                                                  of loss";
             any purpose:
                                                                                               (ii) Breakage    of      building
               (1) Acting alone or in collusion with                                                glass;
                   others; or
                                                                                               (iii) Weight of rain that
               (2) Whether or not occurring during                                                   collects on a roof; or
                   the hours of employment.
                                                                                               (iv) Weight of people          or
                                                                                                    personal property.




                  Includes copyrighted material of Insurance Services Office, Inc., with its permission.    PCP 43 14 04 09
                                        Copyright 2009 GuideOne Insurance                                            Page 4 of 11
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                                           Page 97 of 330 PageID 1686



           l.   Discharge,      dispersal,   seepage,                      4. Special Exclusions
                migration, release or escape of
                "pollutants" unless the discharge,                              The following provisions apply only to the
                dispersal,     seepage,      migration,                         specified Coverage Forms.
                release or escape is itself caused by
                any of the "specified causes of loss".                          a. Business   Income   (And   Extra
                But if the discharge, dispersal,                                   Expense) Coverage Form, Business
                seepage, migration, release or                                     Income (Without Extra Expense)
                escape of "pollutants" results in a                                Coverage Form, or Extra Expense
                "specified cause of loss," we will pay                             Coverage Form
                for the loss or damage caused by
                that "specified cause of loss".                                      We will not pay for:

                This exclusion, l., does not apply to                                (1) Any loss caused by or resulting
                damage to glass caused by                                                from:
                chemicals applied to the glass.
                                                                                           (a) Damage or destruction        of
           m. Neglect of an insured to use all                                                 "finished stock"; or
              reasonable means to save and
              preserve   property    from further                                          (b) The    time     required    to
              damage at and after the time of loss.                                            reproduce "finished stock".

        3. We will not pay for loss or damage                                              This exclusion does not apply to
           caused by or resulting from any of the                                          Extra Expense.
           following, 3.a. through 3.c. But if an
           excluded cause of loss that is listed in                                  (2) Any loss caused by or resulting
           3.a. through 3.c. results in a Covered                                        from direct physical loss or
           Cause of Loss, we will pay for the loss or                                    damage to radio or television
           damage caused by that Covered Cause                                           antennas    (including   satellite
           of Loss.                                                                      dishes) and their lead-in wiring,
                                                                                         masts or towers.
           a. Weather conditions.         But this
              exclusion only applies if weather                                      (3) Any increase of loss caused by
              conditions contribute in any way with                                      or resulting from:
              a cause or event excluded in
              Paragraph 1. above to produce the                                            (a) Delay in rebuilding, repairing
              loss or damage.                                                                  or replacing the property or
                                                                                               resuming "operations", due
           b. Acts or decisions, including the                                                 to interference at the location
              failure to act or decide, of any                                                 of the rebuilding, repair or
              person,   group, organization or                                                 replacement by strikers or
              governmental body.                                                               other persons; or

           c. Faulty, inadequate or defective:                                             (b) Suspension,       lapse      or
                                                                                               cancellation of any license,
                (1) Planning, zoning, development,                                             lease or contract. But if the
                    surveying, siting;                                                         suspension,       lapse      or
                                                                                               cancellation     is     directly
                (2) Design,    specifications, work-                                           caused by the "suspension"
                    manship, repair, construction,                                             of "operations", we will cover
                    renovation, remodeling, grading,                                           such loss that affects your
                    compaction;                                                                Business Income during the
                                                                                               "period of restoration" and
                (3) Materials     used   in    repair,                                         any extension of the "period
                    construction,    renovation    or                                          of restoration" in accordance
                    remodeling; or                                                             with the terms of the
                                                                                               Extended Business Income
                (4) Maintenance;                                                               Additional Coverage and the
                                                                                               Extended Period of Indemnity
                of part or all of any property on or off                                       Optional Cover-age or any
                the described premises.                                                        variation of these.




                   Includes copyrighted material of Insurance Services Office, Inc., with its permission.   PCP 43 14 04 09
                                         Copyright 2009 GuideOne Insurance                                         Page 5 of 11
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                                        Page 98 of 330 PageID 1687



             (4) Any Extra Expense caused by or                                              resulting from an actual or
                 resulting from suspension, lapse                                            attempted      burglary  or
                 or cancellation of any license,                                             robbery, provided that:
                 lease or contract beyond the
                 "period of restoration".                                                    (i) Your      assumption     of
                                                                                                 liability was executed
             (5) Any other consequential loss.                                                   prior to the accident; and

          b. Leasehold Interest Coverage Form                                                (ii) The building is Covered
                                                                                                  Property    under   this
             (1) Paragraph B.1.a., Ordinance Or                                                   Coverage Form.
                 Law, does not apply to insurance
                 under this Coverage Form.                                              (b) Nuclear Hazard

             (2) We will not pay for any loss                                                We will not defend any claim
                 caused by:                                                                  or "suit,"     or pay any
                                                                                             damages, loss, expense or
                 (a) Your canceling the lease;                                               obligation   resulting   from
                                                                                             nuclear reaction or radiation,
                 (b) The suspension, lapse or                                                or radioactive contamination,
                     cancellation of any license; or                                         however caused.

                 (c) Any other consequential loss.                      5. Additional Exclusion

          c. Legal Liability Coverage Form                                   The following provisions apply only to the
                                                                             specified property.
             (1) The following exclusions do not
                 apply to insurance under this                               Loss Or Damage To Products
                 Coverage Form:
                                                                             We will not pay for loss or damage to any
                 (a) Paragraph B.1.a., Ordinance                             merchandise, goods or other product
                     Or Law;                                                 caused by or resulting from error or
                                                                             omission by any person or entity
                 (b) Paragraph B.1.c.,            Govern-                    (including those having possession under
                     mental Action;                                          any arrangement where work or a portion
                                                                             of the work is outsourced) in any stage of
                 (c) Paragraph        B.1.d.,     Nuclear                    the development, production or use of
                     Hazard;                                                 the product, including planning, testing,
                                                                             processing,       packaging,   installation,
                 (d) Paragraph     B.1.e.,           Utility                 maintenance or repair. This exclusion
                     Services; and                                           applies to any effect that compromises
                                                                             the form, substance or quality of the
                 (e) Paragraph B.1.f., War And                               product. But if such error or omission
                     Military Action.                                        results in a Covered Cause of Loss, we
                                                                             will pay for the loss or damage caused by
             (2) The       following    additional                           that Covered Cause of Loss.
                 exclusions apply to insurance
                 under this Coverage Form:                         C. LIMITATIONS

                 (a) Contractual Liability                              The following limitations apply to all policy
                                                                        forms and endorsements, unless otherwise
                      We will not defend any claim                      stated.
                      or "suit," or pay damages
                      that you are legally liable to                    1. We will not pay for loss of or damage to
                      pay, solely by reason of your                        property, as described and limited in this
                      assumption of liability in a                         section. In addition, we will not pay for
                      contract or agreement. But                           any loss that is a consequence of loss or
                      this exclusion does not apply                        damage as described and limited in this
                      to a written lease agreement                         section.
                      in which you have assumed
                      liability for building damage




                Includes copyrighted material of Insurance Services Office, Inc., with its permission.   PCP 43 14 04 09
                                      Copyright 2009 GuideOne Insurance                                          Page 6 of 11
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                                          Page 99 of 330 PageID 1688



          a. Steam boilers, steam pipes, steam                                      described premises on the basis of
             engines or steam turbines caused by                                    unauthorized instructions.
             or resulting from any condition or
             event inside such equipment. But we                          2. We will not pay for loss of or damage to
             will pay for loss of or damage to such                          the following types of property unless
             equipment caused by or resulting                                caused by the "specified causes of loss"
             from an explosion of gases or fuel                              or building glass breakage:
             within the furnace of any fired vessel
             or within the flues or passages                                   a. Animals, and then only if they are
             through     which     the  gases of                                  killed or their destruction is made
             combustion pass.                                                     necessary.

          b. Hot water boilers or other water                                  b. Fragile articles such as statuary,
             heating equipment caused by or                                       marbles, chinaware and porcelains, if
             resulting from any condition or event                                broken.   This restriction does not
             inside such boilers or equipment,                                    apply to:
             other than an explosion.
                                                                                    (1) Glass; or
          c. The interior of any building or
             structure, or to personal property in                                  (2) Containers of property held for
             the building or structure, caused by                                       sale.
             or resulting from rain, snow, sleet,
             ice, sand or dust, whether driven by                              c. Builders'   machinery, tools and
             wind or not, unless:                                                 equipment owned by you or
                                                                                  entrusted to you, provided such
               (1) The building or structure first                                property is Covered Property.
                   sustains damage by a Covered
                   Cause of Loss to its roof or walls                               However, this limitation does not
                   through which the rain, snow,                                    apply:
                   sleet, ice, sand or dust enters; or
                                                                                    (1) If the property is located on or
               (2) The loss or damage is caused by                                      within 1,000 feet of the described
                   or results from thawing of snow,                                     premises, unless the premises is
                   sleet or ice on the building or                                      insured under the Builders Risk
                   structure.                                                           Coverage Form; or

          d. Building materials and supplies not                                    (2) To Business Income Coverage or
             attached as part of the building or                                        to Extra Expense Coverage.
             structure, caused by or resulting from
             theft.                                                            d. Walks.

               However, this limitation does not                          3. The special limit shown for each
               apply to:                                                     category, a. through e., is the total limit
                                                                             for loss of or damage to all property in
               (1) Building materials and supplies                           that category. The special limit applies to
                   held for sale by you, unless they                         any one occurrence of theft, regardless
                   are insured under the Builders                            of the types or number of articles that are
                   Risk Coverage Form; or                                    lost or damaged in that occurrence. The
                                                                             special limits are:
               (2) Business Income Coverage or
                   Extra Expense Coverage.                                     a. $2,500 for furs, fur garments and
                                                                                  garments trimmed with fur.
          e. Property that is missing, where the
             only evidence of the loss or damage                               b. $2,500 for jewelry, watches, watch
             is a shortage disclosed on taking                                    movements, jewels, pearls, precious
             inventory, or other instances where                                  and semi-precious stones, bullion,
             there is no physical evidence to show                                gold, silver, platinum and other
             what happened to the property.                                       precious alloys or metals. This limit
                                                                                  does not apply to jewelry and
          f.   Property that has been transferred to                              watches worth $100 or less per item.
               a person or to a place outside the




                  Includes copyrighted material of Insurance Services Office, Inc., with its permission.   PCP 43 14 04 09
                                        Copyright 2009 GuideOne Insurance                                        Page 7 of 11
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                                          Page 100 of 330 PageID 1689



            c. $2,500 for patterns, dyes, molds and                             of a building that is insured under this
               forms.                                                           Coverage Form or that contains Covered
                                                                                Property insured under this Coverage
            d. $1,000 for stamps, tickets, including                            Form, if such collapse is caused by one
               lottery tickets held for sale, and                               or more of the following:
               letters of credit.
                                                                                a. Building decay that is hidden from
            e. $1,000 for money and securities.                                    view, unless the presence of such
               Loss or damage by theft includes the                                decay is known to an insured prior to
               cost of stop payment orders for                                     collapse;
               checks or drafts drawn by persons
               on their own accounts for payment of                             b. Insect or vermin damage that is
               money      to  you    as   charitable                               hidden from view, unless the
               contributions.   The limit for this                                 presence of such damage is known
               category, e., does not apply to the                                 to an insured prior to collapse;
               cost of stop payment orders.
                                                                                c. Use of defective material or methods
            These special limits are part of, not in                               in   construction,   remodeling   or
            addition to, the Limit of Insurance                                    renovation if the abrupt collapse
            applicable to the Covered Property.                                    occurs during the course of the
                                                                                   construction,      remodeling     or
            This Limitation, C.3., does not apply to                               renovation.
            Business Income Coverage or to Extra
            Expense Coverage.                                                   d. Use of defective material or methods
                                                                                   in   construction,     remodeling    or
        4. We will not pay the cost to repair any                                  renovation if the abrupt collapse
           defect to a system or appliance from                                    occurs     after   the    construction,
           which water, other liquid, powder or                                    remodeling or renovation is complete,
           molten material escapes. But we will pay                                but only if the collapse is caused in
           the cost to repair or replace damaged                                   part by:
           parts of fire extinguishing equipment if
           the damage:                                                               (1) A cause of loss listed in 2.a. or
                                                                                         2.b.;
            a. Results    in   discharge of any
               substance from an automatic fire                                      (2) One or more of the "specified
               protection system; or                                                     causes of loss";

            b. Is directly caused by freezing.                                       (3) Breakage of building glass;

            However, this limitation does not apply to                               (4) Weight of people or personal
            Business Income Coverage or to Extra                                         property; or
            Expense Coverage.
                                                                                     (5) Weight of rain that collects on a
      D. ADDITIONAL COVERAGE -- COLLAPSE                                                 roof.

        The coverage provided under this Additional                        3. This Additional Coverage -- Collapse
        Coverage -- Collapse applies only to an                               does not apply to:
        abrupt collapse as described and limited in
        D.1. through D. 7.                                                      a. A building or any part of a building
                                                                                   that is in danger of falling down or
        1. For the purpose of this Additional                                      caving in;
           Coverage -- Collapse, abrupt collapse
           means an abrupt falling down or caving in                            b. A part of a building that is standing,
           of a building or any part of a building with                            even if it has separated from another
           the result that the building or part of the                             part of the building; or
           building cannot be occupied for its
           intended business purpose.                                           c. A building that is standing or any part
                                                                                   of a building that is standing, even if
        2. We will pay for direct physical loss or                                 it shows evidence of cracking,
           damage to Covered Property, caused by                                   bulging, sagging, bending, leaning,
           abrupt collapse of a building or any part                               settling, shrinkage or expansion.




                   Includes copyrighted material of Insurance Services Office, Inc., with its permission.   PCP 43 14 04 09
                                         Copyright 2009 GuideOne Insurance                                        Page 8 of 11
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                                           Page 101 of 330 PageID 1690



        4. With respect to the following property:                               damage to that personal property caused
                                                                                 by the collapse.
            a. Outdoor radio or television antennas
               (including satellite dishes) and their                       6. This Additional Coverage -- Collapse,
               lead-in wiring, masts or towers;                                does not apply to personal property that
                                                                               has not abruptly fallen down or caved in,
            b. Awnings, gutters and downspouts;                                even if the personal property shows
                                                                               evidence of cracking, bulging, sagging,
            c. Yard fixtures;                                                  bending, leaning, settling, shrinkage or
                                                                               expansion.
            d. Outdoor swimming pools;
                                                                            7. This Additional Coverage -- Collapse will
            e. Fences;                                                         not increase the Limits of Insurance
                                                                               provided in this Coverage Part.
            f.   Piers, wharves and docks;
                                                                            8. The term Covered Cause of Loss
            g. Beach or diving                platforms       or               includes the Additional Coverage --
               appurtenances;                                                  Collapse as described and limited in D.1.
                                                                               through D.7.
            h. Retaining walls; and
                                                                       E. ADDITIONAL COVERAGE -- LIMITED
            i.   Walks, roadways and other paved                          COVERAGE FOR "FUNGUS", WET ROT,
                 surfaces;                                                DRY ROT AND BACTERIA

            if an abrupt collapse is caused by a                            1. The coverage described in E.2. and E.6.
            cause of loss listed in 2.a. through 2.d.,                         only applies when the "fungus", wet or
            we will pay for loss or damage to that                             dry rot or bacteria is the result of one or
            property only if:                                                  more of the following causes that occurs
                                                                               during the policy period and only if all
                 (1) Such loss or damage is a direct                           reasonable means were used to save
                     result of the abrupt collapse of a                        and preserve the property from further
                     building insured under this                               damage at the time of and after that
                     Coverage Form; and                                        occurrence.

                 (2) The property is Covered Property                            a. A "specified cause of loss" other
                     under this Coverage Form.                                      than fire or lightning; or

        5. If personal property abruptly falls down or                           b. Flood, if the Flood Coverage
           caves in and such collapse is not the                                    Endorsement applies to the affected
           result of abrupt collapse of a building, we                              premises.
           will pay for loss or damage to Covered
           Property caused by such collapse of                              2. We will pay for loss or damage by
           personal property only if:                                          "fungus", wet or dry rot or bacteria. As
                                                                               used in this Limited Coverage, the term
            a. The collapse of personal property                               loss or damage means:
               was caused by a Cause of Loss
               listed in 2.a. through 2.d. ;                                     a. Direct physical loss or damage to
                                                                                    Covered     Property     caused     by
            b. The     personal     property     which                              "fungus", wet or dry rot or bacteria,
               collapses is inside a building; and                                  including the cost of removal of the
                                                                                    "fungus", wet or dry rot or bacteria;
            c. The property which collapses is not
               of a kind listed in 4. above,                                     b. The cost to tear out and replace any
               regardless of whether that kind of                                   part of the building or other property
               property is considered to be personal                                as needed to gain access to the
               property or real property.                                           "fungus", wet or dry rot or bacteria;
                                                                                    and
            The coverage stated in this Paragraph 5.
            does not apply to personal property if                               c. The cost of testing performed after
            marring and/or scratching is the only                                   removal, repair, replacement or
                                                                                    restoration of the damaged property




                    Includes copyrighted material of Insurance Services Office, Inc., with its permission.   PCP 43 14 04 09
                                          Copyright 2009 GuideOne Insurance                                        Page 9 of 11
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                                          Page 102 of 330 PageID 1691



                is completed, provided there is a                               a. If the loss which resulted in "fungus",
                reason to believe that "fungus", wet                               wet or dry rot or bacteria does not in
                or dry rot or bacteria are present.                                itself necessitate a "suspension" of
                                                                                   "operations", but such "suspension"
        3. The coverage described under E.2. of                                    is necessary due to loss or damage
           this Limited Coverage is limited to                                     to property caused by "fungus", wet
           $15,000. Regardless of the number of                                    or dry rot or bacteria, then our
           claims, this limit is the most we will pay                              payment under Business Income
           for the total of all loss or damage arising                             and/or Extra Expense is limited to the
           out of all occurrences of "specified                                    amount of loss and/or expense
           causes of loss" (other than fire or                                     sustained in a period of not more
           lightning) and Flood which take place in a                              than 30 days. The days need not be
           12-month period (starting with the                                      consecutive.
           beginning of the present annual policy
           period).    With respect to a particular                             b. If a covered "suspension"           of
           occurrence of loss which results in                                     "operations" was caused by loss or
           "fungus", wet or dry rot or bacteria, we                                damage other than "fungus", wet or
           will not pay more than a total of $15,000                               dry rot or bacteria but remediation of
           even if the "fungus", wet or dry rot or                                 "fungus", wet or dry rot or bacteria
           bacteria continues to be present or                                     prolongs the "period of restoration",
           active, or recurs, in a later policy period.                            we will pay for loss and/or expense
                                                                                   sustained      during     the    delay
        4. The coverage provided under this Limited                                (regardless of when such a delay
           Coverage does not increase the                                          occurs    during the "period        of
           applicable Limit of Insurance on any                                    restoration"), but such coverage is
           Covered Property.          If a particular                              limited to 30 days. The days need
           occurrence results in loss or damage by                                 not be consecutive.
           "fungus", wet or dry rot or bacteria, and
           other loss or damage, we will not pay                      F. ADDITIONAL COVERAGE EXTENSIONS
           more, for the total of all loss or damage,
           than the applicable Limit of Insurance on                       1. Property In Transit
           the affected Covered Property.
                                                                                See Coverage Extension, Property Off-
            If there is covered loss or damage to                               premises or Property in Transit in the
            Covered Property, not caused by                                     Building And Personal Property Coverage
            "fungus", wet or dry rot or bacteria, loss                          Form.
            payment will not be limited by the terms
            of this Limited Coverage, except to the                        2. Water Damage, Other Liquids, Powder
            extent that "fungus", wet or dry rot or                           or Molten Material Damage
            bacteria causes an increase in the loss.
            Any such increase in the loss will be                               If loss or damage caused by or resulting
            subject to the terms of this Limited                                from covered water or other liquid,
            Coverage.                                                           powder or molten material damage loss
                                                                                occurs, we will also pay the cost to tear
        5. The terms of this Limited Coverage do                                out and replace any part of the building
           not increase or reduce the coverage                                  or structure to repair damage to the
           provided under Paragraph F.2. (Water                                 system or appliance from which the water
           Damage, Other Liquids, Powder Or                                     or other substance escapes.          This
           Molten Material Damage) of this Causes                               Coverage Extension does not increase
           Of Loss Form or under the Additional                                 the Limit of Insurance.
           Coverage -- Collapse.
                                                                           3. Glass
        6. The following, 6.a. or 6.b., applies only if
           Business Income and/or Extra Expense                                 a. We will pay for expenses incurred to
           Coverage applies to the described                                       put up temporary plates or board up
           premises and only if the "suspension" of                                openings if repair or replacement of
           "operations" satisfies all terms and                                    damaged glass is delayed.
           conditions of the applicable Business
           Income and/or Extra Expense Coverage                                 b. We will pay for expenses incurred to
           form.                                                                   remove or replace obstructions when
                                                                                   repairing or replacing glass that is




                   Includes copyrighted material of Insurance Services Office, Inc., with its permission.   PCP 43 14 04 09
                                         Copyright 2009 GuideOne Insurance                                       Page 10 of 11
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                                           Page 103 of 330 PageID 1692



                 part of a building. This does not                                    or dolomite. This cause of loss does
                 include removing or replacing window                                 not include:
                 displays.
                                                                                      (1) The cost of filling sinkholes; or
             This Coverage Extension F.3., does not
             increase the Limit of Insurance.                                         (2) Sinking or collapse of land into
                                                                                          man-made underground cavities.
      G. DEFINITIONS
                                                                                 b. Falling objects does not include loss
         1. "Fungus" means any type or form of                                      or damage to:
            fungus, including mold or mildew, and
            any mycotoxins, spores, scents or by-                                     (1) Personal property in the open; or
            products produced or released by fungi.
                                                                                      (2) The interior of a building or
         2. "Specified causes of loss" means the                                          structure, or property inside a
            following:      fire; lightning; explosion;                                   building or structure, unless the
            windstorm or hail; smoke; aircraft or                                         roof or an outside wall of the
            vehicles; riot or civil commotion;                                            building or structure is first
            vandalism; leakage from fire extinguishing                                    damaged by a falling object.
            equipment; sinkhole collapse; volcanic
            action; falling objects; weight of snow, ice                         c. Water damage means accidental
            or sleet; water damage.                                                 discharge or leakage of water or
                                                                                    steam as the direct result of the
             With respect    to loss or damage to walks                             breaking apart or cracking of a
             by vehicles,      vehicles do not include                              plumbing, heating, air conditioning or
             vehicles you    own or which are operated                              other system or appliance (other than
             in the course   of your business.                                      a sump system including its related
                                                                                    equipment and parts), that is located
             a. Sinkhole collapse means the sudden                                  on the described premises and
                sinking or collapse of land into                                    contains water or steam. Water
                underground empty spaces created                                    damage also means accidental
                by the action of water on limestone                                 overflow of a baptistery.




                    Includes copyrighted material of Insurance Services Office, Inc., with its permission.   PCP 43 14 04 09
                                          Copyright 2009 GuideOne Insurance                                       Page 11 of 11
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                                           Page 104 of 330 PageID 1693



                                     EQUIPMENT BREAKDOWN COVERAGE
      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

      This endorsement modifies insurance provided under the following:

         BUILDING AND PERSONAL PROPERTY COVERAGE FORM
         CAUSES OF LOSS -- BASIC FORM
         CAUSES OF LOSS -- BROAD FORM
         CAUSES OF LOSS -- SPECIAL FORM


      A. The following is added as Additional Coverage                     2. The following coverages also apply to the
         to the Causes of Loss -- Basic Form, Broad                           direct result of an "accident." These
         Form or Special Form.                                                coverages do not provide additional
                                                                              amounts of insurance.
         Additional     Coverage           --     Equipment
         Breakdown                                                               a. Expediting Expenses

         The term Covered Cause of Loss includes                                      With respect to your damaged
         the    Additional   Coverage      Equipment                                  Covered Property, we will pay, the
         Breakdown as described and limited below.                                    reasonable extra cost to:

         1. We will pay for direct physical damage to                                 (1) make temporary repairs; and
            Covered Property that is the direct result
            of an "accident." As used in this                                         (2) expedite permanent repairs or
            Additional Coverage, "accident" means a                                       permanent replacement.
            fortuitous event that causes direct
            physical damage to "covered equipment."                                   The most we will pay for loss or
            The event must be one of the following:                                   expense under this coverage is
                                                                                      $50,000.
             a. Mechanical      breakdown, including
                rupture or bursting caused by                                    b. Hazardous Substances
                centrifugal force;
                                                                                      We will pay for the additional cost to
             b. Artificially  generated       electrical,                             repair or replace Covered Property
                magnetic or electromagnetic energy,                                   because of contamination by a
                including    electric    arcing,     that                             "hazardous substance." This includes
                damages,     disturbs,    disrupts     or                             the additional expenses to clean up or
                otherwise interferes with any electrical                              dispose of such property.
                or electronic wire, device, appliance,
                system or network;                                                    This does not include contamination
                                                                                      of "perishable goods" by refrigerant,
             c. Explosion of steam boilers, steam                                     including but not limited to ammonia,
                pipes, steam engines or steam                                         which is addressed in 2.c.(1)(b)
                turbines owned or leased by you, or                                   below. As used in this coverage,
                operated under your control;                                          additional costs mean those beyond
                                                                                      what would have been payable under
             d. Loss or damage to steam boilers,                                      this Equipment Breakdown Coverage
                steam pipes, steam engines or steam                                   had no "hazardous substance" been
                turbines caused by or resulting from                                  involved.
                any condition or event inside such
                equipment; or                                                         The most we will pay for loss,
                                                                                      damage or expense under this
             e. Loss or damage to hot water boilers                                   coverage, including actual loss of
                or other water heating equipment                                      Business Income you sustain and
                caused by or resulting from any                                       necessary Extra Expense you incur, if
                condition or event inside such boilers                                shown as covered, is $50,000.
                or equipment.



                    Includes copyrighted material of Insurance Services Office, Inc., with its permission.   PCP 73 57 04 09
                                     Copyright, Insurance Services Office, Inc., 2009                              Page 1 of 6
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                                        Page 105 of 330 PageID 1694



           c. Spoilage                                                                  utility services. The interruption
                                                                                        must result from an "accident" to
              (1) We will pay:                                                          equipment, including overhead
                                                                                        transmission lines, that is owned
                  (a) for   physical damage to                                          by a utility, landlord, a landlord's
                      "perishable goods" due to                                         utility or other supplier who
                      spoilage;                                                         provides you with any of the
                                                                                        following     services:      electrical
                  (b) for   physical damage to                                          power,     waste     disposal,      air
                      "perishable goods" due to                                         conditioning,           refrigeration,
                      contamination    from      the                                    heating, natural gas, compressed
                      release     of     refrigerant,                                   air, water, steam, internet access,
                      including but not limited to                                      telecommunications          services,
                      ammonia;                                                          wide area networks or data
                                                                                        transmission.     The     equipment
                  (c) any necessary expenses you                                        must meet the definition of
                      incur to reduce the amount of                                     "covered equipment" except that
                      loss under this coverage to                                       it is not Covered Property.
                      the extent that they do not
                      exceed the amount of loss                                    (2) We will not pay for any loss of
                      that otherwise would have                                        Business Income you sustain that
                      been payable under this                                          results from the interruption of
                      coverage.                                                        utility services during the first 24
                                                                                       hours following the "accident."
              (2) If you are unable to replace the                                     However, if the "period of
                  "perishable goods" before its                                        restoration" begins more than 24
                  anticipated sale, the amount of                                      hours after the time of the direct
                  our payment will be determined                                       physical damage for Business
                  on the basis of the sales price of                                   Income, then that time period will
                  the "perishable goods" at the                                        apply instead of the 24 hours
                  time of the "accident," less                                         provided for in this paragraph.
                  discounts and expenses you
                  otherwise would have had.                                        (3) The most we will pay in any "one
                  Otherwise our payment will be                                        accident" for loss, damage or
                  determined in accordance with                                        expense under this coverage is
                  the Valuation condition.                                             the applicable limit for Business
                                                                                       Income,    Extra    Expense    or
                  The most we will pay for loss,                                       Spoilage.
                  damage or expense under this
                  coverage is $100,000.                                       f.   Business          Income    and      Extra
                                                                                   Expense
           d. Data Restoration
                                                                                   Any insurance provided under this
              We will pay for your reasonable and                                  coverage part for Business Income or
              necessary cost to research, replace                                  Extra Expense is extended to the
              and restore lost "data."                                             coverage     provided     by    this
                                                                                   endorsement. The most we will pay
              The most we will pay for loss,                                       for loss or expense under this
              damage or expense under this                                         coverage is the applicable limit for
              coverage, including actual loss of                                   Business Income and Extra Expense.
              Business Income you sustain and
              necessary Extra Expense you incur, if                          g.    Animals
              shown as covered, is $50,000.
                                                                                   We will pay for loss or damage to
           e. Service Interruption                                                 animals, that are owned by others
                                                                                   and boarded by you, or if owned by
              (1) Any insurance provided for                                       you, only as "stock" while inside of
                  Business Income, Extra Expense                                   buildings.
                  or Spoilage is extended to apply
                  to your loss, damage or expense
                  caused by the interruption of


                 Includes copyrighted material of Insurance Services Office, Inc., with its permission.    PCP 73 57 04 09
                                  Copyright, Insurance Services Office, Inc., 2009                                  Page 2 of 6
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                                         Page 106 of 330 PageID 1695



              The most we will pay for loss or                                                and     replaced    with      the
              damage under this coverage is                                                   following:
              $50,000.
                                                                                              But if "fungus", wet or dry rot
        3. EXCLUSIONS                                                                         or bacteria results in an
                                                                                              "accident", we will pay for the
           All exclusions in the Causes of Loss form                                          loss or damage caused by
           apply except as modified below and to the                                          that "accident."
           extent that coverage is specifically
           provided by this Additional Coverage                                b. The following exclusions are added:
           Equipment Breakdown.
                                                                                    (1) We will not pay for loss, damage
           a. The following exclusions are modified:                                    or expense caused by or resulting
                                                                                        from:
              (1) If the Causes of Loss -- Basic
                  Form or Causes of Loss -- Broad                                        (a) your failure to use all
                  Form applies, the following is                                             reasonable means to protect
                  added to Exclusion B.2.:                                                   Covered     Property  from
                                                                                             damage      following    an
                  Depletion, deterioration, corro-                                           "accident";
                  sion, erosion, wear and tear, or
                  other     gradually    developing                                      (b) a hydrostatic, pneumatic or
                  conditions.                                                                gas pressure test of any
                                                                                             boiler or pressure vessel, or
                  However, if an "accident" results,                                         an      electrical   insulation
                  we will pay for the resulting loss,                                        breakdown test of any type of
                  damage or expense caused by                                                electrical equipment; or
                  that "accident."
                                                                                         (c) any of the following:
              (2) The following is               added       to
                  Exclusion B.1.g.:                                                           (i) defect,       programming
                                                                                                  error,        programming
                  However, if electrical "covered                                                 limitation, computer virus,
                  equipment" requires drying out                                                  malicious code, loss of
                  because of Water as described in                                                "data", loss of access,
                  g.(1) through g.(3) above, we will                                              loss of use, loss of
                  pay for the direct expenses of                                                  functionality   or    other
                  such drying out subject to the                                                  condition      within    or
                  applicable Limit of Insurance and                                               involving     "data"     or
                  deductible    for    Building    or                                             "media" of any kind; or
                  Business     Personal     Property,
                  whichever applies.                                                          (ii) misalignment,      miscali-
                                                                                                   bration, tripping off-line,
              (3) If the Causes of Loss -- Special                                                 or any condition which
                  Form applies, as respects this                                                   can be corrected by
                  endorsement only,                                                                resetting,      tightening,
                                                                                                   adjusting or cleaning, or
                  (a) the     last   paragraph  of                                                 by the performance of
                      Exclusion B.2.d. is deleted                                                  maintenance.
                      and     replaced   with  the
                      following:                                                              However, if an "accident"
                                                                                              results, we will pay for the
                        But, if an excluded cause of                                          resulting loss, damage or
                        loss that is listed in 2.d.(1)                                        expense caused by that
                        through (7) results in an                                             "accident."
                        "accident," we will pay for the
                        loss, damage or expense                                c. With respect to Service Interruption
                        caused by that "accident."                                coverage, we will also not pay for an
                                                                                  "accident" caused by or resulting
                  (b) the second paragraph of                                     from: fire; lightning; windstorm or hail;
                      Exclusion B.1.h. is deleted                                 explosion (except as specifically


                  Includes copyrighted material of Insurance Services Office, Inc., with its permission.   PCP 73 57 04 09
                                   Copyright, Insurance Services Office, Inc., 2009                                  Page 3 of 6
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                                          Page 107 of 330 PageID 1696



                provided in A.1.c. above); smoke;                                                b.   Flood, if the Flood
                aircraft or vehicles; riot or civil                                                   Coverage Endorsement
                commotion;      vandalism;    sprinkler                                               applies to the affected
                leakage; falling objects; weight of                                                   premises; or
                snow, ice or sleet; freezing; collapse;
                flood or earth movement.                                                         c.   An "accident."

           d. With respect to Business Income,                                       (2) Under Paragraph E.3., the phrase
              Extra      Expense    and   Service                                        "occurrences of 'specified causes
              Interruption coverages, we will also                                       of loss' (other than fire or
              not pay for:                                                               lightning) and 'Flood'" is replaced
                                                                                         with "accidents."
                (1) loss caused by your failure to use
                    due diligence and dispatch and all                    4. DEFINITIONS
                    reasonable means to resume
                    business; or                                                The following definitions are added as
                                                                                respects to coverage provided by this
                (2) any increase in loss resulting                              endorsement:
                    from an agreement between you
                    and your customer or supplier.                              a. "Covered equipment"

           e. We will not pay for any loss or                                        (1) "Covered   equipment"            means
              damage to land (including land on                                          Covered Property:
              which the property is located) or
              lawns.                                                                      (a) that generates, transmits or
                                                                                              utilizes   energy,   including
           f.   We will not pay for any loss or                                               electronic     communications
                damage to animals (except as                                                  and       data     processing
                specifically provided in A.2.g. above).                                       equipment; or

           g. If the Causes of Loss -- Special Form                                       (b) which, during normal usage,
              applies,   as    respects   to    this                                          operates under vacuum or
              endorsement only, the following                                                 pressure, other than the
              provisions are modified under E.                                                weight of its contents.
              Additional Coverage -- Limited
              Coverage For "Fungus", Wet Rot,                                        (2) None of the following is "covered
              Dry Rot And Bacteria:                                                      equipment":

                (1) Paragraph E.1. is deleted and                                         (a) structure, foundation, cabi-
                    replaced by the following:                                                net, compartment or air
                                                                                              supported     structure  or
                    1. The coverage described in                                              building;
                       E.2. and E.6. only applies
                       when the "fungus," wet or                                          (b) insulating       or      refractory
                       dry rot or bacteria is the                                             material;
                       result of one or more of the
                       following causes that occurs                                       (c) sewer piping, buried vessels
                       during the policy period and                                           or piping, or piping forming a
                       only if all reasonable means                                           part of a sprinkler or fire
                       were used to save and                                                  suppression system;
                       preserve the property from
                       further damage at the time of                                      (d) water piping other than boiler
                       and after that occurrence.                                             feedwater     piping,    boiler
                                                                                              condensate return piping or
                          a.   A "specified cause of                                          water piping forming a part of
                               loss" other than fire or                                       a    refrigerating    or    air
                               lightning;                                                     conditioning system;




                   Includes copyrighted material of Insurance Services Office, Inc., with its permission.    PCP 73 57 04 09
                                    Copyright, Insurance Services Office, Inc., 2009                                   Page 4 of 6
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                                            Page 108 of 330 PageID 1697



                     (e) "vehicle" or any equipment                         1. The definitions stated above also apply to
                         mounted on a "vehicle";                               section B. of this endorsement.

                     (f) satellite, spacecraft or any                       2. CONDITIONS
                         equipment mounted on a
                         satellite or spacecraft;                                 The following conditions are in addition to
                                                                                  the Conditions in the Building and
                     (g) dragline,    excavation    or                            Personal Property Coverage Form, the
                         construction equipment; or                               Commercial Property Conditions and the
                                                                                  Common Policy Conditions.
                     (h) equipment manufactured by
                         you for sale.                                            a. Suspension

             b. "Data"      means   information  or                                    Whenever "covered equipment" is
                instructions stored in digital code                                    found to be in, or exposed to, a
                capable of being processed by                                          dangerous condition, any of our
                machinery.                                                             representatives    may   immediately
                                                                                       suspend the insurance against loss
             c. "Hazardous substance" means any                                        from an "accident" to that "covered
                substance that is hazardous to health                                  equipment." This can be done by
                or has been declared to be hazardous                                   mailing or delivering a written notice
                to health by a governmental agency.                                    of suspension to:

             d. "Media" means material on which                                        (1) your last known address; or
                "data" is recorded, such as magnetic
                tapes, hard disks, optical disks or                                    (2) the address where the "covered
                floppy disks.                                                              equipment" is located.

             e. "One accident" means: If an initial                                    Once suspended in this way, your
                "accident" causes other "accidents,"                                   insurance can be reinstated only by
                all will be considered "one accident."                                 an endorsement for that "covered
                All "accidents" that are the result of                                 equipment." If we suspend your
                the same event will be considered                                      insurance, you will get a pro rata
                "one accident."                                                        refund of premium for that "covered
                                                                                       equipment"    for the period of
             f.   "Perishable goods" means personal                                    suspension. But the suspension will
                  property maintained under controlled                                 be effective even if we have not yet
                  conditions for its preservation, and                                 made or offered a refund.
                  susceptible to loss or damage if the
                  controlled conditions change.                                   b. Jurisdictional Inspections

             g. "Vehicle" means, as respects this                                      If any property that is "covered
                endorsement only, any machine or                                       equipment" under this endorsement
                apparatus      that     is     used      for                           requires inspection to comply with
                transportation or moves under its own                                  state or municipal boiler and pressure
                power. "Vehicle" includes, but is not                                  vessel regulations, we agree to
                limited to, car, truck, bus, trailer, train,                           perform such inspection on your
                aircraft, watercraft, forklift, bulldozer,                             behalf. We do not warrant that
                tractor or harvester.                                                  conditions are safe or healthful.

                  However, any property that is                                   c. Environmental,     Safety             and
                  stationary, permanently installed at a                             Efficiency Improvements
                  covered location and that receives
                  electrical power from an external                                    If "covered equipment" requires
                  power source will not be considered a                                replacement due to an "accident," we
                  "vehicle."                                                           will pay your additional cost to replace
                                                                                       with equipment that is better for the
      B. The Building and Personal Property Coverage                                   environment, safer or more efficient
         Form is modified as follows.                                                  than the equipment being replaced.




                     Includes copyrighted material of Insurance Services Office, Inc., with its permission.   PCP 73 57 04 09
                                      Copyright, Insurance Services Office, Inc., 2009                               Page 5 of 6
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                                       Page 109 of 330 PageID 1698



             However, we will not pay more than                   The most we will pay for loss, damage or
             125% of what the cost would have                     expense under this endorsement arising from any
             been to replace with like kind and                   "one accident" is the applicable Limit of
             quality. This condition does not                     Insurance in the Declarations. Coverage provided
             increase any of the applicable limits.               under this endorsement does not provide an
             This condition does not apply to any                 additional amount of insurance.
             property to which Actual Cash Value
             applies.




                Includes copyrighted material of Insurance Services Office, Inc., with its permission.   PCP 73 57 04 09
                                 Copyright, Insurance Services Office, Inc., 2009                              Page 6 of 6
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                                            Page 110 of 330 PageID 1699



             TEXAS EQUIPMENT BREAKDOWN AMENDATORY
      THIS DOCUMENT IS AN ENDORSEMENT THAT CHANGES THE POLICY.                                                PLEASE READ IT
      CAREFULLY.

             EQUIPMENT BREAKDOWN COVERAGE ENDORSEMENT

      A. The following coverages are added:                                            court the part of the judgment that is
                                                                                       within the Limit of Insurance shown in
         1. Defense                                                                    the Declarations.

             If a claim or "suit" is brought against you                          These payments will not reduce the Limit
             alleging that you are liable for damage to                           of Insurance.
             property of another in your care, custody
             or control that was directly caused by an                  B. As respects to Equipment Breakdown
             "accident" to "covered equipment" we                          Coverage only, the following are added:
             will either:
                                                                             1. Legal Action Against Us
             a. Settle the claim or "suit"; or
                                                                                  No one may bring a legal action against
             b. Defend you against the claim or                                   us under this coverage section unless:
                "suit" but keep for ourselves the right
                to settle it at any point.                                        a. There has been full compliance with
                                                                                     all the terms of this coverage section;
         2. Supplementary Payments
                                                                                  b. The action is brought within two
             We will pay, with respect to any claim or                               years after the date of the
             "suit" we defend:                                                       "accident"; and

             a. All expenses we incur;                                            c. We agree in writing that you have an
                                                                                     obligation to pay for damage to
             b. The cost of bonds to release                                         Covered Property of others or until
                attachments, but only for bond                                       the amount of that obligation has
                amounts     within   the Limit of                                    been determined by final judgment or
                Insurance.     We do not have to                                     arbitration award. No one has the
                furnish these bonds;                                                 right under this policy to bring us into
                                                                                     an action to determine your liability.
             c. All reasonable expenses incurred by
                you at our request to assist us in the                       2. Bankruptcy.
                investigation or defense of the claim
                or "suit," including actual loss of                               The bankruptcy or insolvency of you or
                earnings up to $100 a day because                                 your estate will not relieve us of an
                of time off from work;                                            obligation under this Coverage Part.

             d. All costs taxed against you in any                      C. With respect to Equipment Breakdown
                "suit" we defend;                                          Coverage only, the following Definition is
                                                                           added:
             e. Pre-judgment       interest     awarded
                against you on that part of the                              "Suit" means a civil proceeding and includes:
                judgment we pay. If we make an
                offer to pay the applicable Limit of                         1. An arbitration proceeding in which
                Insurance, we will not pay any pre-                             damages are claimed and to which you
                judgment interest based on that                                 must submit or do submit with our
                period of time after the offer; and                             consent; or

             f.   All interest on the full amount of any                     2. Any other alternative dispute resolution
                  judgment that accrues after entry of                          proceeding in which damages are
                  the judgment and before we have                               claimed and to which you submit with our
                  paid, offered to pay, or deposited in                         consent.


                     Includes copyrighted material of Insurance Services Office, Inc., with its permission.    PCP 73 59 04 09
                                           Copyright 2009 GuideOne Insurance                                         Page 1 of 1
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20   Page 111 of 330 PageID 1700
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20   Page 112 of 330 PageID 1701
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                                          Page 113 of 330 PageID 1702




                          EMPLOYEE DISHONESTY COVERAGE FORM
                                     (Coverage Form A Blanket)



      A. COVERAGE                                                           this Coverage Form is subject to the follow-
                                                                            ing:
         We will pay for loss of, and loss from damage
         to, Covered Property resulting directly from                       1. Additional Exclusions: We will not pay
         the Covered Cause of Loss.                                            for loss as specified below:
         1. Covered Property: "Money," "securi-                                   a. Employee Cancelled Under Prior
            ties," and "property other than money                                    Insurance :     loss caused by any
            and securities."                                                         "employee" of yours, or predecessor
                                                                                     in interest of yours, for whom similar
         2. Covered Cause of Loss:            "Employee                              prior insurance has been cancelled
            dishonesty."                                                             and not reinstated since the last such
         3. Coverage Extension                                                       cancellation.

             Employees Temporarily Outside Cov-                                   b. Inventory Shortages: loss, or that
             erage Territory: We will pay for loss                                   part of any loss, the proof of which
             caused by any "employee" while tempo-                                   as to its existence or amount is
             rarily outside the territory specified in the                           dependent upon:
             Territory General Condition for a period
             not more than 90 days.                                                    (1) An inventory computation; or

      B. LIMIT OF INSURANCE                                                            (2) A profit and loss computation.

         The most we will pay for loss in any one                           2. Additional Condition
         "occurrence" is the applicable Limit of Insur-
         ance shown in the Declarations.                                          Cancellation As To Any Employee:
                                                                                  This insurance is cancelled as to any
      C. DEDUCTIBLE                                                               "employee:"

         1. We will not pay for loss in any one                                   a. lmmediately upon discovery by:
            "occurrence" unless the amount of loss
            exceeds the Deductible Amount shown in                                     (1) You; or
            the Declarations. We will then pay the
                                                                                       (2) Any of your partners, officers or
            amount of loss in excess of the Deduct-
                                                                                           directors not in collusion with the
            ible Amount, up to the Limit of lnsurance.
                                                                                           "employee;"
         2. You must:
                                                                                       of any dishonest act committed by
             a. Give us notice as soon as possible                                     that "employee" whether before or
                of any loss of the type insured under                                  after becoming employed by you.
                this Coverage Form even though it
                falls entirely within the Deductible                              b. On the date specified in a notice
                Amount.                                                              mailed to you. That date will be at
                                                                                     least 30 days after the date of mail-
             b. Upon our request, give us a state-                                   ing.
                ment describing the loss.
                                                                                       The mailing of notice to you at the
      D. ADDITIONAL EXCLUSIONS, CONDITION                                              last mailing address known to us will
         AND DEFINITIONS : In addition to the pro-                                     be sufficient proof of notice. Delivery
         visions in the Crime General Provisions Form,                                 of notice is the same as mailing.




                                           Copyright, Surety Association of America, 1990                    CR 00 01 10 90
                                                                                                                      Page 1 of 2
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                                        Page 114 of 330 PageID 1703




        3. Additional Definitions                                                         including: salaries, commissions,
                                                                                          fees,    bonuses,      promotions,
           a. "Employee Dishonesty" in para-                                              awards, profit sharing or pen-
              graph A.2. means only dishonest acts                                        sions) for:
              committed     by an "employee,"
              whether identified or not, acting alone                                     (a) The "employee;" or
              or in collusion with other persons,
              except you or a partner, with the                                           (b) Any person or organization
              manifest intent to:                                                             intended by the "employee"
                                                                                              to receive that benefit.
               (1) Cause you to sustain loss; and
                   also                                                         b. "Occurrence" means all loss caused
                                                                                   by or involving, one or more
               (2) Obtain financial benefit (other than                            "employees," whether the result of a
                   employee benefits earned in the                                 single act or series of acts.
                   normal course of employment,




                                         Copyright, Surety Association of America, 1990                    CR 00 01 10 90
                                                                                                                    Page 2 of 2
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                                              Page 115 of 330 PageID 1704




                                                                                                TEXAS CHANGES

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
      This endorsement modifies insurance provided under the following:
              COMMERCIAL CRIME COVERAGE PART

      The following is added to the              Valuation-              submit their difference to the umpire. A decision
      Settlement provisions of this policy:                              agreed to by any two will be binding. Each party
                                                                         will:
      In the event arbitration is utilized, each party will
      select a competent and impartial arbitrator. The                   1. Pay its chosen arbitrator; and
      two arbitrators will select an umpire. If they can-
      not agree for 15 days upon such umpire, either                     2. Bear the other expenses of the arbitration and
      may request that selection be made by a judge                         umpire equally.
      of a court having jurisdiction. The arbitrators will
      state separately the value of the property and                     If we submit to an arbitration, we will still retain
      amount of loss. If they fail to agree, they will                   our right to deny the claim.




                                             Copyright, Insurance Services Office, Inc., 1987                CR 01 11 03 87
                                                                                                                     Page 1 of 1
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                                                      Page 116 of 330 PageID 1705




                                                    CHURCH THEFT COVERAGE FORM
                                                                                                                        CORNERSTONE PLUS




                                                               SCHEDULE
      (The information required below may be shown on a separate schedule or supplemental Declarations.)

                                                                                                                               Limit of
      Location               Classes of Property                                                                               Insurance
                             (a) Blanket (including money *and securities)                                                     $
                             (b) Blanket (excluding money and securities)                                                      $
                             (c) Money *and securities                                                                         $
                             (d) Specific articles

                                                                                                                               $
                                                                                                                               $
                                                                                                                               $
                             *Special Limit of Insurance : This special limit of insurance for "loss" of money
                             shall be twice the limit of insurance shown in this schedule for the four days of
                             your choice, indicated below, and the four calendar days immediately preceding
                             and following those days.
                             Choice     of   first day (will be Easter if no entry):
                             Choice     of   second day (will be Thanksgiving if no entry):
                             Choice     of   third day (will be Christmas if no entry):
                             Choice     of   fourth day (no coverage if no entry):
                             This special limit of insurance applies only to a class of property for which money
                             is covered property.

      A. COVERAGE                                                                   2. Covered Cause of Loss:                      Actual or
                                                                                       attempted "theft."
         We will pay for "loss" of covered property
         only at those locations as indicated by a spe-                             3. Coverage Extension
         cific limit of insurance, resulting from the                                     Premises Damage : We will pay for
         Covered Cause of Loss.                                                           "loss" from damage to the "premises"
                                                                                          resulting directly from the Covered
         1. Covered Property: "Money," "securi-                                           Causes of Loss. if you are the owner of
            ties," and "property other than money                                         the property or are liable for damage to it.
            and securities."
                                                                             B. LIMIT OF INSURANCE
             a. within the "premises,"
                                                                                    The most we will pay for "loss" in any one
             b. within a night depository safe pro-                                 "occurrence" is the applicable Limit of Insur-
                vided by a bank or trust company on                                 ance shown in the Schedule.
                its premises for the use of its cus-
                                                                             C. DEDUCTIBLE
                tomers, or
                                                                                    We will not pay for "loss" in any one "occur-
             c. while in the care or custody of a per-                              rence" unless the amount of "loss" exceeds
                son duly authorized by you to have                                  the Deductible Amount shown in the Declara-
                such care or custody thereof.                                       tions. We will then pay the amount of "loss"




                             Includes copyrighted   material of Insurance Services Office, Inc., with its permission.       PCR 26 11 03 96
                                                     Copyright 1996 GuideOne Insurance                                               Page 1 of 2
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                                                     Page 117 of 330 PageID 1706




        in excess of the Deductible Amount, up to the                                    Schedule, the amount per article speci-
        Limit of Insurance. The provision of this                                        fied therein is the agreed value of the
        deductible shall apply to specific articles.                                     article for the purpose of this insurance.
      D. ADDITIONAL   EXCLUSIONS,                     CONDI-                       3. Additional Definitions:
         TIONS AND DEFINITIONS :
                                                                                         a. "Loss" includes damage.
        In addition to the provisions in the Crime
        General Provisions Form this Coverage Form                                       b. "Occurrence"               means   all    loss
        is subject to the following:                                                        whether:

        1. Additional Exclusions: We will not pay                                               (1) Caused by one or more persons;
           for "loss" as specified below:                                                           or
                                                                                                (2) Involving a single act or series of
            a. Acts of Employees, Directors,
                                                                                                     related acts.
               Trustees     or     Representatives :
               "Loss" resulting from any fraudulent,                                     c. "Premises" means the interior of:
               dishonest or criminal act by any of
               your "employees," directors, trustees                                            (1) The church at a location sched-
               or authorized representatives:                                                       uled in the endorsement;
               (1) Acting alone or in collusion with                                            (2) That portion of any other building
                   other persons; or                                                                which is owned by or leased to
                                                                                                    you and is used exclusively for
               (2) While performing services for you                                                conducting the religious, educa-
                   or otherwise.                                                                    tional, recreational, building main-
                                                                                                    tenance or social activities of its
            b. Property Not Covered: "Loss" to                                                      congregation therein; and
               property not owned by you from
               within the premises unless such                                                  (3) Any residence occupied by the
               property was located therein for use                                                 minister; but does not include a
               by you.                                                                              chapel or mission which is not
                                                                                                    located at or adjacent to the
            c. Records: "Loss" of manuscripts,                                                      location designated in the Decla-
               books of account or records.                                                         rations, or any other building
                                                                                                    used in connection therewith.
        2. Additional Conditions:     As respects                                        d. "Theft" means any act of stealing.
           property specifically described in the




                            Includes copyrighted   material of Insurance Services Office, Inc., with its permission.    PCR 26 11 03 96
                                                    Copyright 1996 GuideOne Insurance                                            Page 2 of 2
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                                                        Page 118 of 330 PageID 1707




                                                                  CRIME GENERAL PROVISIONS
                                                                                                                                   GENERAL



      Various provisions in this policy restrict coverage.                            4. Legal Expenses:                  Expenses related to
      Read the entire policy carefully to determine                                      any legal action.
      rights, duties and what is or is not covered.
                                                                                      5. Nuclear: Loss resulting from nuclear
      Throughout this policy the words "you" and                                         reaction, nuclear radiation or radioactive
      "your" refer to the Named Insured shown in the                                     contamination, or any related act or inci-
      DECLARATIONS. The words "we," "us" and                                             dent.
      "our" refer to the Company providing this insur-
      ance.                                                                           6. War and Similar Actions: Loss resulting
                                                                                         from war, whether or not declared,
      Words and phrases in quotation marks are                                           warlike action, insurrection, rebellion or
      defined in the policy.                                                             revolution, or any related act or incident.

      Unless stated otherwise in any Crime Coverage                            B. GENERAL CONDITIONS
      Form, DECLARATIONS or endorsement, the fol-
      lowing General Exclusions, General Conditions                                   1. Consolidation       Merger: If through
      and General Definitions apply to all Crime Cover-                                  consolidation or merger with, or purchase
      age Forms forming part of this policy.                                             of assets of, some other entity:

      A. GENERAL EXCLUSIONS: We will not pay                                                a. Any additional              persons   become
         for loss as specified below:                                                          "employees"; or

          1. Acts Committed by You or Your Part-                                            b. You acquire the use and control of
             ners: Loss resulting from any dishonest                                           any additional "premises";
             or criminal act committed by you or any
             of your partners whether acting alone or                                       any insurance afforded for "employees"
             in collusion with other persons.                                               or "premises" also applies to those addi-
                                                                                            tional "employees" and "premises," but
          2. Governmental Action: Loss resulting                                            only if you:
             from seizure or destruction of property by
                                                                                            a. Give us written notice within 30 days
             order of governmental authority.
                                                                                               thereafter; and
          3. Indirect Loss: Loss that is an indirect
                                                                                            b. Pay us an additional premium.
             result of any act or "occurrence" covered
             by this insurance including, but not limited                             2. Coverage Extensions: Unless stated
             to, loss resulting from:                                                    otherwise in the Coverage Form, our
                                                                                         liability under any Coverage Extension is
              a. Your inability to realize income that                                   part of, not in addition to, the Limit of
                 you would have realized had there                                       Insurance applying to the Coverage or
                 been no loss of, or loss from damage                                    Coverage Section.
                 to, Covered Property.
                                                                                      3. Discovery Period for Loss: We will pay
              b. Payment of damages of any type for                                      only for covered loss discovered no later
                 which you are legally liable. But, we                                   than one year from the end of the policy
                 will pay compensatory damages aris-                                     period.
                 ing directly from a loss covered under
                 this insurance.                                                      4. Duties in the Event of Loss: After you
                                                                                         discover a loss or a situation that may
              c. Payment of costs, fees or other                                         result in loss of, or loss from damage to,
                 expenses you incur in establishing                                      Covered Property you must:
                 either the existence or the amount of
                 loss under this insurance.                                                 a. Notify us as soon as possible.




                               Includes copyrighted   material of Insurance Services Office, Inc., with its permission.     PCR 46 10 03 96
                                                       Copyright 1996 GuideOne Insurance                                              Page 1 of 5
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                                                      Page 119 of 330 PageID 1708




            b. Submit to examination under oath at                                        a. The actual amount of loss; or
               our request and give us a signed
               statement of your answers.                                                 b. The sum of the Limits of Insurance
                                                                                             applicable to those coverages.
            c. Give us a detailed, sworn proof of
               loss within 120 days.                                                8. Loss Sustained During Prior Insur-
                                                                                       ance
            d. Cooperate with us in the investigation
               and settlement of any claim.                                               a. If you, or any predecessor in interest,
                                                                                             sustained loss during the period of
        5. Joint Insured                                                                     any prior insurance that you or the
                                                                                             predecessor in interest could have
            a. If more than one Insured is named in
               the DECLARATIONS, the first Named                                             recovered under that insurance
               Insured will act for itself and for every                                     except that the time within which to
               other Insured for all purposes of this                                        discover loss had expired, we will pay
               insurance. If the first Named Insured                                         for it under this insurance, provided:
               ceases to be covered, then the next
                                                                                                 (1) This insurance became effective
               Named Insured will become the first
                                                                                                     at the time of cancellation or ter-
               Named Insured.
                                                                                                     mination of the prior insurance;
            b. If any Insured or partner or officer of                                               and
               that Insured has knowledge of any
               information relevant to this insurance,                                           (2) The loss would have been cov-
               that knowledge is considered know-                                                    ered by this insurance had it been
               ledge of every Insured.                                                               in effect when the acts or events
                                                                                                     causing the loss were committed
            c. An "employee" of any Insured is                                                       or occurred.
               considered to be an "employee" of
               every Insured.                                                             b. The insurance under this Condition is
                                                                                             part of, not in addition to, the Limits
            d. If this insurance or any of its cover-                                        of Insurance applying to this insur-
               ages is cancelled or terminated as to                                         ance and is limited to the lesser of
               any Insured, loss sustained by that                                           the amount recoverable under:
               Insured is covered only if discovered
               no later than one year from the date                                              (1) This insurance as of its effective
               of that cancellation or termination.                                                  date; or
            e. We will not pay more for loss sus-                                                (2)    The prior insurance     had      it
               tained by more than one Insured than                                                    remained in effect.
               the amount we would pay if all the
               loss had been sustained by one                                       9. Loss Covered Under This Insurance
               Insured.                                                                and Prior Insurance Issued by Us or
                                                                                       Any Affiliate: If any loss is covered:
        6. Legal Action Against Us: You may not
           bring any legal action against us involving                                    a. Partly by this insurance; and
           loss:
                                                                                          b. Partly by any prior cancelled or ter-
            a. Unless you have complied with all the                                         minated insurance that we or any
               terms of this insurance; and                                                  affiliate had issued to you or any
            b. Until 90 days after you have filed                                            predecessor in interest;
               proof of loss with us; and
                                                                                          the most we will pay is the larger of the
            c. Unless brought within 2 years from                                         amount recoverable under this insurance
               the date you discover the loss.                                            or the prior insurance.

        7. Loss Covered Under More Than One                                         10. Non-Cumulation of Limit of Insurance :
           Coverage of This Insurance : If two or                                       Regardless of the number of years this
           more coverages of this insurance apply to                                    insurance remains in force or the number
           the same loss, we will pay the lesser of:                                    of premiums paid, no Limit of Insurance




                             Includes copyrighted   material of Insurance Services Office, Inc., with its permission.   PCR 46 10 03 96
                                                     Copyright 1996 GuideOne Insurance                                          Page 2 of 5
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                                                      Page 120 of 330 PageID 1709




            cumulates from year to year or period to                                             (3) Then to you, until you are reim-
            period.                                                                                  bursed for that part of the loss
                                                                                                     equal to the Deductible Amount,
        11. Other Insurance : This insurance does                                                    if any.
            not apply to loss recoverable or recov-
            ered under other insurance or indemnity.                                      b. Recoveries do not include any recov-
            However, if the limit of the other insur-                                        ery:
            ance or indemnity is insufficient to cover
            the entire amount of the loss, this insur-                                           (1) From insurance, suretyship, rein-
            ance will apply to that part of the loss,                                                surance, security or indemnity
            other than that falling within any Deduct-                                               taken for our benefit; or
            ible Amount, not recoverable or recov-                                               (2) Of original "securities" after dupli-
            ered under the other insurance.                                                          cates of them have been issued.
            However, this insurance will not apply to
            the amount of loss that is more than the                                16. Territory: This insurance covers only
            applicable Limit of Insurance shown in the                                  acts committed or events occurring within
            DECLARATIONS.                                                               the United States of America, U.S. Virgin
                                                                                        Islands, Puerto Rico, Canal Zone or
        12. Ownership of Property; Interests Cov-                                       Canada.
            ered: The property covered under this
            insurance is limited to property:                                       17. Transfer of Your Rights of Recovery
                                                                                        Against Others to Us: You must trans-
            a. That you own or hold; or                                                 fer to us all your rights of recovery against
                                                                                        any person or organization for any loss
            b. For which you are legally liable.
                                                                                        you sustained and for which we have paid
            However, this insurance is for your bene-                                   or settled. You must also do everything
            fit only. It provides no rights or benefits                                 necessary to secure those rights and do
            to any other person or organization.                                        nothing after loss to impair them.

        13. Policy Period                                                           18. :Valuation               Settlement
                                                                                          a. Subject to the applicable Limit of
            a. The Policy Period is shown in the
                                                                                             Insurance provision we will pay for:
               DECLARATIONS.
                                                                                                 (1) Loss of "money" but only up to
            b. Subject to the Loss Sustained During                                                  and including its face value. We
               Prior Insurance condition, we will pay                                                may, at our option, pay for loss
               only for loss that you sustain through                                                of "money" issued by any coun-
               acts committed or events occurring                                                    try other than the United States
               during the Policy Period.                                                             of America:
        14. Records: You must keep records of all                                                      (a) At face value in the "money"
            Covered Property so we can verify the                                                          issued by that country; or
            amount of any loss.
                                                                                                       (b) In the United States of Amer-
        15. Recoveries                                                                                     ica dollar equivalent deter-
                                                                                                           mined by the rate of
            a. Any recoveries, less the cost of                                                            exchange on the day the loss
               obtaining them, made after settlement                                                       was discovered.
               of loss covered by this insurance will
               be distributed as follows:                                                        (2) Loss of "securities" but only up to
                                                                                                     and including their value at the
                (1) To you, until you are reimbursed                                                 close of business on the day the
                    for any loss that you sustain that                                               loss was discovered. We may,
                    exceeds the Limit of Insurance                                                   at our option:
                    and the Deductible Amount, if
                    any;                                                                               (a) Pay the value of such "secu-
                                                                                                           rities" or replace them in
                (2) Then to us, until we are reim-                                                         kind, in which event you must
                    bursed for the settlement made;                                                        assign to us all your rights,




                             Includes copyrighted   material of Insurance Services Office, Inc., with its permission.    PCR 46 10 03 96
                                                     Copyright 1996 GuideOne Insurance                                           Page 3 of 5
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                                                   Page 121 of 330 PageID 1710




                      title and interest in and to                                     c. Any property that we pay for or
                      those "securities";                                                 replace becomes our property.
                  (b) Pay the cost of any Lost                            C. GENERAL DEFINITIONS
                      Securities Bond required in
                      connection with issuing dupli-                             1. "Employee" means:
                      cates of the "securities."
                      However, we will be liable                                       a. Any natural person:
                      only for the payment of so
                      much of the cost of the bond                                            (1) While in your service (and for 30
                      as would be charged for a                                                   days after termination of service);
                      bond having a penalty not                                                   and
                      exceeding the lesser of the:
                                                                                              (2) Whom you compensate directly
                      (i) Value of the "securities"                                               by salary, wages or commissions;
                          at the close of business                                                and
                          on the day the loss was
                          discovered; or                                                      (3) Whom you have the right to direct
                                                                                                  and control while performing ser-
                      (ii) Limit of Insurance.                                                    vices for you; or
              (3) Loss of, or loss from damage to,                                     b. Any natural person employed by an
                  "property other than money and                                          employment contractor while that
                  securities" or loss from damage                                         person is subject to your direction
                  to the "premises" for not more                                          and control and performing services
                  than the:                                                               for you excluding, however, any such
                                                                                          person while having care and custody
                  (a) Actual cash value of the                                            of property outside the "premises."
                      property on the day the loss
                      was discovered;                                                  c. Any minister (person duly assigned,
                  (b) Cost of repairing the property                                      appointed or employed to attend to
                      or "premises"; or                                                   the spiritual needs of others), council
                                                                                          member, deacon, elder, officer,
                  (c) Cost of replacing the property                                      member of the Board of Education,
                      with property of like kind and                                      Board of Governors or Board of
                      quality.                                                            Trustees, Sunday school superinten-
                                                                                          dent, Sunday school teacher, vestry
                  We may, at our option, pay the                                          member, warden or volunteer, duly
                  actual cash value of the property                                       appointed or elected by you, whether
                  or repair or replace it.                                                or not compensated, but only while
                  If we cannot agree with you upon                                        acting in the scope of his or her duty
                  the actual cash value or the cost                                       as such in relation to you.
                  of repair or replacement, the
                  value or cost will be determined                                     But "employee" does not mean any:
                  by arbitration.                                                             (1) Agent, broker, factor, commission
           b. We may, at our option, pay for loss                                                 merchant, consignee, independ-
              of, or loss from damage to, property                                                ent contractor or representative
              other than "money":                                                                 of the same general character.

              (1) In the "money" of the country in                               2. "Money" means:
                  which the loss occurred; or
                                                                                       a. Currency, coins and bank notes in
              (2) In the United States of America                                         current use and having a face value;
                  dollar equivalent of the "money"                                        and
                  of the country in which the loss
                  occurred determined by the rate                                      b. Travelers checks, register checks
                  of exchange on the day the loss                                         and money orders held for sale to the
                  was discovered.                                                         public.




                          Includes copyrighted   material of Insurance Services Office, Inc., with its permission.   PCR 46 10 03 96
                                                  Copyright 1996 GuideOne Insurance                                          Page 4 of 5
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                                                    Page 122 of 330 PageID 1711




        3. "Property Other Than Money and                                               a. Tokens, tickets, revenue and other
           Securities" means any tangible property                                         stamps (whether represented by
           other than "money" and "securities" that                                        actual stamps or unused value in a
           has intrinsic value but does not include                                        meter) in current use; and
           any property listed in any Crime Cover-
           age Form as Property Not Covered.                                            b. Evidences of debt issued in con-
                                                                                           nection with credit or charge cards,
        4. "Securities" means negotiable and non-                                          which cards are not issued by you;
           negotiable instruments or contracts
           representing either "money" or other                                         but does not include "money."
           property and includes:




                           Includes copyrighted   material of Insurance Services Office, Inc., with its permission.   PCR 46 10 03 96
                                                   Copyright 1996 GuideOne Insurance                                          Page 5 of 5
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20   Page 123 of 330 PageID 1712
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                                      Page 124 of 330 PageID 1713



                                                           CERTIFIED TERRORISM LOSS
                                              This endorsement changes
                                                      the policy
                                        -- PLEASE READ THIS CAREFULLY --

      1. The following definitions are added.                       2. The "terms" of any terrorism exclusion that
                                                                       is part of or that is attached to this Coverage
         a. "Certified act of terrorism" means an act                  Part are amended by the following provision:
            that is certified by the Secretary of the
            Treasury, in consultation with the                           This exclusion does not apply to "certified
            Secretary of Homeland Security, and the                      terrorism loss".
            Attorney General of the United States:
                                                                    3. The following provision is added.
             1) to be an act of terrorism;
                                                                         If the Secretary of the Treasury determines
             2) to be a violent act or an act that is                    that the aggregate amount of "certified
                dangerous to human life, property,                       terrorism loss" has exceeded one hundred
                or infrastructure;                                       billion dollars in a calendar year (January 1
                                                                         through December 31), and "we" have met
             3) to have resulted in damage:                              "our" insurer deductible under the Terrorism
                                                                         Risk Insurance Act, as amended, "we" will
                 a) within the United States; or                         not pay for any portion of "certified terrorism
                                                                         loss" that exceeds one hundred billion
                 b) to an air carrier (as defined in                     dollars. If the "certifie d terrorism loss"
                    section 40102 of title 49, United                    exceeds one hundred billion dollars in a
                    States Code); to a United States                     calendar year (January 1 through December
                    flag vessel (or a vessel based                       31), losses up to one hundred billion dollars
                    principally in the United States,                    are subject to pro rata allocation in
                    on which United States income                        accordance with procedures established by
                    tax is paid and whose insurance                      the Secretary of the Treasury under the
                    coverage is subject to regulation                    Terrorism Risk Insurance Act, as amended.
                    in the United States), regardless
                    of where the loss occurs; or at                 4. The following provisions are added.
                    the premises of any United
                    States mission;                                      a. Neither the "terms" of this endorsement
                                                                            nor the "terms" of any other terrorism
             4) to have been committed by an                                endorsement attached to this Coverage
                individual or individuals, as part of an                    Part provide coverage for any loss that
                effort   to    coerce     the    civilian                   would otherwise be excluded by this
                population of the United States or to                       Coverage Part under:
                influence the policy or affect the
                conduct of the United States                                  1) exclusions that address war, military
                Government by coercion; and                                      action, or nuclear hazard; or

             5) to have resulted in insured losses in                         2) any other exclusion; and
                excess of five million dollars in the
                aggregate, attributable to all types of                  b. the absence of any other terrorism
                insurance subject to the Terrorism                          endorsement does not imply coverage
                Risk Insurance Act, as amended.                             for any loss that would otherwise be
                                                                            excluded by this Coverage Part under:
         b. "Certified terrorism loss" means loss
            that results from a "certified act of                             1) exclusions that address war, military
            terrorism".                                                          action, or nuclear hazard; or

                                                                              2) any other exclusion.


                           Copyright, American Association of Insurance Services, Inc., 2015            CL 0600 01 15
                                                                                                              Page 1 of 1
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                                      Page 125 of 330 PageID 1714




                                              INLAND MARINE GENERAL TERMS

      PLEASE READ THIS ENTIRE POLICY CAREFULLY. IT IS A LEGAL CONTRACT.


                                                        AGREEMENT
      In return for your payment of the required premium, we provide the Inland Marine coverage described in
      this policy during the policy period subject to the:
            1. Inland Marine General Terms.
            2. Inland Marine coverage terms.
            3. policy terms that relate to cancellation, changes made to the policy, examination of books and
               records, inspections and surveys, and assignment or transfer of rights or duties.


      DEFINITIONS                                                      6.    Terms means the conditions, definitions,
                                                                             exclusions, limitations and provisions used
       1.    The words you and your mean the person,                         in this policy.
             persons or organization named on the dec-
             larations.                                              PERILS EXCLUDED

       2.    The words we, us and our mean the com-                  We do not pay for a loss if one or more of the
             pany providing this insurance.                          following excluded perils apply to the loss,
                                                                     regardless of other causes or events that contrib-
                                                                     ute to or aggravate the loss, whether such causes
       3.    Insured means you. With respect to cov-
                                                                     or events act to produce the loss before, at the
             ered property that is not used for business,
                                                                     same time as or after the excluded peril. We do
             the word insured also means:
                                                                     not pay for a loss that results from:
             a. your spouse;
                                                                       1.    wear and tear to covered property.
             b. your relatives if residents of your
                household;                                             2.    gradual deterioration of covered property.

             c. persons under the age of 21 in your                    3.    a fault or weakness that is intrinsic to the
                care or the care of your resident rela-                      property which causes it to break, spoil,
                tives; or                                                    become defective or destroy itself.
             d. your legal representative if you die                   4.    insects or vermin damage to covered prop-
                while insured by this policy. (This per-                     erty.
                son is an insured only for the covered
                property.)                                             5.    delay, loss of market, loss of use, or busi-
                                                                             ness interruption.
       4.    Business means a trade, profession or
             occupation whether full or part time. This                6.    obsolescence or depreciation of covered
             includes:                                                       property.
             a. the rental of property to others; and                  7.    war. This means:
             b. farming.                                                     a. declared war, undeclared war, civil war,
                                                                                insurrection, rebellion or revolution;
       5.    Described premises means that part of the
             building and grounds which you occupy at                        b. a warlike act by a military force or by
             the location shown.                                                military personnel;




                                                   Copyright   AAIS, Inc., 1984                             IM 100 06 84
                                                                                                                  Page 1 of 5
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                                         Page 126 of 330 PageID 1715




            c. the destruction, seizure or use of the                    3.    a condition of the weather.
               property for a military purpose; or
                                                                         4.    the collapse of a building or structure.
            d. the discharge of a nuclear weapon even
               if it is accidental.
                                                                       WHAT MUST BE DONE IN CASE OF LOSS
       8.   civil authority. This means:
                                                                         1.    Protect the Property. The insured must
            a. seizure or destruction under quarantine                         take all reasonable steps to protect or
               or customs regulations;                                         recover the covered property after a loss
                                                                               has occurred.
            b. confiscation or destruction by order of a
               government or public authority; or                        2.    Notice . The insured must promptly notify
                                                                               us or our agent, in writing if requested.
            c. risks of contraband or illegal transporta-
               tion or trade.
                                                                         3.    Notice To Police.         The insured must
       9.   nuclear hazard. This means nuclear                                 promptly notify the police if the loss results
            reaction, nuclear radiation or radioactive                         from a violation of the law.
            contamination:
                                                                         4.    Proof of Loss. The insured must send us
            a. whether controlled or uncontrolled; or                          a statement of loss, under oath if requested,
                                                                               within 90 days after the loss occurs. The
            b. caused by, contributed to or aggravated                         following information must be included:
               by a peril covered by this policy. A loss
               caused by nuclear hazard will not be                            a. the date, time, place and details of the
               considered to be a loss caused by fire,                            loss.
               explosion or smoke. If fire is covered
               by this policy, we do cover the loss                            b. other insurance that may cover the loss.
               caused by a fire that results from the
               nuclear hazard.                                                 c. your interest and the interest of all oth-
                                                                                  ers in the property involved in the loss.
                                                                                  This includes all mortgages and liens.
      10. other perils that are not covered. These are
          listed for each coverage.                                            d. changes in the title to the covered prop-
                                                                                  erty during the policy period.
      We do not pay for such excluded loss even if the
      following contribute to, aggravate or cause the                          e. detailed estimates for the repair or
      loss:                                                                       replacement of the covered property.

       1.   the act or decision of a person, group,                            f.   an inventory of lost, damaged and all
            organization or governmental body. This                                 remaining covered property. This must
            includes the failure to act or decide.                                  show in detail the quantity, description,
                                                                                    cost and actual cash value of the prop-
       2.   a fault, defect or error, negligent or not, in:                         erty and the amount of the loss. Copies
                                                                                    of all bills, receipts and related docu-
            a. planning, zoning, surveying, siting,                                 ments that substantiate the inventory
               grading, compacting, land use, or                                    must be attached.
               development of property.
            b. the design, blueprint, specification,                     5.    Additional Duties. As often as we may
               workmanship, construction, renovation,                          reasonably request, an insured must:
               remodeling or repair of property. This
               includes the materials needed to con-                           a. submit to an examination under oath.
               struct, remodel or repair the property.
                                                                               b. assist us in obtaining the attendance of
            c. maintenance of property.                                           employees for examination under oath.

            These apply whether or not the property is                         c. exhibit damaged and undamaged prop-
            covered by this policy.                                               erty.




                                                     Copyright   AAIS, Inc., 1984                              IM 100 06 84
                                                                                                                     Page 2 of 5
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                                     Page 127 of 330 PageID 1716




           d. produce all records that relate to value,                     will pay only for the loss to that part. A loss
              loss and cost, and permit copies and                          to a part is not considered to be a loss to the
              abstracts to be made from them.                               whole item.

      6.   Cooperation . The insured must cooperate                   6.    Insurance Under More Than One Policy.
           with us in performing all acts that are                          If there is other collectible insurance that
           required by this Inland Marine coverage.                         applies to a covered loss, or would have
                                                                            applied in the absence of this Inland Marine
      7.   Volunteer Payments. The insured may                              coverage, we will pay for the loss only after
           not voluntarily make payments, assume                            the full amount from the other insurance has
           obligations, pay or offer rewards or incur                       been paid.
           other expenses, except at the insured's
           own expense.                                               7.    Insurance Under More Than One Cover-
                                                                            age. If more than one coverage applies to
      8.   Abandonment.      The insured may not                            the same loss, we will pay no more than the
           abandon the property to us without our writ-                     actual amount of the loss.
           ten consent.
                                                                      8.    Losses Paid By Others. We will not pay
      HOW MUCH WE PAY                                                       for that part of a loss that has been paid by
                                                                            someone else.
      1.   Actual Cash Value. Actual cash value
           includes a deduction for depreciation, how-                9.    Restoring the Coverage Amount. The
           ever caused.                                                     payment of a claim will not reduce the cov-
                                                                            erage amount. If we pay a loss for items
      2.   Valuation. Valuation is based on the actual                      that are separately listed and the coverage
           cash value of the property at the time of                        amount that applies to these items is
           loss.                                                            reduced at your request, we will return the
                                                                            unearned premium for these items to you.
      3.   The Amount We Pay. The smallest of the
           amounts shown below is the most that we                  LOSS PAYMENT
           will pay for a loss:
           a. the amount determined under "Valu-                      1.    Our Options. We may:
              ation."                                                       a. pay the loss in money; or
           b. the cost to repair, replace or rebuild the                    b. repair, replace or rebuild the property.
              property with material of like kind and                          We must give the insured notice of our
              quality.                                                         intent to do so within 30 days after we
           c. the amount of your interest in the prop-                         have received a satisfactory proof of
              erty.                                                            loss.

           d. the coverage amount shown.                                    We may take all or a part of the damaged
                                                                            property at the agreed or appraised value.
           This amount will be adjusted by the deduct-                      Property that we have paid for or replaced
           ible amount, coinsurance penalty or other                        will become our property.
           limitation which may apply.
                                                                      2.    Your Property. We will adjust all losses
      4.   Loss To Pairs Or Sets. If there is a loss to                     with you. Payment will be made to you
           an item that is part of a pair or set, at your                   unless a loss payee is named with respect
           option we will pay the full actual cash value                    to this Inland Marine coverage.
           up to the coverage amount shown for the
           pair or set. You will give us the remainder                3.    Property of Others. Loss to property of
           of the pair or set. If you do not choose this                    others may be adjusted with you.          We
           option, we will pay only for a reasonable part                   reserve the right to adjust the loss with the
           of the actual cash value of the pair or set.                     owner. Our payment to the owner will sat-
                                                                            isfy our obligation to you for loss to this
      5.   Loss To Parts. If there is a loss to a part                      property. At our option, without cost to you,
           of an item that consists of several parts, we                    we may choose to defend you from suits




                                                  Copyright   AAIS, Inc., 1984                              IM 100 06 84
                                                                                                                  Page 3 of 5
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                                      Page 128 of 330 PageID 1717




           which result from a covered loss to the                           days, you or we can ask a judge of a court
           property of others.                                               in the state where the appraisal is pending
                                                                             to select an umpire.
      4.   When We Pay. We will pay for a loss within
           30 days after a satisfactory proof of loss is                     The appraisers will determine:
           received and the amount of the loss has                           a. the amount of the loss;
           been agreed to in writing.
                                                                             b. the actual cash value of the property;
      CLAIMS AGAINST OTHERS                                                     and

      1.   Subrogation. If we pay for a loss, we may                         c. the cost to repair or replace the prop-
           require the insured to assign to us the right                        erty.
           of recovery against others. We will not pay
           for a loss if the insured impairs this right to                   Each amount will be stated separately.
           recover. The insured's right to recover                           If the appraisers submit a written report of
           from others may be waived in writing before                       an agreement to us, the agreement will
           a loss occurs.                                                    establish these amounts. If the appraisers
                                                                             fail to agree within a reasonable time, they
      2.   Loan Receipts. When we believe that a                             will submit only their differences to the
           loss can be recovered from others:                                umpire. A written agreement by any two of
                                                                             these three will establish the amounts stated
           a. we may make an advance payment to                              above.
              you in the form of a loan.
                                                                             Each appraiser will be paid by the party
           b. at our expense, we will be allowed to                          selecting that appraiser. The compensation
              bring suit in the insured's name against                       of the umpire and other expenses of the
              those who are responsible for the loss.                        appraisal will be shared equally by you and
                                                                             us.
           c. the loan will be repaid from the amount
              recovered.
                                                                       2.    Suit Against Us. No suit to recover for a
                                                                             loss may be brought against us unless:
      3.   Recoveries. The insured must notify us
           or we must notify the insured promptly if                         a. all the terms of this Inland Marine cov-
           either receives a recovery for a loss which                          erage have been complied with; and
           we have paid. The costs that are incurred
           by either party in making the recovery are to                     b. the suit is commenced within one year
           be reimbursed first. We are entitled to the                          after the loss.
           surplus up to the amount that we have paid
           for the loss. The insured may then keep                   OTHER POLICY CONDITIONS
           any excess.
                                                                       1.    Conformity With Statutes. The terms of
      DISAGREEMENTS                                                          this Inland Marine coverage in conflict with
                                                                             statutes of the state where this policy is
      1.   Appraisal. If you and we do not agree on                          issued are changed to conform to those
           the amount of the loss, the actual cash value                     statutes.
           of the property or the cost to repair or
           replace the property, either party may                      2.    Continuous Policies.        If this policy is
           demand that these amounts be determined                           issued on a continuous basis (with no spe-
           by appraisal.                                                     cific date of expiration), we may substitute
                                                                             or we may add at each anniversary date the
           If either party makes a written demand for                        forms and endorsements then authorized for
           appraisal, each will select a competent,                          use with this Inland Marine coverage.
           independent appraiser and notify the other
           of the appraiser's identity within 20 days                  3.    Liberalization. If a revision of a form or
           after the receipt of the written demand. The                      endorsement which would broaden cover-
           two appraisers will select a competent,                           age without an additional premium is
           impartial umpire. If the two appraisers are                       adopted during the policy period, or within 6
           unable to agree upon an umpire within 15                          months before the Inland Marine coverage




                                                   Copyright   AAIS, Inc., 1984                               IM 100 06 84
                                                                                                                   Page 4 of 5
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                                     Page 129 of 330 PageID 1718




           is effective, the broadened coverage will                        b. there has been fraud or false swearing
           apply.                                                              by an insured with regard to a matter
                                                                               that relates to this insurance or the sub-
      4.   Misrepresentation,         Concealment  or                          ject thereof.
           Fraud. This Inland Marine coverage is void
           if before or after a loss:                                 5.    No Benefit To BaiIee . This Inland Marine
                                                                            coverage will not benefit those who are paid
           a. the insured has concealed or misrepre-                        to assume custody of the covered property.
              sented:
                                                                      6.    Reporting Terms Only. This Inland Marine
              (1) a material fact or circumstance that                      coverage may be subject to reporting
                  relates to this insurance or the sub-                     terms. If it is cancelled, you must report
                  ject thereof; or                                          the required amounts as of the cancellation
                                                                            date.
              (2) an insured's interest herein.




                                                  Copyright   AAIS, Inc., 1984                             IM 100 06 84
                                                                                                                 Page 5 of 5
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                                  Page 130 of 330 PageID 1719




                                        COMMERCIAL ARTICLES COVERAGE
                                                                                                           (TEXAS)




      THIS INLAND MARINE COVERAGE IS SUBJECT TO THE TERMS SHOWN BELOW. THE INLAND
      MARINE GENERAL TERMS ALSO APPLY. PLEASE READ THIS CAREFULLY.
      (The information required below may be shown on a separate schedule or supplemental Declarations.)
      Each item that is covered must be described on a schedule that is a part of this policy. A coverage
      amount must be shown for each item. This is the most that we will pay for a loss to that item. The
      coverage amounts shown below are the most that we will pay for all items of each class of property that
      is covered.

                                               CLASS OF PROPERTY
      1. Musical instruments and their related equipment                                        $
      2. Photographic equipment. This means cameras, projectors and related
         equipment                                                                              $
      3.                                                                                        $
      4.                                                                                        $
      5.                                                                                        $

                                                    DEDUCTIBLE
      The following deductible amounts will apply to each loss after all other adjust-
      ments have been made.
      1. Musical instruments                                                                    $
      2. Photographic equipment                                                                 $
      3.                                                                                        $
      4.                                                                                        $
      5.                                                                                        $


      PROPERTY COVERED                                              We cover these items for their actual cash value.
                                                                    The most that we will pay for all such items will
      We cover only those described items for which a               be the smaller of the following:
      coverage amount is shown.
                                                                    1. 25 percent of the coverage amount shown for
      EXTENSION OF COVERAGE                                            the class of property that the item belongs to;
                                                                       or
      We cover musical instruments and photographic
      equipment acquired during the policy period. We               2. $10,000.
      cover these items for a period up to 30 days after
      they are acquired. You must provide us with a                 This coverage will end at the earliest of the fol-
      complete description of each item within this                 lowing:
      30-day period and pay the additional premium.                 1. when the newly acquired items are reported
                                                                       to us.




                                                  Copyright   AAIS, Inc., 1984                          IM 664 07 87
                                                                                                              Page 1 of 2
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                                  Page 131 of 330 PageID 1720




      2. the end of the reporting period that applies.              1. your voluntary parting with title to or pos-
                                                                       session of covered property if you are
      3. the expiration date of this coverage.                         induced to do so by a trick, scheme, fraud,
                                                                       device or false pretense.
      PERILS COVERED                                                2. unauthorized instructions to transfer property
                                                                       to a person or place.
      We cover direct physical loss to covered property
      unless the loss is caused by a peril that is                  There are other perils that are not covered.
      excluded. The loss must be due to an external                 These are listed in the Inland Marine General
      cause.                                                        Terms.
                                                                    TERRITORY WHERE COVERAGE APPLIES
      PERILS EXCLUDED
                                                                    Coverage applies while the property is anywhere
      We do not pay for loss that results from:                     in the world.




                                                  Copyright   AAIS, Inc., 1984                         IM 664 07 87
                                                                                                             Page 2 of 2
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                                   Page 132 of 330 PageID 1721




                        INLAND MARINE REPLACEMENT VALUATION
                                                                                                            GENERAL


      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
      This endorsement modifies insurance provided under the following:
              INLAND MARINE COVERAGE PART

      Any actual cash value (with deduction for depre-                   cost at the time of loss without any deduction
      ciation) provision applicable to covered property                  for depreciation.
      is deleted and replaced by the following, only
      when the value of Your Business Personal Prop-                     The replacement cost is limited to the cost of
      erty covered in a Building and Personal Property                   repair or replacement with similar property
      Coverage Form applicable to the Commercial                         and used for the same purpose. "Our" pay-
                                                                         ment for loss shall not exceed the amount
      Property Coverage Part of this policy is to be
                                                                         spent that is necessary to repair or replace
      determined at replacement cost (without
                                                                         the damaged or destroyed property.
      deduction for depreciation), in return for the pay-
      ment of the premium:                                               This replacement cost provision does not
                                                                         apply to any valuation provision that is not an
          Replacement Cost. The value of covered                         actual cash value provision.
          property will be based on the replacement




                                               Copyright 1996 GuideOne Insurance                     PCM 44 11 03 96
                                                                                                                Page 1 of 1
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20   Page 133 of 330 PageID 1722
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20   Page 134 of 330 PageID 1723
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20   Page 135 of 330 PageID 1724
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20   Page 136 of 330 PageID 1725
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                                    Page 137 of 330 PageID 1726



             RECORDING AND DISTRIBUTION OF MATERIAL OR
             INFORMATION IN VIOLATION OF LAW EXCLUSION
      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

      This endorsement modifies insurance provided under the following:

             COMMERCIAL GENERAL LIABILITY COVERAGE PART

      A. Exclusion q. of Paragraph 2. Exclusions of              B. Exclusion p. of Paragraph 2. Exclusions of
         Section I -- Coverage A -- Bodily Injury And               Section I -- Coverage B -- Personal And
         Property Damage Liability is replaced by the               Advertising Injury Liability is replaced by the
         following:                                                 following:

         2. Exclusions                                                2. Exclusions

             This insurance does not apply to:                             This insurance does not apply to:

             q. Recording And        Distribution Of                       p. Recording And        Distribution Of
                Material Or Information In Violation Of                       Material Or Information In Violation Of
                Law                                                           Law

                 "Bodily injury" or "proper ty damage"                          "Personal and advertising injury"
                 arising directly or indirectly out of any                      arising directly or indirectly out of any
                 action or omission that violates or is                         action or omission that violates or is
                 alleged to violate:                                            alleged to violate:

                 (1) The      Telephone   Consumer
                     Protection Act (TCPA), including                           (1) The      Telephone   Consumer
                     any amendment of or addition to                                Protection Act (TCPA), including
                     such law;                                                      any amendment of or addition to
                                                                                    such law;
                 (2) The CAN-SPAM Act of 2003,
                     including any amendment of or                              (2) The CAN-SPAM Act of 2003,
                     addition to such law;                                          including any amendment of or
                                                                                    addition to such law;
                 (3) The Fair Credit Reporting Act
                     (FCRA), and any amendment of                               (3) The Fair Credit Reporting Act
                     or addition to such law, including                             (FCRA), and any amendment of
                     the Fair and Accurate Credit                                   or addition to such law, including
                     Transaction Act (FACTA); or                                    the Fair and Accurate Credit
                                                                                    Transaction Act (FACTA); or
                 (4) Any federal, state or local statute,
                     ordinance or regulation, other                             (4) Any federal, state or local statute,
                     than the TCPA, CAN-SPAM Act                                    ordinance or regulation, other
                     of 2003 or FCRA and their                                      than the TCPA, CAN-SPAM Act
                     amendments and additions, that                                 of 2003 or FCRA and their
                     addresses, prohibits, or limits the                            amendments and additions, that
                     printing, dissemination, disposal,                             addresses, prohibits, or limits the
                     collecting, recording, sending,                                printing, dissemination, disposal,
                     transmitting, communicating or                                 collecting, recording, sending,
                     distribution   of    material     or                           transmitting, communicating or
                     information.                                                   distribution   of    material     or
                                                                                    information.




                                                  Insurance Services Office, Inc., 2008                CG 00 68 05 09
                                                                                                              Page 1 of 1
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                                Page 138 of 330 PageID 1727



                                                                                  TEXAS CHANGES
      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

      This endorsement modifies insurance provided under the following:

              COMMERCIAL GENERAL LIABILITY COVERAGE PART

      A. With regard to liability for Bodily Injury, Property Damage and Personal And Advertising Injury,
         unless we are prejudiced by the insured's or your failure to comply with the requirement, no
         provision of this Coverage Part requiring you or any insured to give notice of "occurrence" , claim or
         "suit", or forward demands, notices, summonses or legal papers in connection with a claim or
         "suit" will bar coverage under this Coverage Part.




                                                     ISO Properties, Inc., 2005               CG 01 03 06 06
                                                                                                     Page 1 of 1
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                                Page 139 of 330 PageID 1728



                                           FUNGI OR BACTERIA EXCLUSION
      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

      This endorsement modifies insurance provided under the following:

             COMMERCIAL GENERAL LIABILITY COVERAGE PART

      A. The following exclusion is added to                   B. The following exclusion is added to
         Paragraph 2. Exclusions of Section I --                  Paragraph 2. Exclusions of Section I --
         Coverage A -- Bodily Injury And Property                 Coverage B -- Personal And Advertising
         Damage Liability:                                        Injury Liability:

         2. Exclusions                                              2. Exclusions

             This insurance does not apply to:                           This insurance does not apply to:

             Fungi Or Bacteria                                           Fungi Or Bacteria

             a. "Bodily injury" or "property damage"                     a. "Personal and advertising injury"
                which would not have occurred, in                           which would not have taken place, in
                whole or in part, but for the actual,                       whole or in part, but for the actual,
                alleged or threatened inhalation of,                        alleged or threatened inhalation of,
                ingestion of, contact with, exposure                        ingestion of, contact with, exposure
                to, existence of, or presence of, any                       to, existence of, or presence of any
                "fungi" or bacteria on or within a                          "fungi" or bacteria on or within a
                building or structure, including its                        building or structure, including its
                contents, regardless of whether any                         contents, regardless of whether any
                other cause, event, material or                             other cause, event, material or
                product contributed concurrently or in                      product contributed concurrently or in
                any sequence to such injury or                              any sequence to such injury.
                damage.
                                                                         b. Any loss, cost or expense arising out
             b. Any loss, cost or expenses arising                          of the abating, testing for, monitoring,
                out of the abating, testing for,                            cleaning up, removing, containing,
                monitoring, cleaning up, removing,                          treating, detoxifying, neutralizing,
                containing,     treating,  detoxifying,                     remediating or disposing of, or in any
                neutralizing, remediating or disposing                      way responding to, or assessing the
                of, or in any way responding to, or                         effects of, "fungi" or bacteria, by any
                assessing the effects of, "fungi" or                        insured or by any other person or
                bacteria, by any insured or by any                          entity.
                other person or entity.
                                                               C. The following definition is added to the
             This exclusion does not apply to any                 Definitions Section:
             "fungi" or bacteria that are, are on, or
             are contained in, a good or product                    "Fungi" means any type or form of fungus,
             intended for bodily consumption.                       including mold or mildew and any
                                                                    mycotoxins, spores, scents or byproducts
                                                                    produced or released by fungi.




                                                 ISO Properties, Inc., 2003                        CG 21 67 12 04
                                                                                                          Page 1 of 1
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                                     Page 140 of 330 PageID 1729




     CAP ON LOSSES FROM CERTIFIED ACTS OF TERRORISM

   THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


   This endorsement modifies insurance provided under the following:

      COMMERCIAL GENERAL LIABILITY COVERAGE PART
      LIQUOR LIABILITY COVERAGE PART
      OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
      POLLUTION LIABILITY COVERAGE PART
      PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
      RAILROAD PROTECTIVE LIABILITY COVERAGE PART
      UNDERGROUND STORAGE TANK POLICY

   A. If aggregate insured losses attributable to terrorist            1. The act resulted in insured losses in excess of
      acts certified under the federal Terrorism Risk                     $5 million in the aggregate, attributable to all
      Insurance Act exceed $100 billion in a calendar                     types of insurance subject to the Terrorism
      year and we have met our insurer deductible                         Risk Insurance Act; and
      under the Terrorism Risk Insurance Act, we shall
      not be liable for the payment of any portion of the              2. The act is a violent act or an act that is
      amount of such losses that exceeds $100 billion,                    dangerous to human life, property or
      and in such case insured losses up to that                          infrastructure and is committed by an
      amount are subject to pro rata allocation in                        individual or individuals as part of an effort to
      accordance with procedures established by the                       coerce the civilian population of the United
      Secretary of the Treasury.                                          States or to influence the policy or affect the
                                                                          conduct of the United States Government by
      "Certified act of terrorism" means an act that is                   coercion.
      certified by the Secretary of the Treasury, in
      accordance with the provisions of the federal                B. The terms and limitations of any terrorism
      Terrorism Risk Insurance Act, to be an act of                   exclusion, or the inapplicability or omission of a
      terrorism pursuant to such Act. The criteria                    terrorism exclusion, do not serve to create
      contained in the Terrorism Risk Insurance Act for               coverage for injury or damage that is otherwise
      a "certified act of terrorism" include the following:           excluded under this Coverage Part.




                                                                                                         CG 21 70 01 15
                                               Insurance Services Office, Inc., 2015                            Page 1 of 1
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                                    Page 141 of 330 PageID 1730




                                 EXCLUSION OF PUNITIVE DAMAGES
                        RELATED TO A CERTIFIED ACT OF TERRORISM
   THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

   This endorsement modifies insurance provided under the following:

      COMMERCIAL GENERAL LIABILITY COVERAGE PART
      LIQUOR LIABILITY COVERAGE PART
      OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
      POLLUTION LIABILITY COVERAGE PART
      PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
      RAILROAD PROTECTIVE LIABILITY COVERAGE PART
      UNDERGROUND STORAGE TANK POLICY


   A. The following exclusion is added:                                  1. The act resulted in insured losses in excess of
                                                                            $5 million in the aggregate, attributable to all
      This insurance does not apply to:                                     types of insurance subject to the Terrorism
                                                                            Risk Insurance Act; and
      TERRORISM PUNITIVE DAMAGES
                                                                         2. The act is a violent act or an act that is
      Damages arising, directly or indirectly, out of a                     dangerous to human life, property or
      "certified act of terrorism" that are awarded as                      infrastructure and is committed by an
      punitive damages.                                                     individual or individuals as part of an effort to
                                                                            coerce the civilian population of the United
   B. The following definition is added:                                    States or to influence the policy or affect the
                                                                            conduct of the United States Government by
      "Certified act of terrorism" means an act that is                     coercion.
      certified by the Secretary of the Treasury, in
      accordance with the provisions of the federal                 C. The terms and limitations of any terrorism
      Terrorism Risk Insurance Act, to be an act of                    exclusion, or the inapplicability or omission of a
      terrorism pursuant to such Act. The criteria                     terrorism exclusion, do not serve to create
      contained in the Terrorism Risk Insurance Act for                coverage for injury or damage that is otherwise
      a "certified act of terrorism" include the following:            excluded under this Coverage Part.




                                                                                                   CG 21 76 01 15
                                           Insurance Services Office, Inc., 2015                          Page 1 of 1
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                                           Page 142 of 330 PageID 1731



                           VIOLENT INCIDENT RESPONSE COVERAGE
                          COVERAGE VR VIOLENT INCIDENT RESPONSE COVERAGE

      Various provisions in this document restrict coverage. Read this document and the entire policy
      carefully to determine rights, duties and what is and is not covered.

      Throughout this document the words "you" and "your" refer to the Named Insured shown in the
      Declarations, and any other person or organization qualifying as a Named Insured within Section II -
      Who Is An Insured - Coverage VR. The words "w e", "us" and "our" refer to the company providing
      this insurance.

      The word "insured" means any person or organization qualifying as such under Section II - Who Is An
      Insured - Coverage VR.

      Other words and phrases that appear in quotation marks have special meaning. Refer to the Definitions
      section of the Commercial General Liability Coverage Form, any definitions added or modified by
      endorsement, and the other definitions provided herein which are unique and specific to Coverage VR.

      SECTION I - COVERAGES

      Coverage VR is merged within and is a comprised part of the Commercial General Liability Coverage
      Form. The coverage provided by Coverage VR is distinct and separate from any other coverage
      provided by or within Section I - Coverages of the Commercial General Liability Coverage Form.

      COVERAGE VR - VIOLENT INCIDENT RESPONSE COVERAGE

      1. Insuring Agreement

         a. At your request, we will pay those Covered Expenses described in Paragraph b. immediately
            below, that result from a "violent incident" that occurs during your "spo nsored activity". We will
            pay such Covered Expenses under Coverage VR only if:

             (1) The "violent incident" takes place in the "coverage territory" and during the policy period;
                 and

             (2) Covered Expenses resulting from the "violent incident" are incurred and reported as soon
                 as practicable.

             However, the amount we pay for Covered Expenses is limited in Section III - Limits of Insurance
             - Coverage VR.

         b. Covered Expenses

             (1) Subject to the Individual Expenses Aggregate Limit under Section III - Limits of Insurance,
                 Covered Expenses for any one person include:

                 (a) Medical expenses up to $50,000 per person for medical expenses that would otherwise
                     be covered under Section I - Coverage C - Medical Payments of this policy. However,
                     we will not pay for any funeral expenses under Coverage VR.

                     Medical expenses for a "violent incident" must be incurred and reported to us within
                     one year of the "violent incident".

                     Medical payments made under Coverage VR are excess over any other medical
                     coverage that is available or payable under this policy, or any other policy, issued by us;
                     and




                    Includes copyrighted material of Insurance Services Office, Inc., with its permission.   GCG 04 04 01 15
                                          Copyright 2015 GuideOne Insurance                                         Page 1 of 6
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                                             Page 143 of 330 PageID 1732



                  (b) Individual counseling expenses incurred within 6 months after the "violent incident", for
                      any "victim", "immediate family member" of a "vict im", or any "witness", up to $2,500
                      for each person.

              (2) Subject to the Organizational Expenses Aggregate Limit under Section III - Limits of
                  Insurance, Covered Expenses include:

                  (a) Group counseling services to meet with "employees" or members of your organization;

                  (b) Additional security guard services to guard your facility against further incidents of
                      violence; and

                  (c) Any independent public relations services that you hire, and related media and
                      communication costs.

                  Covered Expenses must be incurred within 60 days after the "violent incident", or within 30
                  days before or 30 days after the first anniversary of the "violent incident".

      2. Exclusions

         The following Exclusions are unique to Coverage VR. For purposes of Coverage VR, none of
         Paragraph 2. Exclusions of Coverage C - Medical Payments of the Commercial General Liability
         Coverage Form is incorporated by reference and shall not be relied upon in determining the
         exclusions applicable to Coverage VR.

         This insurance does not apply to:

         a.   Biological Or Chemical Materials

              The dispersal, release or application of pathogenic, poisonous, biological, or chemical materials.

         b. Expected Or Intended Injury

              Any expected or intended injury except:

              (1) From the standpoint of the perpetrator;

              (2) In self-defense; or

              (3) In defense of another person who is not the perpetrator.

         c.   Government Services

              The cost of any services provided by a governmental entity.

         d. Nuclear Materials

              The use, release or escape of nuclear materials that, directly or indirectly, results in a nuclear
              reaction, radiation, or radioactive contamination.

         e. Perpetrator

              Expenses incurred by any perpetrator of, or any person participating in the planning or
              execution of, any "violent incident".

         f.   Sexual Misconduct

              Any expenses incurred by any person arising out of or resulting from any actual or alleged
              "sexual misconduct or sexual molestation".




                      Includes copyrighted material of Insurance Services Office, Inc., with its permission.   GCG 04 04 01 15
                                            Copyright 2015 GuideOne Insurance                                         Page 2 of 6
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                                            Page 144 of 330 PageID 1733



         g. War Or Civil Commotion

              Any expenses arising out of:

              (1) War, including undeclared or civil war;

              (2) Warlike action by a military force, including action in hindering or defending against an
                  actual or expected attack, by any government, sovereign or other authority using military
                  personnel or other agents;

              (3) Insurrection, rebellion, revolution, usurped power, or action taken by governmental authority
                  in hindering or defending against any of these; or

              (4) Any act or condition incidental to an activity or event described in Paragraphs (1) through
                  (3) immediately above.

         h. Workers' Compensation And Similar Laws

              Any obligation of the insured under a workers'                          compensation, disability benefits or
              unemployment compensation law or any similar law.

         i.   Employer's Liability

              "Bodily injury" to an "employee" of the insured arising out of and in the course of:

              (a) Employment by the insured; or

              (b) Performing duties related to the conduct of the insured's business.

      SECTION II - WHO IS AN INSURED - COVERAGE VR

      For purposes of Coverage VR, Section II - Who Is An Insured of the Commercial General Liability
      Coverage Form, and any insureds added by endorsement to the Commercial General Liability Coverage
      Form, are incorporated by reference.

      SECTION III - LIMITS OF INSURANCE - COVERAGE VR

      The following Limits of Insurance provisions are unique to Coverage VR. For purposes of Coverage
      VR, none of Section III - Limits of Insurance of the Commercial General Liability Coverage Form is
      incorporated by reference and shall not be relied upon in determining the limits of available coverage
      under Coverage VR.

      1. The Limits of Insurance shown in the Declarations and the rules below fix the most we will pay for
         the sum of all Covered Expenses that arise out of a "violent incident", regardless of the number of:

         a. Insureds;

         b. Claims made;

         c. Persons or organizations making claims;

         d. Perpetrators; or

         e. Policy periods over which the "violent incident" occurs. If the "violent incident" occurs over
            more than one policy period, the Limits of Insurance applicable when the "violent incident" first
            began will apply.

      2. The Violent Incident Aggregate Limit shown in the Declarations is the most we will pay for the sum
         of all Covered Expenses arising out of all "violent incidents".




                     Includes copyrighted material of Insurance Services Office, Inc., with its permission.   GCG 04 04 01 15
                                           Copyright 2015 GuideOne Insurance                                         Page 3 of 6
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                                             Page 145 of 330 PageID 1734



      3. Subject to Paragraph 2. above, the Organizational Expenses Aggregate Limit shown in the
         Declarations is the most we will pay for the sum of all Covered Expenses described in Paragraphs
         (2)(a) through (2)(c) of 1.b. Covered Expenses (Section I) and arising out of a "v iolent inci t".

      4. Subject to Paragraph 2. above, the Individual Expenses Aggregate Limit shown in the Declarations
         is the most we will pay for the sum of all Individual Expenses described in Paragraphs (1)(a) and
         (1)(b) of 1.b. Covered Expenses (Section I) and arising out of a "violent incident".

      5. Covered Expenses will be paid in the order that they are received by us until the applicable per
         person limit, Individual Expenses Aggregate, Organizational Expenses Aggregate or Violent Incident
         Aggregate is reached, at which time payment will cease.

      6. If two or more policies or Coverages issued by us apply to the same insured and these policies or
         Coverages also apply to the same Covered Expenses, the maximum amount we will pay as
         damages under all of the policies or Coverages will not exceed the highest applicable Limit of
         Insurance that applies to any one of the policies or Coverages.

          This Paragraph 6. does not apply to any insurance that was purchased specifically to apply in
          excess of the applicable Limits of Insurance shown in the Declarations.

      The Limits of Insurance of Coverage VR apply separately to each consecutive annual period and to any
      remaining period of less than 12 months, starting with the beginning of the policy period shown in the
      Declarations, unless the policy period is extended after issuance for an additional period of less than 12
      months. In that case, the additional period will be deemed part of the last preceding period for purposes
      of determining the Limits of Insurance.

      SECTION IV - CONDITIONS - COVERAGE VR

      The following conditions are unique to Coverage VR. The remainder of Section IV - Conditions of the
      Commercial General Liability Coverage Form is incorporated by reference. The conditions and duties
      provided herein will supersede those contained in Paragraphs 2. and 4. of Section IV - Conditions of the
      Commercial General Liability Coverage Form.

      1. Duties In The Event Of A Violent Incident

          a. You must notify us as soon as practicable of any "v iolent incident" which may result in payment
             of Covered Expenses. To the extent possible, notice should include:

               (1) How, when and where the "violent incident" took place;

               (2) The names and addresses of any "victims", "witnesses" or other persons of interest; and

               (3) The nature and location of any injury or damage arising out of the "violent incident".

          b. No insured will, except at that insured's own cost, voluntarily make a payment, assume any
             obligation, or incur any expense, other than for first aid, without our consent.

      2. Other Insurance

          If other valid and collectible insurance is available to the insured for a loss we cover under
          Coverage VR, our obligations are limited as follows:

          a.   Primary Insurance

               This insurance is primary except when Paragraph b. below applies. If this insurance is primary,
               our obligations are not affected unless any of the other insurance is also primary. Then, we will
               share with all that other insurance by the method described in Paragraph c. below.

          b. Excess Insurance

               (1) This insurance is excess over any other insurance, whether primary, excess, contingent or
                   on any other basis:



                      Includes copyrighted material of Insurance Services Office, Inc., with its permission.   GCG 04 04 01 15
                                            Copyright 2015 GuideOne Insurance                                         Page 4 of 6
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                                             Page 146 of 330 PageID 1735




                   (a) That is medical payments coverage; or

                   (b) That provides "violent incident" or similar coverage.

               (2) When this insurance is excess over other insurance, we will pay only our share of the
                   amount of the loss, if any, that exceeds the sum of:

                   (a) The total amount that all such other insurance would pay for the loss in absence of
                       Coverage VR; and

                   (b) The total of all deductible and self-insured amounts under all that other insurance.

               (3) We will share the remaining loss, if any, with any other insurance that is not described in
                   this Excess Insurance provision and was not bought specifically to apply in excess of the
                   applicable Limits of Insurance shown in the Declarations.

          c.   Method Of Sharing

               If all of the other insurance permits contribution by equal shares, we will follow this method also.
               Under this approach, each insurer contributes equal amounts until it has paid its applicable limit
               of insurance or none of the loss remains, whichever comes first. If any of the other insurance
               does not permit contribution by equal shares, we will contribute by limits. Under this method,
               each insurer's share is based on the ratio of its applicable limit of insurance to the total
               applicable limits of insurance of all insurers.

      SECTION V - DEFINITIONS - COVERAGE VR

      The following words or phrases have a specific and unique meaning to Coverage VR. The remainder of
      the Definitions section of the Commercial General Liability Coverage Form and any definitions added or
      modified by endorsement are incorporated by reference. Certain definitions contained elsewhere within
      the Commercial General Liability Coverage Part may be reproduced for ease of reference in this
      document. The definitions provided herein will supersede the corresponding definitions contained
      elsewhere within the Commercial General Liability Coverage Part.

      Where set forth in quotation marks in this document, the following words or phrases, whether used in
      the singular or plural, shall have the meanings specified below.

      1. "Certified act of terrorism" means an act that is certified by the Secretary of the Treasury, in
         accordance with the provisions of the federal Terrorism Risk Insurance Act, to be an act of terrorism
         pursuant to such Act. The criteria contained in the Terrorism Risk Insurance Act for a "certified act
         of terrorism" include the following:

          a. The act resulted in aggregate losses in excess of $5 million in the aggregate; attributable to all
             types of insurance subject to the Terrorism Risk Insurance Act; and

          b. The act is a violent act or an act that is dangerous to human life, property or infra-structure and
             is committed by an individual or individuals as part of an effort to coerce the civilian population
             of the United States or to influence the policy or affect the conduct of the United States
             Government by coercion.

      2. "Critical injury" means:

          a. Death of a person;

          b. Injury to a person involving significant damage to one or more vital organs; or

          c. Other serious physical injury, if such injury results in the probability of death if aggressive
             medical treatment is not provided.

          "Critical injury" does not include emotional or mental injury.




                      Includes copyrighted material of Insurance Services Office, Inc., with its permission.   GCG 04 04 01 15
                                            Copyright 2015 GuideOne Insurance                                         Page 5 of 6
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                                            Page 147 of 330 PageID 1736



      3. "Coverage territory" means the United States of America (including its territories and possessions),
         Puerto Rico and Canada.

      4. "Hostage situation" means a situation in which persons are held captive and restrained by someone
         who threatens to inflict "critical injury", and the circumstances cause a reasonable adult to conclude
         the captives are at risk of "critical injury".

      5. "Immediate family member" means a legal spouse, parent, child, sibling, grandparent, or other
         family member residing in the home of the "v ictim". Foster parents, foster children or other
         persons related by marriage or legal adoption are also included in immediate family.

      6. "Sponsored activity" means any activity or event, organized physically or financially by you.

      7. "Victim" means any person upon whom a "critical injury" is inflicted, or who is held in a "hostage
         situation", arising from a "violent incident".

      8. "Violent incident" means:

          a. An incident of violence that is caused by an intentional criminal act or a series of related
             intentional criminal acts (including, but not limited to, a bombing or a shooting) that results in
             one or more persons, excluding the perpetrator(s), sustaining "critical injury"; or

          b. A "hostage situation".

          Any and all related acts associated with Paragraphs a. and b. immediately above will be considered
          one "violent incident" regardless of the time in which the events occur or the location of events. A
          "violent incident" with multiple events shall be deemed to occur at the time of the first related
          "violent incident".

          However, "violent incident" does not mean:

              (i) The written or verbal threat of carrying out an event described in Paragraphs a. and b.
                   immediately above; or
              (ii) A "certified act of terrorism".

      9. "Witness" means any person who is at the physical location of, and personally observes, a "violen t
         incident".




                     Includes copyrighted material of Insurance Services Office, Inc., with its permission.   GCG 04 04 01 15
                                           Copyright 2015 GuideOne Insurance                                         Page 6 of 6
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                            Page 148 of 330 PageID 1737



                        GENERAL AGGREGATE LIMIT AMENDMENT
      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

      This endorsement modifies insurance provided under the following:

           COMMERCIAL GENERAL LIABILITY COVERAGE FORM

      The following is added to 2. under SECTION III -- LIMITS OF INSURANCE:

             2. d. Damages under COVERAGE D.




                                          Copyright 2003 GuideOne Insurance            GCG 05 51 02 03
                                                                                              Page 1 of 1
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                             Page 149 of 330 PageID 1738



      EXCLUSION -- RELIGIOUS DISAFFILIATION OR SCHISM
      THIS DOCUMENT IS AN ENDORSEMENT THAT CHANGES THE POLICY.                               PLEASE READ IT
      CAREFULLY.

      This endorsement modifies insurance provided under the following:

             DIRECTOR AND OFFICER LIABILITY COVERAGE FORM

      A. The following is added to paragraph b. under              Any actual or alleged "wrongful act" that
         1. Insuring Agreement:                                    results from or is related in any manner to an
                                                                   actual or attempted disaffiliation or schism
          We will have no duty to defend any insured               between or among religious institutions. This
          against any "suit" arising out of any actual             exclusion applies regardless of:
          or alleged "wrongful act" that results from or
          is related in any manner to an actual or                 (1) When such "wrongful act" occurred or
          attempted disaffiliation or schism between or                when the claim or "suit" is brought;
          among religious institutions.
                                                                   (2) The nature of the damages claimed or
      B. The following is added to 2. Exclusions:                      relief sought; and

         This insurance does not apply to:                         (3) Whether the claim or "suit"     is based
                                                                       upon contract or tort.




                                       Copyright 2007 GuideOne Insurance                      GCG 21 01 04 07
                                                                                                       Page 1 of 1
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                                            Page 150 of 330 PageID 1739



                  LEGAL EXPENSE REIMBURSEMENT COVERAGE
                          COVERAGE LR LEGAL EXPENSE REIMBURSEMENT COVERAGE

      Various provisions in Coverage LR restrict                                  (1) The      "suit"    results    from    a
      coverage. Read this document and the entire                                      "reimbursable incident" that occurs
      policy carefully to determine your rights, duties                                in the "coverage territory" and during
      and what is and is not covered.                                                  the policy period; and

      Throughout this document, the words "you" and                               (2) The "legal expenses" are incurred
      "your", whether appearing in quotation marks or                                  and reported within one year of the
      not, refer strictly to the Named Insured shown in                                date of the "reimbursable incident".
      the Declarations and any other person or
      organization qualifying or designated as a Named                  2. Exclusions
      Insured within Section II -- Who Is An Insured --
      Coverage LR. The words "we", "us" and "our"                            a. We will not reimburse any "legal
      refer to the Company providing this coverage.                             expenses", regardless of when incurred:

      The word "insured" is limited and means any                                 (1) If the "legal expenses" are paid or
      person or organization qualifying as such under                                 are obligated to be paid under any
      Section II -- Who Is An Insured -- Coverage LR.                                 other contract of insurance.

      Other words and phrases that appear in quotation                                 This provision applies whether or not
      marks have special meaning. Refer to both                                        the defense, being undertaken under
      Section V -- Definitions of the Commercial                                       a contract of insurance, is subject to
      General Liability Coverage Form, and the other                                   a Reservation of Rights or a Non-
      definitions provided herein which are unique and                                 waiver Agreement or is being done
      specific to Coverage LR.                                                         gratuitously.

      SECTION I -- COVERAGES -- COVERAGE LR                                       (2) If the "legal expenses" are paid or
                                                                                      are obligated to be paid by any
      Coverage LR is merged within and is a                                           person, association of persons, or
      comprised part of the Commercial General                                        entity, including but not limited to any
      Liability Coverage Form. The coverage provided                                  legal services plan or benefit.
      by Coverage LR is distinct and separate from any
      other coverage provided under the Commercial                           b. We will not reimburse any "legal
      General Liability Coverage Form.                                          expenses" arising out of or attributable
                                                                                to:
      COVERAGE    LR    LEGAL                       EXPENSE
      REIMBURSEMENT COVERAGE                                                      (1) Any "suit" or dispute between any
                                                                                      insured and us.
      1. Insuring Agreement
                                                                                  (2) Any dispute between insureds.
         a. We     will  reimburse  those   "lega l
            expenses" incurred by the insured that                                (3) "Sexual misconduct or molestation"
            arise out of a "suit" to which this                                       or "sexual harassment".
            insurance applies.
                                                                                  (4) The rendering of, or failure to render,
         b. Our obligation is limited to paying "legal                                any professional services.
            expenses" only if you or any affected
            insured are named as defendants in a                        SECTION II --            WHO          IS   AN INSURED      --
            "suit";                                                     COVERAGE LR

         provided that:                                                 Section II -- Who Is An Insured of the
                                                                        Commercial General Liability Coverage Form is
                                                                        incorporated by reference.




                     Includes copyrighted material of Insurance Services Office, Inc., with its permission.        GCG 28 10 04 09
                                           Copyright 2009 GuideOne Insurance                                              Page 1 of 3
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                                             Page 151 of 330 PageID 1740



      SECTION III -- LIMITS OF INSURANCE AND                             The Limits of Insurance of Coverage LR apply
      DEDUCTIBLE -- COVERAGE LR                                          separately to each consecutive annual period and
                                                                         to any remaining period of less than 12 months,
      The following Limits of Insurance provisions are                   starting with the beginning of the policy period
      unique to Coverage LR. For purposes of this                        shown in the Declarations, unless the policy
      Coverage, none of Section III -- Limits Of                         period is extended after issuance for an additional
      Insurance of the Commercial General Liability                      period of less than 12 months. In that case, the
      Coverage Form is incorporated by reference and                     additional period will be deemed part of the last
      shall not be relied upon in determining the limits                 preceding period for purposes of determining the
      of available coverage.                                             Limits of Insurance.

      1. The Limits of Insurance shown in the                            SECTION IV -- CONDITIONS -- COVERAGE LR
         Declarations for Coverage LR and the rules
         below fix the most we will pay regardless of                    The following conditions are unique to Coverage
         the number of:                                                  LR. The remainder of Section IV -- Conditions of
                                                                         the Commercial General Liability Coverage Form
          a. Insureds;                                                   is incorporated by reference. The conditions and
                                                                         duties described in Paragraph 2. herein will
          b. "Suits" brought;                                            supersede those contained in Paragraph 2. of
                                                                         Section IV -- Conditions of the Commercial
          c. Persons or organizations bringing "suits" ;                 General Liability Coverage Form.
             or
                                                                         1. Duty To Investigate Or Defend
          d. Policies involved.
                                                                              We have no duty or right to investigate or
      2. The     Legal     Expense     Reimbursement                          defend any "suit" brought against you to
         Aggregate Limit is the most we will pay as                           which this coverage applies.
         reimbursement of the sum of all "legal
         expenses" incurred as a result of all "suits"                   2. Duties In The Event Of A Reimbursable
         brought or filed against an insured within the                     Incident Or Suit
         policy period, regardless of when such
         "suits" are actually concluded.                                      a. You must see to it that we are notified as
                                                                                 soon as practicable of your becoming
      3. Subject to Paragraph 2. above, the Legal                                aware of any "reimbursable incident" that
         Expense Reimbursement Each Incident Limit                               may result in a "suit" to which this
         is the most we will pay as reimbursement of                             coverage applies.        To the extent
         the sum of all "legal expenses" incurred as a                           possible, notice should include:
         result of all "suits" brought or filed against
         any insured for any one "reimbursabl e                                    (1) The nature of           the   "reimbursabl e
         incident".                                                                    incident"; and

      4. Deductible                                                                (2) How,    when     and     where    the
                                                                                       "reimbursable incident" took place.
          Our obligation for the reimbursement of
          "legal expenses", as described in Paragraphs                        b. If "suit" is brought against the insured,
          1., 2. and 3. immediately above, applies only                          you must:
          to the amount of "legal expenses" in excess
          of the applicable deductible for each "suit" ,                           (1) Notify us as soon as practicable of
          shown in the Declarations. In the event no                                   the "suit" brought against the insured
          deductible amount is shown in the                                            and provide us with all documents
          Declarations, the deductible is $1,000 for                                   related to the incident.
          each "suit". The limits of insurance shall not
          be reduced by the amount of this deductible.                             (2) As soon as practicable, provide us
                                                                                       written notice of the "suit".  This
      5. No person shall be entitled to receive                                        notice should include the nature of
         duplicate payments for the insurance granted                                  the "suit" and how, when and where
         in Coverage LR and any other Coverage form                                    the "reimbursable incident" took
         or endorsement issued by us or any other                                      place.
         organization.




                      Includes copyrighted material of Insurance Services Office, Inc., with its permission.    GCG 28 10 04 09
                                                  Copyright 2009 GuideOne Insurance                                      Page 2 of 3
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                                            Page 152 of 330 PageID 1741



              (3) Provide us the name, address and                      2. "Coverage territory" means the United States
                  other information sufficient to identify                  of America (including its territories and
                  the attorney or firm who will be                          possessions), Puerto Rico and Canada.
                  defending you in the "suit".
                                                                        3. "Damages" means compensatory                tort   or
      3. Attorney Selection                                                 punitive damages allowed by law.

          We have no duty or right to choose an                         4. "Legal expenses" means and is limited to
          attorney for you. You have the duty and right                     reasonable and necessary attorney fees,
          to choose your own attorney. However, your                        expenses, court costs and the cost of appeal
          attorney must be licensed to provide legal                        bonds that are directly related to defending
          services.     We have no duties, rights or                        "suits" against the insured or any affected
          responsibilities regarding the attorney you                       insured. "Legal expenses" do not include
          choose.                                                           the amounts of any "damages".          "Legal
                                                                            expenses" do not include any retainer fees.
      4. Two or More Policies
                                                                        5. "Reimbursable incident" means a single or
          If two or more policies issued by us include                      series of interrelated continuing actual or
          Coverage LR that applies to the same                              alleged: acts, errors or omissions of the
          insured and these policies also apply to the                      insured; all of which together constitute a
          same "defensible incident" , the maximum                          single reimbursable incident.       However,
          amount we will pay as reimbursement of                            "reimbursable incident" does not include any
          "legal expenses" under all the policies will                      deliberate acts, errors or omissions for
          not exceed the highest applicable Limit of                        purposes of causing a "suit" to be initiated or
          Insurance for Coverage LR that applies to                         filed against you.
          any one of the policies.
                                                                        6. "Suit" means any:
      SECTION V -- DEFINITIONS -- COVERAGE LR
                                                                             a. Proceeding in a civil court to recover
      The following words or phrases have a specific                            "damages" or other equitable relief to
      and unique meaning to Coverage LR.            The                         which this coverage applies;
      remainder of Section V -- Definitions of the
      Commercial General Liability Coverage Form is                          b. Proceeding any insured must attend as a
      incorporated by reference. Certain definitions                            result of an administrative agency action;
      contained within Section V -- Definitions of the                          or
      Commercial General Liability Coverage Form may
      be reproduced for ease of reference in this                            c. "Alternative dispute resolution".
      document. The definitions provided herein will
      supersede     the   corresponding      definitions                     All "suits",    counterclaims, countersuits,
      contained in Section V -- Definitions of the                           amended complaints or similar proceedings
      Commercial General Liability Coverage Form.                            related to the same "reimbursable incident"
                                                                             shall be considered one "suit".
      1. "Alternative dispute resolution" includes, but
          is not limited to:    negotiation, mediation,
          arbitration, or summary jury trials.




                     Includes copyrighted material of Insurance Services Office, Inc., with its permission.   GCG 28 10 04 09
                                                 Copyright 2009 GuideOne Insurance                                   Page 3 of 3
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                                            Page 153 of 330 PageID 1742



                                                                                            TEXAS CHANGES
      THIS DOCUMENT IS AN ENDORSEMENT THAT CHANGES THE POLICY.                                                PLEASE READ IT
      CAREFULLY.

      This endorsement modifies insurance provided under the following:

              COMMERCIAL GENERAL LIABILITY COVERAGE PART

      Paragraph 8. of Section III -- Limits of Insurance                          "occurrence" or offense, the maximum
      is replaced by the following.                                               liability under all coverages shall not
                                                                                  exceed the limits of liability as provided
      8. When two or more coverages or policies are                               by the Commercial General Liability
         issued by us:                                                            Coverage Part of this policy.

          a. If the liability coverage provided by the                            But condition a. above does not apply to
             Commercial General Liability Coverage                                any policy issued by us or any affiliate
             Part of this policy, and any endorsement                             company specifically to apply as excess
             or other Coverage Part of this policy,                               insurance over this policy.
             provides liability coverage for the same




                     Includes copyrighted material of Insurance Services Office, Inc., with its permission.    GCG 51 72 04 09
                                           Copyright 2009 GuideOne Insurance                                          Page 1 of 1
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                                             Page 154 of 330 PageID 1743



                                                                                             TEXAS CHANGES
      THIS DOCUMENT IS AN ENDORSEMENT THAT CHANGES THE POLICY.                                                 PLEASE READ IT
      CAREFULLY.

      This endorsement modifies insurance provided under the following:

              VIOLENT INCIDENT RESPONSE COVERAGE
              CRISIS MANAGEMENT COVERAGE
              COUNSELORS LIABILITY COVERAGE


      Paragraph 6. of Section III -- Limits of Insurance is deleted in its entirety.




                      Includes copyrighted material of Insurance Services Office, Inc., with its permission.    GCG 51 73 04 09
                                            Copyright 2009 GuideOne Insurance                                          Page 1 of 1
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                                             Page 155 of 330 PageID 1744



                                                                                             TEXAS CHANGES
      THIS DOCUMENT IS AN ENDORSEMENT THAT CHANGES THE POLICY.                                                 PLEASE READ IT
      CAREFULLY.

      This endorsement modifies insurance provided under the following:

              LEGAL EXPENSE REIMBURSEMENT COVERAGE


      Paragraph 4. of Section IV -- Conditions is deleted in its entirety.




                      Includes copyrighted material of Insurance Services Office, Inc., with its permission.    GCG 51 74 04 09
                                            Copyright 2009 GuideOne Insurance                                          Page 1 of 1
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                                             Page 156 of 330 PageID 1745



                                                                                             TEXAS CHANGES
      THIS DOCUMENT IS AN ENDORSEMENT THAT CHANGES THE POLICY.                                                 PLEASE READ IT
      CAREFULLY.

      This endorsement modifies insurance provided under the following:

              SEXUAL MISCONDUCT LIABILITY COVERAGE


      Paragraph 4. of Section III -- Limits of Insurance is deleted in its entirety.




                      Includes copyrighted material of Insurance Services Office, Inc., with its permission.    GCG 51 76 04 09
                                            Copyright 2009 GuideOne Insurance                                          Page 1 of 1
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                               Page 157 of 330 PageID 1746



                        SEXUAL MISCONDUCT LIABILITY COVERAGE
         COVERAGE SL SEXUAL MISCONDUCT LIABILITY AND COVERAGE SP MEDICAL PAYMENTS

      Various provisions in Coverages SL and SP                          (1) The amount we will pay for
      restrict coverage. Read this document and the                          "damages" is limited as described in
      entire policy carefully to determine rights, duties                    Section III -- Limits Of Insurance --
      and what is and is not covered.                                        Coverages SL and SP; and

      Throughout this document the words "you" and                       (2) Our duty to defend ends when we
      "your" refer strictly to the Named Insured shown                       have used up the applicable limit of
      in the Declarations and any other person or                            insurance in the payment of
      organization qualifying as a Named Insured within                      judgments or settlements under
      Section II -- Who Is An Insured -- Coverages SL                        Coverage SL.
      and SP. The words "we", "us" and "our" refer to
      the company providing this Coverage.                               No other obligation or liability to pay
                                                                         sums or perform acts or services is
      The word "insured" is limited and means any                        covered unless explicitly provided for
      person or organization qualifying as such under                    under Paragraph 3. Supplementary
      Section II -- Who Is An Insured -- Coverages SL                    Payments.
      and SP.
                                                                    b. This Coverage applies to "injury" only if:
      Other words and phrases that appear in quotation
      marks have special meaning. Refer to both                          (1) The "injury" is caused by a "sexua l
      Section V -- Definitions of the Commercial                             misconduct occurrence" that takes
      General Liability Coverage Form, and the other                         place in the "coverage territory"; and
      definitions provided herein which are unique and
      specific to Coverages SL and SP.                                   (2) The first act of a "sexual misconduct
                                                                             occurrence" first commences during
      SECTION I -- COVERAGES                                                 the policy period.

      Coverages SL and SP are merged within and are                 c. Coverage SL does not apply to claims
      a comprised part of the Commercial General                       made or "suits" brought against any
      Liability Coverage Form. The coverages provided                  person who actually or personally
      by Coverages SL and SP are distinct and                          participates in, directs or knowingly
      separate from any other coverage provided by or                  allows to take place any act of "sexua l
      within Section I -- Coverages of the Commercial                  misconduct or sexual molestation". We
      General Liability Coverage Form.                                 shall have no obligation or duty to
                                                                       investigate, defend, settle or pay
      COVERAGE        SL    SEXUAL       MISCONDUCT                    judgments on behalf of any such person
      LIABILITY                                                        as described in this paragraph.

      1. INSURING AGREEMENT                                    2. EXCLUSIONS

          a. We will pay those sums that the insured                The insurance granted by this Coverage shall
             becomes legally obligated to pay as                    not apply to:
             "damages" because of "injury" arising
             out of or resulting from a "sexual                     a.   Participation In Sexual Misconduct Or
             misconduct      occurrence"     to   which                  Sexual Molestation
             Coverage SL applies. We will have the
             right and duty to defend the insured                        Any person who actually or personally
             against any "suit"         seeking those                    participated in, directed, or knowingly
             "damages". However, we will have no                         allowed any act of "sexual misconduct or
             duty to defend the insured against any                      sexual molestation". We shall have no
             "suit" seeking "damages" to which                           duty to investigate, defend or settle any
             Coverage SL does not apply. We may,                         claim or "suit " brought against any such
             at our discretion, investigate any "sexual                  person as described in this paragraph.
             misconduct occurrence" and settle any
             claim or "suit" that may result. But:




                                        Copyright 2009 GuideOne Insurance                       GCG 74 10 04 09
                                                                                                         Page 1 of 6
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                               Page 158 of 330 PageID 1747



        b. Criminal Or Penal Regulation Or Statute                 g. Exemplary Or Punitive Damages

             The cost of defense of, or the cost of                     Any exemplary or punitive damages,
             paying any fines for, any person resulting                 multiplied damages, fines or penalties.
             from any actual or alleged violation of any
             criminal or penal regulation or statute.              h. Ecclesiastical Liability

        c.   Breach Of Contract                                         Any claim or "suit"          based upon,
                                                                        attributable to, or arising out of any
             Any claim arising out of a breach of                       ecclesiastical law, statute, canon, rule, or
             contract.                                                  regulation.

        d. Contractual Liability                                   i.   Acts Occurring Between Family Members

             Any claim for which the insured is                         Any claim arising out of "sexua l
             obligated to pay "damages" because of                      misconduct    or sexual molestation"
             the assumption of the tort liability of                    occurring between "family members".
             another party in a contract or agreement.
             This exclusion does not apply to liability       3. SUPPLEMENTARY PAYMENTS
             for "damages" that the insured would
             have in the absence of the contract or                The following supplementary payments are
             agreement.                                            unique to Coverage SL. For purposes of
                                                                   Coverage SL, none of Section I --
        e. Workers'      Compensation     And    Similar           Supplementary Payments -- Coverages A
           Laws                                                    and B of the Commercial General Liability
                                                                   Coverage Form is incorporated by reference
             Any obligation of the insured under a                 and shall not be relied upon in determining
             workers' compensation, disability benefits            the supplementary payments made under
             or unemployment compensation law or                   Coverage SL.
             any similar law.
                                                                   We will pay, with respect to any claim we
        f.   Employer's Liability                                  investigate or settle or any "suit" against an
                                                                   insured we defend:
             Any "injury" to:
                                                                   a. All expenses we incur.
             (1) An "employee" of the insured arising
                 out of or in the course of:                       b. All reasonable expenses incurred by the
                                                                      insured at our request to assist us in the
                 (a) Employment by the insured; or                    investigation or defense of the claim or
                                                                      "suit", including actual loss of earnings
                 (b) Performing duties related to the                 up to $500 a day because of time off
                     conduct     of   the    insured's                from work.
                     business; or
                                                                   c. All court costs taxed against the insured
             (2) The spouse, child, parent, brother or                in a "suit". However, these payments do
                 sister of that "employee" as a                       not include plaintiff attorneys' fees or
                 consequence of Paragraph (1)                         plaintiff attorneys' expenses taxed against
                 above.                                               the insured.

             This exclusion applies:                               d. All interest on the full amount of any
                                                                      judgment that accrues after entry of the
             (1) Whether the insured may be liable as                 judgment and before we have paid,
                 an employer or in any other capacity;                offered to pay, or deposited in court the
                 and                                                  part of the judgment that is within the
                                                                      applicable limit of insurance.
             (2) To   any     obligation  to share
                 "damages" with or repay someone                   These payments will not reduce the limits of
                 else who must pay "damages"                       insurance under Coverage SL.
                 because of the "injury".




                                       Copyright 2009 GuideOne Insurance                         GCG 74 10 04 09
                                                                                                          Page 2 of 6
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                             Page 159 of 330 PageID 1748



      COVERAGE SP MEDICAL PAYMENTS                            For purposes unique to Coverages SL and SP:

      1. INSURING AGREEMENT                                   1. Your "volunteer       workers"      only while
                                                                 performing duties related to the conduct of
         a. We will pay medical and counseling                   your business or your "employees", other
            expenses because of "injury" arising out             than either your "executive officers" (if you
            of a "sexual misconduct occurrence" to               are an organization other than a partnership,
            which this insurance applies provided                joint venture or limited liability company) or
                                                                 your managers (if you are a limited liability
            that:
                                                                 company) are also an insured, but only for
                                                                 acts within the scope of their employment by
             (1) The "injury" is caused by a "sexua l            you or while performing duties related to the
                 misconduct occurrence" that "firs t             conduct of your business. However, none of
                 commences"      in the "coverage                these "employees" or "volunteer workers"
                 territory" and during the policy                are insureds for "sexual misconduct or
                 period;                                         sexual molestation" that results in "injury":

             (2) The expenses are incurred and                     a. To you, to your partners or members of a
                 reported to us within one year from                  joint venture (if you are a partnership or
                 the date of "injury"; and                            joint venture), to your members of a
                                                                      limited liability company (if you are a
                                                                      limited liability company), or to a co-
             (3) The injured person submits to                        "employee" while in the course of his or
                 examination, at our expense, by                      her employment or while performing
                 physicians of our choice as often as                 duties related to the conduct of your
                 we reasonably require.                               business;

         b. We will pay reasonable expenses for                    b. To the spouse, child, parent, brother or
            necessary professional services for                       sister of that co-"employee" as a
            treatment of "injury" resulting from a                    consequence of Paragraph 1.a. above; or
            "sexual     misconduct       occurrence",
            regardless of fault. These payments will               c. For which there is any obligation to share
            not exceed the Sexual Misconduct                          "damages" with or repay someone else
                                                                      who must pay "damages" because of the
            Medical Payments limit of insurance.                      "injury" described in Paragraphs 1.a. or
                                                                      1.b. above.
             The payment of such expenses is not an
             admission of liability under this policy.        2. Regardless of any provision to the contrary,
                                                                 the following is not an insured:
      2. EXCLUSIONS
                                                                   a. Any person who actually or personally
         We will not pay medical and counseling                       participated in, directed, or knowingly
         expenses for "injury" which is excluded                      allowed any act of "sexual misconduct or
         under Paragraph 2. Exclusions of Coverage                    sexual molestation".    Furthermore, we
         SL Sexual Misconduct Liability.                              shall have no duty to investigate, defend
                                                                      or settle any claim or "suit" brought
      SECTION II -- WHO IS          AN INSURED         --             against any such person as described in
      COVERAGES SL AND SP                                             this paragraph.

      The following provisions are unique to Coverages             b. Any person or organization with respect
      SL and SP. For purposes of Coverages SL and                     to the conduct of any current or past
      SP, Paragraph 1. of Section II -- Who Is An                     partnership, joint venture or limited
      Insured of the Commercial General Liability                     liability company that is not shown as a
      Coverage Form is incorporated by reference.                     Named Insured in the Declarations.
      None of the remaining provisions of Section II --
      Who Is An Insured of the Commercial General             SECTION III -- LIMITS OF INSURANCE --
      Liability Coverage Form apply to Coverages SL           COVERAGES SL AND SP
      and SP and shall not be relied upon in
      determining who is an insured under Coverages           The following Limits of Insurance provisions are
      SL and SP.                                              unique to Coverages SL and SP. For purposes of
                                                              Coverages SL and SP, none of Section III --



                                       Copyright 2009 GuideOne Insurance                      GCG 74 10 04 09
                                                                                                      Page 3 of 6
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                              Page 160 of 330 PageID 1749



      Limits Of Insurance of the Commercial General                we will have no further duty to defend any
      Liability Coverage Form is incorporated by                   claims or "suits", whether pending at that
      reference and shall not be relied upon in                    time or started afterwards.
      determining the limits of available coverage under
      Coverages SL and SP.                                    4. If two or more policies or Coverages issued
                                                                 by us apply to the same insured and these
      1. Our obligation to pay "damages" for any one             policies or Coverages also apply to the same
         "sexual misconduct occurrence" is the                   claim or "suit", the maximum amount we will
         Sexual Misconduct Liability Each Claim Limit            pay as "damages" under all of the policies or
         shown in the Declarations. All claims for               Coverages will not exceed the highest
         "damages" because of "injury" arising out of            applicable Limit of Insurance that applies to
         a "sexual misconduct occurrence" including              any one of the policies or Coverages.
         "damages" claimed by all persons or
         organizations for care, loss of services, or              This condition does not apply to any
         death resulting at any time from the "sexual              insurance that was purchased specifically to
         misconduct occurrence", shall be considered               apply in excess of the applicable Limits of
         one "sexual misconduct occurrence".                       Insurance shown in the Declarations.

          Our total obligation for all "damages"              SECTION IV -- CONDITIONS -- COVERAGE SL
          covered by Coverage SL is the Sexual
          Misconduct Liability Aggregate Limit shown in       The following conditions are unique to Coverage
          the Declarations regardless of the number of:       SL. The remainder of Section IV -- Conditions of
                                                              the Commercial General Liability Coverage Form
          a. Insureds;                                        is incorporated by reference. The conditions and
                                                              duties provided herein will supersede those
          b. Claims made or "suits" brought;                  contained in Paragraphs 2. and 4. of Section IV --
                                                              Conditions of the Commercial General Liability
          c. Persons or organizations making claims           Coverage Form.
             or bringing "suits";
                                                              1. Duties In The Event Of An Occurrence,
          d. Policies involved; or                               Claim Or Suit

          e. "Sexual misconduct occurrences".                      Consistent with the Insuring       Agreement
                                                                   contained within Coverage SL:
      2. The Sexual Misconduct Medical Expense
         Limit shown in the Declarations is the most               a.   Occurrence Or Incident Reporting
         we will pay for all medical and counseling
         expenses because of "injury " arising out of a                 You must see to it that we are notified,
         "sexual misconduct occurrence", regardless                     by the means and methods determined
         of:                                                            by us, within thirty (30) days of the date
                                                                        you become aware of any "sexua l
                                                                        misconduct occurrence", incident or
          a. The number of claims, claimants,                           circumstance which may reasonably be
             persons acted upon, or injured persons;                    expected to result in a claim. To the
                                                                        extent possible, notice should include:
          b. The number of incidents or locations
             involved;                                                  (1) How, when and where the "sexua l
                                                                            misconduct occurrence", incident or
          c. The period of time during which the acts                       circumstance took place; and
             of "sexual      misconduct or sexual
             molestation" took place; or                                (2) The names and addresses of any
                                                                            injured persons and witnesses.
          d. When "damages" are sustained.
                                                                   b. Claim Reporting
          The Sexual Misconduct Medical Expense
          Limit available is the Sexual Misconduct                      If a claim or "suit" is received by any
          Medical Expense Limit in force at the time                    insured, you must:
          the first act of "sexual misconduct or sexual
          molestation" first commences.                                 (1) Immediately record the specifics of
                                                                            the claim or "suit" and the date
      3. When we have used up the limits described                          received; and
         herein by paying settlements or judgments,



                                       Copyright 2009 GuideOne Insurance                       GCG 74 10 04 09
                                                                                                        Page 4 of 6
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                                  Page 161 of 330 PageID 1750



              (2) Promptly notify us.                                      defend. If no other insurer defends, we
                                                                           will undertake to do so, but we will be
              You must see to it that we receive                           entitled to the insured's rights against all
              prompt written notice of the claim or                        those other insurers.
              "suit".
                                                                           When this insurance is excess over other
         c.   Other Duties                                                 insurance, we will pay only our share of
                                                                           the amount of the loss, if any, that
              You and any other involved insured must:                     exceeds the sum of:

              (1) Immediately send us copies of any                        (1) The total amount that all such other
                  demands, notices, summonses or                               insurance would pay for the loss in
                  legal papers received in connection                          the absence of this insurance; and
                  with the claim or "suit";
                                                                           (2) The total of all deductible and self-
              (2) Authorize us to obtain records and                           insured amounts under all that other
                  other information;                                           insurance.

              (3) Cooperate         with    us      in  the                We will share the remaining loss, if any,
                  investigation,    settlement or defense                  with any other insurance that was not
                  of     the        "sexual      misconduct                bought specifically to apply in excess of
                  occurrence",     claim or "suit"; and                    the applicable Limits of Liability shown in
                                                                           the Declarations.
              (4) Assist us, upon our request, in the
                  enforcement of any right against any                c.   Method Of Sharing
                  person or organization which may be
                  liable to you because of "injury" or                     If all of the other insurance permits
                  "damages" to which this insurance                        contribution by equal shares, we will
                  may also apply.                                          follow this method also. Under this
                                                                           approach each insurer contributes equal
         d. No Voluntary Payments                                          amounts until it has paid its applicable
                                                                           limit of insurance or until none of the loss
              No insured will, except at that insured's                    remains, whichever comes first.
              own cost, voluntarily make a payment,
              assume any obligation, or incur any                          If any of the other insurance does not
              expense, other than for first aid, without                   permit contribution by equal shares, we
              our consent.                                                 will contribute by limits. Under this
                                                                           method, each insurer's share is based on
      2. Other Insurance                                                   the ratio of its applicable limit of
                                                                           insurance to the total applicable limits of
         If other valid and collectible insurance is                       insurance of all insurers.
         available to the insured for a loss we cover
         under Coverage SL, our obligations are                  SECTION V -- DEFINITIONS -- COVERAGES SL
         limited as follows:                                     AND SP

         a.   Primary Insurance                                  The following words or phrases have a specific
                                                                 and unique meaning to Coverages SL and SP.
              This insurance is primary except when              The remainder of Section V -- Definitions of the
              stated to apply in excess of, or                   Commercial General Liability Coverage Form is
              contingent upon the absence of other               incorporated by reference. Certain definitions
              insurance and b. below applies. If this            contained within Section V -- Definitions of the
              insurance is primary, our obligations are          Commercial General Liability Coverage Form may
              not affected unless any of the other               be reproduced for ease of reference in this
              insurance is also primary. Then, we will           document. The definitions provided herein will
              share with all that other insurance by the         supersede      the    corresponding    definitions
              method described in Paragraph c. below.            contained in Section V of the Commercial
                                                                 General Liability Coverage Form.
         b. Excess Insurance
                                                                 1. "Coverage territory" means anywhere in the
              When this insurance is excess, we will                world provided that the claim is made, and
              have no duty to defend any claim or                   any "suit" that may arise therefrom is filed,
              "suit" that any other insurer has a duty to           within the United States of America (including



                                          Copyright 2009 GuideOne Insurance                         GCG 74 10 04 09
                                                                                                             Page 5 of 6
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                             Page 162 of 330 PageID 1751



          its territories and possessions), Puerto Rico            In determining our liability under Coverage
          or Canada.                                               SL, all acts of "sexual misconduct or sexual
                                                                   molestation" by one person, or two or more
      2. "Damages" mean only those compensatory                    persons acting together, or any breach of
         tort damages allowed by law.                              duty causing or contributing to such acts, or
                                                                   any defamation or slander arising out of or
      3. "Family members" means persons who are:                   resulting from any actual or alleged act of
                                                                   "sexual misconduct or sexual molestation"
          a. Legally married to each other; or                     will be deemed and construed as one "sexual
                                                                   misconduct occurrence" and one claim,
          b. Related by blood or legal adoption,                   regardless of:
             limited to the following kindred: parents,
                                                                   a. The number of claims, claimants,
             children, siblings, grandparents and                     persons acted upon, or injured persons;
             grandchildren.
                                                                   b. The number of incidents or locations
          "Family members" includes wards or foster                   involved;
          children of persons described in a. or b.
          above.                                                   c. The period of time during which the acts
                                                                      of "sexual      misconduct or sexual
      4. "Injury" means "bodily injury", sickness or                  molestation" took place; or
         disease, including death resulting from any of
         these at any time, mental anguish or                      d. When "damages" are sustained.
         emotional distress.
                                                              7. "Sexual misconduct or sexual molestation"
      5. "Sexual harassment" means unwelcome                     means any activity which is sexual in nature
         sexual advances, requests for sexual favors,            (whether permitted or not permitted); and
         or other verbal, visual or physical conduct of          includes, but is not limited to: sexual assault,
         a sexual nature when such conduct:                      sexual battery, sexual relations, sexual acts,
                                                                 sexual activity, sexual handling, sexual
          a. Is linked implicitly or explicitly with a           massage, sexual exploitation, sexual exhibition,
             decision affecting a term or condition of           sexual stimulation, fondling, intimacy, exposure
             any individual's employment;                        of sexual organs, lewd or lascivious behavior or
                                                                 indecent exposure, fornication, unauthorized
          b. Interferes with    any    individual's   job        touching, or the photographic, video or other
             performance;                                        reproduction of sexual activity.

          c. Creates an intimidating, hostile or                   However, "sexual misconduct or sexual
             offensive working environment for any                 molestation" does not include "sexual
             individual; or                                        harassment".

          d. Arises out of or is related to an unlawful       8. "Suit" means a civil proceeding in which
             employment practice as codified at 42               "damages" because of "sexual misconduct
             U.S.C.A.    2000e-2(a), or any pendant              or sexual molestation" to which Coverage SL
             State, municipal or local code, regulation          applies are alleged. "Suit" includes:
             or ordinance.
                                                                   a. An arbitration proceeding in which such
      6. "Sexual misconduct occurrence" means a                       "damages" are claimed and to which the
         single act, or multiple, continuous, repeated,               insured must submit or does submit with
         sporadic or related acts of "sexua l                         our consent; or
         misconduct or sexual molestation" by one
         person, or two or more persons acting                     b. Any other alternative dispute resolution
         together, or any breach of duty causing or                   proceeding in which such "damages" are
         contributing to such acts, or any defamation                 claimed and to which the insured submits
         or slander arising out of or resulting from any              with our consent.
         actual or alleged act of "sexual misconduct
         or sexual molestation".




                                       Copyright 2009 GuideOne Insurance                      GCG 74 10 04 09
                                                                                                      Page 6 of 6
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                                             Page 163 of 330 PageID 1752



                                                 COMMERCIAL GENERAL LIABILITY
                                                             COVERAGE FORM
                                                                                                                 FAITHGUARD

      Various provisions in this policy restrict coverage.                         No other obligation or liability to pay
      Read the entire policy carefully to determine                                sums or perform acts or services is
      rights, duties and what is and is not covered.                               covered unless explicitly provided for
                                                                                   under Supplementary Payments --
      Throughout this policy the words "you" and                                   Coverages A and B.
      "your" refer strictly to the Named Insured shown
      in the Declarations, and any other person or                            b. This insurance applies to "bodily injury"
      organization qualifying as a Named Insured under                           and "property damage" only if:
      this policy. The words "we", "us" and "our"
      refer to the company providing this insurance.                               (1) The "bodily injury" or "property
                                                                                       damage"     is     caused   by    an
      The word "insured" means any person or                                           "occurrence" that takes place in the
      organization qualifying as such under Section II --                              "coverage territory";
      Who Is An Insured.
                                                                                   (2) The "bodily injury" or "property
      The word "damages", whether appearing in                                         damage" occurs during the policy
      quotation marks or not, shall have the special                                   period; and
      meaning described in Section V -- Definitions.
                                                                                   (3) Prior to the policy period, no insured
      Other words and phrases that appear in quotation                                 listed under Paragraph 1. of Section
      marks have special meaning. Refer to Section V                                   II -- Who Is An Insured and no
      -- Definitions.                                                                  "employee" authorized by you to
                                                                                       give or receive notice of an
      SECTION I -- COVERAGES                                                           "occurrence" or claim, knew that the
                                                                                       "bodily injury" or "property damage"
      COVERAGE   A  BODILY    INJURY                        AND                        had occurred, in whole or in part. If
      PROPERTY DAMAGE LIABILITY                                                        such a listed insured or authorized
                                                                                       "employee" knew, prior to the policy
      1. Insuring Agreement                                                            period, that the "bodily injury" or
                                                                                       "property damage" occurred, then
          a. We will pay those sums that the insured                                   any     continuation,    change     or
             becomes legally obligated to pay as                                       resumption of such "bodily injury" or
             "damages" because of "bodily injury" or                                   "property damage" during or after
             "property     damage"     to which this                                   the policy period will be deemed to
             insurance applies. We will have the right                                 have been known prior to the policy
             and duty to defend the insured against                                    period.
             any "suit" seeking those "damages".
             However, we will have no duty to defend                          c. "Bodily injury" or "property damage"
             the insured against any "suit" seeking                              which occurs during the policy period and
             "damages"       for "bodily     injury"  or                         was not, prior to the policy period, known
             "property     damage"     to which this                             to have occurred by any insured listed
             insurance does not apply. We may, at                                under Paragraph 1. of Section II -- Who
             our      discretion,    investigate     any                         Is An Insured or any "employee"
             "occurrence" and settle any claim or                                authorized by you to give or receive
             "suit" that may result. But:                                        notice of an "occurrence" or claim,
                                                                                 includes any continuation, change or
              (1) The amount we will pay for                                     resumption of that "bodily injury" or
                  "damages" is limited as described in                           "property damage" after the end of the
                  Section III -- Limits Of Insurance; and                        policy period.

              (2) Our right and duty to defend ends                           d. "Bodily injury" or "property damage" will
                  when we have used up the applicable                            be deemed to have been known to have
                  limit of insurance in the payment of                           occurred at the earliest time when any
                  judgments or settlements under                                 insured listed under Paragraph 1. of
                  Coverages A or B or medical                                    Section II -- Who Is An Insured or any
                  expenses under Coverage C.                                     "employee" authorized by you to give or


                      Includes copyrighted material of Insurance Services Office, Inc., with its permission.   PCG 25 10 04 09
                                            Copyright 2009 GuideOne Insurance                                        Page 1 of 23
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                                             Page 164 of 330 PageID 1753



              receive notice of an "occurrence"                 or                      purposes of liability assumed in an
              claim:                                                                    "insured     contract",   reasonable
                                                                                        attorney fees and necessary litigation
              (1) Reports all, or any part, of the "bodily                              expenses incurred by or for a party
                  injury" or "property damage" to us or                                 other than an insured are deemed to
                  any other insurer;                                                    be "damages" because of "bodily
                                                                                        injury"   or   "property   damage",
              (2) Receives a written or verbal demand                                   provided:
                  or claim for "damages" because of
                  the "bodily injury" or "property                                      (a) Liability to such party for, or for
                  damage"; or                                                               the cost of, that party's defense
                                                                                            has also been assumed in the
              (3) Becomes aware by any other means                                          same "insured contract"; and
                  that "bodily injury" or "property
                  damage" has occurred or has begun                                     (b) Such attorney fees and litigation
                  to occur.                                                                 expenses are for defense of that
                                                                                            party against a civil or alternative
         e. "Damages" because of "bodily injury"                                            dispute resolution proceeding in
            include "damages" claimed by any                                                which "damages" to which this
            person or organization for care, loss of                                        insurance applies are alleged.
            services or death resulting at any time
            from the "bodily injury".                                         c. Liquor Liability

         f.   "Damages" because of "bodily injury"                                 "Bodily injury" or "property damage" for
              includes incidental medical malpractice                              which any insured may be held liable by
              "damages" sustained because of the                                   reason of:
              administration of or failure to administer
              first aid including the use of automated                             (1) Causing or contributing           to   the
              external defibrillators.                                                 intoxication of any person;

      2. Exclusions                                                                (2) The furnishing of alcoholic beverages
                                                                                       to a person under the legal drinking
         This insurance does not apply to:                                             age or under the influence of alcohol;
                                                                                       or
         a. Expected Or Intended Injury
                                                                                   (3) Any statute, ordinance or regulation
              "Bodily injury" or "property damage"                                     relating to the sale, gift, distribution or
              expected or intended from the standpoint                                 use of alcoholic beverages.
              of the insured. This exclusion does not
              apply to "bodily injury" or "property                                This exclusion applies only if you are in
              damage" resulting from the use of                                    the      business      of    manufacturing,
              reasonable force to protect persons or                               distributing, selling, serving or furnishing
              property.                                                            alcoholic beverages.

         b. Contractual Liability                                             d. Workers' Compensation And Similar
                                                                                 Laws
              "Bodily injury" or "property damage" for
              which the insured is obligated to pay                                Any obligation of the insured under a
              "damages" by reason of the assumption                                workers' compensation, disability benefits
              of liability in a contract or agreement.                             or unemployment compensation law or
              This exclusion does not apply to liability                           any similar law.
              for "damages":
                                                                              e. Employer's Liability
              (1) That the insured would have in the
                  absence    of   the   contract  or                               "Bodily injury" to:
                  agreement; or
                                                                                   (1) An "employee" of the insured arising
              (2) Assumed in a contract or agreement                                   out of and in the course of:
                  that is an "insured contract",
                  provided the "bodily injury" or                                       (a) Employment by the insured; or
                  "property       damage"       occurs
                  subsequent to the execution of the
                  contract or agreement. Solely for the

                      Includes copyrighted material of Insurance Services Office, Inc., with its permission.   PCG 25 10 04 09
                                            Copyright 2009 GuideOne Insurance                                         Page 2 of 23
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                                           Page 165 of 330 PageID 1754



                 (b) Performing duties related to the                                            insured, other than        that
                     conduct     of   the    insured's                                           additional insured; or
                     business; or
                                                                                            (iii) "Bodily injury" or "property
             (2) The spouse, child, parent, brother or                                            damage" arising out of heat,
                 sister of that "employee" as a                                                   smoke or fumes from a
                 consequence of Paragraph (1)                                                     "hostile fire";
                 above.
                                                                                      (b) At or from any premises, site or
             This exclusion applies whether the                                           location which is or was at any
             insured may be liable as an employer or                                      time used by or for any insured
             in any other capacity and to any                                             or others for the handling,
             obligation to share "damages" with or                                        storage, disposal, processing or
             repay someone else who must pay                                              treatment of waste;
             "damages" because of the injury.
                                                                                      (c) Which are or were at any time
             This exclusion does not apply to liability                                   transported, handled, stored,
             assumed by the insured under an                                              treated,    disposed   of,    or
             "insured contract".                                                          processed as waste by or for:

        f.   Pollution                                                                      (i) Any insured; or

             (1) "Bodily injury" or "property damage"                                       (ii) Any person or organization
                 arising out of the actual, alleged or                                           for whom you may be legally
                 threatened     discharge,    dispersal,                                         responsible; or
                 seepage, migration, release or
                 escape of "pollutants":                                              (d) At or from any premises, site or
                                                                                          location on which any insured or
                 (a) At or from any premises, site or                                     any contractors or subcontractors
                     location which is or was at any                                      working directly or indirectly on
                     time owned or occupied by, or                                        any     insured's   behalf     are
                     rented or loaned to, any insured.                                    performing operations if the
                     However, this subparagraph does                                      "pollutants" are brought on or to
                     not apply to:                                                        the premises, site or location in
                                                                                          connection with such operations
                     (i) "Bodily injury" if sustained                                     by such insured, contractor or
                         within a building and caused                                     subcontractor.    However, this
                         by smoke, fumes, vapor or                                        subparagraph does not apply to:
                         soot     produced    by    or
                         originating from equipment                                         (i) "Bodily injury" or "property
                         that is used to heat, cool or                                          damage" arising out of the
                         dehumidify the building, or                                            escape of fuels, lubricants or
                         equipment that is used to                                              other operating fluids which
                         heat water for personal use,                                           are needed to perform the
                         by the building's occupants                                            normal electrical, hydraulic or
                         or their guests;                                                       mechanical             functions
                                                                                                necessary for the operation
                     (ii) "Bodily injury" or "property                                          of "mobile equipment" or its
                          damage" for which you may                                             parts, if such fuels, lubricants
                          be held liable, if you are a                                          or other operating fluids
                          contractor and the owner or                                           escape from a vehicle part
                          lessee of such premises, site                                         designed to hold, store or
                          or location has been added                                            receive them. This exception
                          to your policy as an                                                  does not apply if the "bodily
                          additional     insured     with                                       injury" or "property damage"
                          respect to your ongoing                                               arises out of the intentional
                          operations performed for that                                         discharge,      dispersal      or
                          additional insured at that                                            release     of     the     fuels,
                          premises, site or location and                                        lubricants or other operating
                          such premises,        site or                                         fluids, or if such fuels,
                          location is not and never was                                         lubricants or other operating
                          owned or occupied by, or                                              fluids are brought on or to
                          rented or loaned to, any                                              the premises, site or location

                    Includes copyrighted material of Insurance Services Office, Inc., with its permission.   PCG 25 10 04 09
                                          Copyright 2009 GuideOne Insurance                                          Page 3 of 23
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                                         Page 166 of 330 PageID 1755



                        with the intent that they be                                order or statutory or regulatory
                        discharged, dispersed or                                    requirement, or such claim or "suit"
                        released as part of the                                     by or on behalf of a governmental
                        operations being performed                                  authority.
                        by such insured, contractor
                        or subcontractor;                                 g. Aircraft, Auto Or Watercraft

                  (ii) "Bodily injury" or "property                            "Bodily injury" or "property damage"
                       damage" sustained within a                              arising    out    of   the    ownership,
                       building and caused by the                              maintenance, use or entrustment to
                       release of gases, fumes or                              others of any aircraft, "auto"         or
                       vapors     from     materials                           watercraft owned or operated by or
                       brought into that building in                           rented or loaned to or hired by any
                       connection with operations                              insured. Use includes operation and
                       being performed by you or on                            "loading or unloading". Hired includes
                       your behalf by a contractor or                          any contract to furnish transportation of
                       subcontractor; or                                       pupils to and from school.

                  (iii) "Bodily injury" or "property                           This exclusion applies even if the claims
                        damage" arising out of heat,                           against any insured allege negligence or
                        smoke or fumes from a                                  other wrongdoing in the supervision,
                        "hostile fire".                                        hiring, employment, training or monitoring
                                                                               of others by that insured, if the
              (e) At or from any premises, site or                             "occurrence" which caused the "bodily
                  location on which any insured or                             injury" or "property damage" involved the
                  any contractors or subcontractors                            ownership,      maintenance,    use     or
                  working directly or indirectly on                            entrustment to others of any aircraft,
                  any     insured's     behalf   are                           "auto" or watercraft that is owned or
                  performing operations if the                                 operated by or rented or loaned to any
                  operations are to test for,                                  insured.
                  monitor, clean up, remove,
                  contain,     treat,  detoxify   or                           This exclusion does not apply to:
                  neutralize, or in any way respond
                  to, or assess the effects of,                                (1) A watercraft while ashore              on
                  "pollutants".                                                    premises you own or rent;

           (2) Any loss, cost or expense arising out                           (2) A watercraft you do not own that is:
               of any:
                                                                                    (a) Any length; and
              (a) Request, demand, order or
                  statutory        or      regulatory                               (b) Not being used to carry persons
                  requirement that any insured or                                       or property for a charge;
                  others test for, monitor, clean up,
                  remove, contain, treat, detoxify or                          (3) Parking an "auto" on, or on the ways
                  neutralize, or in any way respond                                next to, premises you own or rent,
                  to, or assess the effects of                                     provided the "auto" is not owned by
                  "pollutants"; or                                                 or rented or loaned to you or the
                                                                                   insured;
              (b) Claim or "suit" by or on behalf of
                  a governmental authority for                                 (4) Liability assumed under any "insured
                  "damages" because of testing                                     contract"      for the    ownership,
                  for, monitoring, cleaning up,                                    maintenance or use of aircraft or
                  removing, containing, treating,                                  watercraft; or
                  detoxifying or neutralizing, or in
                  any way responding to, or                                    (5) "Bodily injury" or "property damage"
                  assessing     the    effects   of,                               arising out of:
                  "pollutants".
                                                                                    (a) The operation of machinery or
              However, this paragraph does not                                          equipment that is attached to, or
              apply to liability for "damages"                                          part of, a land vehicle that would
              because of "property damage" that                                         qualify under the definition of
              the insured would have in the                                             "mobile equipment" if it were not
              absence of such request, demand,                                          subject to a compulsory or

                  Includes copyrighted material of Insurance Services Office, Inc., with its permission.   PCG 25 10 04 09
                                        Copyright 2009 GuideOne Insurance                                        Page 4 of 23
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                                           Page 167 of 330 PageID 1756



                     financial responsibility law or                                  arises out of any part of those
                     other motor vehicle insurance law                                premises;
                     in the state where it is licensed
                     or principally garaged; or                                  (3) Property loaned to you;

                 (b) the operation of any of the                                 (4) Personal property in the care,
                     machinery or equipment listed in                                custody or control of the insured;
                     Paragraph f.(2) or f.(3) of the
                     definition of "mobile equipment".                           (5) That particular part of real property
                                                                                     on which you or any contractors or
        h. Mobile Equipment                                                          subcontractors working directly or
                                                                                     indirectly on your behalf are
             "Bodily injury"     or "property        damage"                         performing     operations,   if   the
             arising out of:                                                         "property damage" arises out of
                                                                                     those operations; or
             (1) The    transportation of   "mobile
                 equipment" by an "auto" owned or                                (6) That particular part of any property
                 operated by or rented or loaned to                                  that must be restored, repaired or
                 any insured; or                                                     replaced because "your work" was
                                                                                     incorrectly performed on it.
             (2) The use of "mobile equipment" in, or
                 while in practice for, or while being                           Paragraphs (1), (3) and (4) of this
                 prepared for, any prearranged racing,                           exclusion do not apply to "property
                 speed, demolition, or stunting activity.                        damage" (other than damage by fire,
                                                                                 explosion, smoke or leaks from automatic
        i.   War                                                                 fire protective systems) to premises,
                                                                                 including the contents of such premises,
             "Bodily injury" or "property damage",                               rented to you for a period of 7 or fewer
             however caused, arising, directly or                                consecutive days. A separate limit of
             indirectly, out of:                                                 insurance applies to Damage To
                                                                                 Premises Rented To You as described in
             (1) War, including undeclared or civil                              Section III -- Limits Of Insurance.
                 war;
                                                                                 Paragraph (2) of this exclusion does not
             (2) Warlike action by a military force,                             apply if the premises are "your work"
                 including action in hindering or                                and were never occupied, rented or held
                 defending against an actual or                                  for rental by you.
                 expected attack, by any government,
                 sovereign or other authority using                              Paragraphs (3), (4), (5) and (6) of this
                 military personnel or other agents; or                          exclusion do not apply to liability
                                                                                 assumed under a sidetrack agreement.
             (3) Insurrection, rebellion, revolution,
                 usurped power, or action taken by                               Paragraph (6) of this exclusion does not
                 governmental authority in hindering or                          apply to "property damage" included in
                 defending against any of these.                                 the   "products-completed      operations
                                                                                 hazard".
        j.   Damage To Property
                                                                            k. Damage To Your Product
             "Property damage" to:
                                                                                 "Property damage" to "your product"
             (1) Property you own, rent, or occupy,                              arising out of it or any part of it.
                 including any costs or expenses
                 incurred by you, or any other person,                      l.   Damage To Your Work
                 organization or entity, for repair,
                 replacement,           enhancement,                             "Property damage" to "your work"
                 restoration or maintenance of such                              arising out of it or any part of it and
                 property for any reason, including                              included in the "products-completed
                 prevention of injury to a person or                             operations hazard".
                 damage to another's property;
                                                                                 This exclusion does not apply if the
             (2) Premises you sell, give away or                                 damaged work or the work out of which
                 abandon, if the "property damage"                               the damage arises was performed on
                                                                                 your behalf by a subcontractor.

                    Includes copyrighted material of Insurance Services Office, Inc., with its permission.   PCG 25 10 04 09
                                          Copyright 2009 GuideOne Insurance                                        Page 5 of 23
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                                         Page 168 of 330 PageID 1757



        m. Damage To Impaired Property                     Or                  processing devices or any other media
           Property Not Physically Injured                                     which are used with electronically
                                                                               controlled equipment.
           "Property      damage"       to     "impaired
           property" or property that has not been                        q. Distribution Of Material In Violation Of
           physically injured, arising out of:                               Statutes

           (1) A defect, deficiency, inadequacy or                             "Bodily injury" or "property damage"
               dangerous     condition   in  "your                             arising directly or indirectly out of any
               product" or "your work"; or                                     action or omission that violates or is
                                                                               alleged to violate:
           (2) A delay or failure by you or anyone
               acting on your behalf to perform a                              (1) The Telephone Consumer Protection
               contract or agreement in accordance                                 Act     (TCPA),  including   any
               with its terms.                                                     amendment of or addition to such
                                                                                   law; or
           This exclusion does not apply to the loss
           of use of other property arising out of                             (2) The CAN-SPAM Act of 2003,
           sudden and accidental physical injury to                                including any amendment of or
           "your product" or "your work" after it has                              addition to such law; or
           been put to its intended use.
                                                                               (3) Any statute, ordinance or regulation,
        n. Recall Of Products, Work Or Impaired                                    other than the TCPA or CAN-SPAM
           Property                                                                Act of 2003, that prohibits or limits
                                                                                   the       sending,       transmitting,
           "Damages" claimed for any loss, cost or                                 communicating or distribution of
           expense incurred by you or others for the                               material or information.
           loss of use, withdrawal, recall, inspection,
           repair, replacement, adjustment, removal                       r.   Additional Exclusions
           or disposal of:
                                                                               "Bodily injury" or "property damage"
           (1) "Your product";                                                 excluded under Additional Exclusions --
                                                                               Coverages A, B and C.
           (2) "Your work"; or
                                                                          Exclusions c. through n. do not apply to
           (3) "Impaired property";                                       damage to premises while rented to you or
                                                                          temporarily occupied by you with permission
           if such product, work, or property is                          of the owner, when such damage is caused
           withdrawn or recalled from the market or                       by fire, explosion, smoke or leaks from
           from use by any person or organization                         automatic fire protective systems. A separate
           because of a known or suspected defect,                        limit of insurance applies to this coverage as
           deficiency, inadequacy or dangerous                            described in Section III -- Limits Of
           condition in it.                                               Insurance.

        o. Personal And Advertising Injury                           COVERAGE      B     PERSONAL                      AND
                                                                     ADVERTISING INJURY LIABILITY
           "Bodily injury" arising out of "personal
           and advertising injury".                                  1. Insuring Agreement

        p. Electronic Data                                                a. We will pay those sums that the insured
                                                                             becomes legally obligated to pay as
           "Damages" arising out of the loss of,                             "damages" because of "personal and
           loss of use of, damage to, corruption of,                         advertising injury" to which this insurance
           inability to access, or inability to                              applies. We will have the right and duty
           manipulate electronic data.                                       to defend the insured against any "suit"
                                                                             seeking those "damages". However, we
           As used in this exclusion, electronic data                        will have no duty to defend the insured
           means information, facts or programs                              against any "suit" seeking "damages" for
           stored as or on, created or used on, or                           "personal and advertising injury" to which
           transmitted to or from computer software,                         this insurance does not apply. We may,
           including systems and applications                                at our discretion, investigate any offense
           software, hard or floppy disks, CD-                               and settle any claim or "suit" that may
           ROMS, tapes, drives, cells, data                                  result. But:

                  Includes copyrighted material of Insurance Services Office, Inc., with its permission.   PCG 25 10 04 09
                                        Copyright 2009 GuideOne Insurance                                        Page 6 of 23
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                                             Page 169 of 330 PageID 1758



            (1) The amount we will pay for                                         does not apply to liability for "damages"
                "damages" is limited as described in                               that the insured would have in the
                Section III -- Limits Of Insurance; and                            absence of the contract or agreement.

            (2) Our right and duty to defend end                              f.   Breach Of Contract
                when we have used up the applicable
                limit of insurance in the payment of                               "Personal and advertising injury" arising
                judgments or settlements under                                     out of a breach of contract, except an
                Coverages A or B or medical                                        implied contract to use another's
                expenses under Coverage C.                                         advertising idea in your "advertisement".

            No other obligation or liability to pay                           g. Quality Or Performance Of Goods --
            sums or perform acts or services is                                  Failure To Conform To Statements
            covered unless explicitly provided for
            under Supplementary Payments --                                        "Personal and advertising injury" arising
            Coverages A and B.                                                     out of the failure of goods, products or
                                                                                   services to conform with any statement
         b. This insurance applies to "personal and                                of quality or performance made in your
            advertising injury" caused by an offense                               "advertisement".
            arising out of your business but only if
            the offense was committed in the                                  h. Wrong Description Of Prices
            "coverage territory" during the policy
            period.                                                                "Personal and advertising injury" arising
                                                                                   out of the wrong description of the price
      2. Exclusions                                                                of goods, products or services stated in
                                                                                   your "advertisement".
         This insurance does not apply to:
                                                                              i.   Infringement Of Copyright,           Patent,
         a. Knowing Violation Of Rights Of Another                                 Trademark Or Trade Secret

            "Personal and advertising injury" caused                               "Personal and advertising injury" arising
            by or at the direction of the insured with                             out of the infringement of copyright,
            the knowledge that the act would violate                               patent, trademark, trade secret or other
            the rights of another and would inflict                                intellectual property rights. Under this
            "personal and advertising injury".                                     exclusion, such other intellectual property
                                                                                   rights do not include the use of another's
         b. Material Published With Knowledge Of                                   advertising idea in your "advertisement".
            Falsity
                                                                                   However, this exclusion does not apply to
            "Personal and advertising injury" arising                              infringement, in your "advertisement", of
            out of oral or written publication of                                  copyright, trade dress or slogan.
            material, if done by or at the direction of
            the insured with knowledge of its falsity.                        j.   Insureds In Media And Internet Type
                                                                                   Businesses
         c. Material      Published       Prior     To    Policy
            Period                                                                 "Personal   and    advertising  injury"
                                                                                   committed by an insured whose business
            "Personal and advertising injury" arising                              is:
            out of oral or written publication of
            material whose first publication took place                            (1) Advertising, broadcasting, publishing
            before the beginning of the policy period.                                 or telecasting;

         d. Criminal Acts                                                          (2) Designing or determining content of
                                                                                       websites for others; or
            "Personal and advertising injury" arising
            out of a criminal act committed by or at                               (3) An Internet search, access, content
            the direction of the insured.                                              or service provider.

         e. Contractual Liability                                                  However, this exclusion does not apply to
                                                                                   Paragraphs a., b. and c. of "personal
            "Personal and advertising injury" for                                  and advertising injury"      under the
            which the insured has assumed liability in                             Definition Section.
            a contract or agreement. This exclusion

                      Includes copyrighted material of Insurance Services Office, Inc., with its permission.   PCG 25 10 04 09
                                            Copyright 2009 GuideOne Insurance                                        Page 7 of 23
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                                           Page 170 of 330 PageID 1759



             For the purposes of this exclusion, the                             (1) War, including undeclared or civil
             placing of frames, borders or links, or                                 war;
             advertising, for you or others anywhere
             on the Internet, is not by itself,                                  (2) Warlike action by a military force,
             considered the business of advertising,                                 including action in hindering or
             broadcasting, publishing or telecasting.                                defending against an actual or
             This exclusion does not apply to                                        expected attack, by any government,
             publishing, broadcasting or telecasting                                 sovereign or other authority using
             that is incidental to your business.                                    military personnel or other agents; or

        k. Electronic       Chatrooms          Or     Bulletin                   (3) Insurrection, rebellion, revolution,
           Boards                                                                    usurped power, or action taken by
                                                                                     governmental authority in hindering or
             "Personal and advertising injury" arising                               defending against any of these.
             out of an electronic chatroom, blog or
             bulletin board the insured hosts, owns, or                     p. Distribution Of Material In Violation Of
             over which the insured exercises control.                         Statutes

        l.   Unauthorized Use Of Another's Name                                  "Personal and advertising injury" arising
             Or Product                                                          directly or indirectly out of any action or
                                                                                 omission that violates or is alleged to
             "Personal and advertising injury" arising                           violate:
             out of the unauthorized use of another's
             name or product in your e-mail address,                             (1) The Telephone Consumer Protection
             domain name or metatag, or any other                                    Act     (TCPA),  including   any
             similar tactics to mislead another's                                    amendment of or addition to such
             potential customers.                                                    law; or

        m. Pollution                                                             (2) The CAN-SPAM Act of 2003,
                                                                                     including any amendment of or
             "Personal and advertising injury" arising                               addition to such law; or
             out of the actual, alleged or threatened
             discharge, dispersal, seepage, migration,                           (3) Any statute, ordinance or regulation,
             release or escape of "pollutants" at any                                other than the TCPA or CAN-SPAM
             time.                                                                   Act of 2003, that prohibits or limits
                                                                                     the       sending,       transmitting,
        n. Pollution-Related                                                         communicating or distribution of
                                                                                     material or information.
             Any loss, cost or expense arising out of
             any:                                                           q. Workers' Compensation And Similar
                                                                               Laws
             (1) Request, demand, order or statutory
                 or regulatory requirement that any                              "Personal and advertising injury" arising
                 insured or others test for, monitor,                            out of any obligation of the insured under
                 clean up, remove, contain, treat,                               a workers' compensation, disability
                 detoxify or neutralize, or in any way                           benefits or unemployment compensation
                 respond to, or assess the effects of,                           law or any similar law.
                 "pollutants"; or
                                                                            r.   Employer's Liability
             (2) Claim or "suit" by or on behalf of a
                 governmental          authority   for                           "Personal and advertising injury" to:
                 "damages" because of testing for,
                 monitoring, cleaning up, removing,                              (1) An "employee" of the insured arising
                 containing, treating, detoxifying or                                out of and in the course of:
                 neutralizing,     or   in    any way
                 responding to, or assessing the                                      (a) Employment by the insured; or
                 effects of, "pollutants".
                                                                                      (b) Performing duties related to the
        o. War                                                                            conduct     of   the    insured's
                                                                                          business; or
             "Personal      and  advertising injury",
             however caused, arising, directly or                                (2) The spouse, child, parent, brother or
             indirectly, out of:                                                     sister of that "employee" as a

                    Includes copyrighted material of Insurance Services Office, Inc., with its permission.   PCG 25 10 04 09
                                          Copyright 2009 GuideOne Insurance                                        Page 8 of 23
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                                            Page 171 of 330 PageID 1760



                  consequence         of    Paragraph         (1)                 (3) Necessary           ambulance, hospital,
                  above.                                                              professional        nursing and funeral
                                                                                      services.
              This exclusion applies whether the
              insured may be liable as an employer or                        c. When the "bodily injury" is caused by an
              in any other capacity and to any                                  accident that results from practicing,
              obligation to share "damages" with or                             instructing or participating in any physical
              repay someone else who must pay                                   exercises or games, sports or athletic
              "damages" because of the injury.                                  contests, whether on a formal or informal
                                                                                basis, we will pay medical expenses on
              This exclusion does not apply to liability                        an excess payment basis.                Our
              assumed by the insured under an                                   obligations for payment under excess
              "insured contract".                                               insurance are explained in Paragraph
                                                                                4.b.(1)(c) Other Insurance under Section
         s.   Additional Exclusions                                             IV -- Commercial General Liability
                                                                                Conditions.
              "Personal   and    advertising   injury"
              excluded under Additional Exclusions --                        d. When a covered "bodily injury" to a
              Coverages A, B and C.                                             claimant results in loss of life within one
                                                                                year from the date of the accident, at
      COVERAGE C MEDICAL PAYMENTS                                               your option, we will pay up to $10,000
                                                                                per person. We will pay this amount in
      1. Insuring Agreement                                                     addition to     any payments under
                                                                                Paragraphs a., b. and c. of this Insuring
         a. We will pay medical expenses as                                     Agreement.
            described below for "bodily injury"
            caused by an accident:                                                Our obligation for payment shall be to:

              (1) On premises you own or rent;                                    (1) The parent or guardian             if   the
                                                                                      deceased was a minor;
              (2) On ways next to premises you own
                  or rent; or                                                     (2) The surviving spouse, if any; or

              (3) Because of your operations;                                     (3) A person authorized by law, or legally
                                                                                      entitled, to receive such payment.
              provided that:
                                                                        2. Exclusions
                  (a) The accident takes place in the
                      "coverage territory" and during                        We will not pay expenses for "bodily injury":
                      the policy period;
                                                                             a. Any Insured
                  (b) The expenses are incurred and
                      reported to us within one year of                           To any insured, except "volunteer
                      the date of the accident; and                               workers" and any persons designated as
                                                                                  an insured under Paragraph 4. of Section
                  (c) The injured person submits to                               II -- Who Is An Insured.
                      examination, at our expense, by
                      physicians of our choice as often                      b. Hired Person
                      as we reasonably require.
                                                                                  To a person hired to do work for or on
         b. We will make these payments regardless                                behalf of any insured or a tenant of any
            of fault. These payments will not exceed                              insured.
            the applicable limit of insurance. We will
            pay reasonable expenses for:                                     c. Injury On Normally Occupied Premises

              (1) First aid administered at the time of                           To a person injured on that part of
                  an accident;                                                    premises you own or rent that the person
                                                                                  normally   occupies.     However,     this
              (2) Necessary medical, surgical, x-ray                              exclusion does not apply to a person
                  and    dental    services, including                            injured while engaged in a church
                  prosthetic devices; and                                         sponsored activity authorized by you.




                     Includes copyrighted material of Insurance Services Office, Inc., with its permission.   PCG 25 10 04 09
                                           Copyright 2009 GuideOne Insurance                                         Page 9 of 23
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                                             Page 172 of 330 PageID 1761



          d. Workers      Compensation           And     Similar         3. Counseling Activities
             Laws
                                                                              Any "bodily injury", "property damage",
               To a person, whether or not an                                 "personal and advertising injury" or mental or
               "employee" of any insured, if benefits for                     emotional pain or anguish, sustained by any
               the "bodily injury" are payable or must                        person arising out of, or resulting from:
               be     provided    under    a    workers'
               compensation or disability benefits law or
                                                                               a. Professional activities conducted by a
               a similar law.
                                                                                  psychiatrist or psychologist;
          e. Products-Completed Operations Hazard
                                                                               b. Professional activities conducted by a
               Included within the "products-completed                            licensed mental health care practitioner
               operations hazard".                                                or licensed counseling practitioner.
                                                                                  However, if your "minister" is a licensed
          f.   Coverage A Exclusions                                              mental health care practitioner or
                                                                                  licensed counseling practitioner, this
               Excluded under Coverage A.                                         exclusion does not apply to such
                                                                                  professional activities that attend to the
          g. Students
                                                                                  spiritual needs of a person if conducted
                                                                                  for you or on your behalf; or
               To any student, with respect to the
               operation of any college or school
               (except Sunday school) by you or on                             c. Counseling or guidance of a person in
               your behalf.                                                       exchange for a payment or fee.

          h. Day Nursery                                                 4. Professional Board

               To any person being cared for at any                           Acts, errors or omissions by any insured as a
               Day Nursery owned and operated by you                          member of a formal accreditation or similar
               or on your behalf (except Day Nurseries                        professional board of directors, of any
               for the care of children while their parents                   educational, medical, professional or religious
               are attending church activities including                      institution.
               parent day out or equivalent programs
               which are conducted for one day or less                   5. Violation Of Any Statute Or Regulation
               per week).
                                                                              Any liability arising out of the willful or
          i.   Additional Exclusions                                          intentional violation of any statute or
                                                                              regulation including but not limited to the
               Excluded under Additional Exclusions --                        fines and penalties assessed by a court or
               Coverages A, B and C.                                          regulatory authority.

      ADDITIONAL EXCLUSIONS -- COVERAGES A,                              6. Misconduct, Molestation Or Harassment
      B AND C
                                                                              Any "bodily injury", "personal and advertising
      This insurance does not apply to:                                       injury", mental or emotional pain or anguish,
                                                                              or any defamation or slander, sustained by
      1. Employment Related Practices                                         any person arising out of or resulting from
                                                                              any actual or alleged act of "sexual
          Any liability arising out of any "employment                        misconduct or sexual molestation" or "sexual
          related practices".                                                 harassment" of any kind. We have no right
                                                                              or duty to investigate, settle, defend or pay
      2. Hospital Liability                                                   any claim or "suit" asserting any act of
                                                                              "sexual misconduct or sexual molestation",
          Acts, errors or omissions by any insured as                         "sexual harassment" or any breach of duty
          proprietor, superintendent, or "executive                           contributing to or arising from such act.
          officer" of any hospital, sanitarium, medical
          clinic with bed and board facilities, laboratory,              7. Health Services
          or to acts or omissions arising out of any
          other similar medical trade, business,                              "Bodily injury", "property damage" or
          employment or profession.                                           "personal and advertising injury" caused by:

                                                                              a. The rendering or failure to render:

                      Includes copyrighted material of Insurance Services Office, Inc., with its permission.   PCG 25 10 04 09
                                            Copyright 2009 GuideOne Insurance                                       Page 10 of 23
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                                            Page 173 of 330 PageID 1762



              (1) Medical, surgical, dental, x-ray or                        d. All reasonable expenses incurred by the
                  nursing service, treatment, advice or                         insured at our request to assist us in the
                  instruction or the related furnishing of                      investigation or defense of the claim or
                  food or beverages;                                            "suit", including actual loss of earnings
                                                                                up to $500 a day because of time off
              (2) Any health or therapeutic service,                            from work.
                  treatment, advice or instruction; or
                                                                             e. All court costs taxed against the insured
              (3) Any service, treatment, advice or                             in the "suit". However, these payments
                  instruction for the purpose of                                do not include plaintiff attorneys' fees or
                  appearance or skin enhancement,                               plaintiff attorneys' expenses taxed against
                  hair removal or replacement or                                the insured.
                  personal grooming;
                                                                             f.   Prejudgment interest awarded against the
          b. The furnishing or dispensing of drugs or                             insured on that part of the judgment we
             medical, dental or surgical supplies or                              pay. If we make an offer to pay the
             appliances; or                                                       applicable limit of insurance, we will not
                                                                                  pay any prejudgment interest based on
          c. The handling or treatment of dead                                    that period of time after the offer.
             bodies,   including   autopsies, organ
             donation or other procedures;                                   g. All interest on the full amount of any
                                                                                judgment that accrues after entry of the
          if any college or school is operated by you or                        judgment and before we have paid,
          on your behalf, and that college or school                            offered to pay, or deposited in court the
          owns or operates an infirmary with facilities                         part of the judgment that is within the
          for lodging and treatment or a public clinic or                       applicable limit of insurance.
          hospital.
                                                                             h. Up to $1,000 for "property damage" to
          This exclusion applies to persons whose                               personal property of others while in the
          professions involve the activities described in                       temporary care, custody or control of an
          Paragraphs a., b. and c. above. However,                              insured and caused by any person
          this exclusion does not apply to your school                          participating in your organized activities.
          nurse while acting within the scope of their                          For purposes of this supplementary
          duties as directed by you.                                            payment, "property damage" does not
                                                                                include       disappearance,     wrongful
      8. Corporal Punishment                                                    abstraction or loss of use. This
                                                                                supplementary payment shall only be
          "Bodily injury", "property damage" or                                 paid on or for the account of the owner
          "personal and advertising injury" to any                              and only when other coverage or
          student arising out of any corporal                                   insurance is unavailable.
          punishment administered by or at the
          direction of any insured.                                          These payments will not reduce the limits of
                                                                             insurance.
      SUPPLEMENTARY                  PAYMENTS                  --
      COVERAGES A AND B                                                 2. If we defend an insured against a "suit" and
                                                                           an indemnitee of the insured is also named
      1. We will pay, with respect to any claim we                         as a party to the "suit", we will defend that
         investigate or settle, or any "suit" against an                   indemnitee if all of the following conditions
         insured we defend:                                                are met:

          a. All expenses we incur.                                          a. The "suit" against the indemnitee seeks
                                                                                "damages" for which the insured has
          b. Up to $1,000 for cost of bail bonds                                assumed the liability of the indemnitee in
             required because of accidents or traffic                           a contract or agreement that is an
             law violations arising out of the use of                           "insured contract";
             any vehicle to which the Bodily Injury
             Liability Coverage applies. We do not                           b. This insurance applies to such liability
             have to furnish these bonds.                                       assumed by the insured;

          c. The    cost   of   bonds     to   release                       c. The obligation to defend, or the cost of
             attachments, but only for bond amounts                             the defense of, that indemnitee, has also
             within the applicable limit of insurance.                          been assumed by the insured in the
             We do not have to furnish these bonds.                             same "insured contract";

                     Includes copyrighted material of Insurance Services Office, Inc., with its permission.   PCG 25 10 04 09
                                           Copyright 2009 GuideOne Insurance                                       Page 11 of 23
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                                           Page 174 of 330 PageID 1763



        d. The allegations in the "suit" and the                            necessary      litigation    expenses       as
           information   we    know    about     the                        Supplementary Payments ends when we
           "occurrence" are such that no conflict                           have used up the applicable limit of insurance
           appears to exist between the interests of                        in the payment of judgments or settlements
           the insured and the interests of the                             or the conditions set forth above, or the
           indemnitee;                                                      terms of the agreement described in
                                                                            Paragraph f. above, are no longer met.
        e. The indemnitee and the insured ask us to
           conduct and control the defense of that                     ADDITIONAL SUPPLEMENTARY PAYMENTS
           indemnitee against such "suit" and agree
           that we can assign the same counsel to                      Product Recall Expenses
           defend the insured and the indemnitee;
           and                                                         We will reimburse you for "product recall
                                                                       expenses" that you incur because of a "product
        f.   The indemnitee:
                                                                       recall" of "your product". The most we will pay
             (1) Agrees in writing to:                                 for all "product recall expenses" initiated during
                                                                       the policy period is $25,000. The policy period
                 (a) Cooperate with us in                   the        under which "product recall expenses" will be
                     investigation,   settlement             or        paid shall be determined by the policy that is in
                     defense of the "suit";                            effect when the "product recall" was first
                                                                       initiated.
                 (b) Immediately send us copies of
                     any      demands,      notices,                   A complete accounting of "product recall
                     summonses or legal papers                         expenses" must be provided upon our request,
                     received in connection with the                   including receipts for all expenses that you incur.
                     "suit";                                           We will reimburse "product recall expenses" only
                                                                       if the expenses are incurred and reported to us
                 (c) Notify any other insurer whose
                     coverage is available to the                      within one year of the date the "product recall"
                     indemnitee; and                                   was initiated.

                 (d) Cooperate with us with respect to                 Our     obligation   under    this    Additional
                     coordinating other     applicable                 Supplementary Payment shall only apply if the
                     insurance    available to     the                 "product recall expenses" are initiated in the
                     indemnitee; and                                   "coverage territory" during the policy period
                                                                       because:
             (2) Provides us with written authorization
                 to:                                                   1. You determine that the "product recall" is
                                                                          necessary; or
                 (a) Obtain    records     and   other
                     information related to the "suit";
                     and                                               2. An authorized government entity has ordered
                                                                          you to conduct a "product recall".
                 (b) Conduct and control the defense
                     of the indemnitee in such "suit".                 However, this Additional Supplementary Payment
                                                                       does not apply to "product recall expenses"
        So long as the above conditions are met,                       arising out of the product expiration or shelf life, a
        attorneys' fees incurred by us in the defense                  defect known by you prior to the time "your
        of that indemnitee, necessary litigation                       product" leaves your control or possession, or
        expenses incurred by us and necessary                          the defense of a claim or "suit" against you for
        litigation expenses incurred by the indemnitee
                                                                       liability arising out of a "product recall".
        at our request will be paid as Supplementary
        Payments. Notwithstanding the provisions of
        Paragraph 2.b.(2) of Section I -- Coverage A                   SECTION II -- WHO IS AN INSURED
        -- Bodily Injury And Property Damage
        Liability, such payments will not be deemed                    1. If you are designated in the Declarations as:
        to be "damages" for "bodily injury" and
        "property damage" and will not reduce the                           a. An individual, you and your spouse are
        limits of insurance.                                                   insureds, but only with respect to the
                                                                               conduct of a business of which you are
        Our obligation to defend an insured's                                  the sole owner.
        indemnitee and to pay for attorneys' fees and

                    Includes copyrighted material of Insurance Services Office, Inc., with its permission.   PCG 25 10 04 09
                                          Copyright 2009 GuideOne Insurance                                       Page 12 of 23
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                                            Page 175 of 330 PageID 1764



          b. A partnership or joint venture, you are an                                      worker" as a consequence of
             insured. Your members, your partners,                                           Paragraph (1)(a) above;
             and their spouses are also insureds, but
             only with respect to the conduct of your                                  (c) For which there is any obligation
             business.                                                                     to share "damages" with or
                                                                                           repay someone else who must
          c. A limited liability company, you are an                                       pay "damages" because of the
             insured. Your members are also                                                injury described in Paragraphs
             insureds, but only with respect to the                                        (1)(a) or (b) above.
             conduct of your business. Your managers
             are insureds, but only with respect to                               (2) "Property damage" to property:
             their duties as your managers.
                                                                                       (a) Owned, occupied or used by,
          d. An organization other than a partnership,
             joint venture or limited liability company,                               (b) Rented to, in the care, custody or
             you are an insured. Your "executive                                           control of, or over which physical
             officers" and directors are insureds, but                                     control is being exercised for any
             only with respect to their duties as your                                     purpose by
             officers or directors. Your stockholders
             are also insureds, but only with respect                                  you, any of your "employees",
             to their liability as stockholders.                                       "volunteer workers", any partner or
                                                                                       member (if you are a partnership or
          e. A trust, you are an insured.         Your                                 joint venture), or any member (if you
             trustees are also insureds, but only with                                 are a limited liability company).
             respect to their duties as trustees.
                                                                             b. Any person (other than your "employee"
      2. Each of the following is also an insured:                              or    "volunteer   worker"),  or   any
                                                                                organization while acting as your real
          a. Your "volunteer workers" only while                                estate manager.
             performing duties related to the conduct
             of your business, or your "employees",                          c. Any person or organization having proper
             other than either your "executive                                  temporary custody of your property if you
             officers" (if you are an organization other                        die, but only:
             than a partnership, joint venture or limited
             liability company) or your managers (if                              (1) With respect to liability arising out of
             you are a limited liability company), but                                the maintenance or use of that
             only for acts within the scope of their                                  property; and
             employment by you or while performing
             duties related to the conduct of your                                (2) Until your legal representative has
             business. However, none of these                                         been appointed.
             "employees" or "volunteer workers" are
             insureds for:                                                   d. All      hierarchical   governing    bodies
                                                                                concerned with the adoption and
              (1) "Bodily injury" or         "personal       and                enforcement of needful laws and
                  advertising injury":                                          regulations, doctrine and worship for the
                                                                                established denomination of which you
                  (a) To you, to your partners or                               are a member, but only with respect to
                      members         (if  you    are    a                      liability arising out of the ownership,
                      partnership or joint venture), to                         maintenance and use of the property by
                      your members (if you are a                                you at the locations designated in the
                      limited liability company), to a co-                      Commercial General Liability Coverage
                      "employee" while in the course                            Part       Declarations   and     operations
                      of his or her employment or                               necessary and incidental thereto. But we
                      performing duties related to the                          shall not be liable under this policy to
                      conduct of your business, or to                           make payment to any such hierarchical
                      your other "volunteer workers"                            body for loss in connection with any
                      while performing duties related to                        claim which is insured by another policy,
                      the conduct of your business;                             except any amounts excess of all valid
                                                                                and collectible payments under such
                  (b) To the spouse, child, parent,                             other policies.
                      brother or sister of that co-
                      "employee"     or   "volunteer                    3. Any organization you newly acquire or form,
                                                                           other than a partnership, joint venture or

                     Includes copyrighted material of Insurance Services Office, Inc., with its permission.   PCG 25 10 04 09
                                           Copyright 2009 GuideOne Insurance                                       Page 13 of 23
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                                            Page 176 of 330 PageID 1765



         limited liability company, and over which you                       an endorsement issued by us and made a
         maintain ownership or majority interest, will                       part of this Coverage Form.
         qualify as a Named Insured if there is no
         other similar insurance available to that                           a. Any person or organization from whom
         organization. However:                                                 you lease land but only with respect to
                                                                                liability arising out of the ownership,
         a. Coverage under this provision is afforded
                                                                                maintenance or use of that part of the
            only when the newly acquired or formed
            organization operates or conducts the                               land leased to you.
            same or similar business as you;
                                                                                  With respect to the insurance afforded to
         b. Coverage under this provision is afforded                             these additional insureds, this insurance
            only until the 365th day after you acquire                            does not apply to:
            or form the organization or the end of the
            policy period, whichever is earlier;                                  (1) Any "occurrence" which takes place
                                                                                      after you cease to lease that land; or
         c. Coverage A does not apply to "bodily
            injury" or "property damage" that                                     (2) Structural       alterations,    new
            occurred before you acquired or formed
                                                                                      construction or demolition operations
            the organization; and
                                                                                      performed by or on behalf of the
         d. Coverage B does not apply to "personal                                    additional insured.
            and advertising injury" arising out of an
            offense committed before you acquired                            b. Any state or political subdivision, but only
            or formed the organization.                                         with respect to operations performed by
                                                                                you or on your behalf for which the state
      4. The following persons or organizations are                             or political subdivision has issued a
         also insureds:                                                         permit.

         a. Any of your members, but only with                                    With respect to the insurance afforded
            respect to their liability for your activities                        these additional insureds, this insurance
            or activities they perform on your behalf,
                                                                                  does not apply to:
            at your direction and within the scope of
            their duties.
                                                                                  (1) "Bodily injury", "property damage" or
         b. Any trustee or official; member of any                                    "personal and advertising injury"
            board, council, deaconry, or vestry;                                      arising out of operations performed
            "minister", Sunday school superintendent                                  for the state or municipality; or
            and any Sunday school teachers; or any
            student teachers teaching as part of their                            (2) "Bodily Injury" or "property damage"
            educational requirements; but only with                                   included    within the      "products-
            respect to their duties as such.                                          completed operations hazard".

         c. Any church organization authorized and                           c. Any person or organization but only with
            controlled by you.                                                  respect to their liability as mortgagee,
                                                                                assignee, or receiver and arising out of
      5. The following person(s) or organization(s) are                         the ownership, maintenance, or use of
         an additional insured when you have agreed,                            the premises by you.
         in a written contract, that such person or
         organization be added as an additional                                   The insurance does not apply to
         insured on your policy, provided the written                             structural alterations, new construction
         contract is initiated prior to an "occurrence"                           and demolition operations performed by
         resulting in "damages".                                                  or for that person or organization.

         A person or organization is an additional                           d. Any person or organization but only with
         insured under this provision only for that                             respect to their liability as co-owner of
         period of time required by the written                                 the premises.
         contract.
                                                                        6. The following is not an insured:
         However, no such person or organization is
                                                                             a. Any person or organization with respect
         an insured under this provision if such person
                                                                                to the conduct of any current or past
         or organization is included as an insured by
                                                                                partnership, joint venture, limited liability

                     Includes copyrighted material of Insurance Services Office, Inc., with its permission.   PCG 25 10 04 09
                                           Copyright 2009 GuideOne Insurance                                       Page 14 of 23
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                                           Page 177 of 330 PageID 1766



             company, that is not shown as a Named                          because of all "bodily injury" and "property
             Insured in the Declarations.                                   damage"     arising   out    of   any   one
                                                                            "occurrence".
         b. Any person who is a professional health
            care services provider with respect to his                 6. Subject to Paragraph 5. above, the Damage
            or her rendering or failure to render                         To Premises Rented To You Limit is the
            professional health care services, except                     most we will pay under Coverage A for
            your school nurses (other than nurse                          "damages" because of "property damage" to
            practitioners) and student nurses while                       any one premises, while rented to you, or in
            acting within the scope of their duties as                    the case of damage by fire, explosion, smoke
            directed by you.                                              or leaks from automatic fire protective
                                                                          systems, while rented to you or temporarily
      SECTION III -- LIMITS OF INSURANCE                                  occupied by you with permission of the
                                                                          owner.
      1. The Limits of Insurance shown in the
         Declarations and the rules below fix the most                 7. Subject to Paragraph 5. above, the Medical
         we will pay regardless of the number of:                         Expense Limit is the most we will pay under
                                                                          Coverage C for all medical expenses
         a. Insureds;                                                     because of "bodily injury" sustained by any
                                                                          one person.
         b. Claims made or "suits" brought;
                                                                       8. When two or more coverages or policies are
         c. Persons or organizations making claims                        issued by us:
            or bringing "suits"; or
                                                                            a. If the liability coverage provided by the
         d. Policies involved.                                                 Commercial General Liability Coverage
                                                                               Part of this policy, and any endorsement
      2. The General Aggregate Limit is the most we                            or other Coverage Part of this policy,
         will pay for the sum of:                                              provides liability coverage for the same
                                                                               "occurrence" or offense, the maximum
         a. Medical expenses under Coverage C;                                 liability under all coverages shall not
                                                                               exceed the limits of liability as provided
         b. "Damages" under Coverage A, except                                 by the Commercial General Liability
            "damages" because of "bodily injury" or                            Coverage Part of this policy.
            "property damage" included in the
            "products-completed operations hazard";                         b. If this policy and any other policy issued
            and                                                                to you by us or any Company affiliated
                                                                               with us apply to the same "occurrence"
         c. "Damages" under Coverage B.                                        or offense, the maximum liability under all
                                                                               such policies shall not exceed the highest
      3. The      Products-Completed        Operations                         applicable limit of liability under any one
         Aggregate Limit is the most we will pay under                         policy.
         Coverage A for "damages" because of
         "bodily injury" and "property damage"                              But conditions a. and b. above do not apply
         included    in    the   "products-completed                        to any policy issued by us or any affiliate
         operations hazard".                                                company specifically to apply as excess
                                                                            insurance over this policy.
      4. Subject to Paragraph 2. above, the Personal
         and Advertising Injury Limit is the most we                   The Limits of Insurance of this Coverage Form
         will pay under Coverage B for the sum of all                  apply separately to each consecutive annual
         "damages" because of all "personal and                        period and to any remaining period of less than
         advertising injury" sustained by any one                      12 months, starting with the beginning of the
         person or organization.                                       policy period shown in the Declarations, unless
                                                                       the policy period is extended after issuance for
      5. Subject to Paragraph 2. or 3. above,                          an additional period of less than 12 months. In
         whichever applies, the Each Occurrence                        that case, the additional period will be deemed
         Limit is the most we will pay for the sum of:                 part of the last preceding period for purposes of
                                                                       determining the Limits of Insurance.
         a. "Damages" under Coverage A; and

         b. Medical expenses under Coverage C




                    Includes copyrighted material of Insurance Services Office, Inc., with its permission.   PCG 25 10 04 09
                                          Copyright 2009 GuideOne Insurance                                       Page 15 of 23
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                                           Page 178 of 330 PageID 1767



      SECTION IV -- COMMERCIAL                    GENERAL                   d. No insured will, except at that insured's
      LIABILITY CONDITIONS                                                     own cost, voluntarily make a payment,
                                                                               assume any obligation, or incur any
      1. Bankruptcy                                                            expense, other than for first aid, without
                                                                               our consent.
         Bankruptcy or insolvency of the insured or of
         the insured's estate will not relieve us of our               3. Legal Action Against Us
         obligations under this Coverage Form.
                                                                            No person or organization has a right under
      2. Duties In The Event             Of     Occurrence,                 this Coverage Form and all endorsed
         Offense, Claim Or Suit                                             coverages:

         a. You must see to it that we are notified as                      a. To join us as a party or otherwise bring
            soon as practicable of an "occurrence"                             us into a "suit" asking for "damages"
            or an offense which may result in a                                from an insured; or
            claim. To the extent possible, notice
            should include:                                                 b. To sue us on this Coverage Form and all
                                                                               endorsed coverages unless all of its
             (1) How,    when     and    where    the                          terms have been fully complied with.
                 "occurrence" or offense took place;
                                                                            A person or organization may sue us to
             (2) The names and addresses of any                             recover on an agreed settlement or on a final
                 injured persons and witnesses; and                         judgment against an insured; but we will not
                                                                            be liable for "damages" that are not payable
             (3) The nature and location of any injury                      under the terms of this Coverage Form and
                 or damage arising out of the                               all endorsed coverages or that are in excess
                 "occurrence" or offense.                                   of the applicable limit of insurance. An agreed
                                                                            settlement means a settlement and release of
         b. If a claim is made or "suit" is brought                         liability signed by us, the insured and the
            against any insured, you must:                                  claimant      or     the     claimant's    legal
                                                                            representative.
             (1) Immediately record the specifics of
                 the claim or "suit" and the date                      4. Other Insurance
                 received; and
                                                                            If other valid and collectible insurance is
             (2) Notify us as soon as practicable.                          available to the insured for a loss we cover
                                                                            under any of the coverages provided within
             You must see to it that we receive written                     this Coverage Form, our obligations are
             notice of the claim or "suit" as soon as                       limited as follows:
             practicable.
                                                                            a. Primary Insurance
         c. You and any other involved insured must:
                                                                                 This insurance is primary except when
             (1) Immediately send us copies of any                               Paragraph b. below applies. If this
                 demands, notices, summonses or                                  insurance is primary, our obligations are
                 legal papers received in connection                             not affected unless any of the other
                 with the claim or "suit";                                       insurance is also primary. Then, we will
                                                                                 share with all that other insurance by the
             (2) Authorize us to obtain records and                              method described in Paragraph c. below.
                 other information;
                                                                            b. Excess Insurance
             (3) Cooperate with us in the investigation
                 or settlement of the claim or defense                           (1) This insurance is excess over:
                 against the "suit"; and
                                                                                      (a) Any of the other insurance,
             (4) Assist us, upon our request, in the                                      whether      primary,     excess,
                 enforcement of any right against any                                     contingent or on any other basis:
                 person or organization which may be
                 liable to the insured because of injury                                    (i) That     is  Fire, Extended
                 or damage to which this insurance                                              Coverage, Builder's Risk,
                 may also apply.                                                                Installation Risk or similar
                                                                                                coverage for "your work";



                    Includes copyrighted material of Insurance Services Office, Inc., with its permission.   PCG 25 10 04 09
                                          Copyright 2009 GuideOne Insurance                                       Page 16 of 23
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                                         Page 179 of 330 PageID 1768



                  (ii) That is Fire insurance for                                   not described in this             Excess
                       premises rented to you or                                    Insurance provision and         was not
                       temporarily occupied by you                                  bought specifically to apply   in excess
                       with permission of the owner;                                of the Limits of Insurance     shown in
                                                                                    the Declarations of this       Coverage
                  (iii) That is insurance purchased                                 Part.
                        by you to cover your liability
                        as a tenant for "property                         c. Method Of Sharing
                        damage" to premises rented
                        to   you     or    temporarily                         If all of the other insurance permits
                        occupied    by    you    with                          contribution by equal shares, we will
                        permission of the owner; or                            follow this method also. Under this
                                                                               approach each insurer contributes equal
                  (iv) If the loss arises out of the                           amounts until it has paid its applicable
                       maintenance or use of                                   limit of insurance or none of the loss
                       aircraft, "autos" or watercraft                         remains, whichever comes first.
                       to the extent not subject to
                       Exclusion g. of Section I --                            If any of the other insurance does not
                       Coverage A -- Bodily Injury                             permit contribution by equal shares, we
                       And        Property   Damage                            will contribute by limits. Under this
                       Liability.                                              method, each insurer's share is based on
                                                                               the ratio of its applicable limit of
              (b) Any other primary insurance                                  insurance to the total applicable limits of
                  available to you covering liability                          insurance of all insurers.
                  for "damages" arising out of the
                  premises or operations, or the                     5. Premium Audit
                  products      and      completed
                  operations, for which you have                          a. We will compute all premiums for this
                  been added as an additional                                Coverage Part in accordance with our
                  insured by attachment of an                                rules and rates.
                  endorsement.
                                                                          b. Premium shown in this Coverage Part as
              (c) Any other primary               insurance                  advance premium is a deposit premium
                  available   covering              athletics                only. At the close of each audit period we
                  activities.                                                will compute the earned premium for that
                                                                             period and send notice to the first Named
           (2) When this insurance is excess, we                             Insured. If the sum of the advance and
               will have no duty under Coverages A                           audit premiums paid for the policy period
               or B to defend the insured against                            is greater than the earned premium, we
               any "suit" if any other insurer has a                         will return the excess to the first Named
               duty to defend the insured against                            Insured.
               that "suit". If no other insurer
               defends, we will undertake to do so,                       c. The first Named Insured must keep
               but we will be entitled to the                                records of the information we need for
               insured's rights against all those                            premium computation, and send us
               other insurers.                                               copies at such times as we may request.

           (3) When this insurance is excess over                    6. Representations
               other insurance, we will pay only our
               share of the amount of the loss, if                        By accepting this policy, you agree:
               any, that exceeds the sum of:
                                                                          a. The statements in the Declarations are
              (a) The total amount that all such                             accurate and complete;
                  other insurance would pay for the
                  loss in the absence of this                             b. Those statements are based upon
                  insurance; and                                             representations you made to us; and

              (b) The total of all deductible and                         c. We have issued this policy in reliance
                  self-insured amounts under all                             upon your representations.
                  that other insurance.

           (4) We will share the remaining loss, if
               any, with any other insurance that is

                  Includes copyrighted material of Insurance Services Office, Inc., with its permission.   PCG 25 10 04 09
                                        Copyright 2009 GuideOne Insurance                                       Page 17 of 23
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                                           Page 180 of 330 PageID 1769



      7. Separation Of Insureds                                                  including any attached machinery or
                                                                                 equipment; or
         Except with respect to the Limits of
         Insurance, and any rights or duties                                b. Any other land vehicle that is subject to a
         specifically assigned in this Coverage Part to                        compulsory or financial responsibility law
         the first Named Insured, this insurance                               or other motor vehicle insurance law in
         applies:                                                              the state where it is licensed or
                                                                               principally garaged.
         a. As if each Named Insured were the only
            Named Insured; and                                              However, "auto" does not include "mobile
                                                                            equipment".
         b. Separately to each insured against whom
            claim is made or "suit" is brought.                        3. "Bodily injury" means bodily injury, sickness
                                                                          or disease sustained by a person, including
      8. Transfer Of Rights Of Recovery Against                           death resulting from any of these at any time.
         Others To Us
                                                                       4. "Coverage territory" means:
         If the insured has rights to recover all or part
         of any payment we have made under this                             a. The United States of America (including
         Coverage Part, including all Coverages that                           its territories and possessions), Puerto
         may be added by endorsement, those rights                             Rico and Canada;
         are transferred or assigned to us. The
         insured must do nothing after loss to impair                       b. International waters or airspace, but only
         them. At our request, the insured will bring                          if the injury or damage occurs in the
         "suit" or transfer those rights to us and help                        course of travel or transportation between
         us enforce them.                                                      any places included in Paragraph a.
                                                                               above; or
      9. When We Do Not Renew
                                                                            c. All other parts of the world if the injury or
         If we decide not to renew this Coverage Part,                         damage arises out of:
         we will mail or deliver to the first Named
         Insured shown in the Declarations written                               (1) Goods or products made or sold by
         notice of the nonrenewal not less than 30                                   you in the territory described in
         days before the expiration date.                                            Paragraph a. above;

         If notice is mailed, proof of mailing will be                           (2) The activities of a person whose
         sufficient proof of notice.                                                 home is in the territory described in
                                                                                     Paragraph a. above, but is away for a
      SECTION V -- DEFINITIONS                                                       short time on your business; or

      1. "Advertisement" means a notice that is                                  (3) "Personal and advertising injury"
         broadcast or published to the general public                                offenses that take place through the
         or specific market segments about your                                      Internet or similar electronic means of
         goods, products or services for the purpose                                 communication
         of attracting customers or supporters. For
         the purposes of this definition:                                        provided the insured's responsibility to
                                                                                 pay "damages" is determined in a "suit"
         a. Notices that are published include                                   on the merits, in the territory described in
            material placed on the Internet or on                                Paragraph a. above or in a settlement we
            similar     electronic  means      of                                agree to.
            communication; and
                                                                       5. "Damages" mean only those compensatory
         b. Regarding websites, only that part of a                       tort damages allowed by law.
            website that is about your goods,
            products or services for the purposes of                   6. "Employee" includes a "leased worker".
            attracting customers or supporters is                         "Employee" does not include a "temporary
            considered an advertisement.                                  worker".

      2. "Auto" means:                                                 7.    "Employment related practices" mean:

         a. A land motor vehicle, trailer or semitrailer                    a. The refusal to employ;
            designed for travel on public roads,



                    Includes copyrighted material of Insurance Services Office, Inc., with its permission.   PCG 25 10 04 09
                                          Copyright 2009 GuideOne Insurance                                       Page 18 of 23
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                                           Page 181 of 330 PageID 1770



         b. Termination of employment, or a breach                          f.   That part of any other contract or
            of any express or implied covenants of                               agreement pertaining to your business
            employment; or                                                       (including an indemnification of a
                                                                                 municipality in connection with work
         c. Coercion,       demotion,    evaluation,                             performed for a municipality) under which
            reassignment, discipline, defamation,                                you assume the tort liability of another
            harassment, humiliation, discrimination,                             party to pay for "bodily injury" or
            or other practices, policies, acts or                                "property damage" to a third person or
            omissions, related to employment.                                    organization.      Tort liability means a
                                                                                 liability that would be imposed by law in
      8. "Executive officer" means a person holding                              the absence of any contract or
         any of the officer positions created by your                            agreement.
         charter, constitution, by-laws or any other
         similar governing document.                                             Paragraph f. does not include that part of
                                                                                 any contract or agreement:
      9. "Hostile fire" means one which becomes
         uncontrollable or breaks out from where it                              (1) That indemnifies a railroad for "bodily
         was intended to be.                                                         injury" or "property damage" arising
                                                                                     out of construction or demolition
      10. "Impaired property" means tangible property,                               operations, within 50 feet of any
          other than "your product" or "your work",                                  railroad property and affecting any
          that cannot be used or is less useful                                      railroad bridge or trestle, tracks, road-
          because:                                                                   beds, tunnel, underpass or crossing;

         a. It incorporates "your product" or "your                              (2) That   indemnifies     an architect,
            work" that is known or thought to be                                     engineer or surveyor for injury or
            defective,   deficient, inadequate or                                    damage arising out of:
            dangerous; or
                                                                                      a. Preparing, approving, or failing to
         b. You have failed to fulfill the terms of a                                    prepare or approve, maps, shop
            contract or agreement;                                                       drawings,      opinions,    reports,
                                                                                         surveys, field orders, change
         if such property can be restored to use             by                          orders      or     drawings     and
         the repair, replacement, adjustment                 or                          specifications; or
         removal of "your product" or "your work"            or
         your fulfilling the terms of the contract           or                       b. Giving directions or instructions,
         agreement.                                                                      or failing to give them, if that is
                                                                                         the primary cause of the injury or
      11. "Insured contract" means:                                                      damage; or

         a. A contract for a lease of premises.                                  (3) Under which the insured, if an
            However, that portion of the contract for                                architect, engineer or surveyor,
            a lease of premises that indemnifies any                                 assumes liability for an injury or
            person or organization for damage by fire                                damage arising out of the insured's
            to premises while rented to you or                                       rendering or failure to render
            temporarily occupied by you with                                         professional services, including those
            permission of the owner is not an                                        listed in (2) above and supervisory,
            "insured contract";                                                      inspection,       architectural     or
                                                                                     engineering activities.
         b. A sidetrack agreement;
                                                                       12. "Leased worker" means a person leased to
         c. Any easement or license agreement,                             you by a labor leasing firm under an
            except in connection with construction or                      agreement between you and the labor leasing
            demolition operations on or within 50 feet                     firm, to perform duties related to the conduct
            of a railroad;                                                 of your business. "Leased worker" does not
                                                                           include a "temporary worker".
         d. An obligation, as required by ordinance,
            to indemnify a municipality, except in                     13. "Loading or unloading" means the handling
            connection with work for a municipality;                       of property:

         e. An elevator maintenance agreement;                              a. After it is moved from the place where it
                                                                               is accepted for movement into or onto an
                                                                               aircraft, watercraft or "auto";

                    Includes copyrighted material of Insurance Services Office, Inc., with its permission.   PCG 25 10 04 09
                                          Copyright 2009 GuideOne Insurance                                       Page 19 of 23
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                                            Page 182 of 330 PageID 1771




          b. While it is in or on an aircraft, watercraft                    f.   Vehicles not described in Paragraph a.,
             or "auto"; or                                                        b., c. or d. above maintained primarily for
                                                                                  purposes other than the transportation of
          c. While it is being moved from an aircraft,                            persons or cargo.
             watercraft or "auto" to the place where it
             is finally delivered;                                                However, self-propelled vehicles with the
                                                                                  following types of permanently attached
          but "loading or unloading" does not include                             equipment are not "mobile equipment"
          the movement of property by means of a                                  but will be considered "autos":
          mechanical device, other than a hand truck,
          that is not attached to the aircraft, watercraft                        (1) Equipment designed primarily for:
          or "auto".
                                                                                       (a) Snow removal;
      14. "Minister" means a person:
                                                                                       (b) Road maintenance, but not
          a. Employed by;                                                                  construction or resurfacing; or

          b. Duly assigned to; or                                                      (c) Street cleaning;

          c. Duly appointed by                                                    (2) Cherry pickers and similar devices
                                                                                      mounted on automobile or truck
          you to attend to the spiritual needs of the                                 chassis and used to raise or lower
          congregation.                                                               workers; and

      15. "Mobile equipment" means any of the                                     (3) Air    compressors,     pumps     and
          following types of land vehicles, including any                             generators,     including    spraying,
          attached machinery or equipment:                                            welding,       building      cleaning,
                                                                                      geophysical exploration, lighting and
          a. Bulldozers, farm machinery, forklifts and                                well servicing equipment.
             other    vehicles     designed for    use
             principally off public roads;                                   However, "mobile equipment" does not
                                                                             include any land vehicles that are subject to
          b. Vehicles maintained for use solely on or                        a compulsory or financial responsibility law or
             next to premises you own or rent;                               other motor vehicle insurance law in the state
                                                                             where it is licensed or principally garaged.
          c. Vehicles that travel on crawler treads;                         Land vehicles subject to a compulsory or
                                                                             financial responsibility law or other motor
          d. Vehicles, whether self-propelled or not,                        vehicle insurance law are considered
             maintained primarily to provide mobility to                     "autos".
             permanently mounted:
                                                                        16. "Occurrence" means an accident, including
              (1) Power cranes, shovels,               loaders,             continuous    or  repeated exposure to
                  diggers or drills; or                                     substantially the same general harmful
                                                                            conditions.
              (2) Road construction or resurfacing
                  equipment such as graders, scrapers                   17. "Personal and advertising injury" means
                  or rollers;                                               injury, including consequential "bodily injury",
                                                                            arising out of one or more of the following
          e. Vehicles not described in Paragraph a.,                        offenses:
             b., c. or d. above that are not self-
             propelled and are maintained primarily to                       a. False arrest, detention or imprisonment;
             provide mobility to permanently attached
             equipment of the following types:                               b. Malicious prosecution;

              (1) Air    compressors,     pumps     and                      c. The wrongful eviction from, wrongful
                  generators,     including    spraying,                        entry into, or invasion of the right of
                  welding,       building      cleaning,                        private occupancy of a room, dwelling or
                  geophysical exploration, lighting and                         premises that a person occupies,
                  well servicing equipment; or                                  committed by or on behalf of its owner,
                                                                                landlord or lessor;
              (2) Cherry pickers and similar devices
                  used to raise or lower workers;

                     Includes copyrighted material of Insurance Services Office, Inc., with its permission.   PCG 25 10 04 09
                                           Copyright 2009 GuideOne Insurance                                       Page 20 of 23
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                                           Page 183 of 330 PageID 1772



        d. Oral or written publication, in any                              However, "personal and advertising injury"
           manner, of material that slanders or libels                      does not include any injury arising from
           a person or organization or disparages a                         "sexual misconduct or sexual molestation",
           person's    or    organization's   goods,                        "sexual harassment", or counseling services
           products or services;                                            that provide advice or assistance regarding
                                                                            charitable contributions, finance, insurance,
        e. Oral or written publication, in any                              investment, law, real estate or tax.
           manner,     of material that violates a
           person's right of privacy;                                  18. "Pollutants" mean any solid, liquid, gaseous
                                                                           or thermal irritant or contaminant, including
        f.   The use of another's advertising idea in                      smoke, vapor, soot, fumes, acids, alkalis,
             your "advertisement";                                         chemicals and waste. Waste includes
                                                                           materials to be recycled, reconditioned or
        g. Infringing upon another's copyright, trade                      reclaimed.
           dress or slogan in your "advertisement";
                                                                       19. "Product recall" means the recall or
        h. Wrongful acts, errors or omissions                              withdrawal of "your product" from the market
           resulting from counseling services:                             or from use by any other person or
                                                                           organization because of a known or
             (1) That attend to the spiritual needs of a                   suspected defect in "your product" which
                 person, and are performed by:                             has caused or is reasonably expected to
                                                                           cause "bodily injury" or physical injury to
                                                                           tangible property other than "your product".
                 (a) A "minister" employed by you,
                     but only for counseling services                  20. "Product recall expenses" mean those
                     that are within the scope of his or                   reasonable and necessary expenses paid and
                     her duties for you;                                   directly related to a "product recall".
                 (b) Your "employee" or "volunteer                     21. "Products-completed operations hazard":
                     worker", but only if acting under
                     the direction and control of your                      a. Includes all "bodily injury" and "property
                     employed "minister" and within                            damage" occurring away from premises
                     the scope of his or her duties as                         you own or rent and arising out of "your
                     your "employee" or "volunteer                             product" or "your work" except:
                     worker"; or
                                                                                 (1) Products that are still in your physical
                 (c) A person in training to become a                                possession; or
                     licensed     or       non-licensed
                                                                                 (2) Work that has not yet been
                     counselor, but only if acting:
                                                                                     completed or abandoned. However,
                                                                                     "your    work"   will be deemed
                     a. Under the direction and                                      completed at the earliest of the
                        control of your employed                                     following times:
                        "minister" or your principal (if
                        you operate a school); and                                    (a) When all of the work called for in
                                                                                          your    contract    has     been
                     b. Within the scope of his or her                                    completed.
                        duties as a counselor in
                        training.                                                     (b) When all of the work to be done
                                                                                          at the job site has been
                                                                                          completed if your contract calls
             (2) That are performed by a school
                                                                                          for work at more than one job
                 counselor employed by you, if you                                        site.
                 operate a college or school, but only
                 while acting within the scope of his or                              (c) When that part of the work done
                 her duties as your "employee" and                                        at a job site has been put to its
                 while providing to your students                                         intended use by any person or
                 counseling or academic guidance,                                         organization other than another
                 other      than       the     creation,                                  contractor    or   subcontractor
                 implementation and maintenance of                                        working on the same project.
                 an educational program.
                                                                                      Work that may need service,
                                                                                      maintenance, correction, repair or

                    Includes copyrighted material of Insurance Services Office, Inc., with its permission.   PCG 25 10 04 09
                                          Copyright 2009 GuideOne Insurance                                       Page 21 of 23
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                                             Page 184 of 330 PageID 1773



                  replacement, but which is otherwise                         photographic, video or other reproduction of
                  complete,   will be    treated as                           sexual activity.
                  completed.
                                                                              However, "sexual misconduct or sexual
          b. Does not include "bodily injury"                   or            molestation" does not include employment-
             "property damage" arising out of:                                related "sexual harassment".

              (1) The transportation of property, unless                 24. "Sexual harassment" means unwelcome
                  the injury or damage arises out of a                       sexual advances, requests for sexual favors,
                  condition in or on a vehicle not                           or other verbal, visual or physical conduct of
                  owned or operated by you, and that                         a sexual nature when such conduct:
                  condition was created by the "loading
                  or unloading" of that vehicle by any                        a. Is linked implicitly or explicitly with a
                  insured;                                                       decision affecting a term or condition of
                                                                                 any individual's employment;
              (2) The existence of tools, uninstalled
                  equipment or abandoned or unused                            b. Interferes with               any   individual's   job
                  materials; or                                                  performance;

              (3) Products or operations for which the                        c. Creates an intimidating, hostile or
                  classification,   listed    in   the                           offensive working environment for any
                  Declarations or in a policy schedule,                          individual; or
                  states      that  products-completed
                  operations are subject to the General                       d. Arises out of or is related to an unlawful
                  Aggregate Limit.                                               employment practice as codified at 42
                                                                                 U.S.C.A.    2000e-2(a), or any pendant
      22. "Property damage" means:                                               State, municipal or local code, regulation
                                                                                 or ordinance.
          a. Physical injury to tangible property,
             including all resulting loss of use of that                 25. "Suit" means a civil proceeding in which
             property. All such loss of use shall be                         "damages" because of "bodily injury",
             deemed to occur at the time of the                              "property damage", or "personal and
             physical injury that caused it; or                              advertising injury" to which this insurance
                                                                             applies are alleged. "Suit" includes:
          b. Loss of use of tangible property that is
             not physically injured. All such loss of                         a. An arbitration proceeding in which such
             use shall be deemed to occur at the time                            "damages" are claimed and to which the
             of the "occurrence" that caused it.                                 insured must submit or does submit with
                                                                                 our consent; or
          For the purposes of this insurance, electronic
          data is not tangible property.                                      b. Any other alternative dispute resolution
                                                                                 proceeding in which such "damages" are
          As used in this definition, electronic data                            claimed and to which the insured submits
          means information, facts or programs stored                            with our consent.
          as or on, created or used on, or transmitted
          to or from computer software, including                        26. "Temporary worker" means a person who is
          systems and applications software, hard or                         furnished to you to substitute for a permanent
          floppy disks, CD-ROMS, tapes, drives, cells,                       "employee" on leave or to meet seasonal or
          data processing devices or any other media                         short-term workload conditions.
          which are used with electronically controlled
          equipment.                                                     27. "Volunteer worker" means a person who is
                                                                             not your "employee", and who donates his or
      23. "Sexual misconduct or sexual molestation"                          her work and acts at the direction of and
          means any activity which is sexual in nature                       within the scope of duties determined by you,
          (whether permitted or not permitted); and                          and is not paid a fee, salary or other
          includes, but is not limited to: sexual assault,                   compensation by you or anyone else for their
          sexual battery, sexual relations, sexual acts,                     work performed for you.
          sexual activity, sexual handling, sexual
          massage,      sexual      exploitation,   sexual               28. "Your product":
          exhibition,   sexual     stimulation,   fondling
          intimacy, exposure of sexual organs, lewd or                        a. Means:
          lascivious behavior or indecent exposure,
          fornication, unauthorized touching, or the

                      Includes copyrighted material of Insurance Services Office, Inc., with its permission.         PCG 25 10 04 09
                                            Copyright 2009 GuideOne Insurance                                             Page 22 of 23
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                                         Page 185 of 330 PageID 1774



           (1) Any goods or products, other than                               (2) The providing of or failure to provide
               real property, manufactured, sold,                                  warnings or instructions.
               handled, distributed or disposed of
               by:                                                        c. Does not include vending machines or
                                                                             other property rented to or located for the
               (a) You;                                                      use of others but not sold.

               (b) Others trading under your name;                   29. "Your work":
                   or
                                                                          a. Means:
               (c) A person or organization whose
                   business or assets you have                                 (1) Work or operations performed by you
                   acquired; and                                                   or on your behalf; and

           (2) Containers (other than vehicles),                               (2) Materials,  parts   or  equipment
               materials,  parts  or   equipment                                   furnished in connection with such
               furnished in connection with such                                   work or operations.
               goods or products.
                                                                          b. Includes:
        b. Includes:
                                                                               (1) Warranties or representations made
           (1) Warranties or representations made                                  at any time with respect to the
               at any time with respect to the                                     fitness,     quality,      durability,
               fitness,      quality,     durability,                              performance or use of "your work";
               performance or use of "your                                         and
               product"; and
                                                                               (2) The providing of or failure to provide
                                                                                   warnings or instructions.




                  Includes copyrighted material of Insurance Services Office, Inc., with its permission.   PCG 25 10 04 09
                                        Copyright 2009 GuideOne Insurance                                       Page 23 of 23
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                               Page 186 of 330 PageID 1775



                                        DIRECTOR AND OFFICER LIABILITY
      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

      This endorsement modifies insurance provided under the following:

             COMMERCIAL GENERAL LIABILITY COVERAGE PART

      This Coverage D is merged within and is a                       any claim or "suit" that may result.
      comprised part of the Commercial General                        However, our duty to defend ends when
      Liability Coverage Form. The coverage provided                  we have used up the applicable limit of
      by this coverage part is distinct and separate                  coverage in the payment of judgments or
      from that provided under Coverage A, Coverage                   settlements.
      B, and Coverage C.
                                                                      No other obligation or liability to pay
      Words and phrases that appear in quotation                      sums or perform acts or services is
      marks have special meaning. Refer to both                       covered unless explicitly provided for
      SECTION V -- DEFINITIONS and the other                          under SUPPLEMENTARY PAYMENTS -
      definitions provided herein which are unique and                - Coverage D.
      specific to this coverage part.
                                                             2. Exclusions
      COVERAGE D. DIRECTOR AND OFFICER
      LIABILITY is added to SECTION I --                          This coverage part does not apply to:
      COVERAGES as follows:
                                                                  a. Any "Wrongful Act" arising out of or in
      COVERAGE D. DIRECTOR AND OFFICER                               any way related to, directly or indirectly
      LIABILITY                                                      to:

      1. Insuring Agreement                                           i.    "Bodily Injury";

         a. Indemnification For You        and    Your                ii.   "Property Damage";
            "Directors or Officers"
                                                                      iii. "Personal and Advertising Injury";
             We will pay only those sums that you or
             your "directors or officers" become                      iv. "Sexual Misconduct"       or    "Sexual
             legally obligated to pay as "damages"                        Molestation";
             because of a "wrongful act" to which this
             coverage part applies. This coverage                 b. Liability assumed in any contract;
             part applies only if:
                                                                  c. Any liability imposed by the Employers
             (1) The "wrongful act" takes place within               Retirement Income Security Act of 1974
                 the "coverage territory", and                       (ERISA) or any amendments thereto, or
                                                                     similar provisions of any State or local
             (2) The "wrongful act" must have its first              statute or regulation;
                 commission during the policy period.
                                                                  d. The failure or omission to procure,
             However, the amount we pay for                          renew, or maintain insurance or bonds;
             "damages" is limited in SECTION III --
             LIMITS OF INSURANCE.                                 e. Any claim, notification, or "suit" arising
                                                                     out of:
         b. Defense Obligation
                                                                      (1) An actual, alleged, or threatened
             We have the right and duty to defend any                     discharge, dispersal, release or
             insured against any "suit" seeking those                     escape of "pollutants"; or
             "damages" to which this coverage part
             applies. We have no duty to defend any                   (2) Any governmental direction, order or
             insured against any "suit" seeking                           request that you or any insured test
             "damages" to which this coverage does                        for, monitor, clean up, remove,
             not apply. We may, at our discretion,                        contain, treat, detoxify, or neutralize
             investigate any "wrongful act" and settle                    "pollutants";

                                      Copyright 2003 GuideOne Insurance                        PCG 75 43 02 03
                                                                                                         Page 1 of 4
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                                Page 187 of 330 PageID 1776



          f.   Any claim or "suit" arising          out   of          d. All reasonable expenses incurred at our
               "employment-related practices";                           request, including actual loss of earnings
                                                                         up to $250 per day for missed work.
          g. Any      claim,    action,   administrative
             proceeding, "suit", or hearing brought by           SECTION II -- WHO IS AN INSURED
             or on behalf of any regulatory or
             administrative agency, including, but not           Section II is incorporated by reference.
             limited to, any right the agency may have
             as a receiver, liquidator, conservator, or          SECTION III -- LIMITS OF INSURANCE
             otherwise;
                                                                 1. The Limits of Insurance, specific to this
          h. Any claim or "suit" involving title to any             coverage, as designated in the Declarations
             real property;                                         determines the most we will pay regardless
                                                                    of the number of: claims, "suits", "wrongful
          i.   Any claim or "suit"          pertaining to           acts", insureds or "directors or officers."
               ecclesiastical law, statute, canon, rule, or
               regulation;                                       2. Deductible

          j.   Profits made from the purchase or sale of              From each claim or "suit" which results in
               any security within the meaning of                     payment for:
                 16(b) of the Securities Exchange Act of
               1934 and any subsequent amendments                         (1) "Damages", or
               thereto, or similar provisions of any State,
               municipal, or local statute, regulation, or                (2) Any expense, costs, or interest under
               ordinance;                                                     the Supplementary Payments provi-
                                                                              sions of this coverage,
          k. Any adjudicated: fraudulent, dishonest,
             willful, or malicious "wrongful act";                    An amount of $2,500 shall be first deducted.
                                                                      We may pay any part or all of the deductible
          l.   Any claim or "suit" asserted or made                   to effectuate a settlement. You agree to
               against any "director or officer" by you,              promptly reimburse us for such payment.
               any insured, or any other "director or
               officer";                                         SECTION IV -- CONDITIONS COVERAGE D

          m. Personal profits or advantages which you            The following duties have been added and are
             or your "directors or officers" are not             unique to this coverage part. The remainder of
             legally entitled; and                               SECTION IV is incorporated by reference.
                                                                 Where there is a conflict the conditions and
          n. Any liability arising out of the Civil Rights       duties provided herein will supercede those
             Act codified at 42 U.S.C.             1983 -        contained in SECTION IV.
             1988 or any similar State or local code,
             regulation or ordinance.                            1. Duties in the Event of a "Wrongful Act",
                                                                    Claim, or "suit"
      SUPPLEMENTARY PAYMENTS -- Coverage D
                                                                      a. You agree to give us written notice within
      We will pay, in addition to the Limit of Insurance,                thirty (30) days from the date you
      with respect to any claim we investigate or settle,                become aware of any "wrongful act"
      or any "suit" we defend:                                           which may result in a claim or "suit"
                                                                         covered by this coverage. This notice
          a. All expenses we incur;                                      shall contain all information available to
                                                                         you with respect to the time, place and
          b. The costs awarded the prevailing party,                     circumstances of the "wrongful act"
             excluding attorney fees, taxed against an                   including the names and addresses of all
             insured in any "suit" we defend;                            persons involved and witnesses.

          c. All interest which accrues after the entry               b. If a claim is made or a "suit" is brought
             of the judgment and before we have paid,                    against any insured, you must see to it
             tendered or deposited in court either the                   that we receive prompt written notice of
             amount of judgment or the remaining limit                   the claim or "suit."
             of liability, whichever is less; and
                                                                      c. You and any other involved "insured"
                                                                         must:

                                          Copyright 2003 GuideOne Insurance                      PCG 75 43 02 03
                                                                                                            Page 2 of 4
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                             Page 188 of 330 PageID 1777




            (1) Immediately send us copies of any                 c. Method of Sharing
                demands, notices, summonses or
                legal papers received in connection                   If all of the other insurance permits
                with the claim or "suit";                             contribution by equal shares, we will
                                                                      follow this method. Accordingly each
            (2) Authorize us to obtain records and                    insurer contributes equal amounts until it
                other information;                                    has paid its applicable limit.

            (3) Cooperate      with    us   in   the                  If any of the other insurance does not
                investigation, settlement or defense                  permit contribution by equal shares, we
                of the "wrongful act", claim, or                      will contribute by limits. Consequently,
                "suit";                                               each insurer's share is based on the ratio
                                                                      of its applicable limit to the total
            (4) Assist us in the enforcement of any                   applicable limits of all insurers.
                right   against   any   person   or
                organization which may be liable to          SECTION V -- DEFINITIONS -- Coverage D
                you or any insured because of
                "damages" to which this coverage             The following words or phrases have a specific
                part applies;                                and unique meaning to this coverage.         The
                                                             remainder of SECTION V is incorporated by
         d. No insured will, except at their own cost,       reference.     Where there is a conflict, the
            make any payment, assume any                     definitions provided herein will supercede those
            obligation, or incur any expense without         contained in SECTION V.
            our consent.
                                                                  a. "Alternative dispute resolution" includes,
      2. Other Insurance                                             but is not limited to:          negotiation,
                                                                     mediation,      binding  or     non-binding
         When other coverage or insurance is                         arbitration, or summary jury trials.
         available our obligations are limited as
         follows:                                                 b. "Damages"      means     only     those
                                                                     compensatory damages allowed by law.
         a. Primary Insurance                                        "Damages" does not include attorney
                                                                     fees, costs or expenses, or punitive or
            This coverage is primary except when                     exemplary damages.
            designated in the Declarations as excess
            and then b. below applies. If there is                c. "Director or officer" or "directors or
            other primary coverage, we will share                    officers" mean those insureds that are
            with all other insurance by method                       appointed or elected and authorized with
            outlined in c. below.                                    the responsibility to manage and/or direct
                                                                     your affairs, while acting solely and
         b. Excess Insurance                                         exclusively in their capacity for you.

            When this coverage is designated as                   d. "Employment-related practices" mean:
            excess our duty to defend is subordinate
            and secondary to all other insurers. If no                (1) Any act or failure to act, by an
            other insurer defends, we will defend.                        insured, in connection with your
            However, we will be entitled to the                           business; or
            insured's rights against those other
            insurers.                                                 (2) Any of your policies, or your failure to
                                                                          have a policy
            When this insurance is excess over other
            insurance, we will pay only our share, if                 Which directly or indirectly affects a
            any, that exceeds the sum of:                             person's employment status or condition
                                                                      with you or prospective employment by
            (1) The total amount that all such other                  you.
                insurance would pay for           the
                "wrongful act" in the absence of this             e. "Sexual     Misconduct      or     Sexual
                insurance; and                                       Molestation":   is any activity which is
                                                                     sexual in nature whether permitted or
            (2) The total of all deductible and self-                unpermitted, including but not limited to,
                insured amounts.                                     sexual assault, sexual battery, sexual

                                      Copyright 2003 GuideOne Insurance                        PCG 75 43 02 03
                                                                                                        Page 3 of 4
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                              Page 189 of 330 PageID 1778



             relations, sexual acts, sexual activity,                  "alternative     dispute      resolution"
             sexual handling, sexual massage, sexual                   proceeding in which "damages" are
             exploitation,       sexual       exhibition,              claimed and to which an insured must
             photographic, video or other reproduction                 submit or does submit with our consent.
             of sexual activity, sexual stimulation,
             fondling, intimacy, exposure of sexual                g. "Wrongful act" means a single or a
             organs, lewd or lascivious behavior or                   series of interrelated continuing negligent:
             indecent exposure, fornication, undue                    acts, errors, omissions, misrepresenta-
             familiarity, or unauthorized touching.                   tions, or breaches of duty initiated or
                                                                      ratified by you or one or more of your
        f.   "Suit" means any proceeding in a civil                   "directors or officers" acting individually
             court to recover "damages" to which this                 or in concert.
             coverage applies. "Suit" includes an




                                       Copyright 2003 GuideOne Insurance                       PCG 75 43 02 03
                                                                                                        Page 4 of 4
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                                                      Page 190 of 330 PageID 1779




                                           EMPLOYMENT PRACTICES LIABILITY
                                                         COVERAGE FORM


      THIS IS A CLAIMS MADE COVERAGE FORM. PLEASE READ IT CAREFULLY.

      A. INSURING AGREEMENT                                                                      Extended Reporting Period, if pro-
                                                                                                 vided.
        1. We will pay those sums the insured
           becomes legally obligated to pay as dam-                                 3. A "claim" will be deemed to have been
           ages resulting from an "injury" to which                                    made at the earlier of the following times:
           this insurance applies. We will have the
           right and duty to defend the insured                                           a. When notice of such "claim" is
           against any "suit" seeking those dam-                                             received and recorded by any insured
           ages. However, we will have no duty to                                            and reported to us in writing; or
           defend the insured against any "suit"
           seeking damages because of an "injury"                                         b. When a "claim" against an insured is
           to which this insurance does not apply.                                           made directly to us in writing.
           We may, at our discretion, investigate any                                     A "claim" received by the insured during
           incident that may result in "injury." But:                                     the policy period and reported to us within
            a. The amount we will pay for damages                                         90 days after the end of the policy period
               and "defense expenses" is limited as                                       will be considered to have been reported
               described in Limits of Insurance;                                          within the policy period. However, this 90
                                                                                          day grace period does not apply to
            b. The coverage and duty to defend                                            "claims" that are covered under any sub-
               provided by this Coverage Form will                                        sequent insurance you purchase, or that
               end when we have used up the                                               would be covered but for exhaustion of
               applicable limit of insurance for                                          the amount of insurance applicable to
               "defense expenses" or the payment                                          such "claims."
               of judgments or settlements.
                                                                                    4. All "claims" arising out of an "injury" to
            No other obligation or liability to pay                                    the same person, including damages
            sums, such as civil or criminal fines,                                     claimed by any person for care, loss of
            imposed on you or any other insured, or                                    services or death resulting at any time
            to perform acts or services is covered                                     from the "injury," will be deemed to have
            unless explicitly provided for under Sup-                                  been made at the time the first of such
            plementary Payments.                                                       "claims" is made, regardless of the num-
                                                                                       ber of "claims" subsequently made.
        2. This insurance applies to "injury" only if:
                                                                             B. EXCLUSIONS
            a. The "injury" is caused by "your
               employment-related practices" that                                   This insurance does not apply to:
               take place in the "coverage
               territory";                                                          1. Liability arising out of an insured's crimi-
                                                                                       nal, fraudulent or malicious acts or omis-
            b. The "injury" did not commence                                           sions, or arising out of an insured's
               before the Retroactive Date, if any,                                    instruction, direction, or approval given to
               shown on the Endorsement Schedule                                       another insured for such acts or omis-
               in the Declarations or after the end of                                 sions.
               the policy period; and
                                                                                          This exclusion does not affect our duty to
            c. A "claim" because of the "injury" is                                       defend, in accordance with paragraph
               first made against any insured, in                                         1.a. above, the insured prior to determin-
               accordance with paragraph 3. below,                                        ing, through the appropriate legal proc-
               during the policy period or the                                            esses, that the insured is responsible for




                             Includes copyrighted   material of Insurance Services Office, Inc., with its permission.   PCG 75 77 02 98
                                                     Copyright 1997 GuideOne Insurance                                          Page 1 of 8
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                                                     Page 191 of 330 PageID 1780




            a criminal, fraudulent or malicious act or                             9. "Injury" arising out of termination of
            omission or has instructed, directed or                                   employment, job relocation or reassign-
            provided approval for another insured to                                  ment, if the action is taken because:
            be responsible for such an act or omis-
            sion.                                                                        a. You have filed for bankruptcy pro-
                                                                                            tection, or you are placed in
        2. "Injury" for which the insured is obligated                                      receivership or liquidation;
           to pay damages by reason of the
                                                                                         b. You have merged with or been
           assumption of liability in a contract or
                                                                                            acquired by another business entity;
           agreement.     This exclusion does not
           apply to liability for damages that the                                       c. You have closed an operation or a
           insured would have in the absence of the                                         business location, in its entirety or in
           contract or agreement.                                                           part; or
        3. Any obligation of the insured under a                                         d. Your business location is partly
           workers compensation, disability benefits                                        closed or the size of an operation
           or unemployment compensation law or                                              must be reduced because of fire or
           any similar law.                                                                 other disasters beyond your control.
        4. "Injury" arising out of your failure to                                 10. "Injury" arising out of any act or omission
           comply with any of the accommodations                                       of the insured if such act or omission is
           for the disabled required of you by the                                     intended by the insured to cause "injury"
           Americans With Disabilities Act.                                            to a person.

        5. "Injury" arising out of a violation of your                             11. Liability arising out of an insured's retali-
           responsibilities or duties required by any                                  atory action against a person because the
           federal, state or local statutes, rules or                                  person has:
           regulations, including but not limited to,
                                                                                         a. Declined to perform an illegal or
           the Employee Retirement Income Secu-                                             unethical act;
           rity Act of 1974, the Fair Labor Standards
           Act, the National Labor Relations Act, the                                    b. Filed a complaint with a governmental
           Worker Adjustment and Retraining Notifi-                                         authority or a "suit" against you or
           cation Act, the Consolidated Omnibus                                             any other insured concerning "your
           Budget Reconciliation Act of 1985, the                                           employment-related practices";
           Occupational Safety and Health Act, and
           any rules or regulations promulgated                                          c. Testified against you or any other
           therefor or amendments thereto.                                                  insured at a legal proceeding; or
                                                                                         d. Notified a proper authority of any
        6. "Injury" to any striking or locked-out
                                                                                            aspect of your business operation
           "employee," or to an "employee" who
                                                                                            which is illegal.
           has been temporarily or permanently
           replaced in connection with any labor                                   12. Punitive or exemplary damages.
           dispute.
                                                                                   13. Injury that arises out of:
        7. Bodily injury (except for mental anguish
           and emotional distress) or property dam-                                      a. An act of "sexual misconduct or sex-
           age.                                                                             ual molestation."

        8. Liability of the insured who commits or                                 14. Any costs incurred by or imposed upon
           knowingly allows a "sexual harassment"                                      the insured in the course of complying
                                                                                       with or implementing any equitable order
           offense.
                                                                                       or relief from any court or administrative
            This exclusion does not affect our duty to                                 agency.
            defend the insured prior to determining,                        C. RETENTION
            through the appropriate legal processes,
            that the insured has committed a "sexual                               We will not pay for any "injury" until the
            harassment" offense, other than an                                     amount of "injury" exceeds the retention
            assault or battery.                                                    shown on the Endorsement Schedule in the




                            Includes copyrighted   material of Insurance Services Office, Inc., with its permission.   PCG 75 77 02 98
                                                    Copyright 1997 GuideOne Insurance                                          Page 2 of 8
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                                                      Page 192 of 330 PageID 1781




        Declarations. We will then pay the amount                                         officer or director or "employee" of the
        of "injury" in excess of the retention, up to                                     named insured.
        the applicable Limit of Insurance.
                                                                                    No person or organization is an insured with
      D. SUPPLEMENTARY PAYMENTS                                                     respect to the conduct of any current or past
                                                                                    partnership, joint venture or limited liability
        We will pay, with respect to any "claim" we                                 company that is not shown as a Named
        investigate or settle, or any "suit" against an                             Insured in the Declarations.
        insured we defend:
                                                                             F. LIMITS OF INSURANCE
        1. Prejudgment interest awarded against the
           insured on that part of the judgment we                                  1. The Limits of Insurance shown on the
           pay. If we make an offer to pay the                                         Endorsement Schedule in the Declara-
           applicable limit of insurance, we will not                                  tions and the rules below fix the most we
           pay any prejudgment interest based on                                       will pay regardless of the number of:
           that period of time after the offer.
                                                                                          a. Insureds;
        2. All interest on the full amount of any
           judgment that accrues after entry of the                                       b. "Claims" made or "suits" brought; or
           judgment and before we have paid,                                              c. Persons, organizations or govern-
           offered to pay, or deposited in court the                                         ment agencies making "claims" or
           part of the judgment that is within the                                           bringing "suits."
           applicable Limit of Insurance.
                                                                                    2. The Aggregate Limit is the most we will
        These payments will not reduce the Limits of                                   pay for the sum of:
        Insurance.
                                                                                          a. All damages; and
      E. WHO IS AN INSURED
                                                                                          b. All "defense expenses"
        1. If you are designated in the Declarations
           as:                                                                            because of "claims" first made against an
                                                                                          insured during the policy period.
            a. An individual, you and your spouse
               are insureds.                                                        3. Subject to 2. above, the Per Person Limit
                                                                                       is the most we will pay for the sum of all
            b. A partnership or joint venture, you are                                 damages sustained by any one person
               an insured. Your partners or mem-                                       and all related "defense expenses."
               bers are also insureds.
                                                                                    The Limits of Insurance of this Coverage
            c. A limited liability company, you are an                              Form available at the time a "claim" is first
               insured. Your members and manag-                                     made shall be the only limits available for
               ers are also insureds.                                               such "claim," regardless of the number of
                                                                                    policy periods over which an "injury" took
            d. An organization other than a partner-
                                                                                    place.
               ship, joint venture or limited liability
               company, you are an insured. Your                                    Regardless of the period of time over which
               "executive officers" and directors are                               such acts occur or when damages are sus-
               also insureds.                                                       tained, all acts by one person, or two or more
                                                                                    persons acting together, or any breach of
        2. Any of your other "employees" who hold
                                                                                    duty causing or contributing to such acts, will
           managerial or supervisory positions are
                                                                                    be considered one occurrence in determining
           also insureds, but only with respect to
                                                                                    our liability under this section.
           such managerial or supervisory duties.
                                                                             G. CONDITIONS
        3. Any volunteer or member of the named
           insured, but only while acting within the                                1. Bankruptcy
           scope of their duties as a volunteer or
           member, on behalf of the named insured,                                        Bankruptcy or insolvency of the insured
           but only with respect to managerial or                                         or of the insured's estate will not relieve
           supervisory duties, and as properly                                            us of our obligations under this Coverage
           authorized by the named insured, any                                           Form.




                             Includes copyrighted   material of Insurance Services Office, Inc., with its permission.   PCG 75 77 02 98
                                                     Copyright 1997 GuideOne Insurance                                          Page 3 of 8
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                                                     Page 193 of 330 PageID 1782




        2. Duties in the Event of a "Claim" or an                                        b. To sue us on this Coverage Form
           Incident that may Result in "Injury"                                             unless all of its terms have been fully
                                                                                            complied with.
           a. If a "claim" is received by any
              insured, you must:                                                         A person or organization may sue us to
                                                                                         recover on an agreed settlement or on a
               (1) Immediately record the specifics                                      final judgment against an insured
                   of the "claim" and the date                                           obtained after an actual trial; but we will
                   received; and                                                         not be liable for damages that are not
                                                                                         payable under the terms of this Coverage
               (2) Notify us, in writing, as soon as                                     Form or that are in excess of the applica-
                   practicable.                                                          ble limit of insurance. An agreed settle-
                                                                                         ment means a settlement and release of
           b. You and any other involved insured                                         liability signed by us, the insured and the
              must:                                                                      claimant or the claimant's legal represen-
                                                                                         tative.
               (1) Immediately send us copies of
                   any      demands,      notices,                                 4. Other Insurance
                   summonses or legal papers
                   received in connection with the                                       If other valid and collectible insurance is
                   "claim";                                                              available to the insured for a loss we
                                                                                         cover, our obligations are limited as fol-
               (2) Authorize us to obtain records and                                    lows:
                   other information; and
                                                                                         a. Primary Insurance
               (3) Cooperate with us in the investi-
                                                                                                This insurance is primary except
                   gation or settlement of the                                                  when b. below applies. If this insur-
                   "claim" or defense against the                                               ance is primary, our obligations are
                   "suit."                                                                      not affected unless any of the other
                                                                                                insurance is also primary. Then, we
               (4) Assist us, upon our request, in the                                          will share with all that other insurance
                   enforcement of any right against                                             by the method described in c. below.
                   any person or organization which
                   may be liable to the insured                                          b. Excess Insurance
                   because of "injury" or damage to
                   which this insurance may also                                                This insurance is excess over any of
                   apply.                                                                       the other insurance, whether primary,
                                                                                                excess, contingent or on any other
           c. No insured will, except at that                                                   basis.
              insured's own cost, voluntarily make
                                                                                                When this insurance is excess, we
              a payment, assume any obligation, or
                                                                                                will have no duty to defend the
              incur any expense without our written                                             insured against any "suit" if any other
              consent.                                                                          insurer has a duty to defend the
                                                                                                insured against that "suit."      If no
           d. If you have knowledge of an incident                                              other insurer defends, we will under-
              which may result in "injury" and for                                              take to do so, but we will be entitled
              which a "claim" has not yet been                                                  to the insured's rights against all
              received, you must notify us, in writ-                                            those other insurers.
              ing, as soon as practicable.
                                                                                                When this insurance is excess over
        3. Legal Action Against Us                                                              other insurance, we will pay only our
                                                                                                share of the amount of the loss, if
           No person or organization has a right                                                any, that exceeds the sum of:
           under this Coverage Form:
                                                                                                (1) The total amount that all such
           a. To join us as a party or otherwise                                                    other insurance would pay for the
              bring us into a "suit" asking for dam-                                                loss in the absence of this insur-
              ages from an insured; or                                                              ance; and




                            Includes copyrighted   material of Insurance Services Office, Inc., with its permission.   PCG 75 77 02 98
                                                    Copyright 1997 GuideOne Insurance                                          Page 4 of 8
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                                                     Page 194 of 330 PageID 1783




               (2) The total of all deductible and                                       a. The statements on the Endorsement
                   self-insured amounts under all                                           Schedule in the Declarations are
                   that other insurance.                                                    accurate and complete;
               We will share the remaining loss, if                                      b. Those statements are based upon
               any, with any other insurance that is                                        representations you made to us; and
               not described in this Excess Insur-
               ance provision and was not bought                                         c. We have issued this policy in reliance
               specifically to apply in excess of the                                       upon your representations.
               Limits of Insurance shown on the
               Endorsement Schedule in the Decla-                                  7. Separation of Insureds
               rations.
                                                                                         Except with respect to the Limits of
           c. Method of Sharing                                                          Insurance, and any rights or duties spe-
                                                                                         cifically assigned in this Coverage Form
               If all of the other insurance permits                                     to the first Named Insured, this insurance
               contribution by equal shares, we will                                     applies:
               follow this method also. Under this
               approach each insurer contributes                                         a. As if each Named Insured were the
               equal amounts until it has paid its                                          only Named Insured; and
               applicable limit of insurance or none
                                                                                         b. Separately to each insured against
               of the loss remains, whichever comes
                                                                                            whom "claim" is made.
               first.
                                                                                   8. Transfer of Rights                 of   Recovery
               If any of the other insurance does not
                                                                                      Against Others To Us
               permit contribution by equal shares,
               we will contribute by limits. Under                                       If the insured has rights to recover all or
               this method, each insurer's share is                                      part of any payment we have made under
               based on the ratio of its applicable                                      this Coverage Form, those rights are
               limit of insurance to the total applica-                                  transferred to us. The insured must do
               ble limits of insurance of all insurers.                                  nothing after loss to impair them. At our
                                                                                         request, the insured will bring "suit" or
        5. Premium Audit
                                                                                         transfer those rights to us and help us
           a. We will compute all premiums for this                                      enforce them.
              Coverage Form in accordance with
                                                                                   9. Transfer of Duties When Limit of
              our rules and rates.
                                                                                      Insurance is Used Up
           b. Premium shown in this Coverage Part                                        a. If we conclude that, based on
              as advance premium is a deposit
                                                                                            "claims" which have been reported to
              premium only. At the close of each
                                                                                            us and to which this insurance may
              audit period we will compute the
                                                                                            apply, the limit of insurance is likely
              earned premium for that period. Audit
              premiums are due and payable on                                               to be used up in the payment of
              notice to the first Named Insured. If                                         judgments or settlements for dam-
              the sum of the advance and audit                                              ages or the payment of "defense
              premiums paid for the policy period is                                        expenses," we will notify the first
              greater than the earned premium, we                                           Named Insured, in writing, to that
              will return the excess to the first                                           effect.
              Named Insured.
                                                                                         b. When the limit of insurance has actu-
           c. The first Named Insured must keep                                             ally been used up in the payment of
              records of the information we need                                            judgments or settlements for dam-
              for premium computation, and send                                             ages and the payment of "defense
              us copies at such times as we may                                             expenses," we will:
              request.
                                                                                                (1) Notify the first Named Insured in
        6. Representations                                                                          writing, as soon as practicable,
                                                                                                    that such a limit has actually been
           By accepting this policy, you agree:                                                     used up and that our duty to




                            Includes copyrighted   material of Insurance Services Office, Inc., with its permission.   PCG 75 77 02 98
                                                    Copyright 1997 GuideOne Insurance                                           Page 5 of 8
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                                                      Page 195 of 330 PageID 1784




                    defend the insured against                                      10. When We Do Not Renew
                    "suits" seeking damages subject
                    to that limit has also ended;                                         If we decide not to renew this Coverage
                                                                                          Form, we will mail or deliver to the first
                (2) Initiate, and cooperate in, the                                       Named Insured shown in the Declarations
                    transfer of control, to any appro-                                    written notice of the nonrenewal at least
                    priate insured, of all "suits" for                                    30 days before the end of the policy
                    which the duty to defend has                                          period, or as required by the state law or
                    ended for the reason described in                                     regulation controlling the application of
                    b.(1) above and which are                                             this Coverage Part.
                    reported to us before that duty to
                    defend ended; and                                                     If notice is mailed, proof of mailing will be
                                                                                          sufficient proof of notice.
                (3) Take such steps, as we deem
                    appropriate, to avoid a default in,                      H. EXTENDED REPORTING PERIOD
                    or continue the defense of, such
                    "suits" until such transfer is                                  1. An Extended Reporting Period will be
                    completed, provided the appro-                                     offered if the policy is cancelled or
                    priate insured is cooperating in                                   nonrenewed for any reason other than
                    completing such transfer.                                          nonpayment of premium.
           c. When b.(1) above has occurred, the                                    2. Extended Reporting Period
              first Named Insured, and any other
              insured involved in a "suit" seeking                                        a. An Extended Reporting Period of
              damages subject to that limit, must:                                           three years is available, but only by
                                                                                             endorsement and for an additional
                (1) Cooperate in the transfer of con-                                        charge.
                    trol of "suits"; and
                                                                                          b. The Extended Reporting Period starts
                (2) Arrange for the defense of such
                                                                                             with the end of the policy period. It
                    "suit" within such time period as
                                                                                             does not extend the policy period or
                    agreed to between the appropri-
                                                                                             change the scope of coverage pro-
                    ate insured and us. Absent any
                                                                                             vided. It applies only to "claims" for
                    such agreement, arrangements
                                                                                             "injury" that occur before the end of
                    for the defense of such "suit"
                    must be made as soon as practi-                                          the policy period but not before the
                    cable.                                                                   Retroactive Date, if any, shown on
                                                                                             the Endorsement Schedule in the
           d. We will take no action with respect to                                         Declarations.
              defense for any "claim" if such
              "claim" is reported to us after the                                         c. You must give us a written request
              applicable limit of insurance has been                                         for the Extended Reporting Period
              used up. It becomes the responsibil-                                           endorsement within thirty (30) days
              ity of the first Named Insured, and                                            after the end of the policy period or
              any other insured involved in such a                                           the effective date of cancellation,
              "claim," to arrange defense for such                                           whichever comes first.
              "claim."
                                                                                          d. The Extended Reporting Period will
           e. The first Named Insured will reim-                                             not go into effect unless you pay the
              burse us as soon as practicable for                                            additional premium promptly when
              expenses we incur in taking those                                              due and any premium you owe us.
              steps we deem appropriate in                                                   Once in effect, the Extended Report-
              accordance with paragraph b. above.                                            ing Period may not be cancelled.

           f.   The exhaustion of the applicable limit                                    e. When the Extended Reporting Period
                of insurance and the resulting end of                                        endorsement is in effect, we will pro-
                our duty to defend will not be affected                                      vide a Supplemental Aggregate Limit
                by our failure to comply with any of                                         for any "claim" first made during the
                the provisions of this Condition.                                            Extended Reporting Period.




                             Includes copyrighted   material of Insurance Services Office, Inc., with its permission.   PCG 75 77 02 98
                                                     Copyright 1997 GuideOne Insurance                                          Page 6 of 8
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                                                          Page 196 of 330 PageID 1785




                    The Supplemental Aggregate Limit                                                 neys and paralegals who are our
                    will be equal to the dollar amount                                               "employees."
                    shown on the Endorsement Schedule
                    in the Declarations in effect at the                                      b. All other litigation or administrative
                    end of the policy period.                                                    hearing expenses, including fees or
                                                                                                 expenses of expert witnesses hired
                    Paragraph 2. of Limits of Insurance                                          either by us or by the defense attor-
                    will be amended accordingly. The                                             ney retained by an insured.
                    Per Person Limit shown on the
                    Endorsement Schedule in the Decla-                                        c. Reasonable expenses incurred by the
                    rations will then continue to apply, as                                      insured at our request to assist us in
                    set forth in paragraph 3. of this Sec-                                       the investigation or defense of the
                    tion                                                                         "claim," including actual loss of
                                                                                                 earnings up to $250 a day because
               f.   We will determine the additional pre-                                        of time off from work.
                    mium in accordance with our rules
                    and rates. In doing so, we may take                                       d. Costs taxed against the insured in the
                    into account the following:                                                  "suit."

                    1. The exposures insured;                                                 "Defense expenses" does not include
                                                                                              salaries   and   expenses     of   our
                    2. Previous types and amounts of                                          "employees" or the insured's "employ-
                       insurance;                                                             ees" (other than those described in a.
                                                                                              and c. above).
                    3. Limit of Insurance available under
                       this Coverage Form for future                                    4. "Discrimination" means violation of a
                       payment of damages; and                                             person's civil rights with respect to such
                                                                                           person's race, color, national origin, reli-
                    4. Other related factors.                                              gion, gender, marital status, age, sexual
                                                                                           orientation or physical or mental condi-
                    The additional premium will not                                        tion.
                    exceed 200% of the annual premium
                    for this Coverage Form.                                             5. "Employee" includes a "leased worker."
                                                                                           "Employee" does not include a "tempo-
      I.   DEFINITIONS                                                                     rary worker."
           1. "Claim" means a "suit" or demand made                                     6. "Executive officer" means a person hold-
              by or for the injured person for damages                                     ing any of the officer positions created by
              because of alleged "injury."                                                 your charter, constitution, by-laws or any
                                                                                           other similar governing document.
           2. "Coverage territory" means:
                                                                                        7. "Injury" means injury to a person arising
               a. The United States of America                                             out of:
                  (including its territories or pos-
                  sessions) and Puerto Rico; or                                               a. Refusal to employ the person, termi-
                                                                                                 nation of the person's employment,
               b. All parts of the world if the insured's                                        including actual or constructive dis-
                  responsibility to pay damages is                                               charge, demotion, evaluation, reas-
                  determined in a "suit" on the merits                                           signment, discipline, defamation or
                  is brought in the territory described in                                       humiliation of the person based on
                  a. above or in a settlement we agree                                           "discrimination" or other unjust rea-
                  to.                                                                            sons directed at that person by an
                                                                                                 insured;
           3. "Defense expenses" means payments
              allocated to a specific "claim" we investi-                                     b. Coercion of the person by an insured
              gate, settle or defend, for its investigation,                                     to do something unlawful or unethical;
              settlement or defense, including:                                                  or

               a. Fees and salaries of attorneys and                                          c. "Sexual harassment" of other work-
                  paralegals we retain, including attor-                                         related verbal, physical, mental or




                                 Includes copyrighted   material of Insurance Services Office, Inc., with its permission.   PCG 75 77 02 98
                                                         Copyright 1997 GuideOne Insurance                                          Page 7 of 8
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                                                        Page 197 of 330 PageID 1786




                  emotional abuse directed at the per-                                11. "Suit" means a civil proceeding in which
                  son by an insured.                                                      damages because of "injury" to which
                                                                                          this insurance applies are alleged, includ-
        8. "Leased worker" means a person leased                                          ing:
           to you by a labor leasing firm under an
           agreement between you and the labor                                              a. An arbitration proceeding in which
           leasing firm, to perform duties related to                                          such damages are claimed and to
           the conduct of your business. "Leased                                               which the insured must submit or
           worker" does not include a "temporary                                               does submit with our consent;
           worker."
                                                                                            b. Any other alternative dispute resol-
        9. "Sexual harassment" means unwelcome                                                 ution proceeding in which such dam-
           sexual advances, requests for sexual                                                ages are claimed and to which the
           favors, or other verbal, visual or physical                                         insured submits with our consent.
           conduct of a sexual nature when such
           conduct:                                                                         c. Any administrative proceeding or
                                                                                               hearing conducted by a governmental
              a. Is linked implicitly or explicitly with a                                     agency (federal, state or local) having
                 decision affecting a term or condition                                        the proper legal authority over the
                 of an individual's employment;                                                matter of a personal complaint on
                                                                                               "your employment-related practices."
              b. Interferes with an individual's job per-
                 formance; or                                                         12. "Temporary worker" means a person who
                                                                                          is furnished to you to substitute for a per-
              c. Creates an intimidating, hostile or                                      manent "employee" on leave or to meet
                 offensive working environment for an                                     seasonal or short-term workload condi-
                 individual.                                                              tions.
        10.      "Sexual     Misconduct       or    Sexual                            13.    "Your employment-related           practices"
              Molestation" is any activity which is sex-                                    means:
              ual in nature whether permitted or unper-
              mitted, including but not limited to, sexual                                  a. Any act or failure to act, by an
              assault, sexual battery, sexual relations,                                       insured, in connection with your busi-
              sexual acts, sexual activity, sexual handl-                                      ness; or
              ing, sexual massage, sexual exploitation,
                                                                                            b. Any of your policies, or your failure to
              sexual exhibition, photographic, video or
                                                                                               have a policy.
              other reproduction of sexual activity, sex-
              ual stimulation, fondling, intimacy, expo-                                    which directly or indirectly affects a per-
              sure of sexual organs, lewd or lascivious                                     son's employment status or condition
              behavior      or    indecent       exposure,                                  with you or prospective employment by
              fornication, undue familiarity, or unauthor-                                  you.
              ized touching.




                               Includes copyrighted   material of Insurance Services Office, Inc., with its permission.   PCG 75 77 02 98
                                                       Copyright 1997 GuideOne Insurance                                          Page 8 of 8
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                                                       Page 198 of 330 PageID 1787




                                                                                                        TEXAS CHANGES

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
      This endorsement modifies insurance provided under the following:
              EMPLOYMENT PRACTICES LIABILITY COVERAGE FORM
      Exclusion 8. of B. EXCLUSIONS is deleted in its entirety.




                              Includes copyrighted   material of Insurance Services Office, Inc., with its permission.   PCG 75 99 11 97
                                                      Copyright 1997 GuideOne Insurance                                          Page 1 of 1
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                        Page 199 of 330 PageID 1788



                                       AMENDED DEFINITION OF DAMAGES
      THIS DOCUMENT IS AN ENDORSEMENT THAT CHANGES THE POLICY.                    PLEASE READ IT
      CAREFULLY.

      This endorsement modifies insurance provided under the following:

              COMMERCIAL GENERAL LIABILITY COVERAGE FORM
              PROFESSIONAL LIABILITY COVERAGE
              EMPLOYEE BENEFITS LIABILITY COVERAGE
              COUNSELORS LIABILITY COVERAGE

      The definition of "damages" is replaced by the following:

      "Damages" mean only those tort damages allowed by law.




                                                                                        PMAN502
                                                                                         Page 1 of 1
Case 2:18-cv-00140-Z-BR Document 54 EXHIBIT
                                     Filed 01/02/20                               Page 200 of 330 PageID 1789
                                                                   2
  From:               admin@claims-usa.com
  To:                 Gross-Bryant, Sharon
  Cc:                 Public Claim Adjusters Inc
  Subject:            Re: AA090974 First United Methodist Church
  Date:               Wednesday, January 24, 2018 1:59:35 PM




  Sharon

  Sorry for the delay, we have a new PA assigned and handling the file who's
  working with the church and contractor. I will send over their contact
  info on who's the rep now handling the case directly.

  I will have an update soon for you on the direction of the claim and repairs.

  Thanks

  > Hello,
  > I'm following up on the repair status for this loss, please advise.
  > Thanks,
  >
  > SHARON GROSS-BRYANT | GUIDEONE INSURANCE
  > PROPERTY ADJUSTER
  > P.O. Box 14543 l West Des Moines, IA 50306
  > P: 888-748-4326, ext. 6309 |E: SGross-Bryant@guideone.com l F:
  > 800-676-4457
  > GUIDEONE.COMl FACEBOOKl TWITTERl SAFECHURCH
  >
  >
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20 Page 201 of 330 PageID 1790
                                       EXHIBIT
  From:               admin@claims-usa.com
                                                                     3
  To:                 Gross-Bryant, Sharon
  Cc:                 Public Claim Adjusters Inc
  Subject:            Re: AA090974 First United Methodist Church
  Date:               Friday, February 2, 2018 3:24:01 PM




  Sharon,

  No repairs have or will be starting anytime, probably for the next 3-4
  months.

  We are working with the insured and contractor on price and scope errors
  on the adjusters estimate and will be in touch soon.

  Also, I will be sending over next week the new public adjusters info
  assigned to the file now.

  Thanks and have a great weekend.

  > Hello,
  > I'm following up regarding the repair status for this loss, please
  > advise. Should there be any questions, please feel free to call or email
  > me.
  > Thanks,
  >
  >
  > SHARON GROSS-BRYANT | GUIDEONE INSURANCE
  > PROPERTY ADJUSTER
  > P.O. Box 14543 l West Des Moines, IA 50306
  > P: 888-748-4326, ext. 6309 |E: SGross-Bryant@guideone.com l F:
  > 800-676-4457
  > GUIDEONE.COMl FACEBOOKl TWITTERl SAFECHURCH
  >
  >
                                       EXHIBIT
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                             Page 202 of 330 PageID 1791
                                                                     4
  From:              ADMIN-Public Claims Adjusters USA
  To:                Gross-Bryant, Sharon; ADMIN-Public Claims Adjusters USA
  Subject:           Re: AA090974 First United Methodist Church
  Date:              Wednesday, March 28, 2018 3:37:49 PM


  Sharon,

  The contractor Trigg Construction sent you an estimate back in Sept 2017 for roughly $ 550,000 and you
  didn't pay it. Would you like to settle the clam with a global release in the range of $ 600,000 - 700,000
  to close this out?  

  There's a lot of missing items that are associated with this massive repair to the entire complex. Just the
  OSHA, Cranes, mobilities, supervision and Federal Safety requirements alone is a significant amount of
  money, let alone the missing overhead and profit not included in the estimate(s).  

  These two items represent a fraction of repairs missing and needed on this claim.

  Let me know your thoughts so we can figure this out quickly, if not we genuinely have a large
  disagreement on the scope and total amount of the claim.



  On Fri, Mar 23, 2018 at 10:28 AM, Gross-Bryant, Sharon <SGross-Bryant@guideone.com>
  wrote:

    Per your request.




    SHARON GROSS-BRYANT l GUIDEONE INSURANCE
    PROPERTY ADJUSTER
    P.O. Box 14543 l West Des Moines, IA 50306
    P: 888-748-4326, ext. 6309 | E: SGross-Bryant@guideone.com l F: 800-676-4457
    GUIDEONE.COM l FACEBOOK l TWITTER l SAFECHURCH


    From: ADMIN-Public Claims Adjusters USA [mailto:admin@claims-usa.com]
    Sent: Thursday, March 22, 2018 6:46 PM
    To: Gross-Bryant, Sharon; admin@claims-usa.com


    Subject: Re: AA090974 First United Methodist Church



    Sharon,



    Would you be so kind to forward an electronic copy of the policy via email for our records?



    On Thu, Jan 25, 2018 at 12:13 PM, Gross-Bryant, Sharon <SGross-Bryant@guideone.com>
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                Page 203 of 330 PageID 1792

    wrote:

    Ok, Thanks for responding.



    SHARON GROSS-BRYANT | GUIDEONE INSURANCE
    PROPERTY ADJUSTER
    P.O. Box 14543 l West Des Moines, IA 50306
    P: 888-748-4326, ext. 6309 |E: SGross-Bryant@guideone.com l F: 800-676-4457
    GUIDEONE.COMl FACEBOOKl TWITTERl SAFECHURCH

    -----Original Message-----
    From: admin@claims-usa.com [mailto:admin@claims-usa.com]
    Sent: Wednesday, January 24, 2018 2:59 PM
    To: Gross-Bryant, Sharon
    Cc: Public Claim Adjusters Inc
    Subject: Re: AA090974 First United Methodist Church

    Sharon

    Sorry for the delay, we have a new PA assigned and handling the file who's working with
    the church and contractor. I will send over their contact info on who's the rep now handling
    the case directly.

    I will have an update soon for you on the direction of the claim and repairs.

    Thanks

    > Hello,
    > I'm following up on the repair status for this loss, please advise.
    > Thanks,
    >
    > SHARON GROSS-BRYANT | GUIDEONE INSURANCE PROPERTY ADJUSTER
    P.O. Box
    > 14543 l West Des Moines, IA 50306
    > P: 888-748-4326, ext. 6309 |E: SGross-Bryant@guideone.com l F:
    > 800-676-4457
    > GUIDEONE.COMl FACEBOOKl TWITTERl SAFECHURCH
    >
    >




    --

    Kindest Regards,
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20               Page 204 of 330 PageID 1793




    Customer Support Team



    Public Claims Adjusters of America Inc.

    1717 McKinney Ave, Ste 700

    Dallas, TX 75020

    800.624.1678

    www.claims-usa.com

    admin@claims-usa.com




    CONFIDENTIALITY NOTICE:
    The contents of this email message and any attachments are intended solely for the
    addressee(s) and may contain confidential and/or privileged information and may be legally
    protected from disclosure. If you are not the intended recipient of this message or their
    agent, or if this message has been addressed to you in error, please immediately alert the
    sender by reply email and then delete this message and any attachments. If you are not the
    intended recipient, you are hereby notified that any use, dissemination, copying, or storage
    of this message or its attachments is strictly prohibited.




  --
  Kindest Regards,

  Customer Support Team

  Public Claims Adjusters of America Inc.
  1717 McKinney Ave, Ste 700
  Dallas, TX 75020
  800.624.1678
  www.claims-usa.com
  admin@claims-usa.com
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                 Page 205 of 330 PageID 1794


  CONFIDENTIALITY NOTICE:
  The contents of this email message and any attachments are intended solely for the
  addressee(s) and may contain confidential and/or privileged information and may be legally
  protected from disclosure. If you are not the intended recipient of this message or their agent,
  or if this message has been addressed to you in error, please immediately alert the sender by
  reply email and then delete this message and any attachments. If you are not the intended
  recipient, you are hereby notified that any use, dissemination, copying, or storage of this
  message or its attachments is strictly prohibited.
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20   Page 206 of 330 PageID 1795




                                EXHIBIT
                                     5
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20   Page 207 of 330 PageID 1796
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20   Page 208 of 330 PageID 1797
                               EXHIBIT
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20   Page 209 of 330 PageID 1798
                                   6
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20   Page 210 of 330 PageID 1799
1

           Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20
                                            BILLING                                 PageEXHIBIT
                                                                                         211 of 330 PageID 1800
                  Bilbrey Enterprises, LLC                        Ins Company:                 7
                  Bilbrey Enterprises, LLC
                  PO Box 189
                  Eldorado, TX 76936
                  325.812.6322                                    Attention:             FUMC & Carrier
                  tbstormrider@gmail.com



    Approval Document for Services from Our Office                Date:                  7/18/2018


     Policy:             001432879                                Invoice No.:            1750
     Ins. Claim #:       AA090974                                 Adjuster:               Todd Bilbrey
     Insured:            First United Methodist Church            Adjuster #:
     Loss:               4/14/2017                                Adjuster's File No.:
     Catastrophe No. :                                            RCV Loss                $731,640.25
                                                                  Net Payment             $678,029.14



     SERVICES:
              PROPERTY APPRAISAL SERVICE
                                 1.25% of $731,640.25                                            $9,145.50


              Administrative Fee                                                                     $175.00


                                                    TOTAL SERVICES:                                               $9,320.50


     EXPENSES:


                                                   TOTAL EXPENSES:                                                    $0.00


                                STATE & LOCAL TAX:                                                                    $0.00


                                TOTAL SERVICES AND EXPENSES:                                                      $9,320.50

     EXPLANATION OF CHARGES:

       Umpire Fee

       Final invoice amount subject to 50/50 split.
       50% due from insured and /or their representation ($4,660.25)
       50% due from Insurance Company and/or their representation. ($4,660.25)



       Invoice due upon receipt. A finance charge of 1.5% per month will be added to all overdue invoices, beginning 31
       days from issuance.
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20   Page 212 of 330 PageID 1801
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20   Page 213 of 330 PageID 1802
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20   Page 214 of 330 PageID 1803
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20   Page 215 of 330 PageID 1804
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20   Page 216 of 330 PageID 1805
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20   Page 217 of 330 PageID 1806
                                     Michelle
Case 2:18-cv-00140-Z-BR Document 54 Filed     BrisendinePage 218 of 330 PageID 1807Pages 1
                                          01/02/20
  ·1· · · · · · · IN THE UNITED STATES DISTRICT COURT
  · · · · · · · · FOR THE NORTHERN DISTRICT OF TEXAS                     EXHIBIT
  ·2· · · · · · · · · · · AMARILLO DIVISION                                   8
  ·3·    GUIDEONE MUTUAL INSURANCE· · · ·)
  · ·    COMPANY,· · · · · · · · · · · · )
  ·4·    Plaintiff/Counter-Defendant· · ·)
  · ·    · · · · · · · · · · · · · · · · )· CIVIL ACTION NO.
  ·5·    VS.· · · · · · · · · · · · · · ·)· 2:18-cv-00140-D
  · ·    · · · · · · · · · · · · · · · · )
  ·6·    FIRST UNITED METHODIST CHURCH· ·)
  · ·    OF HEREFORD,· · · · · · · · · · )
  ·7·    Defendant/Counter-Plaintiff· · ·)

  ·8· ---------------------------------------------------------------

  ·9· · · · · · · · · ORAL AND VIDEOTAPED DEPOSITION OF

  10· · · · · · · · · · · · ·MICHELLE BRISENDINE

  11· · · · · · · · · · · · · October 8th, 2019

  12· ---------------------------------------------------------------

  13· · · ·ORAL AND VIDEOTAPED DEPOSITION OF MICHELLE BRISENDINE,

  14· produced as a witness at the instance of the PLAINTIFF, and

  15· duly sworn, was taken in the above-styled and numbered cause on

  16· the 8th day of October, 2019, from 1:05 p.m. to 1:46 p.m.,

  17· before AMY DUCKETT TAYLOR, CSR, in and for the State of Texas,

  18· reported by machine shorthand, at First United Methodist Church

  19· of Hereford, 501 Main Street, Hereford, Texas 79045, pursuant

  20· to the Federal Rules of Civil Procedure and the provisions stated

  21· on the record or attached hereto.

  22

  23

  24

  25


        888-893-3767
        www.lexitaslegal.com
                                     Michelle
Case 2:18-cv-00140-Z-BR Document 54 Filed     BrisendinePage 219 of 330 PageID 1808Pages 2
                                          01/02/20
  ·1· · · · · · · · · · · ·A P P E A R A N C E S

  ·2

  ·3· FOR THE PLAINTIFF:

  ·4·    ·   ·   ·Mr. Paul Miller
  · ·    ·   ·   ·Germer Beaman & Brown, PLLC
  ·5·    ·   ·   ·301 Congress Avenue, Suite 1700
  · ·    ·   ·   ·Austin, Texas 78701
  ·6·    ·   ·   ·Phone: (512) 472-0288

  ·7
  · ·    FOR THE DEFENDANT:
  ·8
  · ·    ·   ·   ·Mr. Chris Lyster
  ·9·    ·   ·   ·Puls Haney Lyster, PLLC
  · ·    ·   ·   ·301 Commerce Street, Suite 2900
  10·    ·   ·   ·Fort Worth, Texas 76102

  11
  · · ALSO PRESENT:
  12· · · ·Mr. Chuck Alexander - videographer

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25


        888-893-3767
        www.lexitaslegal.com
                                     Michelle
Case 2:18-cv-00140-Z-BR Document 54 Filed     BrisendinePage 220 of 330 PageID 1809Pages 3
                                          01/02/20
  ·1· · · · · · · · · · · · · · · ·INDEX
  ·2· · · · · · · · · · · · · · · · · · · · · · · · · · · · · · PAGE
  ·3· Appearances----------------------------------------· · · · ·2
  ·4· MICHELLE BRISENDINE
  ·5· · · ·Examination by Mr. Miller---------------------· · · · ·4
  ·6· Signature and Changes------------------------------· · · · ·32
  ·7· Reporter's Certificate-----------------------------· · · · ·34
  ·8
  ·9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25

       888-893-3767
       www.lexitaslegal.com                                                                  YVer1f
                                     Michelle
Case 2:18-cv-00140-Z-BR Document 54 Filed     BrisendinePage 221 of 330 PageID 1810Pages 4
                                          01/02/20
  ·1· · · · · · · · · THE VIDEOGRAPHER: Today is Tuesday, October
  ·2· 8th, 2019,· this is the videotaped deposition of Michelle
  ·3· Brisendine, in the case of Guideone Mutual Insurance Company
  ·4· versus First United Methodist Church of Hereford, versus Sunni
  ·5· Boenker, et al.· Will counsel please state their appearances
  ·6· for the record?
  ·7· · · · · · · · ·MR. LYSTER:· Yes, Chris Lyster on behalf of
  ·8· First United Methodist Church of Hereford.
  ·9· · · · · · · · ·MR. MILLER:· Paul Miller for Guideone Mutual
  10· Insurance Company.
  11· · · · · · · · ·THE VIDEOGRAPHER:· The time is 1:05 p.m. And
  12· we're on the record.· Will the court reporter please swear in
  13· the witness?
  14· · · · · · · · · · · ·MICHELLE BRISENDINE,
  15· having been first duly sworn, testified as follows:
  16· · · · · · · · · · · · · · EXAMINATION
  17· BY MR. MILLER:
  18· · · ·Q.· ·Ms. Brisendine, would you please state your name for
  19· the record?
  20· · · ·A.· ·Yes.· Michelle Brisendine.
  21· · · ·Q.· ·Do you live here in Hereford?
  22· · · ·A.· ·No.· When I retired about a year and a half ago, we
  23· moved to Canyon, Texas.
  24· · · ·Q.· ·Okay.· All right.· Are you still employed with the
  25· church?

      888-893-3767
      www.lexitaslegal.com                                                                   YVer1f
                                     Michelle
Case 2:18-cv-00140-Z-BR Document 54 Filed     BrisendinePage 222 of 330 PageID 1811
                                          01/02/20                                Pages 10

  ·1· · · ·A.· ·I do not.
  ·2· · · ·Q.· ·He also testified that a company called TRIGG
  ·3· Construction came by some time after the hail event, and asked
  ·4· the church for permission to get on the roof, and see if it had
  ·5· been damaged?
  ·6· · · ·A.· ·Yes, sir.
  ·7· · · ·Q.· ·Were you involved in that, in any way?
  ·8· · · ·A.· ·Yes, sir.
  ·9· · · ·Q.· ·Tell me about your involvement with that.
  10· · · ·A.· ·I was in my office, and I was the first person that
  11· TRIGG spoke to.· That was part of my typical job
  12· responsibility, was to greet salesmen.· And -- very nice people
  13· came in, introduced themselves, explained briefly what they
  14· did, and who they were, and asked if we would mind them getting
  15· on our roof to see if we had any damages.
  16· · · ·Q.· ·Do you recall who you -- who stopped by to meet with
  17· you, on that first occasion?
  18· · · ·A.· ·His first name was Tyler.· I do remember that.· He is
  19· the -- the first one that I met, I believe.· I don't remember
  20· his last name.
  21· · · ·Q.· ·And then there was another person that you met, with
  22· TRIGG, after that some time?
  23· · · ·A.· ·I believe, over the course of the balance of that
  24· year, I met at least two other individuals, possibly more.                   I
  25· can't remember, specifically.

      888-893-3767
      www.lexitaslegal.com                                                               YVer1f
                                     Michelle
Case 2:18-cv-00140-Z-BR Document 54 Filed     BrisendinePage 223 of 330 PageID 1812
                                          01/02/20                                Pages 15

  ·1· sorry.· But I always typed them up, as well, and filed them
  ·2· away.
  ·3· · · ·Q.· ·You typed them up like on your computer?
  ·4· · · ·A.· ·Yes, sir.
  ·5· · · ·Q.· ·When you would type them up on your computer, as I
  ·6· understand it, you would print them out and then save a hard
  ·7· copy?
  ·8· · · ·A.· ·Yes, sir.
  ·9· · · ·Q.· ·Did you also save an electronic copy?
  10· · · ·A.· ·If I did, I'm not sure that we have those any longer.
  11· There's been a change in staff positions and computers since I
  12· was here.· I can't verify that.
  13· · · ·Q.· ·Back when you were the business manager, where would
  14· you save your electronic copies?
  15· · · ·A.· ·On my computer.
  16· · · ·Q.· ·Like, is there a specific folder on your computer, or
  17· specific location, that you can recall?
  18· · · ·A.· ·I'm afraid I was not so organized. Typically, under
  19· documents.
  20· · · ·Q.· ·Okay.· Okay.· So, take me back to May, roughly, of
  21· 2017, when you met TRIGG for the first time.
  22· · · ·A.· ·Yes, sir.
  23· · · ·Q.· ·They come in, they explain to you that they're
  24· contractors and roofers, and they would like to inspect the
  25· church for damage?

      888-893-3767
      www.lexitaslegal.com                                                               YVer1f
                                     Michelle
Case 2:18-cv-00140-Z-BR Document 54 Filed     BrisendinePage 224 of 330 PageID 1813
                                          01/02/20                                Pages 16

  ·1· · · ·A.· ·Yes, sir.
  ·2· · · ·Q.· ·Do they inspect it the same day?
  ·3· · · ·A.· ·I believe so.
  ·4· · · ·Q.· ·And did they come report back to you at some point
  ·5· after that, their findings?
  ·6· · · ·A.· ·I believe it was that same day, he told me that there
  ·7· was damage on the roof.
  ·8· · · ·Q.· ·Okay.· And was this from Tyler?
  ·9· · · ·A.· ·Yes, sir.
  10· · · ·Q.· ·Do you know if Tyler had, you know, a group of gals
  11· with him or gals with him, or was he by himself?
  12· · · ·A.· ·I believe that my pastor and Tyler and one other
  13· person went onto the roof that day.
  14· · · ·Q.· ·All right.· When Tyler found the damage, what did he
  15· tell the church, or tell you, specifically, he could do for
  16· you?
  17· · · ·A.· ·We could, if we so desired, enter into a contract
  18· with their company for roof repairs.
  19· · · ·Q.· ·And my understanding is, that ultimately, the church,
  20· with approval of the church council, entered into a contract
  21· with TRIGG Construction?
  22· · · ·A.· ·Yes.
  23· · · ·Q.· ·And TRIGG Construction was going to repair the roof,
  24· replace the roof, whatever?
  25· · · ·A.· ·Yes.

      888-893-3767
      www.lexitaslegal.com                                                               YVer1f
                                     Michelle
Case 2:18-cv-00140-Z-BR Document 54 Filed     BrisendinePage 225 of 330 PageID 1814
                                          01/02/20                                Pages 17

  ·1· · · ·Q.· ·Based on whatever scope and amount of money the
  ·2· insurance company would give.· Is that generally the terms of
  ·3· the agreement?
  ·4· · · ·A.· ·Yes.
  ·5· · · ·Q.· ·Do you understand it any -- any other way?· Have I
  ·6· left something out?
  ·7· · · ·A.· ·A little bit different than some of our former
  ·8· roofers, perhaps, is that they would represent us well, and if
  ·9· they felt that the insurance company did not cover all
  10· necessary expenses, they would work to try and be sure they
  11· were covered.· That was where their expertise came in, so to
  12· speak.
  13· · · ·Q.· ·Is that something TRIGG Construction, when the church
  14· and you and whoever else first met with them --
  15· · · ·A.· ·Uh-huh.
  16· · · ·Q.· ·-- before the contract was signed, was that something
  17· they expressed to you and -- and other church personnel that
  18· they had experienced in insurance claims, and they would help
  19· the church get the money from the insurance company to make the
  20· repairs?
  21· · · ·A.· ·Yes.
  22· · · ·Q.· ·Do you know what TRIGG Construction did, throughout
  23· that process with Guideone, in order to get the money necessary
  24· to make the repairs?
  25· · · ·A.· ·I know that I referred all correspondence that I

      888-893-3767
      www.lexitaslegal.com                                                               YVer1f
                                     Michelle
Case 2:18-cv-00140-Z-BR Document 54 Filed     BrisendinePage 226 of 330 PageID 1815
                                          01/02/20                                Pages 24

  ·1· · · ·A.· ·I don't know.
  ·2· · · ·Q.· ·Okay.· Do you know whether or not TRIGG ever provided
  ·3· their own estimate for the cost and scope of repair, to
  ·4· Guideone?
  ·5· · · ·A.· ·I don't know.
  ·6· · · ·Q.· ·Do you believe that if TRIGG truly disagreed with
  ·7· Guideone's cost and scope of repair, that they should have
  ·8· provided their own cost and scope of repair to Guideone, for
  ·9· consideration?
  10· · · · · · · · ·MR. LYSTER:· Objection, form.
  11· · · ·A.· ·I'm not sure I'm qualified to answer that.· I don't
  12· know how that business would regularly be done.
  13· · · ·Q.· ·Well, let's just think about it, you know, in a -- in
  14· a reasonable person context.· If you and I have got a
  15· disagreement about something, don't you think it would be best
  16· that we talk about that disagreement, to see if we can come to
  17· some sort of resolution?
  18· · · · · · · · ·MR. LYSTER:· Objection, form.
  19· · · ·A.· ·I assume they were.
  20· · · ·Q.· ·Okay.· And that's fine.· And I understand that you
  21· weren't having those conversations, right?
  22· · · ·A.· ·Yes, sir.
  23· · · ·Q.· ·But it was your assumption, and the church's
  24· assumption, that TRIGG was doing whatever was necessary to
  25· inform Guideone of the cost and scope of repairs, so the church

      888-893-3767
      www.lexitaslegal.com                                                               YVer1f
                                     Michelle
Case 2:18-cv-00140-Z-BR Document 54 Filed     BrisendinePage 227 of 330 PageID 1816
                                          01/02/20                                Pages 30

  ·1· · · ·Q.· ·And I guess, based on that answer, as I understand
  ·2· your responses, your history with Guideone has been good,
  ·3· however, this particular claim, you would like to see some sort
  ·4· of a resolution to it?
  ·5· · · ·A.· ·Certainly.
  ·6· · · ·Q.· ·But, what happened, you know, why the claim hasn't
  ·7· been resolved, as I understood your testimony, is really
  ·8· outside of your personal knowledge, because it was -- what was
  ·9· really happened is TRIGG was working with Guideone, outside of
  10· the church?
  11· · · ·A.· ·Yes, sir.
  12· · · ·Q.· ·Okay.
  13· · · ·A.· ·Or not outside the church, but on the church's
  14· behalf.
  15· · · ·Q.· ·Gotcha.· You mentioned that the church always, you
  16· know, filled out whatever forms, and provided whatever
  17· information to the insurance company as requested, right?
  18· · · ·A.· ·Yes, sir.
  19· · · ·Q.· ·Do you know whether Guideone requested a sworn proof
  20· of loss in this case?
  21· · · ·A.· ·No.
  22· · · ·Q.· ·Okay.· If Guideone had requested a sworn proof of
  23· loss, and you had been here, and involved, would that have been
  24· something you would have prepared, if requested?
  25· · · · · · · · ·MR. LYSTER:· Objection, form.

      888-893-3767
      www.lexitaslegal.com                                                               YVer1f
                                     Michelle
Case 2:18-cv-00140-Z-BR Document 54 Filed     BrisendinePage 228 of 330 PageID 1817
                                          01/02/20                                Pages 31

  ·1· · · ·A.· ·I -- I always tried to do anything and everything I
  ·2· needed to do to expedite anything.
  ·3· · · ·Q.· ·Ma'am, I appreciate your time.
  ·4· · · · · · · · ·MR. MILLER:· Pass the witness.
  ·5· · · · · · · · ·MR. LYSTER:· Reserve my questions.
  ·6· · · · · · · · ·THE WITNESS:· Thank you.
  ·7· · · · · · · · ·THE VIDEOGRAPHER:· This concludes the video
  ·8· deposition.· Off record 1:46 p.m.
  ·9· · · · · · · · ·(Off the record, 1:46 p.m.)
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25

       888-893-3767
       www.lexitaslegal.com
                                     Michelle
Case 2:18-cv-00140-Z-BR Document 54 Filed     BrisendinePage 229 of 330 PageID 1818
                                          01/02/20                                Pages 32

  ·1· · · · · · · · · · · · · CHANGES AND SIGNATURE
  ·2· · · · · · · · · DEPOSITION OF MICHELLE BRISENDINE
  ·3· · · · · · · · · · · · · ·October 8th, 2019
  ·4· PAGE/LINE· · · ·CHANGE· · · · · · · ·REASON
  ·5· _______________________________________________________________
  ·6· _______________________________________________________________
  ·7· _______________________________________________________________
  ·8· _______________________________________________________________
  ·9· _______________________________________________________________
  10· _______________________________________________________________
  11· _______________________________________________________________
  12· _______________________________________________________________
  13· _______________________________________________________________
  14· _______________________________________________________________
  15· _______________________________________________________________
  16· _______________________________________________________________
  17· _______________________________________________________________
  18· _______________________________________________________________
  19· _______________________________________________________________
  20· _______________________________________________________________
  21· _______________________________________________________________
  22· _______________________________________________________________
  23· _______________________________________________________________
  24· _______________________________________________________________
  25· _______________________________________________________________

      888-893-3767
      www.lexitaslegal.com
                                     Michelle
Case 2:18-cv-00140-Z-BR Document 54 Filed     BrisendinePage 230 of 330 PageID 1819
                                          01/02/20                                Pages 33

  ·1· · · ·I, MICHELLE BRISENDINE, have read the foregoing deposition
  · · and hereby affix my signature that same is true and correct,
  ·2· except as noted above.

  ·3

  ·4
  · · · · · · · · · · · · · · ·_________________________________
  ·5· · · · · · · · · · · · · ·MICHELLE BRISENDINE

  ·6

  ·7· THE STATE OF __________)

  ·8· COUNTY OF _____________)

  ·9

  10· · · ·Before me, ___________________________, on this day

  11· personally appeared MICHELLE BRISENDINE, known to me (or proved

  12· to me under oath or through ___________________________)

  13· (description of identity card or other document) to be the

  14· person whose name is subscribed to the foregoing instrument and

  15· acknowledged to me that they executed the same for the purposes

  16· and consideration therein expressed.

  17· · · ·Given under my hand and seal of office this ____ day of

  18· ________________, 2019.

  19

  20

  21·    ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·_________________________________
  · ·    ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·NOTARY PUBLIC IN AND FOR
  22·    ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·THE STATE OF ____________________
  · ·    ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·COMMISSION EXPIRES: _____________
  23

  24

  25


        888-893-3767
        www.lexitaslegal.com
                                     Michelle
Case 2:18-cv-00140-Z-BR Document 54 Filed     BrisendinePage 231 of 330 PageID 1820
                                          01/02/20                                Pages 34

  ·1
  · ·    · · · · · · · IN THE UNITED STATES DISTRICT COURT
  ·2·    · · · · · · · FOR THE NORTHERN DISTRICT OF TEXAS
  · ·    · · · · · · · · · · · ·AMARILLO DIVISION
  ·3
  · ·    GUIDEONE MUTUAL INSURANCE· · · ·)
  ·4·    COMPANY,· · · · · · · · · · · · )
  · ·    Plaintiff/Counter-Defendant· · ·)
  ·5·    · · · · · · · · · · · · · · · · )· CIVIL ACTION NO.
  · ·    VS.· · · · · · · · · · · · · · ·)· 2:18-cv-00140-D
  ·6·    · · · · · · · · · · · · · · · · )
  · ·    FIRST UNITED METHODIST CHURCH· ·)
  ·7·    OF HEREFORD,· · · · · · · · · · )
  · ·    Defendant/Counter-Plaintiff· · ·)
  ·8

  ·9· · · · · · · · · · ·REPORTER'S CERTIFICATION
  · · · · · · · · · ·DEPOSITION OF MICHELLE BRISENDINE
  10· · · · · · · · · · · · ·OCTOBER 8TH, 2019

  11

  12· · · ·I, AMY DUCKETT TAYLOR, Certified Shorthand Reporter in and

  13· for the State of Texas, hereby certify to the following:

  14· · · ·That the witness, MICHELLE BRISENDINE, was duly sworn by

  15· the deposition officer and that the transcript of the oral

  16· deposition is a true record of the testimony given by the

  17· witness;

  18· · · ·That the deposition transcript was submitted on

  19· _________________________ to the witness or to the attorney for

  20· the witness for examination, signature and return to me by

  21· _________________________;

  22· · · ·That the amount of time used by each party at the

  23· deposition is as follows:

  24· · · ·Mr. Paul Miller - 00 HOURS:41 MINUTES
  · · · · ·Mr. Chris Lyster - 00 HOURS:00 MINUTES
  25


        888-893-3767
        www.lexitaslegal.com
                                     Michelle
Case 2:18-cv-00140-Z-BR Document 54 Filed     BrisendinePage 232 of 330 PageID 1821
                                          01/02/20                                Pages 35

  ·1· · · ·That pursuant to information given to the deposition

  ·2· officer at the time said testimony was taken, the following

  ·3· includes counsel for all parties of record:

  ·4· · · ·Mr. Paul Miller, Attorney for Plaintiff
  · · · · ·Mr. Chris Lyster, Attorney for Defendant
  ·5

  ·6· · · ·I further certify that I am neither counsel for, related

  ·7· to, nor employed by any of the parties or attorneys in the

  ·8· action in which this proceeding was taken, and further that I

  ·9· am not financially or otherwise interested in the outcome of

  10· the action.

  11· · · ·Further certification requirements pursuant to Rule 203 of

  12· the TRCP will be certified to after they have occurred.

  13· · · ·Certified to by me this 28th day of

  14· October, 2019.

  15

  16

  17· · · · · · · · · · · · · ·_________________________________
  · · · · · · · · · · · · · · ·AMY DUCKETT TAYLOR, Texas CSR #3783
  18· · · · · · · · · · · · · ·Expiration Date:· 12/31/19

  19

  20

  21

  22

  23

  24

  25


       888-893-3767
       www.lexitaslegal.com
                                     Michelle
Case 2:18-cv-00140-Z-BR Document 54 Filed     BrisendinePage 233 of 330 PageID 1822
                                          01/02/20                                Pages 36

  ·1· · · · · · ·FURTHER CERTIFICATION UNDER RULE 203 TRCP

  ·2· · · ·The original deposition was/was not returned to the

  ·3· deposition officer on ____________________;

  ·4· · · ·If returned, the attached Changes and Signature page

  ·5· contains any changes and the reasons therefor;

  ·6· · · ·If returned, the original deposition was delivered to

  ·7· ___________________, Custodial Attorney;

  ·8· · · ·That $______________ is the deposition officer's charges

  ·9· to the Plaintiff for preparing the original deposition

  10· transcript and any copies of exhibits;

  11· · · ·That the deposition was delivered in accordance with Rule

  12· 203.3, and that a copy of this certificate was served on all

  13· parties shown herein on and filed with the Clerk.

  14· · · ·Certified to by me this __________ day of

  15· ____________________, 2019.

  16

  17

  18· · · · · · · · · · · · · ·_________________________________
  · · · · · · · · · · · · · · ·AMY DUCKETT TAYLOR,Texas CSR #3783
  19· · · · · · · · · · · · · ·Expiration Date:· 12/31/19

  20

  21

  22

  23

  24

  25


       888-893-3767
       www.lexitaslegal.com
Case 2:18-cv-00140-Z-BR Document 54 Michelle Brisendine Page 234
                                     Filed 01/02/20            s Index:
                                                                  of 330$221,000..communications
                                                                           PageID 1823
                                       air 7:14                              Boenker 4:5
                     $                 alley 28:5                            bookkeeper 5:25

   $221,000 18:24                      allocate 8:16                         bookkeeping 5:15
                                       Amarillo 12:6                         break 19:16
                     1                 amount 8:17 17:1 18:25 20:1           briefly 10:13
                                       amounts 20:5                          Brisendine 4:3,14,18,20 29:13
   1988 5:6,18
                                       appearances 4:5                       budget 8:7,16,21
   1:05 4:11
                                       appraisal 25:9,11                     building 7:2,8 28:16 29:2
   1:46 31:8,9
                                       approach 11:15                        buildings 7:13
                     2                 approval 16:20                        Bushart 9:18,19
                                       approximately 5:4 26:4                business 6:1 9:15 13:16 14:13
   2017 9:12 12:16,21 13:21 15:21                                             15:13 24:12
                                       April 9:12 11:9 12:16,21 13:21 26:6
    19:11 26:2,6,7 27:17 29:7           29:7
   2018 5:7,18 26:10,21                area 5:19 12:6 27:15,20 28:6,9                           C
   2019 4:2                            areas 28:8,12                         cabinet 9:6
                                       asleep 25:21                          call 7:15,23
                     3
                                       assist 7:1                            called 7:15,17 8:6 10:2 29:19
   30 12:3 26:16 28:24,25 29:4         assume 13:15 24:19 27:12              calls 19:12 23:1
   31 5:7 26:21                        assumption 24:23,24                   Canyon 4:23 5:22
                                       August 20:8                           capital 8:9
                     8                 awake 25:17                           case 4:3 22:4 25:4 26:1 30:20
                                       aware 22:20 27:17 28:13 29:9          certainty 29:19
   8th 4:2
                                                                             change 15:11
                                                          B
                     A                                                       Chris 4:7
                                       back 7:7,25 8:24 12:25 13:12,19       church 4:4,8,25 5:2,5,8,25 6:7,9,16,
   Absolutely 26:14                     15:13,20 16:4 20:22 27:17             25 7:6,11,19,25 8:1,6,14,21 10:4 11:6
   ac 7:22                             balance 10:23
                                                                              12:1 14:2,4 15:25 16:15,19,20 17:13,
                                                                              17,19 18:24 19:4 20:12 22:8,10,12,
   acceptable 13:5                     Banker 29:18                           14,16 23:18,20 24:25 26:22 28:6,13
   access 19:14                                                               29:9 30:10,13,15
                                       based 11:12 17:1 25:25 29:13 30:1
   accessible 20:24                                                          church's 24:23 30:13
                                       basically 11:14
   accounted 19:7                                                            claim 21:11 26:1,7,12,13,15,25 27:3,
                                       basis 20:23                            9 29:16 30:3,6
   accounts 5:15                       beat 14:20                            claims 12:22 13:20,22 14:8 17:18
   accumulating 8:9                    behalf 4:7 30:14                       20:15
   addition 5:8 18:23                  believed 23:13                        close 28:17
   additional 20:5                     bell 18:7                             commercial 25:14
   address 14:11                       bills 5:16                            committee 6:14
   adjuster 18:2,4 19:11,14 20:17,19   bit 17:7 19:16 28:7                   committees 6:6,9,11,19,24
   afraid 15:18                        blanked 9:17                          common 7:23
   agree 23:25                         Bless 14:18,19                        commonly 6:1
   agreement 17:3 29:20                board 6:12                            communications 22:16


 888-893-3767
 www.lexitaslegal.com
Case 2:18-cv-00140-Z-BR Document 54 Michelle Brisendine Page 235 of 330 sPageID
                                     Filed 01/02/20                       Index: companies..fair
                                                                                  1824
   companies 7:13                                                      electronic 15:9,14
   company 4:3,10 7:15 10:2 11:22                         D            electronically 27:11
    12:23 16:18 17:2,9,19 21:18 23:23
                                        damage 12:22 15:25 16:7,14     employed 4:24 5:2,5 26:21
    29:21 30:17
                                        damaged 10:5                   employee 5:11
   compile 6:23 7:8
                                        damages 10:15 18:21 19:6,7     employment 5:25
   complaints 29:14
   computer 15:3,5,15,16                Dan 11:3 20:20 21:19           encouraged 19:10

                                        date 5:4 9:21 26:3,24          end 28:17
   computers 15:11
                                        dates 20:10                    endowment 8:8
   concerned 22:8
                                        day 9:23 11:5 16:2,6,13 18:6   enlist 11:24 19:10,13
   concludes 31:7
   conditioner 7:14                     dealing 21:22                  enter 16:17

                                        dealings 21:5                  entered 16:20
   consideration 24:9
                                        dealt 6:23                     entrance 28:5
   construction 10:3 11:6,22 16:21,
    23 17:13,22 19:5
                                        decisions 7:3,4,12             envision 11:12
   contact 29:17                        departure 26:10                estimate 18:19,22,23 19:3,8,9 20:1,
                                                                        5 23:13 24:3
   context 24:14                        deposited 5:16
                                                                       estimates 19:8,18,20 20:11 23:9,
   contract 16:17,20 17:16              deposition 4:2 31:8             10,18,19,25 27:3
   contracted 22:5,9                    deposits 5:16                  et al 4:5
   contractor 29:10                     description 11:13              event 9:13,22 10:3 18:17
   contractors 15:24                    desired 16:17                  exact 9:21 18:25
   contracts 23:4                       determine 13:7                 EXAMINATION 4:16
   contributions 5:16                   difference 14:4                exception 14:12
   conversations 24:21                  disagreed 24:6                 exchanged 21:6
   copies 15:14                         disagreement 24:15,16          expected 22:9
   copy 14:16 15:7,9                    discussed 12:10                expedite 31:2
   correct 11:13 27:12                  document 23:16                 expense 8:9
   correspond 21:12                     documentation 7:17             expenses 8:17 17:10
   correspondence 17:25 21:14           documents 15:19 20:8           experience 21:22 22:2
    23:8
                                        door 11:14                     experienced 17:18
   cost 18:21 23:13 24:3,7,8,25
                                        doze 25:19                     expertise 17:11
   council 6:8,10,16 14:2,5,10 16:20
    27:7                                duly 4:15                      explain 15:23
   counsel 4:5                                                         explained 10:13 11:17
   court 4:12 14:21                                       E
                                                                       expressed 17:17
   courteous 21:15                      e-mails 21:6                   extent 28:2
   cover 17:9                           earlier 12:11 14:1             extra 9:8
   coverage 29:21                       early 26:15
   covered 17:11 28:9                                                                      F
                                        east 5:22
   criticisms 29:15                     efforts 29:9                   fact 18:23
                                        electrical 7:16,22             fails 12:24
                                        electrician 12:2               fair 27:6 29:3


 888-893-3767
 www.lexitaslegal.com
Case 2:18-cv-00140-Z-BR Document 54 Michelle Brisendine Page 236 of 330 sPageID
                                     Filed 01/02/20                      Index: familiar..learned
                                                                                  1825
   familiar 11:23 25:11 26:3 28:5,14      group 16:10                             inform 19:5 23:24 24:25
   fell 9:23                              guess 11:14 13:10 30:1                  information 13:23 21:2 30:17
   felt 17:9                              guideline 29:24                         initially 21:11
   file 7:6,14 8:4,6,11 9:9 12:10 13:13   Guideone 4:3,9 17:23 18:1,2,4,13        inspect 15:24 16:2 18:13
    21:5,10 25:25                          19:3,5,6,12,22 20:13,23 21:1,5,6,14,
                                                                                  inspected 18:3,18 19:2
                                           16,23 22:2,6,10,16,25 23:9,22,24,25
   filed 8:2,17 14:16 15:1                 24:4,8,25 29:14,17 30:2,9,19,22        insufficient 23:19
   files 13:19,21 14:17                   Guideone's 23:19 24:7                   insurance 4:3,10 12:23 13:20,22
   filing 9:6                             guy 18:6,15                              14:8 17:2,9,18,19 21:17 22:13 25:4,5,
                                                                                   9 29:18,21 30:17
   fill 29:23
                                                                                  introduced 10:13
   filled 30:16                                             H
                                                                                  invoice 12:9
   filling 29:22
                                          hail 9:13,22,23 10:3 12:22 26:12,13,    invoices 7:24
   finally 20:17                           15,25 27:2,9
                                                                                  involved 10:7 26:12 30:23
   finance 6:7,14                         half 4:22
                                                                                  involvement 10:9 26:24 29:14
   financial 6:25                         hand 22:2
                                                                                  involves 9:12
   find 12:9 21:14                        handle 14:12
                                                                                  issue 29:25
   findings 16:5                          handled 5:15 29:15
                                                                                  issued 20:1,4,11
   fine 24:20                             handling 26:25
                                                                                  issues 14:7 26:13
   fixed 25:1                             hands 22:7
                                                                                  item 8:7,14,18,21
   flashings 28:17                        handwritten 14:24
                                                                                  items 23:16
   flat 28:6,17                           happened 11:9,12 26:6 30:6,9
   folder 7:5 9:7 15:16                   happening 27:14                                           J
   follow 7:3 29:24                       hard 15:6
   form 24:10,18 30:25                    head 25:21                              January 5:7,18 26:10,21
   forms 29:23 30:16                                                              job 5:13,14 10:11 12:7
                                          helpful 21:15
   found 16:14 19:6                       Hereford 4:4,8,21 5:19 14:22            July 20:8
   free 25:23                                                                     June 26:1,7
                                          hey 7:14
   function 5:13                          hired 18:12
                                                                                                    K
   fund 8:9                               hiring 29:10
   funds 8:9                              history 30:2                            kind 7:17 28:18
                                          hoping 19:14                            knocks 11:14
                      G
                                          hurricane 19:11                         knowledge 19:4 21:24 23:22 30:8
   gals 16:10,11                          husband 25:20
                                                                                                    L
   general 9:22
                                                            I
   generally 17:2                                                                 large 8:10
   girls 29:18                            identify 29:4                           lead 26:15
   give 5:4 17:2                          inaccessible 20:16                      leak 28:4 29:5
   good 21:17 22:3,4 25:22 30:2           incident 12:16                          leaks 27:14,17,20,22 28:1,13,15,19,
   Gotcha 30:15                                                                    20,25
                                          including 6:7
   greet 10:12                                                                    learned 23:6
                                          individuals 10:24 11:1



 888-893-3767
 www.lexitaslegal.com
Case 2:18-cv-00140-Z-BR Document 54 Michelle Brisendine Page 237 of 330s Index:
                                     Filed 01/02/20                       PageIDlearning..problem
                                                                                    1826
   learning 21:24                      Miller 4:9,17 14:19 25:18,22,25 31:4   overlooking 7:1
   left 8:6 12:13 17:6 22:6            mind 10:14
   lengthy 29:22                       minor 7:10                                                P

   list 7:9                            minutes 7:8 13:25 14:1,4,5,9,10,14,    p.m. 4:11 31:8,9
                                        23,24,25 27:7,8,10
   listing 23:16                                                              paid 5:16
                                       missing 28:2
   live 4:21 5:18                                                             parking 28:10
                                       money 5:15,17 8:9,23 9:2 17:1,19,
   locally 11:25                                                              part 10:11
                                        23 19:1,3 20:2,5,11 23:18
   location 15:17                                                             pass 25:23 31:4
                                       monies 6:23
   log 7:21                                                                   past 8:18 12:1,6,9
                                       month 11:10
   long 18:6                           morning 9:19 27:13                     pastor 6:5 9:19 16:12 27:13 28:12
   longer 15:10 26:21                                                         Paul 4:9
                                       move 19:15
   loss 30:20,23                                                              people 7:22 10:12
                                       moved 4:23 5:21
   lot 7:13                            Mutual 4:3,9                           period 13:25
   lunch 25:22                                                                permanent 8:8
   Lyster 4:7 9:18 14:18 24:10,18                       N                     permission 10:4
    25:16 26:16 30:25 31:5
                                                                              person 6:20,22 7:23 10:10,21 16:13
                                       named 11:3
                                                                               20:18 24:14
                       M               names 11:4
                                                                              personal 21:4,23 30:8
                                       needed 31:2
   made 5:15 8:8 12:22 13:21 22:20                                            personally 21:13 29:13
    26:1,7 27:3 29:20                  nice 10:12 18:6,15 29:18
                                                                              personnel 17:17
   main 14:17                          normal 8:17
                                                                              pertained 9:8
   maintain 7:19                       noted 14:8
                                                                              pertaining 7:2
   maintenance 7:2,5,9,20,25 8:6,14,   notes 14:25
    17,21,23 9:10 12:14 27:8
                                                                              physically 27:9
                                       number 7:23
                                                                              places 13:17
   make 7:2,12,19 17:19,24 19:5,15
    29:10                                                                     plumber 7:22 12:1
                                                        O
   manager 6:1 9:15 15:13                                                     point 16:4 19:10,13 20:6 21:10
                                                                               22:17 28:24
   manager's 13:16                     Objection 24:10,18 30:25
                                       occasion 10:17                         policy 25:4,5,9
   manual 9:7 13:22,24
   marked 14:1                         occurred 9:22                          positions 15:11

                                       October 4:1                            possibly 10:24 11:11 28:16
   meet 10:16 14:12 18:4
   meeting 7:8 14:23 27:7,8,10         office 8:2 9:6 10:10 11:14,16 13:13,   premiums 29:22
                                        16 14:17 18:5                         prepared 23:12,17,25 27:3 30:24
   meetings 14:25
                                       official 23:16                         present 7:10 27:23 28:23
   member 5:9
                                       operating 8:17                         presents 28:7
   memory 12:24
                                       opinion 23:19                          pretty 28:19
   mention 23:15
                                       opportunity 13:18                      primarily 5:17
   mentioned 8:13,14 13:25 18:15
    19:18 28:4 30:15                   opposed 27:10                          primary 5:14
   met 10:19,21,24 11:6 15:21 17:14    order 17:23 19:5                       print 15:6
   Methodist 4:4,8                     organized 15:18                        prior 12:20 13:21 14:8 27:23 28:23
   Michelle 4:2,14,20                  overloaded 20:14                       problem 21:1 28:7


 888-893-3767
 www.lexitaslegal.com
Case 2:18-cv-00140-Z-BR Document 54 Michelle Brisendine Page 238 of 330 PageID
                                     Filed 01/02/20                     s Index: problems..size
                                                                                  1827
   problems 7:16                        reconcile 8:24                         riveting 25:13
   process 17:23 25:11                  record 4:6,12,19 31:8,9                role 5:24 6:21
   project 8:11 9:8 19:15               records 12:25 13:12,14                 Ron 18:7,8,17 19:20
   projects 8:12 11:23                  refer 7:7 12:24                        roof 10:4,15 13:20 14:8 16:7,13,18,
                                                                                23,24 18:2,13,18 19:3 25:1 27:4,8,9
   Prompt 29:22                         referencing 28:20                       28:6 29:11
   proof 30:19,22                       referred 17:25                         roofer 11:25
   properties 23:3                      referring 8:15 9:9                     roofers 11:23 12:5,8 15:24 17:8
   provided 21:2 24:2,8 30:16           regularly 24:12                         27:2

   provisions 25:8                      related 25:9 27:8                      roofing 11:21,22 12:15 13:23
   public 19:10,13 20:17,19             relying 22:12                          roofs 28:18
   purpose 26:6                         remember 10:18,19,25 11:4 12:17        roughly 15:20
                                         20:10 26:8 27:5 28:15
   pushed 26:17
                                        renovation 8:10,11                                       S
   put 13:22,23
                                        repair 16:23 18:19 23:14,20 24:3,7,8
                                                                               salesmen 10:12
                     Q                  repaired 22:10,14
                                                                               save 15:6,9,14
                                        repairmen 7:18
   qualified 24:11                                                             scope 17:1 18:19 23:14 24:3,7,8,25
                                        repairs 7:19 8:8 16:18 17:20,24
   question 11:5 13:7 29:4               24:25 29:11                           search 27:11
   questions 31:5                       replace 16:24                          season 19:12
   quick 21:4                           report 6:2 16:4                        secretary 11:15
                                        reporter 4:12 14:21                    secretary's 14:17
                     R                                                         selected 21:11
                                        reports 6:24
   rages 5:4                            represent 17:8                         sense 22:12

   reaching 21:1                        requested 29:23 30:17,19,22,24         separate 8:11

   read 27:9                            Reserve 31:5                           September 20:9

   readily 19:14                        resolution 24:17 30:4                  served 6:6,11,12,14,16

   real 21:4 26:3                       resolved 30:7                          serves 20:7

   reason 26:5,7                        respect 6:21,25 7:6,24 13:20 21:13,    serviced 7:15
                                         19,22 23:9
   reasonable 24:14                                                            serving 6:5
                                        respects 11:20                         shortly 5:23
   recall 10:16 11:1,5 12:14,22 15:17
    21:9                                responded 19:12 22:20                  showed 11:6
   receipt 8:24 12:9                    responding 23:1                        signed 17:16
   receipts 8:18 9:4,10                 responses 22:23 30:2                   simply 20:15
   received 18:1,22,24                  responsibilities 6:18                  sir 5:1,3,10,12,17,20,23 6:3,11,13,
   recognize 13:17                      responsibility 5:14 10:12               15,17,20 8:3,22 9:1,3,11,14,16,20,24
                                                                                10:6,8 11:8,16 14:3,6 15:4,8,22 16:1,
   recollect 23:11                      responsive 21:15                        9 18:22 19:1,17,19 20:3,6 21:3,21
                                        retired 4:22 5:7                        22:11,15 23:2,5,7,11 24:22 25:7,10
   recollection 19:9 20:6,7 26:2
                                                                                26:11 27:1,5 28:6,11 29:8,12 30:11,
    27:25                               retirement 5:21 26:15                   18
   recommended 20:17                    reviewed 23:8 25:4,8 26:1              Sitting 12:14
   recommending 20:19                   ring 18:7                              size 12:7



 888-893-3767
 www.lexitaslegal.com
Case 2:18-cv-00140-Z-BR Document 54 Michelle Brisendine Page 239 of 330 PageID
                                     Filed 01/02/20                       s Index: small..years
                                                                                1828
   small 28:19                           telling 14:7 22:25                      typically 7:8,22 11:15 12:6 14:11,
                                                                                  16 15:18 28:7
   sneeze 14:19                          term 6:1
   Sorrenson 18:7,8,18 19:2,6,21         terms 17:2
    23:17
                                                                                                  U
                                         testified 4:15 10:2 27:22
   sort 24:17 30:3                                                               Uh-huh 11:18 17:15 18:10,20 20:25
                                         testimony 20:23 30:7
   sorts 8:5                                                                      21:7,21 27:16
                                         Texas 4:23 5:19
   sounds 7:20 26:4                                                              ultimately 6:7 16:19 18:24 22:6
                                         things 7:1,10,25 8:5 23:10,15 28:3
   speak 17:12                                                                   underneath 28:9
                                         thought 18:21
   speaking 7:20                                                                 understand 9:12 15:6 17:5 18:17
                                         thrown 12:12                             24:20 30:1
   special 9:7,8
                                         tied 28:18                              understanding 9:23 16:19 19:25
   specific 8:7 9:7,9 11:5,25 15:16,17                                            22:5 23:17
                                         tiles 28:2
    29:16
                                         time 4:11 6:6 7:9 9:15 10:3,22 11:7     understood 20:12 30:7
   specifically 8:15 9:5 10:25 12:17
                                          15:21 23:5 26:9 27:21 28:1,2 31:3      unfair 29:3
    16:15 20:22 21:9
                                         timeframe 20:9 22:25                    United 4:4,8
   spent 8:23
                                         title 5:24                              update 6:24
   spoke 9:17 10:11
                                         today 4:1 12:14 19:1                    updated 7:10
   spot 28:12
                                         told 9:21 16:6 27:14                    upstairs 28:16
   staff 6:20,22 15:11
                                         top 26:17                               utilize 8:10
   stairwell 28:16
                                         totally 13:5
   state 4:5,18 20:15
                                         touch 20:13                                              V
   stated 28:13
                                         town 12:6
   status 6:25                                                                   vendors 7:18
                                         tracked 5:16
   steps 23:22,24                                                                verify 15:12
   stopped 10:16                         Traditionally 29:17
                                                                                 versus 4:4
                                         TRIGG 10:2,11,22 11:5 15:21 16:21,
   storm 12:22 26:6 27:23,24 28:23                                               video 31:7
                                          23 17:13,22 18:1,2 19:4,10 20:12
    29:7
                                          21:1,2,19,20,25 22:5,6,9,13,18 23:3,   voting 6:18
   strike 12:19 23:23                     8,12,18,24 24:2,6,24 30:9
   stuff 25:13                           TRIGG's 19:12 22:24                                      W
   suggested 19:13                       trouble 20:13
   suit 9:12                             true 22:1 23:21 25:2 26:23              waited 20:16
   Sunni 4:4                             trustee 7:7 13:25 14:1,5,9,14,23,25     wanted 27:6
                                          27:8                                   work 5:6,8 12:8,10,15 17:10 22:6,9
   suspect 25:3
                                         trustees 6:7,12,25                       29:20
   swear 4:12
                                         trutees 14:10                           working 30:9
   sworn 4:15 30:19,22
                                         Tuesday 4:1                             workload 22:24
   sync 26:2 27:24
                                         turn 25:20                              worse 27:24
                       T                 Tyler 10:18 11:2 16:8,10,12,14          wrong 11:13 23:23
                                          20:19,21 21:20
   talk 24:16                            type 15:5                                                Y
   talked 12:1 13:13                     typed 14:24 15:1,3
                                                                                 year 4:22 8:16 10:24 12:15 19:11
   talking 14:23 19:20 20:18 23:23       typical 10:11
    27:13                                                                        years 7:23 12:3,20,21 21:17 26:16
                                                                                  28:24,25 29:4


 888-893-3767
 www.lexitaslegal.com
Case 2:18-cv-00140-Z-BR Document 54 Michelle Brisendine Page 240 of 330 PageIDs 1829
                                     Filed 01/02/20                             Index: ..years




 888-893-3767
 www.lexitaslegal.com
Case 2:18-cv-00140-Z-BR Document 54 FiledRoy Carlson Page 241 of 330 PageID 1830Pages 1
                                          01/02/20
  ·1· · · · · · · · IN THE UNITED STATES DISTRICT COURT
  · · · · · · · · · FOR THE NORTHERN DISTRICT OF TEXAS                 EXHIBIT
  ·2· · · · · · · · · · · · ·AMARILLO DIVISION
                                                                           9
  ·3·    GUIDEONE MUTUAL INSURANCE· · · ·)
  · ·    COMPANY,· · · · · · · · · · · · )
  ·4·    Plaintiff/Counter-Defendant· · ·)
  · ·    · · · · · · · · · · · · · · · · )· CIVIL ACTION NO.
  ·5·    VS.· · · · · · · · · · · · · · ·)· 2:18-cv-00140-D
  · ·    · · · · · · · · · · · · · · · · )
  ·6·    FIRST UNITED METHODIST CHURCH· ·)
  · ·    OF HEREFORD,· · · · · · · · · · )
  ·7·    Defendant/Counter-Plaintiff· · ·)

  ·8
  · ·    ---------------------------------------------------------------
  ·9
  · ·    · · · · · · · ·ORAL AND VIDEOTAPED DEPOSITION OF
  10
  · ·    · · · · · · · · · · · · · ROY CARLSON
  11
  · ·    · · · · · · · · · · · ·October 8th, 2019
  12
  · ·    ---------------------------------------------------------------
  13

  14· · · ·ORAL AND VIDEOTAPED DEPOSITION OF ROY CARLSON, produced as

  15· a witness at the instance of the PLAINTIFF, and duly sworn, was

  16· taken in the above-styled and numbered cause on the 8th day of

  17· October, 2019, from time ^ a.m. ^ p.m. to time ^ a.m. ^ p.m.,

  18· before AMY DUCKETT TAYLOR, CSR, in and for the State of Texas,

  19· reported by machine shorthand, at First United Methodist Church

  20· of Hereford, 501 Main Street, Hereford, Texas 79045, pursuant

  21· to the Federal Rules of Civil Procedure and the provisions stated

  22· on the record or attached hereto.

  23

  24

  25


        888-893-3767
        www.lexitaslegal.com
Case 2:18-cv-00140-Z-BR Document 54 FiledRoy Carlson Page 242 of 330 PageID 1831Pages 2
                                          01/02/20
  ·1· · · · · · · · · · · ·A P P E A R A N C E S

  ·2

  ·3· FOR THE PLAINTIFF:

  ·4·    ·   ·   ·Mr. Paul Miller
  · ·    ·   ·   ·Germer Beaman & Brown, PLLC
  ·5·    ·   ·   ·301 Congress Avenue, Suite 1700
  · ·    ·   ·   ·Austin, Texas 78701
  ·6·    ·   ·   ·Phone: (512) 472-0288

  ·7
  · ·    FOR THE DEFENDANT:
  ·8
  · ·    ·   ·   ·Mr. Chris Lyster
  ·9·    ·   ·   ·Puls Haney Lyster, PLLC
  · ·    ·   ·   ·301 Commerce Street, Suite 2900
  10·    ·   ·   ·Fort Worth, Texas 76102

  11
  · · ALSO PRESENT:
  12· · · ·Mr. Chuck Alexander - videographer

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25


        888-893-3767
        www.lexitaslegal.com
Case 2:18-cv-00140-Z-BR Document 54 FiledRoy Carlson Page 243 of 330 PageID 1832Pages 3
                                          01/02/20
  ·1· · · · · · · · · · · · · · · ·INDEX

  ·2· · · · · · · · · · · · · · · · · · · · · · · · · · · · · · PAGE

  ·3· Appearances----------------------------------------· · · · 2

  ·4· [!WIT]

  ·5· · · ·Examination by Mr. Miller---------------------· · · · 4

  ·6· Signature and Changes------------------------------· · · · 24

  ·7· Reporter's Certificate-----------------------------· · · · 26

  ·8

  ·9· · · · · · · · · · · · · · ·EXHIBITS

  10· NO.· DESCRIPTION· · · · · · · · · · · · · · · · · · ·PAGE

  11·    8· · Trustees         report--------------------------·   ·   ·   ·   16
  · ·    9· · Trustees         minutes 10/19/17----------------·   ·   ·   ·   17
  12·    10· ·Trustees         minutes 11/12/17----------------·   ·   ·   ·   17
  · ·    11· ·Trustees         minutes 3/13/18-----------------·   ·   ·   ·   18
  13·    12· ·Trustees         minutes 5/14/18-----------------·   ·   ·   ·   18

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25


        888-893-3767
        www.lexitaslegal.com                                                              YVer1f
Case 2:18-cv-00140-Z-BR Document 54 FiledRoy Carlson Page 244 of 330 PageID 1833Pages 4
                                          01/02/20
  ·1· · · · · · · · · THE VIDEOGRAPHER: Today is Tuesday October 8th,
  ·2· 2019, this is the videotaped deposition of Roy Carlson, in the
  ·3· case of Guideone Mutual Insurance Company, versus First United
  ·4· Methodist Church of Hereford, versus Sunni Boneker, et Al.
  ·5· Will counsel please state their appearances for the record?
  ·6· · · · · · · · ·MR. LYSTER:· Yes.· Chris Lyster on behalf of
  ·7· First United Methodist Church of Hereford.
  ·8· · · · · · · · ·MR. MILLER:· Paul Miller for Guideone Mutual
  ·9· Insurance Company.
  10· · · · · · · · ·THE VIDEOGRAPHER:· The time is 2:39 p.m. And
  11· we're on the record.· Will the court reporter please swear the
  12· witness?
  13· · · · · · · · · · · · · ·ROY CARLSON,
  14· having been first duly sworn, testified as follows:
  15· · · · · · · · · · · · · · EXAMINATION
  16· BY MR. MILLER:
  17· · · ·Q.· ·Good afternoon, sir.· Would you please state your
  18· name?
  19· · · ·A.· ·Roy Carlson.
  20· · · ·Q.· ·Mr. Carlson, have you ever given a deposition like
  21· this before?
  22· · · ·A.· ·Yes.
  23· · · ·Q.· ·How long ago was that deposition?
  24· · · ·A.· ·Approximately four years ago.
  25· · · ·Q.· ·Okay.

      888-893-3767
      www.lexitaslegal.com                                                                YVer1f
Case 2:18-cv-00140-Z-BR Document 54 FiledRoy Carlson Page 245 of 330 PageID 1834Pages 5
                                          01/02/20
  ·1· · · ·A.· ·Not related to this matter.
  ·2· · · ·Q.· ·Sure.· So you kind of understand the process?
  ·3· · · ·A.· ·Briefly.
  ·4· · · ·Q.· ·Sure.· I'm going to ask you questions, and you'll
  ·5· allow me to completely ask my question before you give your
  ·6· response, do you understand?
  ·7· · · ·A.· ·Okay.
  ·8· · · ·Q.· ·Can we have that agreement?
  ·9· · · ·A.· ·Yes.
  10· · · ·Q.· ·And the reason for that is, it's very hard for the
  11· court reporter to take down my question and your answer, if you
  12· and I are talking at the same time.
  13· · · ·A.· ·Okay.
  14· · · ·Q.· ·If I ask a bad question, just say, hey, Paul, can you
  15· ask me another one, or rephrase that one?· All right?
  16· · · ·A.· ·Okay.
  17· · · ·Q.· ·Make sure you give verbal answers, as opposed to
  18· shakes of the head, because it's - the court reporter can't
  19· take down the shakes of the head, all right?
  20· · · ·A.· ·Okay.
  21· · · ·Q.· ·All right.· Tell me your role here at the church.
  22· · · ·A.· ·I've been chairman of the trustees.
  23· · · ·Q.· ·For how long?
  24· · · ·A.· ·Well, I think, approximately, seven years,
  25· approximately.

      888-893-3767
      www.lexitaslegal.com                                                                YVer1f
Case 2:18-cv-00140-Z-BR Document 54 FiledRoy Carlson Page 246 of 330 PageID 1835Pages 6
                                          01/02/20
  ·1· · · ·Q.· ·Are you a member here at the church?
  ·2· · · ·A.· ·Yes.
  ·3· · · ·Q.· ·How long have you been a member?
  ·4· · · ·A.· ·Since about 1988.
  ·5· · · ·Q.· ·How long have you been here in Hereford?
  ·6· · · ·A.· ·I grew up in Hereford.
  ·7· · · ·Q.· ·Okay.
  ·8· · · ·A.· ·72 years.
  ·9· · · ·Q.· ·Did you go to Hereford High School?
  10· · · ·A.· ·Yes.
  11· · · ·Q.· ·We'll talk after this deposition, but my dad went to
  12· -- was born and raised here in Hereford, so -- and he is about
  13· your age, I think.
  14· · · · · · · · ·All right.· So tell me, as the chairman of the
  15· trustees, what's your -- what's your job duties and job
  16· responsibilities?
  17· · · ·A.· ·Primarily, we would look after church property.
  18· · · ·Q.· ·And when you say you, look after church property,
  19· what do you mean by that?
  20· · · ·A.· ·There's been a sale or two, hadn't been any
  21· purchases; maintenance, air conditioning, heating.
  22· · · ·Q.· ·Would any claims associated with damage to the roof,
  23· for example, resulting from a storm or hail, would that fall
  24· within the jurisdiction of the chairman of trustees, as well?
  25· · · ·A.· ·Yes.· The committee.

      888-893-3767
      www.lexitaslegal.com                                                                YVer1f
Case 2:18-cv-00140-Z-BR Document 54 FiledRoy Carlson Page 247 of 330 PageID 1836Pages 7
                                          01/02/20
  ·1· · · ·Q.· ·All right.· And so, I -- I talked with the pastor
  ·2· earlier today, as well as with Michelle Brisendine, and they
  ·3· kind of gave me a little bit of an understanding about that.
  ·4· But how many people make up the chair of the trustees?
  ·5· · · ·A.· ·Well, there is approximately seven.
  ·6· · · ·Q.· ·And seven members of the church who are elected?
  ·7· · · ·A.· ·Yes.
  ·8· · · ·Q.· ·And you're kind of the head person of that committee?
  ·9· · · ·A.· ·Yes.
  10· · · ·Q.· ·Were you also the chairman back in April of 2017?
  11· · · ·A.· ·Yes.
  12· · · ·Q.· ·And have you been the chairman since when?
  13· · · ·A.· ·Well, I think I've been chairman, approximately,
  14· seven years.
  15· · · ·Q.· ·Okay.· And I think I asked you that earlier, so I
  16· apologize for that.
  17· · · ·A.· ·Yeah.
  18· · · ·Q.· ·Did you have any involvement in handling, on behalf
  19· of the church, the hail claim with Guideone Insurance Company?
  20· · · ·A.· ·Mostly we got TRIGG to look, and we depended on their
  21· expertise.
  22· · · ·Q.· ·And that's kind of what I've heard from the pastor,
  23· as well as Michelle, is that, after the claim was made, and
  24· TRIGG was hired, the church kind of relied on TRIGG to be the
  25· go between with the insurance company, is that --

      888-893-3767
      www.lexitaslegal.com                                                                YVer1f
Case 2:18-cv-00140-Z-BR Document 54 FiledRoy Carlson Page 248 of 330 PageID 1837Pages 8
                                          01/02/20
  ·1· · · ·A.· ·That's true.
  ·2· · · ·Q.· ·All right.· My understanding, based on some previous
  ·3· testimony, is that the claim was made with the insurance
  ·4· company in June of 2017.· Assuming that's true --
  ·5· · · ·A.· ·Yes.
  ·6· · · ·Q.· ·-- do you know anything about the reasoning, if any,
  ·7· behind why there was a delay between the day of the storm, in
  ·8· April, and the day the claim was made, in June?
  ·9· · · ·A.· ·Primarily, just the time of getting everyone
  10· together.
  11· · · ·Q.· ·And by that, do you mean getting everybody together
  12· to come to an agreement as to whether or not to hire TRIGG and
  13· make that decision, those sorts of things?
  14· · · ·A.· ·True.
  15· · · ·Q.· ·My understanding is that, in early May, TRIGG just
  16· happened to come by the church and meet with Michelle, and that
  17· was kind of the church's introduction to TRIGG; is that your
  18· understanding?
  19· · · ·A.· ·That's my understanding.
  20· · · ·Q.· ·All right.· And eventually, the board of trustees
  21· approved to hire TRIGG?
  22· · · ·A.· ·Yes, they did.
  23· · · ·Q.· ·And then that went up to the church council, that
  24· decision?
  25· · · ·A.· ·That's true.

      888-893-3767
      www.lexitaslegal.com                                                                YVer1f
Case 2:18-cv-00140-Z-BR Document 54 FiledRoy Carlson Page 249 of 330 PageID 1838Pages 9
                                          01/02/20
  ·1· · · ·Q.· ·And then, I guess, at that point, the church council
  ·2· approved the decision?
  ·3· · · ·A.· ·That's true.
  ·4· · · ·Q.· ·And you were the one to sign the contract with TRIGG
  ·5· Construction?
  ·6· · · ·A.· ·Yes.
  ·7· · · ·Q.· ·We can look at the contract, you know, I've got a
  ·8· copy, if you want to see it.· But just, in general, kind of
  ·9· tell me when your understanding of what TRIGG was supposed to
  10· do for the church?
  11· · · ·A.· ·Well, my understanding they were going to examine for
  12· damage, and report to us and they would be contacting our
  13· insurance company.
  14· · · ·Q.· ·Okay.· The prior deposition that you gave, did it
  15· have anything to do with the church or church business?
  16· · · ·A.· ·Repeat your question.
  17· · · ·Q.· ·Sure.· You mentioned that you gave a deposition about
  18· four years ago.· Did that have anything to do with this church?
  19· · · ·A.· ·Nothing whatsoever.
  20· · · ·Q.· ·Do you have any information or knowledge about what
  21· Guideone did, or did not do, with respect to evaluating or
  22· investigating the damage to the church?
  23· · · ·A.· ·Not for sure.
  24· · · ·Q.· ·Okay.· Would all -- any information that you know
  25· about what Guideone did or did not do, would that all be

      888-893-3767
      www.lexitaslegal.com                                                                YVer1f
Case 2:18-cv-00140-Z-BR Document 54 FiledRoy Carlson Page 250 of 330 PageID 1839
                                          01/02/20                             Pages 10

  ·1· information that you learned through TRIGG?
  ·2· · · ·A.· ·Yes.· We -- yes.
  ·3· · · ·Q.· ·And I'm not making a comment one way or the other
  ·4· about that, I just -- I'm trying -- what I'm trying to
  ·5· understand is what the church knew and kind of how they were
  ·6· involved with Guideone, or whether everything was really just
  ·7· left up to TRIGG.
  ·8· · · ·A.· ·We were going on TRIGG's examination of damage.
  ·9· · · ·Q.· ·Okay.· And with respect to the examination of damage,
  10· do you know whether TRIGG ever performed one?
  11· · · ·A.· ·Performed --
  12· · · ·Q.· ·Yeah, and -- and let me clarify that.· Do you know
  13· whether TRIGG went on the roof, prepared a scope of repair, and
  14· an estimate for the repair?
  15· · · ·A.· ·Yes.· They -- they were on the roof, and --
  16· · · ·Q.· ·And do you know whether they came up with a cost
  17· estimate?· That is, TRIGG came up with a cost estimate for what
  18· it would take to repair or fix the roof?
  19· · · ·A.· ·I don't remember those exact figures.· They just -- I
  20· remember being damage.
  21· · · ·Q.· ·Sure.· And -- and the reason I'm asking this question
  22· is for this reason, and that's because Guideone sent somebody
  23· out here, shortly after the claim was made, and they
  24· investigated the roof, and they came up with the repair
  25· estimate.· And Guideone then later sent $221,000, in total, to

      888-893-3767
      www.lexitaslegal.com                                                            YVer1f
Case 2:18-cv-00140-Z-BR Document 54 FiledRoy Carlson Page 251 of 330 PageID 1840
                                          01/02/20                             Pages 11

  ·1· the church, for what it believed to be the cost of repair.
  ·2· And, I'm just wondering if you have any knowledge as to whether
  ·3· or not TRIGG, if they disagreed with that amount, did they go
  ·4· out and do their own estimate, and say, no, here is what the
  ·5· cost of repair is?
  ·6· · · ·A.· ·I just remember TRIGG saying it would be more than
  ·7· that.
  ·8· · · ·Q.· ·Okay.· And beyond that, beyond TRIGG just saying,
  ·9· it's going to be more than that, do you know anything that
  10· TRIGG did to, you know, verify that the cost of repair would be
  11· more than what Guideone said it would be?
  12· · · ·A.· ·All I remember them saying is there was more damage.
  13· · · ·Q.· ·Sure.· Did you ever -- did TRIGG ever show you a cost
  14· of repair estimate that it prepared that differed from what
  15· Guideone said?
  16· · · ·A.· ·I -- I don't recall that --
  17· · · ·Q.· ·Sure.
  18· · · ·A.· ·-- seeing it.
  19· · · ·Q.· ·If Guideone disagreed -- or excuse me.· If TRIGG the
  20· -- Construction, if they disagreed with the scope and the cost
  21· of repair, that Guideone had submitted, do you think TRIGG
  22· should have submitted their own?
  23· · · · · · · · ·MR. LYSTER:· Objection, form.
  24· · · ·A.· ·Well, I can recall TRIGG submitting their own cost
  25· analysis, but I don't know what that was, exactly.· I couldn't

      888-893-3767
      www.lexitaslegal.com                                                            YVer1f
Case 2:18-cv-00140-Z-BR Document 54 FiledRoy Carlson Page 252 of 330 PageID 1841
                                          01/02/20                             Pages 12

  ·1· quote you the figure.
  ·2· · · ·Q.· ·Sure.· Okay.· Is that something that you have
  ·3· actually seen?· You have actually seen the cost analysis that
  ·4· TRIGG submitted?
  ·5· · · ·A.· ·I just remember him saying it was more, and detailed
  ·6· analysis, I don't remember all the detailed analysis.
  ·7· · · ·Q.· ·Okay.· All right.· And so, what I hear you saying, is
  ·8· that TRIGG made some comments about the Guideone cost and scope
  ·9· of repair, and said, no, it's going to be more than that.· But,
  10· do you actually remember seeing any cost and scope of repair
  11· that TRIGG actually prepared, on paper?
  12· · · ·A.· ·Don't recall seeing it on a paper.· It was possibly
  13· verbal.
  14· · · ·Q.· ·And, if it was given to you, if you did hear it,
  15· verbally, from TRIGG, you wouldn't remember what that figure --
  16· · · ·A.· ·Not exactly, no.
  17· · · ·Q.· ·Okay.· Can you ballpark what they told you?· And if
  18· you can't, that's totally fine.· If you can't, no big deal.
  19· · · ·A.· ·Seems like they were talking a half a million.
  20· · · ·Q.· ·Do you know if TRIGG ever communicated that figure,
  21· in any form or fashion, to Guideone Insurance Company?
  22· · · ·A.· ·Don't know that for sure.
  23· · · ·Q.· ·If TRIGG Construction disagreed with Guideone
  24· Insurance Company's estimate and scope of repair, and thought
  25· the figure was more like half a million dollars, as you said,

      888-893-3767
      www.lexitaslegal.com                                                            YVer1f
Case 2:18-cv-00140-Z-BR Document 54 FiledRoy Carlson Page 253 of 330 PageID 1842
                                          01/02/20                             Pages 13

  ·1· don't you think TRIGG should have told Guideone that?
  ·2· · · · · · · · ·MR. LYSTER:· Objection, form.
  ·3· · · ·Q.· ·I mean, I'm not trying to be difficult.· I'm just
  ·4· asking if -- if Guideone came out and said, hey, this is what
  ·5· we think the cost of repair is, if TRIGG disagreed, and said,
  ·6· no, we think it's this, TRIGG should have said something to
  ·7· Guideone.· I mean, you would agreed with that, right?
  ·8· · · · · · · · ·MR. LYSTER:· Objection, form.
  ·9· · · ·Q.· ·On behalf of the church?
  10· · · ·A.· ·We were depending on TRIGG to be communicating with
  11· United One.
  12· · · ·Q.· ·Guideone?
  13· · · ·A.· ·Guideone.
  14· · · ·Q.· ·Right.· And so if you were dependent on TRIGG doing
  15· that, if TRIGG had something to say about cost and scope of
  16· repair, the church was depending on TRIGG to communicate that
  17· to Guideone?
  18· · · ·A.· ·Yes.
  19· · · ·Q.· ·Do you have any information or knowledge about
  20· whether or not Guideone was reaching out to the church, or
  21· reaching out to TRIGG, in order to get TRIGG's cost of repair?
  22· · · ·A.· ·I don't have access to that information.· I did not
  23· have access to that information.
  24· · · ·Q.· ·Did you personally have any interaction,
  25· correspondence, or meetings with TRIGG?

      888-893-3767
      www.lexitaslegal.com                                                            YVer1f
Case 2:18-cv-00140-Z-BR Document 54 FiledRoy Carlson Page 254 of 330 PageID 1843
                                          01/02/20                             Pages 14

  ·1· · · ·A.· ·Their representative came over a time or so, and met
  ·2· with the entire board, entire trustee committee.
  ·3· · · ·Q.· ·And this maybe -- I assume maybe if -- if, whenever
  ·4· that happened, there would have been some meeting minute notes
  ·5· or something like that taken?
  ·6· · · ·A.· ·It was a called meeting, so I'm not sure.
  ·7· · · ·Q.· ·So you don't know one way or the other?
  ·8· · · ·A.· ·Not sure.
  ·9· · · ·Q.· ·When you say, a called meeting, is that different
  10· from another sort of meeting?
  11· · · ·A.· ·It wasn't -- most trustees meetings are called.· It's
  12· called for business attention.
  13· · · ·Q.· ·And, what's the protocol?· Is it standard for meeting
  14· minutes to be taken at those called meetings?
  15· · · ·A.· ·Usually.
  16· · · ·Q.· ·Would that be something that Michelle did back then?
  17· · · ·A.· ·Yes.
  18· · · ·Q.· ·Did you go back and review any of the trustee meeting
  19· minutes?· Is that something you would typically do?
  20· · · ·A.· ·The major event with TRIGG was just the hiring and
  21· their agreement.· We refreshed or memory on that, and that's
  22· about it.
  23· · · ·Q.· ·So, with respect to TRIGG, and their involvement with
  24· the church, after the trustees agreed and recommended to hire
  25· TRIGG, there was no additional involvement with the board of

      888-893-3767
      www.lexitaslegal.com                                                            YVer1f
Case 2:18-cv-00140-Z-BR Document 54 FiledRoy Carlson Page 255 of 330 PageID 1844
                                          01/02/20                             Pages 15

  ·1· trustees?
  ·2· · · ·A.· ·We were informed later on that our -- the amount that
  ·3· was gonna be settled for was challenged.· That what thought we
  ·4· were going to get settled for was challenged.
  ·5· · · ·Q.· ·Okay.· Who were you informed of that?
  ·6· · · ·A.· ·Well TRIGG let the pastor and the secretary --
  ·7· Michelle could have been gone by then.
  ·8· · · ·Q.· ·Yeah, she testified --
  ·9· · · ·A.· ·She was gone.
  10· · · ·Q.· ·She -- she testified she left in January of 2018; is
  11· that your memory, as well?
  12· · · ·A.· ·Beg your pardon?
  13· · · ·Q.· ·Is that what you believe?
  14· · · ·A.· ·Yes.
  15· · · ·Q.· ·All right.· And TRIGG told the trustees that what had
  16· -- what exactly had been challenged?
  17· · · ·A.· ·The amount, which I remember being around the half a
  18· million was -- we were -- at first, I remember that it had been
  19· -- that they had -- they were going to pay that, and then some
  20· time later, we received word that we had been challenged in
  21· court.
  22· · · ·Q.· ·And do you have any understanding as to what the
  23· basis for the challenge is?
  24· · · ·A.· ·At that time, we didn't know why they were
  25· challenging it, when we thought it was settled.

      888-893-3767
      www.lexitaslegal.com                                                            YVer1f
Case 2:18-cv-00140-Z-BR Document 54 FiledRoy Carlson Page 256 of 330 PageID 1845
                                          01/02/20                             Pages 16

  ·1· · · ·Q.· ·Do --
  ·2· · · ·A.· ·We thought it was settled, and we were surprised to
  ·3· hear it was challenged.
  ·4· · · ·Q.· ·And did you ever learn as -- as to the basis of the
  ·5· challenge?
  ·6· · · ·A.· ·I don't know the exact reason.
  ·7· · · ·Q.· ·Okay.· These trustee report minutes were given to me
  ·8· just a few minutes ago, so I haven't really reviewed them.· You
  ·9· don't have a copy in front of you, these are some new ones.
  10· · · ·A.· ·Okay.
  11· · · ·Q.· ·I've marked the first one as Exhibit Number 8.
  12· · · · · · · · ·(Deposition Exhibit No. 8 marked for
  13· · · · · · · · · identification.)
  14· · · ·Q.· ·And I'll hand it to you so you can see it.· The
  15· second paragraph here, and I'll show it to you, talks about
  16· hiring TRIGG, and how they'll not only serve as your roofer or
  17· contractor, but also serve as your representative, with respect
  18· to the insurer, was that the -- was that the board of trustees'
  19· understanding?
  20· · · ·A.· ·That was -- that's the understanding that I remember.
  21· · · ·Q.· ·Why don't you take a look at that.· Also, in that
  22· second paragraph, it talks about calling around TRIGG's, you
  23· know, kind of following up with them to see if they have good
  24· history, and such like that.· Were you involved in -- in
  25· checking TRIGG out before a decision was made to hire them?

      888-893-3767
      www.lexitaslegal.com                                                            YVer1f
Case 2:18-cv-00140-Z-BR Document 54 FiledRoy Carlson Page 257 of 330 PageID 1846
                                          01/02/20                             Pages 22

  ·1· · · ·A.· ·Sorry about that.
  ·2· · · ·Q.· ·That's all right.· If that's something you need to
  ·3· take, we can take a break.
  ·4· · · ·A.· ·It's not.
  ·5· · · ·Q.· ·Okay.· Based on how I have interpreted your
  ·6· testimony, and based on the prior testimony from some other
  ·7· folks in this case, everybody has been consistent in saying
  ·8· that once TRIGG got hired, the church kind of put everything in
  ·9· TRIGG's hands to handle the claim on the church's behalf with
  10· Guideone, right?
  11· · · ·A.· ·That's true.
  12· · · ·Q.· ·Okay.· Are you personally aware of anything that
  13· Guideone Insurance Company, you know, failed to do, with
  14· respect to this particular claim?
  15· · · ·A.· ·We were depending on TRIGG -- TRIGG to handle our
  16· claim.
  17· · · ·Q.· ·And -- and based on that answer that you gave me, I
  18· would assume then, that you were not personally aware of
  19· anything Guideone failed to do, with respect to the claim,
  20· simply because the church was relying on TRIGG to handle it?
  21· · · ·A.· ·That's true.
  22· · · ·Q.· ·Okay.· Sir, I appreciate your time, and I'll pass the
  23· witness.
  24· · · · · · · · ·MR. LYSTER:· Reserve my questions until time of
  25· trial.

      888-893-3767
      www.lexitaslegal.com                                                            YVer1f
Case 2:18-cv-00140-Z-BR Document 54 FiledRoy Carlson Page 258 of 330 PageID 1847
                                          01/02/20                             Pages 23

  ·1· · · · · · · · ·MR. MILLER:· That's it.
  ·2· · · · · · · · ·THE VIDEOGRAPHER:· This concludes the
  ·3· deposition.· Off record 3:09 p.m.
  ·4· · · · · · · · ·(Off the record, 3:09 p.m.)
  ·5
  ·6
  ·7
  ·8
  ·9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25

       888-893-3767
       www.lexitaslegal.com
Case 2:18-cv-00140-Z-BR Document 54 FiledRoy Carlson Page 259 of 330 PageID 1848
                                          01/02/20                             Pages 24

  ·1· · · · · · · · · · · · ·CHANGES AND SIGNATURE
  ·2· · · · · · · · · · · ·DEPOSITION OF ROY CARLSON
  ·3· · · · · · · · · · · · · ·October 8th, 2019
  ·4· PAGE/LINE· · · ·CHANGE· · · · · · · ·REASON
  ·5· _______________________________________________________________
  ·6· _______________________________________________________________
  ·7· _______________________________________________________________
  ·8· _______________________________________________________________
  ·9· _______________________________________________________________
  10· _______________________________________________________________
  11· _______________________________________________________________
  12· _______________________________________________________________
  13· _______________________________________________________________
  14· _______________________________________________________________
  15· _______________________________________________________________
  16· _______________________________________________________________
  17· _______________________________________________________________
  18· _______________________________________________________________
  19· _______________________________________________________________
  20· _______________________________________________________________
  21· _______________________________________________________________
  22· _______________________________________________________________
  23· _______________________________________________________________
  24· _______________________________________________________________
  25· _______________________________________________________________

      888-893-3767
      www.lexitaslegal.com
Case 2:18-cv-00140-Z-BR Document 54 FiledRoy Carlson Page 260 of 330 PageID 1849
                                          01/02/20                             Pages 25

  ·1· · · ·I, ROY CARLSON, have read the foregoing deposition and
  · · hereby affix my signature that same is true and correct, except
  ·2· as noted above.

  ·3

  ·4
  · · · · · · · · · · · · · · ·_________________________________
  ·5· · · · · · · · · · · · · ·ROY CARLSON

  ·6

  ·7· THE STATE OF __________)

  ·8· COUNTY OF _____________)

  ·9

  10· · · ·Before me, ___________________________, on this day

  11· personally appeared ROY CARLSON, known to me (or proved to me

  12· under oath or through ___________________________) (description

  13· of identity card or other document) to be the person whose name

  14· is subscribed to the foregoing instrument and acknowledged to

  15· me that they executed the same for the purposes and

  16· consideration therein expressed.

  17· · · ·Given under my hand and seal of office this ____ day of

  18· ________________, 2019.

  19

  20

  21·    ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·_________________________________
  · ·    ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·NOTARY PUBLIC IN AND FOR
  22·    ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·THE STATE OF ____________________
  · ·    ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·COMMISSION EXPIRES: _____________
  23

  24

  25


        888-893-3767
        www.lexitaslegal.com
Case 2:18-cv-00140-Z-BR Document 54 FiledRoy Carlson Page 261 of 330 PageID 1850
                                          01/02/20                             Pages 26

  ·1· · · · · · · · IN THE UNITED STATES DISTRICT COURT
  · · · · · · · · · FOR THE NORTHERN DISTRICT OF TEXAS
  ·2· · · · · · · · · · · · ·AMARILLO DIVISION

  ·3·    GUIDEONE MUTUAL INSURANCE· · · ·)
  · ·    COMPANY,· · · · · · · · · · · · )
  ·4·    Plaintiff/Counter-Defendant· · ·)
  · ·    · · · · · · · · · · · · · · · · )· CIVIL ACTION NO.
  ·5·    VS.· · · · · · · · · · · · · · ·)· 2:18-cv-00140-D
  · ·    · · · · · · · · · · · · · · · · )
  ·6·    FIRST UNITED METHODIST CHURCH· ·)
  · ·    OF HEREFORD,· · · · · · · · · · )
  ·7·    Defendant/Counter-Plaintiff· · ·)

  ·8
  · · · · · · · · · · · ·REPORTER'S CERTIFICATION
  ·9· · · · · · · · · · ·DEPOSITION OF ROY CARLSON
  · · · · · · · · · · · · · ·OCTOBER 8TH, 2019
  10

  11· · · ·I, AMY DUCKETT TAYLOR, Certified Shorthand Reporter in and

  12· for the State of Texas, hereby certify to the following:

  13· · · ·That the witness, ROY CARLSON, was duly sworn by the

  14· deposition officer and that the transcript of the oral

  15· deposition is a true record of the testimony given by the

  16· witness;

  17· · · ·That the deposition transcript was submitted on

  18· _________________________ to the witness or to the attorney for

  19· the witness for examination, signature and return to me by

  20· _________________________;

  21· · · ·That the amount of time used by each party at the

  22· deposition is as follows:

  23· · · ·Mr. Paul Miller - 00 HOURS:30 MINUTES
  · · · · ·Mr. Chris Lyster - 00 HOURS:00 MINUTES
  24

  25· · · ·That pursuant to information given to the deposition


        888-893-3767
        www.lexitaslegal.com
Case 2:18-cv-00140-Z-BR Document 54 FiledRoy Carlson Page 262 of 330 PageID 1851
                                          01/02/20                             Pages 27

  ·1· officer at the time said testimony was taken, the following

  ·2· includes counsel for all parties of record:

  ·3· · · ·Mr. Paul Miller, Attorney for Plaintiff
  · · · · ·Mr. Chris Lyster, Attorney for Defendant
  ·4

  ·5· · · ·I further certify that I am neither counsel for, related

  ·6· to, nor employed by any of the parties or attorneys in the

  ·7· action in which this proceeding was taken, and further that I

  ·8· am not financially or otherwise interested in the outcome of

  ·9· the action.

  10· · · ·Further certification requirements pursuant to Rule 203 of

  11· the TRCP will be certified to after they have occurred.

  12· · · ·Certified to by me this 28th day of

  13· October, 2019.

  14

  15

  16· · · · · · · · · · · · · ·_________________________________
  · · · · · · · · · · · · · · ·AMY DUCKETT TAYLOR, Texas CSR #3783
  17· · · · · · · · · · · · · ·Expiration Date:· 12/31/19

  18

  19

  20

  21

  22

  23

  24

  25


       888-893-3767
       www.lexitaslegal.com
Case 2:18-cv-00140-Z-BR Document 54 FiledRoy Carlson Page 263 of 330 PageID 1852
                                          01/02/20                             Pages 28

  ·1· · · · · · ·FURTHER CERTIFICATION UNDER RULE 203 TRCP

  ·2· · · ·The original deposition was/was not returned to the

  ·3· deposition officer on __________________;

  ·4· · · ·If returned, the attached Changes and Signature page

  ·5· contains any changes and the reasons therefor;

  ·6· · · ·If returned, the original deposition was delivered to

  ·7· ____________________, Custodial Attorney;

  ·8· · · ·That $_______________ is the deposition officer's charges

  ·9· to the Plaintiff for preparing the original deposition

  10· transcript and any copies of exhibits;

  11· · · ·That the deposition was delivered in accordance with Rule

  12· 203.3, and that a copy of this certificate was served on all

  13· parties shown herein on and filed with the Clerk.

  14· · · ·Certified to by me this __________ day of

  15· ____________________, 2019.

  16

  17

  18· · · · · · · · · · · · · ·_________________________________
  · · · · · · · · · · · · · · ·AMY DUCKETT TAYLOR,Texas CSR #3783
  19· · · · · · · · · · · · · ·Expiration Date:· 12/31/19

  20

  21

  22

  23

  24

  25


       888-893-3767
       www.lexitaslegal.com
                                     Roy Carlson
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                 Page 264 of 330 sPageID
                                                                                     Index: $221,000..claim
                                                                                              1853
                                                                          based 8:2 22:5,6,17
                Exhibits                               9                  basis 15:23 16:4

  Exh 008 16:11,12                    9 17:13,17                          Beg 15:12

  Exh 009 17:13                                                           beginning 18:2

  Exh 010 17:16                                        A                  behalf 4:6 7:18 13:9 22:9

  Exh 011 17:20                                                           believed 11:1
                                      access 13:22,23
  Exh 012 18:16                                                           big 12:18
                                      additional 14:25 19:25
                                                                          bit 7:3
                                      adjuster 21:13,15,22
                    $                                                     board 8:20 14:2,25 16:18 18:1 20:9
                                      Adjusters 20:21,22
                                                                          Boneker 4:4
  $221,000 10:25                      adjusting 20:19,20
                                                                          born 6:12
                                      afternoon 4:17
                    1                                                     break 22:3
                                      age 6:13
                                                                          Briefly 5:3
  10 17:16,17                         agree 19:2
                                                                          Brisendine 7:2
  11 17:20 18:13                      agreed 13:7 14:24
                                                                          brought 19:9
  12 18:13,16                         agreement 5:8 8:12 14:21
                                                                          building 18:19
  12th 17:15                          air 6:21
                                                                          business 9:15 14:12
  13th 17:19                          alley 19:5

  14th 18:16                          America 20:21                                        C
  17 21:20                            amount 11:3 15:2,17
                                      analysis 11:25 12:3,6 19:3          call 17:21
  19 17:13
                                      answers 5:17                        called 14:6,9,11,12,14 20:13
  1988 6:4
                                      apologize 7:16                      calling 16:22
                    2                 appearances 4:5                     Carlson 4:2,13,19,20

                                      approved 8:21 9:2                   carpet 19:24
  2017 7:10 8:4 17:13,15 18:20 19:1                                       case 4:3 22:7
   21:19                              approximately 4:24 5:24,25 7:5,
                                       13 21:16                           ceiling 19:23
  2018 15:10 17:19 18:16 21:19
                                      April 7:10 8:8 18:20 19:1           chair 7:4 20:9
  2019 4:2
                                      area 18:22 19:5,12                  chairman 5:22 6:14,24 7:10,12,13
  2:39 4:10
                                      areas 18:22                         challenge 15:23 16:5
                    3                 assume 14:3 22:18                   challenged 15:3,4,16,20 16:3
                                      assuming 8:4 17:7                   challenging 15:25
  3:09 23:3,4                         attention 14:12 19:10               chance 21:21
                                      aware 19:17,19,25 20:25 21:3,6,8    checking 16:25
                    7                  22:12,18
                                                                          Chris 4:6
  72 6:8                                               B                  church 4:4,7 5:21 6:1,17,18 7:6,19,
                                                                           24 8:16,23 9:1,10,15,18,22 10:5 11:1
                                                                           13:9,16,20 14:24 22:8,20
                    8                 back 7:10 14:16,18
                                                                          church's 8:17 22:9
                                      bad 5:14
  8 16:11,12                                                              churches 17:2
                                      ballpark 12:17
  8th 4:1                                                                 claim 7:19,23 8:3,8 10:23 20:8 22:9,


 888-893-3767
 www.lexitaslegal.com
                                     Roy Carlson
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                Page 265 of 330s Index:
                                                                                    PageIDclaims..happened
                                                                                              1854
   14,16,19                          decision 8:13,24 9:2 16:25 20:18
  claims 6:22 20:16,21 21:6          delay 8:7                                              F

  clarify 10:12                      depended 7:20                        failed 22:13,19
  clients 17:2                       dependent 13:14                      fall 6:23
  comment 10:3                       depending 13:10,16 17:1 22:15        familiar 17:21 18:5,23 19:5,13
  comments 12:8                      deposition 4:2,20,23 6:11 9:14,17     20:22
                                      16:12 17:17 18:13 23:3
  committee 6:25 7:8 14:2 21:5                                            fashion 12:21
                                     detailed 12:5,6                      figure 12:1,15,20,25
  communicate 13:16
                                     differed 11:14                       figures 10:19
  communicated 12:20
                                     difficult 13:3                       Finally 19:11
  communicating 13:10
                                     disagreed 11:3,19,20 12:23 13:5      fine 12:18
  company 4:3,9 7:19,25 8:4 9:13
   12:21 20:3,23 21:23 22:13         dollars 12:25                        firm 20:19,20
  Company's 12:24                    duly 4:14                            fix 10:18
  completely 5:5                     duties 6:15                          folks 22:7
  concludes 23:2                                                          form 11:23 12:21 13:2,8
  conditioning 6:21                                    E
                                                                          front 16:9
  conference 17:21                   earlier 7:2,15 18:18                 funeral 19:13
  consistent 22:7                    early 8:15
  Construction 9:5 11:20 12:23       efforts 19:20                                          G
  contact 17:7                       elected 7:6                          gave 7:3 9:14,17 17:3 22:17
  contacting 9:12                    entire 14:2                          general 9:8
  contract 9:4,7                     entrance 19:4                        give 5:5,17
  contractor 16:17                   estimate 10:14,17,25 11:4,14 12:24   good 4:17 16:23 17:3
  copy 9:8 16:9                       21:21
                                                                          Gotcha 21:6
  correspondence 13:25               estimator 21:13
                                                                          grew 6:6
  cost 10:16,17 11:1,5,10,13,20,24   evaluating 9:21
   12:3,8,10 13:5,15,21                                                   guess 9:1
                                     event 14:20
  council 8:23 9:1                                                        Guideone 4:3,8 7:19 9:21,25 10:6,
                                     eventually 8:20                       22,25 11:11,15,19,21 12:8,21,23
  counsel 4:5                        exacerbated 18:21                     13:1,4,7,12,13,17,20 20:3 21:22
  court 4:11 5:11,18 15:21                                                 22:10,13,19
                                     exact 10:19 16:6
  covered 19:12                      examination 4:15 10:8,9                                H
                                     examine 9:11
                    D
                                     excuse 11:19                         hail 6:23 7:19 20:8
  dad 6:11                           Exhibit 16:11,12 17:13,16,17,20      half 12:19,25 15:17
                                      18:13,16                            hand 16:14
  damage 6:22 9:12,22 10:8,9,20
   11:12 19:23,25 21:10              existed 18:19                        handle 22:9,15,20
  Dan 18:4                           expertise 7:21                       handling 7:18
  day 8:7,8                          exterior 19:11                       hands 22:9
  deal 12:18                                                              happen 17:9
  dealt 18:6 20:2                                                         happened 8:16 14:4 21:4


 888-893-3767
 www.lexitaslegal.com
                                     Roy Carlson
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                                       s Index:
                                                                       Page 266 of 330 PageID     hard..pastor
                                                                                                1855
  hard 5:10                            June 8:4,8                             memory 14:21 15:11 18:11
  head 5:18,19 7:8                     jurisdiction 6:24                      mentioned 9:17 19:4,11
  hear 12:7,14 16:3                                                           mentions 17:20
  heard 7:22                                             K                    met 14:1
  hearse 19:12                         Kennedy 18:10                          Methodist 4:4,7
  heating 6:21                         Kevin 21:11,17                         Michelle 7:2,23 8:16 14:16 15:7
                                                                               17:1 20:13
  helped 20:16                         kind 5:2 7:3,8,22,24 8:17 9:8 10:5
                                                                              Miller 4:8,16 17:21 23:1
  Hereford 4:4,7 6:5,6,9,12             16:23 20:11 21:4 22:8
                                       knew 10:5                              million 12:19,25 15:18
  hey 5:14 13:4
                                       knowledge 9:20 11:2 13:19 17:5         minor 17:5
  High 6:9
                                        19:9,20                               minute 14:4
  hire 8:12,21 14:24 16:25 20:16,18
                                                                              minutes 14:14,19 16:7,8 17:14,16,
  hired 7:24 20:16,19 22:8                               L                     19 18:16
  hiring 14:20 16:16                                                          months 17:10
  history 16:24                        leak 19:4,11
                                                                              moved 18:8
                                       leaks 18:19,23 19:21
                                                                              Mutual 4:3,8 20:3
                   I                   learn 16:4
                                       learned 10:1                                              N
  identification 16:13 17:18 18:14
                                       left 10:7 15:10
  identify 17:11
                                       leg 20:14,17                           Nos 17:17 18:13
  information 9:20,24 10:1 13:19,22,                                          notes 14:4
   23                                  long 4:23 5:23 6:3,5 17:9
                                       looked 21:10,11                        November 17:15
  informed 15:2,5
                                       Lyster 4:6 11:23 13:2,8 22:24          Number 16:11 17:13,16,20 18:16
  inquire 17:1
  inside 18:19
                                                         M                                       O
  inspected 21:10
  insulation 19:25                     made 7:23 8:3,8 10:23 12:8 16:25       Objection 11:23 13:2,8
  insurance 4:3,9 7:19,25 8:3 9:13      18:21 19:17,19 21:7                   occurred 21:1
   12:21,24 20:3 21:6,22 22:13         maintenance 6:21 20:25                 October 4:1 17:13
  insurer 16:18                        major 14:20                            opposed 5:17
  interaction 13:24                    make 5:17 7:4 8:13                     order 13:21
  interpreted 22:5                     making 10:3 17:4
  introduction 8:17                    March 17:19                                               P
  investigated 10:24                   marked 16:11,12 17:17 18:13
                                                                              p.m. 4:10 23:3,4
  investigating 9:22                   marking 17:12
                                                                              paper 12:11,12
  involved 10:6 16:24 20:11,18         matter 5:1
                                                                              paragraph 16:15,22
  involvement 7:18 14:23,25 20:8       meet 8:16 17:24
                                                                              pardon 15:12
                                       meeting 14:4,6,9,10,13,18 17:14,
                   J                    16,19 18:1,16
                                                                              parks 19:12
                                                                              parkway 19:12
                                       meetings 13:25 14:11,14
  January 15:10                                                               pass 22:22
                                       member 6:1,3
  job 6:15                                                                    pastor 7:1,22 15:6 18:18,21,25
                                       members 7:6


 888-893-3767
 www.lexitaslegal.com
                                     Roy Carlson
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                                     s Index:
                                                                    Page 267 of 330 PageID  1856Paul..time
  Paul 4:8 5:14                      refreshed 14:21                        shakes 5:18,19
  pay 15:19                          related 5:1 21:7                       shortly 10:23
  people 7:4                         relied 7:24                            show 11:13 16:15
  performed 10:10,11                 relying 22:20                          sign 9:4
  person 7:8 18:8                    remember 10:19,20 11:6,12 12:5,6,      simply 22:20
                                      10,15 15:17,18 16:20
  personally 13:24 20:2 22:12,18                                            sir 4:17 22:22
                                     rep 17:8
  phone 17:20                                                               size 20:1
                                     repair 10:13,14,18,24 11:1,5,10,14,
  point 9:1                                                                 sort 14:10
                                      21 12:9,10,24 13:5,16,21 19:20 21:3
  position 18:9                                                             sorts 8:13
                                     repairs 17:4 20:25
  possibly 12:12                     Repeat 9:16                            sound 18:4
  prepared 10:13 11:14 12:11 21:22                                          spot 17:6
                                     rephrase 5:15
  pretty 18:2                                                               stained 19:23
                                     report 9:12 16:7
  previous 8:2                       reporter 4:11 5:11,18                  staining 19:24
  Primarily 6:17 8:9                 reports 17:3                           standard 14:13
  prior 9:14 19:7 21:1,2,6,7 22:6                                           start 17:4
                                     representative 14:1 16:17
  process 5:2                                                               state 4:5,17
                                     representatives 17:25
  property 6:17,18                                                          storm 6:23 8:7 18:20,21 19:1,2,8,21
                                     Reserve 22:24
                                                                             21:1,2,7
  protocol 14:13                     respect 9:21 10:9 14:23 16:17
                                                                            stuff 21:12
  public 20:19,20,21                  22:14,19
                                                                            submitted 11:21,22 12:4
  purchases 6:21                     response 5:6
                                                                            submitting 11:24
  put 22:8                           responsibilities 6:16
                                                                            Sunni 4:4
                                     result 20:8
                    Q                resulting 6:23                         supposed 9:9
                                                                            surprised 16:2
  question 5:5,11,14 9:16 10:21      review 14:18 21:21,24
                                     reviewed 16:8                          swear 4:11
  questions 5:4 17:14 18:17 22:24
                                                                            sworn 4:14
  quote 12:1                         Rob 18:10
                                     role 5:21 20:12
                                                                                             T
                    R                roof 6:22 10:13,15,18,24 17:4,6
                                      21:1,7,9
                                                                            talk 6:11
  raised 6:12                        roofer 16:16                           talked 7:1 18:18,19 20:3,7
  reaching 13:20,21                  Roy 4:2,13,19                          talking 5:12 12:19
  reason 5:10 10:21,22 16:6
                                                                            talks 16:15,22
  reasoning 8:6                                         S
                                                                            tarped 17:6
  recall 11:16,24 12:12 18:3 20:7
   21:16
                                     sale 6:20                              testified 4:14 15:8,10 18:25

  received 15:20                     School 6:9                             testimony 8:3 22:6

  recently 17:6                      scope 10:13 11:20 12:8,10,24 13:15     things 8:13

  recommended 14:24                  secretary 15:6                         thought 12:24 15:3,25 16:2

  record 4:5,11 17:12 18:15 23:3,4   serve 16:16,17                         tiles 19:24

  refresh 18:11                      settled 15:3,4,25 16:2                 time 4:10 5:12 8:9 14:1 15:20,24
                                                                             18:1 21:11,18 22:22,24



 888-893-3767
 www.lexitaslegal.com
                                     Roy Carlson
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                                         s Index:1857
                                                                         Page 268 of 330 PageID     today..years
  today 4:1 7:2 18:18
  told 12:17 13:1 15:15 18:21 19:23                         Y

  total 10:25                              years 4:24 5:24 6:8 7:14 9:18 19:10,
  totally 12:18                             15 21:2

  track 17:13
  trial 22:25
  TRIGG 7:20,24 8:12,15,17,21 9:4,9
   10:1,7,10,13,17 11:3,6,8,10,13,19,21,
   24 12:4,8,11,15,20,23 13:1,5,6,10,14,
   15,16,21,25 14:20,23,25 15:6,15
   16:16,25 17:4,7,23,24 18:9 20:16,19
   21:17 22:8,15,20
  TRIGG's 10:8 13:21 16:22 22:9
  true 8:1,4,14,25 9:3 20:4,13 22:11,21
  trustee 14:2,18 16:7 18:15 21:4
  trustees 5:22 6:15,24 7:4 8:20
   14:11,24 15:1,15 17:14,16,20 20:9
  trustees' 16:18
  Tuesday 4:1
  Tyler 17:21,22,23 18:2,6
  typically 14:19

                    U

  understand 5:2,6 10:5
  understanding 7:3 8:2,15,18,19
   9:9,11 15:22 16:19,20
  United 4:3,7 13:11

                    V

  verbal 5:17 12:13
  verbally 12:15
  verify 11:10
  versus 4:3,4

                    W

  wet 19:24
  whatsoever 9:19
  wondering 11:2
  word 15:20
  work 20:14,17
  worse 18:21 19:1



 888-893-3767
 www.lexitaslegal.com
                                        Kevin
Case 2:18-cv-00140-Z-BR Document 54 Filed     Bushart Page 269 of 330 PageID 1858Pages 1
                                          01/02/20
  ·1· · · · · · · · IN THE UNITED STATES DISTRICT COURT
  · · · · · · · · · FOR THE NORTHERN DISTRICT OF TEXAS                  EXHIBIT
  ·2· · · · · · · · · · · · ·AMARILLO DIVISION
                                                                             10
  ·3·    GUIDEONE MUTUAL INSURANCE· · · ·)
  · ·    COMPANY,· · · · · · · · · · · · )
  ·4·    Plaintiff/Counter-Defendant· · ·)
  · ·    · · · · · · · · · · · · · · · · )
  ·5·    VS.· · · · · · · · · · · · · · ·)· CIVIL ACTION NO.
  · ·    · · · · · · · · · · · · · · · · )· 2:18-cv-00140-D
  ·6·    FIRST UNITED METHODIST CHURCH· ·)
  · ·    OF HEREFORD,· · · · · · · · · · )
  ·7·    Defendant/Counter-Plaintiff· · ·)

  ·8
  · ·    ---------------------------------------------------------------
  ·9
  · ·    · · · · · · · ·ORAL AND VIDEOTAPED DEPOSITION OF
  10
  · ·    · · · · · · · · · · · · ·KEVIN BUSHART
  11
  · ·    · · · · · · · · · · · October 8th, 2019
  12
  · ·    ---------------------------------------------------------------
  13

  14· · · ·ORAL AND VIDEOTAPED DEPOSITION OF KEVIN BUSHART, produced

  15· as a witness at the instance of the PLAINTIFF, and duly sworn,

  16· was taken in the above-styled and numbered cause on the 8th day

  17· of October, 2019, from 9:09 a.m. to 10:38 a.m., before AMY

  18· DUCKETT TAYLOR, CSR, in and for the State of Texas, reported by

  19· machine shorthand, at First United Methodist Church of

  20· Hereford, 501 Main Street, Hereford, Texas 79045, pursuant to

  21· the Federal Rules of Civil Procedure and the provisions stated on

  22· the record or attached hereto.

  23

  24

  25


        888-893-3767
        www.lexitaslegal.com
                                        Kevin
Case 2:18-cv-00140-Z-BR Document 54 Filed     Bushart Page 270 of 330 PageID 1859Pages 2
                                          01/02/20
  ·1· · · · · · · · · · · ·A P P E A R A N C E S

  ·2

  ·3· FOR THE PLAINTIFF:

  ·4·    ·   ·   ·Mr. Paul Miller
  · ·    ·   ·   ·Germer Beaman & Brown, PLLC
  ·5·    ·   ·   ·301 Congress Avenue, Suite 1700
  · ·    ·   ·   ·Austin, Texas 78701
  ·6·    ·   ·   ·Phone: (512) 472-0288

  ·7
  · ·    FOR THE DEFENDANT:
  ·8
  · ·    ·   ·   ·Mr. Chris Lyster
  ·9·    ·   ·   ·Puls Haney Lyster, PLLC
  · ·    ·   ·   ·301 Commerce Street, Suite 2900
  10·    ·   ·   ·Fort Worth, Texas 76102

  11
  · · ALSO PRESENT:
  12· · · ·Mr. Chuck Alexander - videographer

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25


        888-893-3767
        www.lexitaslegal.com
                                        Kevin
Case 2:18-cv-00140-Z-BR Document 54 Filed     Bushart Page 271 of 330 PageID 1860Pages 3
                                          01/02/20
  ·1· · · · · · · · · · · · · · · ·INDEX

  ·2· · · · · · · · · · · · · · · · · · · · · · · · · · · · · · PAGE

  ·3· Appearances----------------------------------------· · · · ·2

  ·4· KEVIN BUSHART

  ·5· · · ·Examination by Mr. Miller---------------------· · · · ·4

  ·6· Signature and Changes------------------------------· · · · ·57

  ·7· Reporter's Certificate-----------------------------· · · · ·59

  ·8

  ·9· · · · · · · · · · · · · · ·EXHIBITS

  10· NO.· DESCRIPTION· · · · · · · · · · · · · · · · · · ·PAGE

  11·    1·   ·   Deposition Notice-----------------------·        ·   ·   ·   · 5
  · ·    2·   ·   Counter Complaint-----------------------·        ·   ·   ·   ·35
  12·    3·   ·   Photo of aerial view of property--------·        ·   ·   ·   ·46
  · ·    4·   ·   Church meeting minutes 5/11/17----------·        ·   ·   ·   ·55
  13·    5·   ·   Church meeting minutes 6/15/17----------·        ·   ·   ·   ·55
  · ·    6·   ·   Church meeting minutes 9/14/17----------·        ·   ·   ·   ·55
  14·    7·   ·   Church meeting minutes 6/14/18----------·        ·   ·   ·   ·55

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25


        888-893-3767
        www.lexitaslegal.com                                                               YVer1f
                                        Kevin
Case 2:18-cv-00140-Z-BR Document 54 Filed     Bushart Page 272 of 330 PageID 1861Pages 4
                                          01/02/20
  ·1· · · · · · · · ·THE VIDEOGRAPHER:· Today is Tuesday October 8th,
  ·2· 2019.· This is the videotaped deposition of Kevin Bushart in
  ·3· the case of Guideone Mutual Insurance Company versus First
  ·4· United Methodist Church of Hereford versus Sunni Boenker, et
  ·5· al.· Will counsel please state their appearances for the
  ·6· record?
  ·7· · · · · · · · ·MR. LYSTER:· Yes.· Chris Lyster here on behalf
  ·8· of First United Methodist Church of Hereford.
  ·9· · · · · · · · ·MR. MILLER:· Paul Miller for Guideone Mutual
  10· Insurance Company.
  11· · · · · · · · ·THE VIDEOGRAPHER:· The time is 9:09 a.m., and
  12· we're on the record.· Will the court reporter please swear in
  13· the witness?
  14· · · · · · · · · · · · · KEVIN BUSHART,
  15· having been first duly sworn, testified as follows:
  16· · · · · · · · · · · · · · EXAMINATION
  17· BY MR. MILLER:
  18· · · ·Q.· ·Sir, good morning.· Would you please state your name?
  19· · · ·A.· ·Kevin Bushart.
  20· · · ·Q.· ·Would you spell the last name?
  21· · · ·A.· ·B-U-S-H-A-R-T.
  22· · · ·Q.· ·You understand you're here to give deposition
  23· testimony regarding a hail claim?
  24· · · ·A.· ·Yes.
  25· · · ·Q.· ·Okay.· Were you involved, or present, at the church,

      888-893-3767
      www.lexitaslegal.com                                                                 YVer1f
                                        Kevin
Case 2:18-cv-00140-Z-BR Document 54 Filed     Bushart Page 273 of 330 PageID 1862Pages 5
                                          01/02/20
  ·1· when the hail event occurred, back in 2017?
  ·2· · · ·A.· ·Yes.
  ·3· · · ·Q.· ·Okay.· How are you currently involved with the
  ·4· church?
  ·5· · · ·A.· ·I'm the pastor.
  ·6· · · ·Q.· ·How long have you been the pastor?
  ·7· · · ·A.· ·Ten years.
  ·8· · · ·Q.· ·You understand that you have been identified as
  ·9· somebody who will be providing testimony on behalf of the
  10· church itself, right?
  11· · · ·A.· ·Yes.
  12· · · ·Q.· ·Okay.· Have you seen what I'm going to mark as
  13· Exhibit Number 1, which is a Notice of Deposition for a
  14· corporate representative for First United Methodist Church of
  15· Hereford?
  16· · · · · · · · ·(Deposition Exhibit No. 1 marked for
  17· · · · · · · · · identification.)
  18· · · ·A.· ·Yes.
  19· · · ·Q.· ·Okay.· If you'll turn to pages 3 and 4, the last two
  20· pages, have you had an opportunity to review these areas of
  21· discussion, and familiarize yourself with those topics?
  22· · · ·A.· ·Yes, to the best of my ability.
  23· · · ·Q.· ·Okay.· If you would, please give me a general
  24· understanding of what you have done in order to familiarize
  25· yourself with the topics here listed in Exhibit Number 1?

      888-893-3767
      www.lexitaslegal.com                                                                 YVer1f
                                        Kevin
Case 2:18-cv-00140-Z-BR Document 54 Filed     Bushart Page 274 of 330 PageID 1863
                                          01/02/20                              Pages 27

  ·1· that.· By law, they have to have a public adjuster to look at
  ·2· it, to complete the -- complete the appraisal.· They're not
  ·3· allowed to do that themselves.
  ·4· · · ·Q.· ·Is that something TRIGG told the church?
  ·5· · · ·A.· ·As I understand the law --
  ·6· · · ·Q.· ·Well --
  ·7· · · ·A.· ·-- they had to have an adjuster to come in and look
  ·8· at it.
  ·9· · · ·Q.· ·They had to have a -- as you understand it, they had
  10· to have a public adjuster --
  11· · · ·A.· ·Yes.
  12· · · ·Q.· ·-- come in and adjust the damage.· They -- TRIGG
  13· themselves couldn't do it?
  14· · · ·A.· ·Correct.
  15· · · ·Q.· ·And your understanding of that comes from where?
  16· · · ·A.· ·From TRIGG.
  17· · · ·Q.· ·And what, specifically, was TRIGG unable to do, that
  18· the public adjuster was able to do?
  19· · · ·A.· ·To make the actual appraisal.
  20· · · ·Q.· ·Well, earlier, when I was asking you about TRIGG
  21· getting up and making an estimate for repair?
  22· · · ·A.· ·Uh-huh.
  23· · · ·Q.· ·Is that something different than what you're talking
  24· about now?
  25· · · ·A.· ·As I understand it, yes.

      888-893-3767
      www.lexitaslegal.com                                                             YVer1f
                                        Kevin
Case 2:18-cv-00140-Z-BR Document 54 Filed     Bushart Page 275 of 330 PageID 1864
                                          01/02/20                              Pages 34

  ·1· · · ·Q.· ·Okay.· Do you think the reasonable thing to do would
  ·2· have been to let Guideone know that the church was going to the
  ·3· District Judge here to get an umpire appointed?
  ·4· · · · · · · · ·MR. LYSTER:· Objection, form.
  ·5· · · ·A.· ·I can't answer that.
  ·6· · · ·Q.· ·Did the church ever submit a sworn proof of loss to
  ·7· Guideone, following the storm event?
  ·8· · · ·A.· ·Not to my knowledge.
  ·9· · · ·Q.· ·Why not?
  10· · · ·A.· ·Don't believe it was required.
  11· · · ·Q.· ·Was a sworn proof of loss requested?
  12· · · ·A.· ·I believe it was.
  13· · · ·Q.· ·And what's the basis for you saying it wasn't
  14· required?
  15· · · ·A.· ·Our policy, statements in our policy.
  16· · · ·Q.· ·Is there a statement in the policy that says a sworn
  17· proof of loss does not have to be provided, if requested?
  18· · · ·A.· ·I can't answer that.
  19· · · ·Q.· ·What portion of the policy are you referring to say
  20· that it's not required under the policy?
  21· · · ·A.· ·I believe the statement in the policy is just that if
  22· we have a disagreement, we can express that disagreement, and
  23· that's sufficient.
  24· · · ·Q.· ·And you're talking about the appraisal provision?
  25· · · ·A.· ·Yes.

      888-893-3767
      www.lexitaslegal.com                                                             YVer1f
                                        Kevin
Case 2:18-cv-00140-Z-BR Document 54 Filed     Bushart Page 276 of 330 PageID 1865
                                          01/02/20                              Pages 35

  ·1· · · ·Q.· ·Okay.· And I'm talking about the -- the requirement
  ·2· that the church has to cooperate under the policy, and what the
  ·3· church is supposed to do when a sworn proof of loss is
  ·4· requested.
  ·5· · · · · · · · ·And so, let me ask my question again.· Is there
  ·6· a certain provision in the policy, with respect to the sworn
  ·7· proof of loss, that says the church does not have to submit one
  ·8· if it's requested?
  ·9· · · ·A.· ·I -- I -- I don't know the answer to that.
  10· · · ·Q.· ·As you sit here today, your understanding of the
  11· reason why a sworn proof of loss was not submitted, after it
  12· was requested, is because the church invoked the appraisal
  13· clause?
  14· · · ·A.· ·That's as clear as I can understand it.
  15· · · ·Q.· ·Have you reviewed the church's countersuit against
  16· Guideone in this case?
  17· · · ·A.· ·I don't remember.· I've read many documents, or
  18· looked them over.
  19· · · ·Q.· ·Sure.
  20· · · · · · · · ·(Deposition Exhibit No. 2 marked for
  21· · · · · · · · · identification.)
  22· · · ·Q.· ·Let me mark that as Exhibit Number 2, and we can talk
  23· about it.· Take a -- just a quick look at that, and let me know
  24· if this is something that you've ever reviewed.· This is
  25· Exhibit Number 2.· It's the church's complaint and original

      888-893-3767
      www.lexitaslegal.com                                                             YVer1f
                                        Kevin
Case 2:18-cv-00140-Z-BR Document 54 Filed     Bushart Page 277 of 330 PageID 1866
                                          01/02/20                              Pages 42

  ·1· · · ·A.· ·I would think that would be fair.
  ·2· · · ·Q.· ·Okay.· And it -- it sounds like to me your job and
  ·3· every person associated with the church is to run the church
  ·4· and to do the things that they're supposed to do here at the
  ·5· church?
  ·6· · · ·A.· ·That's correct.
  ·7· · · ·Q.· ·You hired TRIGG, who came in and inspected your roof
  ·8· and found some damages, right?
  ·9· · · ·A.· ·Correct.
  10· · · ·Q.· ·You put your claim, so to speak, in their hands, and
  11· did what they suggested you do?
  12· · · ·A.· ·That would be correct.
  13· · · · · · · · ·MR. MILLER:· Time for a break?
  14· · · · · · · · ·MR. LYSTER:· Sure.
  15· · · · · · · · ·THE VIDEOGRAPHER:· Off record, 10:01 a.m.
  16· · · · · · · · ·(Break taken from 10:01 a.m. to 10:16 a.m.)
  17· · · · · · · · ·THE VIDEOGRAPHER:· On record, 10:16 a.m.
  18· · · ·Q.· ·Sir, we're back from a break, are you ready to
  19· continue?
  20· · · ·A.· ·Yes, sir.
  21· · · ·Q.· ·Okay.· I want to kind of give you an opportunity to
  22· kind of summarize, for me, the church's complaints, problems,
  23· with respect to Guideone, okay?
  24· · · · · · · · ·From what I understood our conversation earlier,
  25· the church is upset and felt like they were not treated fairly

      888-893-3767
      www.lexitaslegal.com                                                             YVer1f
                                        Kevin
Case 2:18-cv-00140-Z-BR Document 54 Filed     Bushart Page 278 of 330 PageID 1867
                                          01/02/20                              Pages 54

  ·1· nature, has the church taken any other steps to prevent any
  ·2· additional damage associated with those leaks?
  ·3· · · ·A.· ·No.
  ·4· · · ·Q.· ·What damages, from your perspective, from the
  ·5· church's perspective, have occurred as a result of those leaks?
  ·6· · · ·A.· ·Ceiling tiles broken out, insulation soaked.· I don't
  ·7· know what's up inside the suspended ceiling, so I don't know
  ·8· what damage there is though the structure up there.· And water
  ·9· stains on the carpets.
  10· · · ·Q.· ·Has the church had anybody, TRIGG, roofer, anybody,
  11· maybe one of its members up here at the church get up in there
  12· to inspect to see if anything needs to be done, at least in the
  13· short term, to prevent additional damage?
  14· · · ·A.· ·No.
  15· · · ·Q.· ·And as I understand your testimony, on behalf of the
  16· church, sir, the church's real complaint, with respect to
  17· Guideone, is them not paying what the umpire said the scope of
  18· repair and damages were?
  19· · · ·A.· ·That's correct.
  20· · · ·Q.· ·Okay.· Anything else, besides that?
  21· · · ·A.· ·No.
  22· · · · · · · · ·MR. MILLER:· Passes the witness.
  23· · · · · · · · ·MR. LYSTER:· Reserve my questions.
  24· · · · · · · · ·THE VIDEOGRAPHER:· This concludes the video
  25· deposition.· Off record at 10:36 a.m.

      888-893-3767
      www.lexitaslegal.com                                                             YVer1f
                                        Kevin
Case 2:18-cv-00140-Z-BR Document 54 Filed     Bushart Page 279 of 330 PageID 1868
                                          01/02/20                              Pages 55

  ·1· · · · · · · · ·(Discussion off the record.)
  ·2· · · · · · · · ·THE VIDEOGRAPHER:· On video record, 10:36 a.m.
  ·3· · · ·Q.· ·(By Mr. Miller) Sir, I prematurely ended without
  ·4· marking these exhibits.· I'm going to mark them Exhibits, 4
  ·5· through 7.· These are church council meeting minutes that were
  ·6· provided to me.
  ·7· · · · · · · · ·(Deposition Exhibit Nos. 4-7 marked for
  ·8· · · · · · · · · identification.)
  ·9· · · ·Q.· ·Can you tell me what efforts were made to go through
  10· and find church council meeting minutes that may be relevant to
  11· the claims in this case?
  12· · · ·A.· ·Pretty simple, I just went to the file cabinet and
  13· pulled out the meeting minutes from 2017, 2018, and made
  14· copies.
  15· · · ·Q.· ·So all the minutes that I have here in front of me,
  16· are all of the meeting minutes that happened in 2017 and 2018?
  17· · · · · · · · ·MR. LYSTER:· No, they're the --
  18· · · ·A.· ·No.
  19· · · · · · · · ·MR. LYSTER:· They're the ones that refer to --
  20· · · ·A.· ·They're the onces that refer to the --
  21· · · · · · · · ·MR. LYSTER:· Refer to the claim or dealing with
  22· TRIGG, or dealing with the hail, or things of that nature.
  23· · · ·Q.· ·These are kept -- these are physical files?
  24· · · ·A.· ·Yes.
  25· · · ·Q.· ·You went through and read all the meeting minutes to

      888-893-3767
      www.lexitaslegal.com                                                             YVer1f
                                        Kevin
Case 2:18-cv-00140-Z-BR Document 54 Filed     Bushart Page 280 of 330 PageID 1869
                                          01/02/20                              Pages 56

  ·1· identify ones that had to do with the claim?
  ·2· · · ·A.· ·Correct.
  ·3· · · ·Q.· ·How often are these meetings -- how often do the
  ·4· meetings occur with the church council?
  ·5· · · ·A.· ·It's about -- it's approximately once a month.· But,
  ·6· you know, like at Christmas time, or something, we skip
  ·7· meetings; about ten times out of the year.
  ·8· · · · · · · · ·MR. MILLER:· Appreciate your time, sir, pass the
  ·9· witness.
  10· · · · · · · · ·MR. LYSTER:· Still reserve our questions.
  11· · · · · · · · ·THE VIDEOGRAPHER:· This concludes the
  12· deposition, off record 10:38 a.m.
  13· · · · · · · · ·(Off the record, 10:38 a.m.)
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25

       888-893-3767
       www.lexitaslegal.com
                                        Kevin
Case 2:18-cv-00140-Z-BR Document 54 Filed     Bushart Page 281 of 330 PageID 1870
                                          01/02/20                              Pages 57

  ·1· · · · · · · · · · · · ·CHANGES AND SIGNATURE
  ·2· · · · · · · · · · · ·DEPOSITION OF KEVIN BUSHART
  ·3· · · · · · · · · · · · · ·October 8th, 2019
  ·4· PAGE/LINE· · · ·CHANGE· · · · · · · ·REASON
  ·5· _______________________________________________________________
  ·6· _______________________________________________________________
  ·7· _______________________________________________________________
  ·8· _______________________________________________________________
  ·9· _______________________________________________________________
  10· _______________________________________________________________
  11· _______________________________________________________________
  12· _______________________________________________________________
  13· _______________________________________________________________
  14· _______________________________________________________________
  15· _______________________________________________________________
  16· _______________________________________________________________
  17· _______________________________________________________________
  18· _______________________________________________________________
  19· _______________________________________________________________
  20· _______________________________________________________________
  21· _______________________________________________________________
  22· _______________________________________________________________
  23· _______________________________________________________________
  24· _______________________________________________________________
  25· _______________________________________________________________

      888-893-3767
      www.lexitaslegal.com
                                        Kevin
Case 2:18-cv-00140-Z-BR Document 54 Filed     Bushart Page 282 of 330 PageID 1871
                                          01/02/20                              Pages 58

  ·1· · · ·I, KEVIN BUSHART, have read the foregoing deposition and
  · · hereby affix my signature that same is true and correct, except
  ·2· as noted above.

  ·3

  ·4
  · · · · · · · · · · · · · · ·_________________________________
  ·5· · · · · · · · · · · · · ·KEVIN BUSHART

  ·6

  ·7· THE STATE OF __________)

  ·8· COUNTY OF _____________)

  ·9

  10· · · ·Before me, ___________________________, on this day

  11· personally appeared KEVIN BUSHART, known to me (or proved to me

  12· under oath or through ___________________________) (description

  13· of identity card or other document) to be the person whose name

  14· is subscribed to the foregoing instrument and acknowledged to

  15· me that they executed the same for the purposes and

  16· consideration therein expressed.

  17· · · ·Given under my hand and seal of office this ____ day of

  18· ________________, 2019.

  19

  20

  21·    ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·_________________________________
  · ·    ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·NOTARY PUBLIC IN AND FOR
  22·    ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·THE STATE OF ____________________
  · ·    ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·COMMISSION EXPIRES: _____________
  23

  24

  25


        888-893-3767
        www.lexitaslegal.com
                                        Kevin
Case 2:18-cv-00140-Z-BR Document 54 Filed     Bushart Page 283 of 330 PageID 1872
                                          01/02/20                              Pages 59

  ·1· · · · · · · · IN THE UNITED STATES DISTRICT COURT
  · · · · · · · · · FOR THE NORTHERN DISTRICT OF TEXAS
  ·2· · · · · · · · · · · · ·AMARILLO DIVISION

  ·3·    GUIDEONE MUTUAL INSURANCE· · · ·)
  · ·    COMPANY,· · · · · · · · · · · · )
  ·4·    Plaintiff/Counter-Defendant· · ·)
  · ·    · · · · · · · · · · · · · · · · )· CIVIL ACTION NO.
  ·5·    VS.· · · · · · · · · · · · · · ·)· 2:18-CV-00140-D
  · ·    · · · · · · · · · · · · · · · · )
  ·6·    FIRST UNITED METHODIST CHURCH· ·)
  · ·    OF HEREFORD,· · · · · · · · · · )
  ·7·    Defendant/Counter-Plaintiff· · ·)

  ·8
  · · · · · · · · · · · ·REPORTER'S CERTIFICATION
  ·9· · · · · · · · · · DEPOSITION OF KEVIN BUSHART
  · · · · · · · · · · · · · ·OCTOBER 8TH, 2019
  10

  11· · · ·I, AMY DUCKETT TAYLOR, Certified Shorthand Reporter in and

  12· for the State of Texas, hereby certify to the following:

  13· · · ·That the witness, KEVIN BUSHART, was duly sworn by the

  14· deposition officer and that the transcript of the oral

  15· deposition is a true record of the testimony given by the

  16· witness;

  17· · · ·That the deposition transcript was submitted on

  18· __________________ to the witness or to the attorney for

  19· the witness for examination, signature and return to me by

  20· _________________________;

  21· · · ·That the amount of time used by each party at the

  22· deposition is as follows:

  23· · · ·Mr. Paul Miller - 01 HOUR:14 MINUTES
  · · · · ·Mr. Chris Lyster - 00 HOURS:00 MINUTES
  24

  25· · · ·That pursuant to information given to the deposition


        888-893-3767
        www.lexitaslegal.com
                                        Kevin
Case 2:18-cv-00140-Z-BR Document 54 Filed     Bushart Page 284 of 330 PageID 1873
                                          01/02/20                              Pages 60

  ·1· officer at the time said testimony was taken, the following

  ·2· includes counsel for all parties of record:

  ·3· · · ·Mr. Paul Miller, Attorney for Plaintiff
  · · · · ·Mr. Chris Lyster, Attorney for Defendant
  ·4

  ·5· · · ·I further certify that I am neither counsel for, related

  ·6· to, nor employed by any of the parties or attorneys in the

  ·7· action in which this proceeding was taken, and further that I

  ·8· am not financially or otherwise interested in the outcome of

  ·9· the action.

  10· · · ·Further certification requirements pursuant to Rule 203 of

  11· the TRCP will be certified to after they have occurred.

  12· · · ·Certified to by me this 28th day of

  13· October, 2019.

  14

  15

  16· · · · · · · · · · · · · ·_________________________________
  · · · · · · · · · · · · · · ·AMY DUCKETT TAYLOR, Texas CSR #3783
  17· · · · · · · · · · · · · ·Expiration Date:· 12/31/19

  18

  19

  20

  21

  22

  23

  24

  25


       888-893-3767
       www.lexitaslegal.com
                                        Kevin
Case 2:18-cv-00140-Z-BR Document 54 Filed     Bushart Page 285 of 330 PageID 1874
                                          01/02/20                              Pages 61

  ·1· · · · · · ·FURTHER CERTIFICATION UNDER RULE 203 TRCP

  ·2· · · ·The original deposition was/was not returned to the

  ·3· deposition officer on ____________________;

  ·4· · · ·If returned, the attached Changes and Signature page

  ·5· contains any changes and the reasons therefor;

  ·6· · · ·If returned, the original deposition was delivered to

  ·7· _____________________, Custodial Attorney;

  ·8· · · ·That $_____________ is the deposition officer's charges to

  ·9· the Plaintiff for preparing the original deposition transcript

  10· and any copies of exhibits;

  11· · · ·That the deposition was delivered in accordance with Rule

  12· 203.3, and that a copy of this certificate was served on all

  13· parties shown herein on and filed with the Clerk.

  14· · · ·Certified to by me this __________ day of

  15· ____________________, 2019.

  16

  17

  18· · · · · · · · · · · · · ·_________________________________
  · · · · · · · · · · · · · · ·AMY DUCKETT TAYLOR,Texas CSR #3783
  19· · · · · · · · · · · · · ·Expiration Date:· 12/31/19

  20

  21

  22

  23

  24

  25


       888-893-3767
       www.lexitaslegal.com
                                     Kevin01/02/20
Case 2:18-cv-00140-Z-BR Document 54 Filed Bushart                      Page 286 of 330s Index:
                                                                                         PageID$221,000..August
                                                                                                  1875
                                                                              advanced 51:24
                 Exhibits                                   4                 advice 37:10

  Exh 001 5:13,16,25                     4 5:19 36:8 55:4                     advise 26:22

  Exh 002 35:20,22,25                    4-7 55:7                             advised 16:6,7,25 17:5 25:14

  Exh 003 46:23                                                               aerial 46:24

  Exh 004                                                   5                 affirmed 53:1

  Exh 005                                                                     agent 16:20 36:10
                                         5 37:15
  Exh 006                                                                     agree 32:4 39:25 44:23 45:15
                                         5th 49:21
  Exh 007                                                                     agreed 7:23
                                                            7                 agricultural 38:15
                      $                                                       air 15:24 24:22,23 53:7,13,15
                                         7 55:5                               allegedly 52:3
  $221,000 12:7 29:13
                                                                              alley 9:5,12 10:17,23 11:5 49:14
  $700,000 26:17,19                                         8
                                                                              allowed 27:3 28:6,12
                      1                  8th 4:1                              amount 36:13,20
                                                                              and/or 36:10
  1 5:13,16,25                                              9                 apologies 50:6
  10 21:15 36:9                                                               apologize 9:23 10:1 37:20 47:2
                                         9:09 4:11
  10:01 42:15,16                                                              apparent 12:22
  10:16 42:16,17                                            A                 appearances 4:5
  10:36 54:25 55:2                                                            appointed 33:15,23 34:3
  10:38 56:12,13                         a.m. 4:11 42:15,16,17 54:25 55:2
                                          56:12,13
                                                                              appraisal 16:24 17:3,5,8,12 22:12
  12 21:16                                                                     23:11,19 27:2,19 28:3 30:8,11,16,19,
                                         ability 5:22                          23 32:16,23 33:5 34:24 35:12 36:25
  14th 7:13                                                                    38:5,6 40:22 43:7 45:18,23 46:5,6
                                         accept 22:1
  16 37:16                                                                    appraiser 24:1,13 28:5 30:3 33:21
                                         account 12:12
  17th 7:11,13                                                                 41:7,10,11
                                         accurate 11:6 21:24 25:23 47:3
  1992 14:13                                                                  appraisers 30:3
                                         acted 31:10 43:5
  1995 14:10                                                                  approved 22:8
                                         actions 37:24 38:2
                                                                              approximately 21:15 56:5
                      2                  acts 38:20
                                                                              April 7:6,11,13,25 8:3,22 9:20 10:19
                                         actual 7:8 27:19 44:19                11:22 12:3 15:14 22:20 25:25 36:13
  2 35:20,22,25                                                                49:25 50:21
                                         additional 54:2,13
  2017 5:1 7:6 8:4,22 9:20 10:20 11:22                                        area 8:9 16:21 47:24 49:6,21 53:12
                                         additionals 21:9
   12:3 15:14 22:20 25:22 36:13 46:10                                         areas 5:20 10:20 48:25 49:6,11,16,
   49:25 50:21 52:3 55:13,16             address 11:19,21 12:3,13              17,24 50:23
  2018 55:13,16                          adjacent 49:21                       arose 36:11,18
  2019 4:2                               adjust 27:12                         assume 44:17
  20th 7:13                              adjuster 22:15 24:6,9 27:1,7,10,18   attempted 11:18,21 12:2 43:7
                                          28:11,25 29:9,20 30:4 52:2
                                                                              attorney 6:2 51:6
                      3                  Adjusters 26:24
                                                                              attorneys 11:17
                                         adjusting 26:24
  3 5:19 36:7 46:23                                                           August 30:5 46:10


 888-893-3767
 www.lexitaslegal.com
                                     Kevin01/02/20
Case 2:18-cv-00140-Z-BR Document 54 Filed Bushart                                        s Index:
                                                                           Page 287 of 330        Austin..conditioning
                                                                                              PageID    1876
  Austin 36:4                            business 15:5,7 16:15 31:13 45:5          circled 49:15 50:1
  award 37:23                            businesses 22:18                          claim 4:23 6:18,24 7:3,5 12:4 14:22
                                                                                    16:11,14 22:5 23:2 25:15,19,21,25
  aware 7:18 8:22 14:18,20 15:23                                                    26:23 36:10,17 38:5,23,25 39:5,8
   22:17 24:21 50:2                                          C                      40:8,9,14 42:10 43:6 44:4 46:16
                                                                                    51:15 55:21 56:1
                      B                  cabinet 55:12
                                                                                   claims 14:18 15:1,4 16:16 26:24
                                         call 15:25 37:4 41:3 47:11,14 53:14        36:1 46:15 51:25 55:11
  B-U-S-H-A-R-T 4:21
                                         called 30:3 47:7 48:1 52:14,18,24         classes 17:24 48:4
  back 5:1 7:6 9:5,6,12 10:16,23 11:5
                                         campus 47:21                              clause 16:24 17:3,12 30:16,19,23
   19:7,22 22:2 30:5 36:24 41:21 42:18
                                                                                    35:13 36:25 43:7 45:19,23 46:5,7
   47:11 49:14 51:3                      capacity 15:9
  backed 46:19 51:22                                                               clean 13:20
                                         care 37:11
  background 13:21 36:8                                                            clear 8:16 19:3 33:3 35:14
                                         Carlson 52:10
  bad 10:5 37:24 38:2,13,17,18,25                                                  coils 16:1
                                         carpets 54:9
   39:3,4 40:13 43:5                                                               collapsed 13:19
                                         cars 50:17
  band-aid 12:4                                                                    Comfort 24:22 53:7,15
                                         case 4:3 16:23 26:14 32:13 35:16
  Baptist 22:23 23:1                      37:13 47:5 55:11                         committee 19:19,22,24 20:20,21
                                                                                    21:10
  based 40:1 41:13 45:19                 ceiling 13:18,19 54:6,7
  basis 34:13                                                                      committees 19:18 20:23 21:6,9
                                         center 9:4,9 10:16,23 11:5 49:10,12
                                                                                    26:3
  began 37:9,25                          chairman 52:11
                                                                                   communicated 16:17 43:13
  begins 37:16                           chairpersons 21:5
                                                                                   communicating 10:8
  behalf 4:7 5:9 28:18 29:2 30:13        checked 25:12 52:22
   51:15 54:15
                                                                                   communication 6:6 17:8 45:9
                                         choose 19:23
  believed 25:6                                                                    communications 16:10 44:13
                                         chooses 40:5
  believes 32:12,15 36:21                                                          community 22:18 38:15
                                         chose 25:17
  bid 30:23 31:17 36:24                                                            company 4:3,10 14:22 24:20,21
                                         chosen 17:20 39:13                         26:24 36:11 51:24
  Bilbrey 53:22
                                         Chris 4:7                                 compensated 39:19,21 40:1
  bit 9:24 13:21
                                         Christmas 56:6                            competing 30:18,22
  Bless 11:24,25
                                         church 4:4,8,25 5:4,10,14 6:17            complaint 35:25 54:16
  board 17:16,18 18:1,4,10 19:1,13,17     7:18,19 8:14,18,22 12:7,10,19 14:12,
   20:8,10,15 21:19 22:7
                                                                                   complaints 42:22 43:4
                                          17,21,22 15:11,14 16:3,13 17:7,23
  Boenker 4:4 16:18,19                    18:5,7,25 19:10,17,18,19,21,23,25        complete 26:5 27:2 41:16
                                          20:1,12,14,18 21:1,4,13,23,25 22:8,
  born 14:5                               23,24 23:16 26:22 27:4 29:13,15,19
                                                                                   completed 23:8 26:19

  break 13:16 42:13,16,18
                                          30:6,7,13,15,18 31:8,14,16 32:1,9,16,    completely 10:11 28:4
                                          22 33:3,7,9,14 34:2,6 35:2,3,7,12
  Brisendine 15:5 25:11                   36:11,14,19,21,23,25 37:2,22,25
                                                                                   complied 32:9

  broken 54:6
                                          38:3,14,19,25 39:6 40:13,18 41:14,15     complies 49:4
                                          42:3,5,25 43:4,5,7,10,12,17,18 44:2,
  bucket 53:25                            20 45:8,9,19,22 46:18,24 47:17,21        comprises 21:1
                                          51:16 52:18 53:5 54:1,10,11,16 55:5,     concerns 43:11
  buckets 12:24                           10 56:4
  building 15:16,17 47:6,11,12,13,14                                               concludes 54:24 56:11
                                         church's 8:21 17:2 30:14 31:2
   48:1,2,6,11,21,23 49:21                35:15,25 36:9 38:24 39:4 42:22           conclusion 29:23
  buildings 47:10,16,22 48:20,22          46:13,16 54:5,16                         condenser 15:25
  Bushart 4:2,14,19                      churches 22:17 25:13 52:22,24             conditioning 15:24 24:23 53:13
                                         circle 48:25


 888-893-3767
 www.lexitaslegal.com
                                     Kevin01/02/20
Case 2:18-cv-00140-Z-BR Document 54 Filed Bushart                        Page 288 of 330 sPageID
                                                                                           Index: confirm..Exhibit
                                                                                                   1877
  confirm 46:24                            16 54:2,8,13                           District 33:15 34:3
  congregation 21:3 38:11                 damaged 15:25 47:17,19                  divets 15:15,21
  construction 14:14 23:23 25:2,18        damages 8:22 15:13,21 16:4 23:24        documentation 6:1 7:15 51:6
   26:21 28:7 30:22 31:16 45:4,20 46:18    29:10,16,17 30:7 31:15 33:10 36:12,
                                                                                  documented 29:24
                                           20 39:22 40:1,8 41:14 42:8 43:2 47:5
  Construction's 26:16 31:17 40:20         54:4,18                                documents 6:12 26:14 35:17 51:7
   46:9
                                          date 7:8,10,16 12:21                    drive 50:11,17
  contact 16:14 53:5
                                          day 9:18                                drug 38:12
  contacts 52:14
                                          Deaf 33:15                              Duff 24:25
  continue 42:19
                                          dealing 55:21,22                        duly 4:15
  contractor 6:11 22:10 31:3
                                          decided 37:24 39:8                      dying 38:14
  contractors 6:3,7 7:21
                                          decision 17:3,14,15,17 19:20
  conversation 42:24 44:3                  21:19,22 22:4 45:18 52:16                                E
  conversed 41:8                          decisions 17:11
  cooperate 35:2                                                                  e-mails 7:2,3
                                          defendant 36:1
  copies 55:14                                                                    earlier 11:7 27:20 42:24 44:3 48:19
                                          definitive 47:18
  copy 18:22,23 36:2                                                              education 47:12 48:1
                                          delay 25:25
  corporate 5:14 43:16                                                            effort 7:2
                                          depends 18:16
  correct 12:8,9 13:24 19:12,15 20:16                                             efforts 14:25 16:3 55:9
                                          deposition 4:2,22 5:13,16 35:20
   22:3,9 23:25 27:14 29:3 42:6,9,12
                                           46:21 54:25 55:7 56:12                 elect 17:24
   43:3 44:5 47:25 48:3,8,15,18 54:19
   56:2                                   describe 13:12,17 15:13                 elected 17:20,23,24 18:7 21:2
  corrected 38:11                         designated 16:14                        electronic 6:21
  correctly 6:8 12:6 28:4 41:16           determination 29:19                     electronically 18:21
  correspondence 51:3 52:1 53:20          determine 22:1                          ended 55:3
  cost 28:8 29:4,9,16,20 30:2,9,15,23     difference 19:16 28:2                   engage 37:24 38:2
   31:4,15,19 33:10 36:23 40:21 41:4
                                          difficult 20:4                          ensure 37:11
   44:6,9,19
                                          Dimmitt 22:24 23:7                      entrance 9:5,13 10:17,24 11:5
  costs 43:21
                                                                                   49:14
                                          direct 41:25 51:25
  council 18:25 19:11,17,19,21,23,25
                                                                                  Eric 53:20
   20:18 21:1,4,6,14,23,25 22:8 55:5,10   direction 25:17
   56:4                                                                           estimate 26:5,8,10,13,16,19 27:21
                                          directly 43:13 53:21                     28:5,8,12,17 29:9 30:19 32:23 36:23
  counsel 4:5
                                          disagree 30:8,9                          37:4 40:20 43:20 52:2 53:15
  countersuit 35:15
                                          disagreed 31:17 32:22                   estimates 47:4 52:4
  County 33:16
                                          disagreement 29:15 30:2,12,14           event 5:1 7:6,9,16,18,25 9:20 10:19,
  couple 52:4                              34:22 44:7 45:13                        24 11:4 12:14,17,20 13:2 14:23 15:14
                                                                                   16:4 20:14 22:20 34:7
  court 4:12 12:1                         disagrees 31:25
                                                                                  Everything's 53:6
  courthouse 33:23                        disconnect 40:17
                                                                                  exact 26:18
  cover 29:13                             discussed 17:14
                                                                                  EXAMINATION 4:16
                                          discussion 5:21 55:1
                    D                                                             exasperated 11:2
                                          discussions 26:4
                                                                                  excellent 25:13
  Dallas 16:21                            dispute 16:23 36:11,18,19,22 37:2,
                                           3 45:10                                excuse 13:1 15:16 33:8
  damage 7:24 8:14 11:14,22 16:1
   20:14 22:19 24:20 25:7 27:12 53:11,    disputed 37:4                           Exhibit 5:13,16,25 35:20,22,25
                                                                                   46:21,23 55:7


 888-893-3767
 www.lexitaslegal.com
                                     Kevin01/02/20
Case 2:18-cv-00140-Z-BR Document 54 Filed Bushart                     Page 289 of 330s Index:
                                                                                        PageIDexhibits..including
                                                                                                  1878
  exhibits 55:4                       forgot 10:1                              hail-related 25:7
  exoffico 18:2                       form 31:6,9,20 32:2,11,18 34:4 37:5      hailstorm 8:8 10:19 20:14,24 47:17
                                       38:13,18 40:3,10,24 41:6,23 43:8,24
  expansion 48:12                                                              hall 48:5
                                       44:11,21 45:3,16
  experience 14:14                                                             handle 53:13
                                      forward 23:9 25:9
  explain 19:3,16 38:11 45:22 46:18                                            handled 20:15
                                      found 39:22 41:13 42:8
  explained 46:1                      front 21:18 26:18 38:10 49:6 51:1        handling 20:24 46:15 51:15,25
  express 34:22                        55:15                                   hands 42:10 44:4
  extent 29:16                        function 20:10                           happened 10:19 13:17 19:24 23:5
                                                                                33:18 51:20 55:16
  extra 36:2                          funerals 50:11
                                      furniture 47:15 48:9                     happening 33:4
  eyes 53:18
                                                                               happy 13:14
                                      fuss 20:3
                     F                fussing 31:11                            hard 6:19,23 18:21,23
                                                                               hear 6:7
  fact 8:24 49:18                     future 48:12
                                                                               heard 21:8
  facts 36:7
                                                          G                    Hearing 40:12
  fair 10:22 12:25 41:4,9 42:1
                                                                               hearse 50:12
  fairly 42:25                        gather 6:14,15
                                                                               helped 6:14
  faith 31:10 37:24 38:2,17 39:3,4    gathering 6:12
   40:13 43:5
                                                                               Hereford 4:4,8 5:15 13:7 14:1,17,21
                                      general 5:23 31:13 48:25                  15:1 22:24
  faithfully 38:4                     generally 15:13 18:17                    hey 8:8 31:18
  familiar 25:1 53:13                 give 4:22 5:23 20:4 22:22 31:17          hire 25:17 41:21 52:16
  familiarize 5:21,24                  33:7,9 42:21 44:9
                                                                               hired 25:10,18 42:7
  feel 10:5                           Glanced 51:11
                                                                               hiring 22:10,15
  Fellowship 48:5                     GOMIC 36:10
                                                                               Hoffman 53:20
  felt 38:13 42:25                    good 4:18 31:10
                                                                               hold 53:6
  figure 30:6                         Googlemaps 46:23
                                                                               holding 12:12
  file 22:5 55:12                     grounds 20:11 21:20 46:24
                                                                               honest 52:25 53:3
  filed 16:16 18:20 32:6 36:18 39:5   group 48:4
                                                                               honesty 25:14
  files 6:17,19,21,23,24 39:5 55:23   guess 13:6 21:11 40:17
                                                                               hundred 23:18 24:15
  filing 36:9 37:25 38:21             Guideone 4:3,9 6:2,6 12:8 16:7,10,
                                       14 24:1,7,13 25:22 26:14 28:18,22
  final 17:17                          29:8,12,16,20 30:1,6,7,19,23 31:4,13,                     I
  finance 20:21,23                     25 32:8,12,15 33:4,7,9,18,20 34:2,7
                                       35:16 36:1,10,12,18 37:3,23 38:2,18,    idea 23:3 39:17 46:11,14
  financial 40:2,9 41:22               19,24 39:4,5 40:20 41:2,7,11,21
                                       42:23 43:1,5,11,13,17,20 44:6,8,18      identification 5:17 35:21 46:22
  find 55:10                                                                    55:8
                                       45:2,13 46:5 51:4 52:2,3,7 54:17
  finds 40:1
                                      Guideone's 6:13 30:14 32:13,21           identified 5:8 9:20 10:16 12:20
  fix 12:5 16:3 40:21                  33:24 36:22 39:2                         25:6

  fixed 12:6 40:15,19                 guys 31:18                               identify 14:25 43:17 56:1
  flat 48:7                                                                    improperly 32:16
  folks 17:20 21:4                                        H                    incentive 40:2,9 41:22
  footwork 25:11                                                               including 19:18 36:13
                                      hail 4:23 5:1 7:6,8,16,18,24,25 8:14
                                       11:4 14:18 16:1,4 20:13 22:19 55:22


 888-893-3767
 www.lexitaslegal.com
                                     Kevin01/02/20
Case 2:18-cv-00140-Z-BR Document 54 Filed Bushart                        Page 290 of 330s Index: individuals..money
                                                                                            PageID    1879
  individuals 21:2                       44:12 46:1 50:2,22 53:10                make 7:2,4 10:3,7 14:22,25 19:3,20
                                                                                  21:6 27:19
  information 6:13 15:4 17:2 28:14
   45:2                                                    L                     maker 17:14,15
  initially 15:20 16:16 51:19                                                    makes 17:17 19:7 20:4 21:19 40:8
                                        lack 19:21 47:12
  inside 54:7                                                                    making 25:18 27:21 38:23,25
                                        laid 53:18
  inspect 8:1,9,21 9:8,12 15:19 24:20                                            man 51:19
   25:6 54:12                           law 27:1,5 28:6 37:23
                                                                                 management 20:1
  inspected 23:23 42:7                  lawsuit 23:14,21 31:25 32:6 38:21
                                         39:5
                                                                                 manager 15:6,7 16:15
  inspecting 8:13 9:16
                                        lawyer 37:11,12 45:4                     mark 5:12 35:22 46:23 50:5 55:4
  inspection 11:15 24:2,7
                                        lawyers 6:25 11:13 37:12                 marked 5:16 35:20 46:21 49:5,6
  instances 43:17                                                                 55:7
                                        leak 50:19,21
  insulation 13:19 54:6                                                          marker 48:24
                                        leakage 9:6
  insurance 4:3,10 14:22 16:20,24                                                marking 55:4
   22:5 25:15,19 26:23 36:11 51:10,12   leaking 9:14 50:8,23
                                                                                 materials 6:16 15:22
  integrity 25:14                       leaks 8:24 9:3,4,9,10,12,19,21
                                         10:15,20,21,22 11:4,8,14,19 12:19
                                                                                 matter 53:6
  invoke 17:3,12 33:5 43:7 45:18,23
   46:4,6
                                         13:2,10 15:16,23 40:16 48:19,25         meant 24:10
                                         49:12,24 50:25 53:24 54:2,5
  invoked 16:25 30:24 32:16 35:12                                                meeting 18:9,11 19:10 26:3 55:5,
                                        legitimate 28:13 38:5,23 39:8             10,13,16,25
  invoking 22:12 30:8,11,16,19 32:23    letter 33:4,11 41:3
   36:25 40:22
                                                                                 meetings 17:13 19:24 26:4 56:3,4,7
                                        light 36:4                               member 15:11
  involved 4:25 5:3 6:12 17:11 20:23
   23:14,19 25:3,10 26:22,24            list 52:21                               members 18:5 21:25 54:11
  involvement 53:9,10                   listed 5:25                              memory 45:24
  involving 6:23                        local 22:18                              mentioned 6:6 52:14 53:7
  issue 20:13                           locally 23:16                            mess 13:20
  issues 12:3,14 13:10                  long 5:6 7:25 14:11                      messing 38:14,19
                                        longer 15:7                              met 33:13
                    J                   looked 7:24 9:2 15:20 32:14 35:18        Methodist 4:4,8 5:14 14:17 22:24
                                         39:7,9 41:10 51:6                        23:7 52:23
  job 41:16 42:2
                                        lose 38:7                                Michelle 15:5 16:15 17:10 25:11
  Judge 33:15 34:3                                                                51:4 52:20
                                        loss 34:6,11,17 35:3,7,11 36:13
  July 30:5 46:10                                                                Miller 4:9,17 11:24 19:2 24:12 36:3
                                        lot 45:9
                                                                                  42:13 54:22 55:3 56:8
  June 25:22,25 30:5 46:10
                                        Lyster 4:7 11:25 13:13,15 18:24
                                         24:9 29:5 31:6,9,20 32:2,11,18 34:4
                                                                                 mind 39:2 40:4,6
                    K                    36:2,5 37:5 40:3,10,24 41:6,23 42:14    mine 36:3
                                         43:8,24 44:11,21,24 45:3,16 54:23
                                         55:17,19,21 56:10                       minor 9:10,14 10:21,25 11:8 50:25
  keeping 6:18 17:5
                                                                                 minute 44:17
  Kevin 4:2,14,19 18:24
                                                           M                     minutes 18:10,11,14,17,18,25
  kind 16:13 19:25 20:15 42:21,22                                                 19:10,23 55:5,10,13,15,16,25
   44:3 46:3,24 48:25
                                        made 7:18 11:18,21 12:2 14:18            missed 31:5,18
  knew 53:9                              15:1,4 22:7 25:21 26:1 29:19 30:15
                                         44:12 52:16 55:9,13                     missing 9:7,17,18 15:16,22,24
  knowing 33:19                                                                   49:18,19,22
                                        main 47:13 48:23
  knowledge 6:22 8:14,15,17 15:6                                                 money 12:10,13,16 16:8 40:8
   17:4 30:21,25 33:24 34:8 41:1,12     major 49:16


 888-893-3767
 www.lexitaslegal.com
                                     Kevin01/02/20
Case 2:18-cv-00140-Z-BR Document 54 Filed Bushart                         Page 291 of 330 sPageID
                                                                                            Index: month..properly
                                                                                                    1880
  month 8:2 56:5                          official 19:17                         personnel 20:20,22
  months 45:24                            onces 55:20                            perspective 31:2 36:22 38:3 39:3,
                                                                                  4 54:4,5
  morning 4:18 10:2 18:9                  operate 19:19
                                                                                 phone 37:3 41:2
  move 14:7 45:25                         operates 45:9
                                                                                 photographs 11:13
  moving 23:8 25:16                       operation 20:1
                                                                                 photos 11:16
  multiple 37:24                          opinion 41:19,20
                                                                                 physical 55:23
  Mutual 4:3,9 14:22 36:10                opportunity 5:20 42:21
                                                                                 pick 37:3
                                          order 5:24 6:15
                   N                                                             Plainview 52:24
                                          organization 19:1
                                                                                 pleadings 32:19 36:8,9,17
  named 51:19                             organizations 20:17 22:18
                                                                                 point 16:14 47:7
  names 21:18 47:10                       original 35:25
                                                                                 pointing 47:1 49:20
  nature 54:1 55:22                       outcome 41:22
                                                                                 policy 16:24 17:6 32:10 33:12
  Nazarene 22:24 23:16                    overarching 19:25                       34:15,16,19,20,21 35:2,6 37:23
  necessarily 40:11                       owed 37:22                              51:10,13

  needed 33:12 45:23                      owns 20:12                             portico 50:8,10

  neighborhood 26:17                                                             portion 34:19 41:15
                                                            P                    position 32:21 38:24 40:18 52:12
  night 38:8
  No.3 46:21                              pages 5:19,20                          possession 11:16

  nominated 17:20                         paid 21:6 36:23 38:4 41:14,15          post 53:9

  nominations 20:20,22                    paragraph 36:9 37:16                   preach 38:7

  north 47:13,14                          pardon 18:24                           prematurely 55:3

  Nos 55:7                                parks 50:12                            premiums 38:4

  noted 9:18                              part 16:23 36:15 38:17 50:15           preparation 51:5

  Notice 5:13                             pass 11:17 56:8                        prepares 28:8

  number 5:13,25 26:18 35:22,25           Passes 54:22                           present 4:25 9:21 17:13 50:21
   46:23
                                          past 13:22 14:25 15:4                  Pretty 55:12
  numbers 52:5                                                                   prevent 54:1,13
                                          pastor 5:5,6 13:22,25 14:3,11
                                          pastors 22:25                          primarily 18:23
                   O
                                          Paul 4:9 18:24 36:2                    primary 47:22
  object 33:12                            pay 43:1 44:19                         prior 8:13,20 9:8,11,15,20 10:19,24
                                                                                  13:25 14:18,22 25:18 30:8,19,23
  objection 31:6,9,20 32:2,11,18          paying 37:22 54:17                      32:23 33:3,11 36:24 40:21,22 50:21
   34:4 37:5 40:3,10,24 41:6,23 43:8,24
   44:11,21,24 45:3,16                    pending 46:16                          problem 12:5
  occur 56:4                              people 21:13 24:17 37:14               problems 42:22
  occurred 5:1 7:6,9,16,19 54:5           percent 23:18 24:15 40:1               process 23:11 25:9,15,16 26:3,23
                                                                                  28:7 46:2
  occurring 9:4 10:23,24 49:1 53:24       percentage 39:22
                                                                                 produced 26:13
  occurs 18:13                            perform 24:2
                                                                                 proof 34:6,11,17 35:3,7,11
  October 4:1                             permanent 48:24
                                                                                 proper 43:21 45:14
  Odessa 14:2                             person 40:7 42:3 51:17
                                                                                 properly 16:8,25
  office 18:20                            personally 31:12



 888-893-3767
 www.lexitaslegal.com
                                     Kevin01/02/20
Case 2:18-cv-00140-Z-BR Document 54 Filed Bushart                                     s Index: property..serve
                                                                      Page 292 of 330 PageID    1881
  property 20:11 21:22 23:24 36:14     receiving 12:11                        resolved 40:14 44:4
   47:17
                                       recent 14:9                            respect 6:23 9:15,19 10:15 12:25
  provide 40:19 53:15                                                          16:11 21:20 22:4,10,12,15 23:1 35:6
                                       recently 13:7                           40:12 42:23 45:18 52:19 53:24 54:16
  provided 11:13 18:9 28:14 34:17
                                       recognized 24:4
   43:23 44:25 52:20,21 55:6                                                  response 12:25 20:4 40:12
                                       recommendation 22:2
  providing 5:9                                                               responsible 20:11
  provision 17:8 22:13 30:8 32:16,23   recommendations 45:19                  responsive 6:13 43:11,18
   34:24 35:6                          recommended 53:14                      result 54:5
  public 22:15 24:6,9 26:23,24 27:1,   record 4:6,12 42:15,17 54:25 55:1,2    resulting 36:14
   10,18 28:11 30:4 52:2                56:12,13
  pulled 55:13                                                                retired 15:10
                                       refer 55:19,20,21
                                                                              review 5:20 28:17 51:10
  purchased 48:12                      references 25:12 52:15,18
  purely 30:15                                                                reviewed 6:1 21:22 35:15,24 51:3,
                                       referring 34:19                         8,13 52:1
  put 12:4,24 42:10 44:3               reflect 19:24                          Ron 24:4
                                       regularly 38:4                         roof 7:22,23,24 8:1,9,13,21 9:1,9,12,
                   Q
                                       related 7:3                             16 15:19 23:17 25:6 26:5 28:4 40:15,
                                                                               19 41:10 42:7 46:2 48:7
  question 8:20 10:3,12,15 19:5 20:4   relevant 55:10
   31:21,22 35:5 37:1 41:24 44:1
                                                                              roofed 50:15
                                       remember 16:3 28:19,21 35:17
  questions 40:12 41:25 43:11,18        46:8 52:20                            roofer 54:10
   54:23 56:10                         repair 16:4,9 26:6,9 27:21 28:4,9,17   roofing 14:15 15:22 24:25
  quick 35:23                           29:10,17,21 30:15,23 31:5,16,18
                                                                              rotate 17:25
                                        33:10 36:23,24 40:20 41:4 43:2,21
                                        44:7 45:14 46:13 53:16 54:18          roughly 29:12
                   R
                                       repaired 23:4 46:2                     Roy 52:10
  rain 13:8,9                          repairs 11:18,21 12:2 23:8 29:13       run 42:3
                                        30:2,10
  rained 12:23
                                       rephrase 10:5                                            S
  raining 13:7
                                       replaced 23:17
  rains 13:20 15:17,18                                                        Sanctuary 47:6,24 49:21
                                       reported 43:6
  raised 14:5                                                                 school 48:4
                                       reporter 4:12 12:1
  ratified 19:21                                                              scope 29:20 30:2,9,14 31:4,14,17
                                       representative 5:14 8:18 43:16          36:24 40:20 41:4 43:1,21 44:7,9,19
  re-ask 8:20                           44:2
                                                                               45:14 53:15 54:17
  read 32:13 35:17 55:25               reputable 52:25 53:3                   search 7:2
  ready 42:18                          reputation 25:13                       section 36:8
  real 54:16                           request 6:13 24:24                     sections 51:12
  realize 12:19                        requested 34:11,17 35:4,8,12           send 22:2,3 37:4 41:11
  reason 7:12 35:11 45:1 53:2           43:20
                                                                              sending 33:11
  reasonable 31:1,3,7 34:1 40:7        requests 43:18
   44:22
                                                                              sense 10:3,25 19:7 40:13
                                       required 34:10,14,20 43:25
  reasoning 25:24 26:2                                                        sentence 37:16,18
                                       requirement 33:13 35:1
  reasons 39:1                                                                separate 47:20 49:11
                                       requirements 32:9
  recall 7:14 51:7,12 52:18                                                   September 46:10 52:3
                                       reserve 54:23 56:10
  received 12:7 16:8 36:24 41:2                                               serve 15:9 17:18,24 18:1,4,7
                                       resolve 45:10



 888-893-3767
 www.lexitaslegal.com
                                     Kevin01/02/20
Case 2:18-cv-00140-Z-BR Document 54 Filed Bushart                                        s Index:1882
                                                                        Page 293 of 330 PageID    serving..trust
  serving 14:11 21:13                    statement 34:16,21                    talked 48:19
  settle 12:4 38:12                      statements 34:15                      talking 7:5 10:13 27:23 33:22 34:24
                                                                                35:1 36:19 38:20
  settled 16:6 38:6 53:6                 stating 30:11,12
                                                                               telling 11:3
  severe 50:24                           status 23:2
                                                                               ten 5:7 13:22 56:7
  shingles 9:7,15,17 15:15,22,24         step 46:1,4
   49:19,22                                                                    term 17:25 19:21 47:12 54:13
                                         steps 54:1
  short 54:13                                                                  testified 4:15 25:5
                                         sticking 53:25
  show 13:13,14                                                                testimony 4:23 5:9 8:7 30:13 54:15
                                         stopping 9:8,11,16
  sides 30:4                                                                   Texas 13:7 14:2,7 37:23 38:4,14,19
                                         store 47:15 48:9
  simple 55:12                                                                 thing 10:1 12:24 31:1,3,7,25 34:1
                                         stored 18:18,21                        44:22 48:5
  simply 37:22
                                         storm 7:20 8:23 9:20 10:24 11:11,22   things 42:4 45:25 53:25 55:22
  sir 4:18 10:14 13:22 30:17 33:6         12:3,14,17,20,23 13:2 14:23 15:14
   40:15 41:20 42:18,20 49:10 51:18       34:7 36:13,14 49:25 50:21 53:9       thinking 31:12
   54:16 55:3 56:8
                                         storm-related 14:18 22:19 36:12       thought 28:23 29:4,9 33:8,10 41:3
  sit 35:10 53:2                                                                43:21 44:6 45:14,22
                                         street 22:23 49:21
  sitting 31:2                                                                 three-year 17:25
                                         structure 54:8
  situation 40:7                                                               tile 13:18
                                         structures 47:16,20
  skip 56:6                                                                    tiles 13:19 54:6
                                         subcommittees 20:6
  sleep 38:7                                                                   time 4:11 7:20,21 8:2 10:13 12:23
                                         submit 26:25 31:3 34:6 35:7            14:8,9 15:18 16:15 17:9 18:13 26:4
  small 38:3,14,19
                                         submitted 28:17 30:18,22 35:11         38:12 42:13 43:6 46:16 56:6,8
  Smith 33:15                             36:23 44:6
                                                                               timeframe 25:20 30:6
  soaked 13:18 54:6                      subsequent 49:25                      times 45:9 56:7
  Sorrenson 24:4                         sued 38:25                            today 4:1 11:9 15:9 30:14 31:24
  sort 12:24 48:5                        suffered 22:19 36:13                   32:6 35:10 51:5 53:2

  sounds 42:2                            sufficient 34:23                      Todd 53:22
  speak 39:2 40:4,6 42:10                suggested 42:11                       told 27:4 30:1 32:22 45:13
  speaking 45:8                          suing 39:1                            topics 5:21,25
  specific 7:10,14,16 12:21 38:20        suit 32:13 37:25                      torn 15:15
   43:9 51:17
                                         summarize 42:22                       track 6:18
  specifically 18:19 27:17 28:21
                                         Sunday 48:4                           travel 36:4
   51:7
                                         Sunni 4:4 16:17,19                    treated 42:25
  specifics 22:22
                                         supposed 18:16 35:3 39:18 42:4        TRIGG 6:2,7,10,11 7:20,25 8:3,8,13,
  spell 4:20                                                                    21 9:8,11,16 11:15,16 15:20 16:8
  staff 21:6                             suspended 54:7                         17:5,8 22:10 23:23 25:2,18 26:5,16,
                                         swear 4:12                             21,25 27:4,12,16,17,20 28:7,15 29:22
  stains 54:9                                                                   30:1,22 31:16,17 37:7,10,12 40:19
  stand 38:10                            sworn 4:15 34:6,11,16 35:3,6,11        41:3,8,9,18,25 42:7 43:20,21,22 44:7,
                                         systems 53:14                          8,10,18,20 45:1,12,20,22 46:9,18
  start 10:12 29:7                                                              51:4,15 52:2,6,8,15,19 53:3,5,11
  started 10:2                                                                  54:10 55:22
                                                            T
  state 4:5,18 9:22 14:6 32:12 36:9,17                                         TRIGG's 24:23 41:19,20 43:25 44:4
   39:2 40:4,6                                                                 true 8:11 24:2 25:19 40:11 41:14
                                         takes 26:4
  stated 30:9                            talk 10:10 25:2 35:22 37:7 52:7       trust 44:4



 888-893-3767
 www.lexitaslegal.com
                                     Kevin01/02/20
Case 2:18-cv-00140-Z-BR Document 54 Filed Bushart                                          s Index: 1883
                                                                          Page 294 of 330 PageID    trustee..youth
  trustee 19:19
  trustees 17:16 18:1,4,10 19:1,14,20                        W
   20:8,10,15 21:19 22:7 52:11
                                           Wait 29:5
  Tuesday 4:1
                                           Waiting 12:4
  turn 5:19 36:7 37:15
                                           wanted 37:15 40:19
  turned 6:24
                                           wanting 25:6
  Tyler 51:19,20,22
                                           water 9:9 13:5,18 54:8
  Typically 18:10,12
                                           week 13:8,9
                    U                      weekends 13:20
                                           West 38:3,14,19
  Uh-huh 10:18 17:21 21:21 22:6
   25:4 27:22 36:16 50:16 52:17 53:8
                                           withhold 45:2
                                           work 17:22 19:22 52:21,22
  ultimately 17:16
  umpire 32:24 33:3,15,22 34:3 39:7,       worked 37:10
   9,12,15,18,21,25 40:23 41:21 43:1       working 26:2 29:22 30:6 37:9
   54:17
                                           workload 46:9
  umpire's 37:23 40:4
                                           worries 50:7
  unable 27:17
                                           worse 11:5,10,11 12:20
  unbiased 39:16,23
                                           worsened 13:2
  underneath 50:9 53:25
                                           worship 21:10 47:23
  understand 4:22 5:8 7:5 8:7,17
   11:3 16:23 19:13 23:23 24:6,12
                                           wrong 29:20 43:6 44:18
   26:22,25 27:5,9,25 28:1,7,22 29:8
   30:17 31:11 32:1,5,7,8,15,21 33:2,12,                     Y
   14,18 35:14 36:5 45:6 54:15
  understanding 5:24 25:5,21               year 17:23 45:24 56:7
   27:15 35:10 44:2 47:4
                                           years 5:7 13:23 38:12,13
  understood 33:20 42:24 48:20
                                           York 14:6
  United 4:4,8 5:14 14:17,21 15:1
   52:23
                                           youth 47:6 48:4

  units 15:24 24:23 53:11,13
  upset 42:25

                    V

  varies 17:19
  vein 29:12
  versus 4:3,4
  video 54:24 55:2
  voice 18:2 21:7
  vote 18:3 21:7,14,15 22:1




 888-893-3767
 www.lexitaslegal.com
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20      Page 295 of 330 PageID 1884

 1                      UNITED STATES DISTRICT COURT                  EXHIBIT
 2                       NORTHERN DISTRICT OF TEXAS
 3                            AMARILLO DIVISION
                                                                        10
 4
 5        GUIDEONE MUTUAL INSURANCE  *
          COMPANY                    *
 6         PLAINTIFF/                *
           COUNTER-DEFENDANT         *
 7                                   *
          VS.                        * NO. 2:18-CV-00140-D
 8                                   *
          FIRST UNITED METHODIST     *
 9        CHURCH OF HEREFORD         *
           DEFENDANT/                *
10         COUNTER-PLAINTIFF         *
                                     *
11        VS.                        *
                                     *
12        SUNNI DENISE BOENKER,      *
          INDIVIDUALLY, AND AS D/B/A *
13        BOENKER & WHEELWRIGHT      *
          INSURANCE; AND GUIDEONE    *
14        MUTUAL INSURANCE COMPANY   *
           DEFENDANTS.               *
15
16
17
18                     -----------------------------
                     ORAL AND VIDEOTAPED DEPOSITION OF
19                          RONALD V. SORENSON
                             NOVEMBER 8, 2019
20                     -----------------------------
21
22
23
24
25

                                                                      Page 1

                                 Veritext Legal Solutions
                                      800-336-4000
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20      Page 296 of 330 PageID 1885

 1                ANSWERS AND DEPOSITION OF RONALD V.
 2        SORENSON, a witness produced at the instance of
 3        the Plaintiff/Counter-Defendant, taken in the
 4        above styled and numbered cause, on the 8th day
 5        of November, 2019 from 11:07 a.m. to 12:46 p.m.,
 6        before Gail Spurgeon, a Certified Court Reporter
 7        in and for the State of Texas, at the offices of
 8        Veritext Legal Solutions, 600 North Pearl
 9        Street, Suite 2230, City of Dallas, County of
10        Dallas, and State of Texas, pursuant to the
11        Federal Rules of Civil Procedure.
12
13
14
15
16
17
18
19
20
21
22
23
24
25

                                                                      Page 2

                                 Veritext Legal Solutions
                                      800-336-4000
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20      Page 297 of 330 PageID 1886

 1                               A P P E A R A N C E S
 2
 3                  MR. W. PAUL MILLER
                    Germer Beaman & Brown
 4                  301 Congress Avenue
                    Suite 1700
 5                  Austin, Texas  78701
                    pmiller@germer-austin.com
 6                        APPEARING FOR THE
                          PLAINTIFF/COUNTER-DEFENDANT
 7
 8                  MR. CHRISTOPHER LYSTER
                    Puls Haney Lyster
 9                  301 Commerce Street
                    Suite 2900
10                  Fort Worth, Texas   76097
                    chris@pulshaney.com
11                        APPEARING FOR THE
                          DEFENDANT/COUNTER-PLAINTIFF
12
13                  ALSO PRESENT:
                          Don Harris, Videographer
14
15
16
17
18
19
20
21
22
23
24
25

                                                                      Page 3

                                 Veritext Legal Solutions
                                      800-336-4000
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20      Page 298 of 330 PageID 1887

  1                                      INDEX
  2                                                              PAGE
       Appearances................................................ 3
  3
       Changes and Signature.....................................            90
  4
       Reporter's Certificate....................................            92
  5
       RONALD V. SORENSON
  6
             EXAMINATION BY MR. MILLER............................. 5
  7          EXAMINATION BY MR. LYSTER............................. 54
             EXAMINATION BY MR. MILLER............................. 85
  8
                                      EXHIBITS
  9
       EXHIBITS        DESCRIPTION                                         PAGE
10
       Exhibit 13      7/12/17 First Report........................          11
11
       Exhibit 14      Preliminary Estimate........................          11
12
       Exhibit 15      Photographs.................................          11
13
       Exhibit 16      8/20/17 Second Report.......................          28
14
       Exhibit 17      Second Xactimate estimate ..................          28
15
       Exhibit 18      Statement of Loss...........................          28
16
       Exhibit 19      8/7/17 Email................................          34
17
       Exhibit 20      9/3/17 Email................................          35
18
       Exhibit 21      11/7/17 Email...............................          36
19
       Exhibit 22      9/12/19 Email...............................          39
20
       Exhibit 23      11/13/17 Conversation with Tyler @ Trig.....          40
21
       Exhibit 24      12/17/18 Email..............................          47
22
       Exhibit 25      1/16/18 Email...............................          49
23
       Exhibit 26      2/27/18 Email...............................          49
24
       Exhibit 27      3/2818 Email................................          50
25
       Exhibit 28      3/28/18 Email...............................          51

                                                                        Page 4

                                 Veritext Legal Solutions
                                      800-336-4000
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20      Page 299 of 330 PageID 1888

 1                              P R O C E E D I N G S
 2                                   THE VIDEOGRAPHER:                On the
 3                 record at 11:10 a.m.                     My name is Don
 4                 Harris, representing Veritext.                        The
 5                 date today is November 8th, 2019.
 6                 This deposition is being held at
 7                 Veritext Dallas in Dallas, Texas.
 8                 The name of the witness is Ronald V.
 9                 Sorenson.
10                         Attorneys, please state your
11                 appearance.
12                                   MR. LYSTER:              Chris Lyster
13                 on behalf of First United Methodist
14                 Church of Hereford.
15                                   MR. MILLER:              Paul Miller
16                 for Guideone Mutual Insurance
17                 Company.
18                                   THE VIDEOGRAPHER:                The
19                 court reporter will now swear in the
20                 witness.
21                                RONALD V. SORENSON,
22        having been first duly sworn, testified as
23        follows:
24
25

                                                                      Page 5

                                 Veritext Legal Solutions
                                      800-336-4000
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20      Page 300 of 330 PageID 1889

 1                                   EXAMINATION
 2        BY MR. MILLER:
 3                Q.     Sir, would you please state your name
 4        for the record?
 5                A.     Ronald Vaughn Sorenson.
 6                Q.     Mr. Sorenson, my name is Paul Miller.
 7        You understand that I'm a lawyer, and I
 8        represent Guideone Mutual Insurance Company in
 9        this case?
10                A.     Yes.
11                Q.     Okay.     What I would like to do is
12        have you just kind of introduce yourself --
13        yourself to the jury and tell them your
14        connection with this particular case.
15                A.     My name is Ronald Sorenson.                 I'm an
16        insurance adjuster licensed by the State of
17        Texas, hired through Professional Adjusting
18        Services by Guideone Insurance to handle claims.
19                Q.     And -- and specifically, we're here
20        to talk about the First United Methodist Church
21        of Hereford.       You understand that?
22                A.     Yes.
23                Q.     And do you understand that there was
24        a hail event that occurred at the church in
25        April of 2017?

                                                                      Page 6

                                 Veritext Legal Solutions
                                      800-336-4000
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20      Page 301 of 330 PageID 1890

 1                Q.     In the typical course of these sorts
 2        of inspection and adjusting of hail-related
 3        claims, when there's a contractor involved, you
 4        typically get those sorts of estimates from the
 5        contractor, right?
 6                A.     Probably about 70 percent, yes.
 7                Q.     And then you work with the contractor
 8        and come up with an agreed price and scope of
 9        repairs, so that the building can ultimately be
10        repaired?
11                A.     Correct.
12                Q.     Okay.     Looking at your photos of
13        Exhibit No. 15, I see a -- of the three
14        buildings, it looks like there's a shingled
15        portion to the sanctuary as well as a flat roof,
16        and then a -- a flat roof on the fellowship
17        hall, and a metal roof on the youth building; is
18        that right?
19                A.     Actually, no.           It's -- the church
20        was -- the sanctuary was a couple of shingled
21        roofs and a flat roof, the youth building was a
22        flat roof, and the fellowship hall was the
23        metal -- two metal roofs.
24                Q.     Okay.     And were any of the roofs out
25        there a gravel ballast roof?

                                                                     Page 32

                                 Veritext Legal Solutions
                                      800-336-4000
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20      Page 302 of 330 PageID 1891

 1                A.      No.
 2                Q.      Okay.     So if there's a repair
 3        estimate out there that -- that shows repair to
 4        a gravel ballast roof, that would not be any
 5        roofs that you inspected out there at the First
 6        United Methodist Church?
 7                A.      I don't recall any gravel ballast
 8        roof at that location.
 9                Q.      And in your photographs do you see
10        any photographs of a gravel ballast roof?
11                A.      No, I do not.
12                Q.      Did you make any attempts to get a
13        repair estimate from Trigg?
14                A.      Yes.
15                Q.      Tell the ladies and gentlemen of the
16        jury generally what you tried to do in this
17        particular case to get an estimate from Trigg,
18        to try to push this thing over the line.
19                A.      Multiple phone calls, emails, and
20        probably a few text messages.
21                Q.      Okay.     And -- and in your efforts,
22        what sorts of feedback or information were you
23        getting back from Trigg about their repair
24        estimate?
25                A.      The few times that I actually spoke

                                                                     Page 33

                                 Veritext Legal Solutions
                                      800-336-4000
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20      Page 303 of 330 PageID 1892

 1                         (Exhibit No. 25 marked.)
 2                Q      (BY MR. MILLER)             I'll mark Exhibit
 3        No. 25.
 4                       I want to direct your attention to
 5        the email in the middle of the page there from
 6        you to Sharon Gross-Bryant, dated January
 7        the 12th, 2018.         Do you see that?
 8                A.     Yes.
 9                Q.     Take a look at that email, and let me
10        know when you're ready to discuss it.
11                A.     Okay.
12                Q.     What are you relaying to Sharon
13        Gross-Bryant in January of 2018 with respect to
14        the status of the Hereford project?
15                A.     Basically, that I haven't heard back
16        from either the PA or the contractor, and I had
17        asked her if she'd ever received a contract or
18        letter of rep from the PA, in hopes that I could
19        find some better contact information.
20                         (Exhibit No. 26 marked.)
21                Q      (BY MR. MILLER)             I'm marking Exhibit
22        No. 26.
23                       Mr. Sorenson, this is an email from
24        you to Sharon Gross-Bryant on February the 27th,
25        2018, true?

                                                                     Page 49

                                 Veritext Legal Solutions
                                      800-336-4000
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20      Page 304 of 330 PageID 1893

 1                A.     Uh-huh.
 2                Q.     Is that --
 3                A.     Yes.
 4                Q.     -- a yes?
 5                A.     Yes.
 6                Q.     Okay.     And -- and what are you
 7        telling Sharon here in February of 2018 about
 8        this particular case?
 9                A.     Just confirming that we had had a
10        phone conversation earlier, discussing the
11        status, and that we were going to leave the file
12        open until we received a reinspection request
13        and some kind of response from the PA.
14                Q.     Okay.     So as of February 27, 2018, to
15        your knowledge there had not been a response
16        with a new estimate or a supplemental estimate
17        from the public adjuster?
18                A.     Correct.
19                         (Exhibit No. 27 marked.)
20                Q      (BY MR. MILLER)             I'll mark Exhibit
21        No. 27.
22                       Mr. Sorenson, this is an email from
23        you to Sharon Gross-Bryant, dated March 28th,
24        2018; is that true?
25                A.     Yes.

                                                                     Page 50

                                 Veritext Legal Solutions
                                      800-336-4000
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20      Page 305 of 330 PageID 1894

 1                Q.     And what are you relaying to
 2        Ms. Sharon Gross-Bryant in March of 2018 about
 3        this particular file?
 4                A.     That we're still trying to contact
 5        and schedule a reinspection with the PA.
 6                Q.     Okay.     So as of March 2018 you still
 7        had not received anything from the PA with
 8        respect to an estimate or a scope of repair?
 9                A.     Correct.
10                         (Exhibit No. 28 marked.)
11                Q      (BY MR. MILLER)             I'll mark Exhibit
12        No. 28.
13                A.     Okay.
14                Q.     I want to draw your attention to the
15        top email from the public adjusting firm to
16        Sharon Gross-Bryant, dated March 28, 2018.                       You
17        see that?
18                A.     Yes.
19                Q.     Here the public adjuster tells Sharon
20        the contractor, Trigg Construction, sent you an
21        estimate back in September 2017 for roughly
22        $550,000, and you didn't pay it.                   You see that?
23                A.     Yes.
24                Q.     Did you ever see an estimate from
25        Trigg Construction in September of 2017 or at

                                                                     Page 51

                                 Veritext Legal Solutions
                                      800-336-4000
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20      Page 306 of 330 PageID 1895

 1        any other time?
 2                A.     I had not until this week seen
 3        Trigg's estimate.
 4                Q.     Okay.     Back in -- and -- and you
 5        received that from my office?
 6                A.     Correct.
 7                Q.     Okay.     And that was sometime in
 8        November 2019?
 9                A.     Correct.
10                Q.     Back when you were involved in
11        adjusting this claim, however, not once did you
12        receive an estimate from Trigg?
13                A.     That is correct.
14                Q.     And, in fact, we looked at various
15        emails between you and Trigg today, postdating
16        September 17th, where they've advised that
17        they've just been backed up and they haven't had
18        time to get you one?
19                A.     That's correct.
20                Q.     Let me ask you a few questions about
21        Guideone Insurance Company.                 Have you -- outside
22        of this Hereford case, had you been hired by
23        Guideone Mutual Insurance Company to adjust
24        claims in the past?
25                A.     Multiple times.

                                                                     Page 52

                                 Veritext Legal Solutions
                                      800-336-4000
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20      Page 307 of 330 PageID 1896

 1        Construction?
 2                A.     He was there.           I wasn't there with
 3        him the complete time period, but yes.
 4                Q.     When you say you weren't there with
 5        him the complete time period, were you --
 6                A.     We didn't both arrive at the same
 7        time in the same vehicle.                He -- we came in
 8        separate vehicles, and I believe he was there
 9        after I was or before I was, I don't recall.
10                Q.     But at least as it relates to
11        physically being on the roofs and -- and going
12        around and doing the inspections, did you --
13        were you with Mr. Miller during that time
14        period?
15                A.     For the most part, yes.
16                Q.     Okay.     What -- what time periods were
17        you not?
18                A.     I believe I walked around the
19        property after we completed our inspection, just
20        to, again, visualize everything and complete in
21        my mind what I was looking at.
22                Q.     Okay.     When you saw the estimate from
23        Trigg Construction, the one that was for
24        approximately $550,000, did you review it at all
25        and compare it to any of your estimates?

                                                                     Page 76

                                 Veritext Legal Solutions
                                      800-336-4000
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20      Page 308 of 330 PageID 1897

 1                A.     I briefly looked at it.
 2                Q.     Okay.     And -- and how did you come
 3        across that document?
 4                A.     It was provided by the attorney from
 5        Guideone.
 6                Q.     By Guideone's lawyers?
 7                A.     Yes.
 8                Q.     Okay.     And -- and do you know why
 9        that was provided to you?
10                A.     Just for my information, I assume.
11                Q.     Okay.     Did you -- did you ask about
12        it?
13                A.     No.
14                Q.     Did you make any comments concerning
15        it?
16                A.     I reviewed it and suggested that
17        there were some inaccuracies in it, yes.
18                Q.     Okay.     And what did you suggest was
19        inaccurate in it?
20                A.     Several items.
21                Q.     Okay.     Such as?
22                A.     It references a gravel ballast roof,
23        which I do not recall being at the location.
24        There was also two metal roof structures on the
25        fellowship hall that are completely identical in

                                                                     Page 77

                                 Veritext Legal Solutions
                                      800-336-4000
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20      Page 309 of 330 PageID 1898

 1        the estimate, which is impossible because they
 2        were not identical.
 3                Q.      What else?
 4                A.      Oh, it did include O&P on the entire
 5        estimate.
 6                Q.      O&P, overhead and profit?
 7                A.      Yes.
 8                Q.      And -- and what's your observation
 9        regarding O&P on the entire project?
10                A.      It wasn't warranted, and at that
11        point in time was not approved by Guideone.
12                Q.      You said "It wasn't warranted."
13        Explain what you mean by that.
14                A.      There was no need for a general
15        contractor.        This was a roofing job.
16                Q.      And that's your -- that's your
17        opinion?
18                A.      That's an industry opinion --
19                Q.      Well --
20                A.      -- and my opinion, yes.
21                Q.      But it is your opinion, correct?
22                A.      Yes.
23                Q.      And you said that wasn't approved by
24        Guideone at the time?
25                A.      Correct.

                                                                     Page 78

                                 Veritext Legal Solutions
                                      800-336-4000
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20      Page 310 of 330 PageID 1899

 1        which is the email between the public adjusting
 2        firm and Sharon Gross-Bryant, suggesting that an
 3        inspection was sent by Trigg --
 4                                MR. LYSTER:           Estimate, I'm
 5                sorry.
 6                                MR. MILLER:           I'm sorry?
 7                                MR. LYSTER:           You said
 8                "inspection was sent" --
 9                                MR. MILLER:           An estimate.
10                                MR. LYSTER:           -- "by
11                Trigg."
12                                MR. MILLER:           Yeah, I
13                apologize.       Let me start over.
14                Q      (BY MR. MILLER)             Exhibit No. 28, do
15        you have that in front of you, Mr. Sorenson?
16                A.     Yes.
17                Q.     That's the email from the public
18        adjusting firm to Sharon Gross-Bryant at
19        Guideone, saying that an estimate had been sent
20        back in 2017 September.               You see that?
21                A.     Yes.
22                Q.     Would you also pull up Exhibit
23        No. 22?
24                A.     Okay.
25                Q.     Exhibit No. 22 is an email from Dan

                                                                     Page 86

                                 Veritext Legal Solutions
                                      800-336-4000
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20      Page 311 of 330 PageID 1900

 1        Miller to you in November of 2017, is it not?
 2                 A.    Yes, it is.
 3                 Q.    And in this email Dan Miller of Trigg
 4        Construction tells you that they have been a
 5        little overwhelmed with the workload in the past
 6        few months, and they had not had a chance to
 7        finalize their review of your estimate.                      Do
 8        you --
 9                 A.    Correct.
10                 Q.    -- see that?
11                       And at no point in time did Mr. Dan
12        Miller, or anybody at Trigg Construction, ever
13        tell you that they had ever completed their own
14        estimate?
15                 A.    That is correct.
16                 Q.    With respect to the Trigg estimate
17        that you reviewed, you mentioned that it had two
18        metal roof sections that were of the exact same
19        size.     Do you recall that?
20                 A.    Yes.
21                 Q.    Which building out there at the
22        property had the metal roof?
23                 A.    The fellowship hall.
24                 Q.    Okay.     And my understanding is the
25        fellowship hall is kind in the shape of an L?

                                                                     Page 87

                                 Veritext Legal Solutions
                                      800-336-4000
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20      Page 312 of 330 PageID 1901

 1                A.     Correct.
 2                Q.     And so there's two sections of the
 3        fellowship hall, and each have a metal roof?
 4                A.     Correct.
 5                Q.     However, those metal roofs are not
 6        the same size?
 7                A.     Correct.
 8                Q.     And so if you saw an estimate from
 9        Trigg that had two metal roofs of the same size,
10        it couldn't be related to the fellowship hall?
11                A.     Correct.
12                Q.     Additionally, the estimate that you
13        saw from Trigg, it referenced a gravel ballast
14        roof?
15                A.     Correct.
16                Q.     Is there a gravel ballast roof out
17        there at the Hereford project?
18                A.     Not to my knowledge.
19                                MR. MILLER:           Pass the
20                witness.
21                                MR. LYSTER:           Nothing.
22                       Mr. Sorenson, thank you very
23                much for your time.
24                                MR. MILLER:           You're done,
25                sir.

                                                                     Page 88

                                 Veritext Legal Solutions
                                      800-336-4000
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20      Page 313 of 330 PageID 1902

 1                                   THE VIDEOGRAPHER:                Off the
 2                 record at 12:46 p.m.
 3                 (Proceedings concluded at 12:46 p.m.)
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

                                                                     Page 89

                                 Veritext Legal Solutions
                                      800-336-4000
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20      Page 314 of 330 PageID 1903

 1                            CHANGES AND SIGNATURE
 2        RONALD V. SORENSON                                  11/08/2019
 3        PAGE    LINE                       CHANGE                  REASON
 4        _______________________________________________
 5        _______________________________________________
 6        _______________________________________________
 7        _______________________________________________
 8        _______________________________________________
 9        _______________________________________________
10        _______________________________________________
11        _______________________________________________
12        _______________________________________________
13        _______________________________________________
14        _______________________________________________
15        _______________________________________________
16        _______________________________________________
17        _______________________________________________
18        _______________________________________________
19        _______________________________________________
20        _______________________________________________
21        _______________________________________________
22        _______________________________________________
23        _______________________________________________
24        _______________________________________________
25        Job No. TX3662088

                                                                     Page 90

                                 Veritext Legal Solutions
                                      800-336-4000
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20      Page 315 of 330 PageID 1904

 1                           SIGNATURE BY WITNESS
 2                         I, RONALD V. SORENSON, have read the
 3        foregoing deposition and hereby affix my
 4        signature that same is true and correct, except
 5        as noted above.
 6                                          ____________________
 7                                          RONALD V. SORENSON
 8
 9        THE STATE OF _________ )
10        COUNTY OF         _________ )
11                         Before me, ____________________, on
12        this day personally appeared RONALD V. SORENSON,
13        known to me (or proved to me under oath or
14        through ______________ (description of identity
15        card or other document) to be the person whose
16        name is subscribed to the foregoing instrument
17        and acknowledged to me that they executed the
18        same for the purposes and consideration therein
19        expressed.
20                         Given under my hand and seal of
21        office this       _____ day of _____________, 2019.
22
23                                          ___________________
24                                          NOTARY PUBLIC IN AND FOR
25                                          THE STATE OF TEXAS

                                                                     Page 91

                                 Veritext Legal Solutions
                                      800-336-4000
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20      Page 316 of 330 PageID 1905

 1                     UNITED STATES DISTRICT COURT
 2                      NORTHERN DISTRICT OF TEXAS
 3                           AMARILLO DIVISION
 4
 5        GUIDEONE MUTUAL INSURANCE  *
          COMPANY                    *
 6         PLAINTIFF/                *
           COUNTER-DEFENDANT         *
 7                                   *
          VS.                        * NO. 2:18-CV-00140-D
 8                                   *
          FIRST UNITED METHODIST     *
 9        CHURCH OF HEREFORD         *
           DEFENDANT/                *
10         COUNTER-PLAINTIFF         *
                                     *
11        VS.                        *
                                     *
12        SUNNI DENISE BOENKER,      *
          INDIVIDUALLY, AND AS D/B/A *
13        BOENKER & WHEELWRIGHT      *
          INSURANCE; AND GUIDEONE    *
14        MUTUAL INSURANCE COMPANY   *
           DEFENDANTS.               *
15
16                      REPORTER'S CERTIFICATION
                    DEPOSITION OF RONALD V. SORENSON
17                          NOVEMBER 8, 2019
18
19                    I, GAIL SPURGEON, Certified
          Shorthand Reporter in and for the State of
20        Texas, hereby certify to the following:
21                    That the foregoing deposition of
          RONALD V. SORENSON was reported by me
22        stenographically at the time and place
          indicated, said witness having been placed under
23        oath by me, and that the transcript is a true
          record of the testimony given by the witness;
24
                      I further certify that pursuant to
25        FRCP Rule 30(f)(1) that the signature of the
          deponent:

                                                                      Page 92

                                 Veritext Legal Solutions
                                      800-336-4000
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20      Page 317 of 330 PageID 1906

 1                   X was requested by the deponent or
         a party before the completion of the deposition
 2       and is to be returned within 30 days from date
         of receipt of the transcript. If returned, the
 3       attached Changes and Signature Page contains any
         changes and the reasons therefor;
 4                   _____ was not requested by the
         deponent or a party before the completion of the
 5       deposition;
 6                   I further certify that I am neither
         counsel for, related to, nor employed by any of
 7       the parties or attorneys in the action in which
         this proceeding was taken, and further that I am
 8       not financially or otherwise interested in the
         outcome of the action.
 9
                     Given under my hand this the
10       19th day of November, 2019.
11
12
                                      <%12562,Signature%>
13                                    GAIL SPURGEON
                                      Texas CSR 1718
14                                    Expiration Date: 12/31/19
                                      Firm No. 571
15                                    Veritext Legal Solutions
                                      300 Throckmorton Street, Suite 1600
16                                    Fort Worth, Texas 76102
                                      817.336.3042
17
18
19
20
21
22
23
24
25

                                                                      Page 93

                                 Veritext Legal Solutions
                                      800-336-4000
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20       Page 318 of 330 PageID 1907

  1    Ronald V. Sorenson

  2                         November 19, 2019

  3    RE: Guideone Mutual Insurance Company v. First United Methodist

             Church Of Hereford

  4    DEPOSITION OF: Ronald V. Sorenson (# 3662088)

  5           The above-referenced witness transcript is

  6    available for read and sign.

  7           Within the applicable timeframe, the witness

  8    should read the testimony to verify its accuracy. If

  9    there are any changes, the witness should note those

10     on the attached Errata Sheet.

11            The witness should sign and notarize the

12     attached Errata pages and return to Veritext at

13     errata-tx@veritext.com by December 23, 2019.

14            According to applicable rules or agreements, if

15     the witness fails to do so within the time allotted,

16     a certified copy of the transcript may be used as if

17     signed.

18                                  Yours,

19                                  Veritext Legal Solutions

20     cc:    All counsel

21

22

23

24

25

                                                                        Page 94

                                  Veritext Legal Solutions
                                       800-336-4000
Case 2:18-cv-00140-Z-BR Document 54 EXHIBIT
                                     Filed 01/02/20   Page 319 of 330 PageID 1908

                                        12
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20   Page 320 of 330 PageID 1909
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20   Page 321 of 330 PageID 1910
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20   Page 322 of 330 PageID 1911
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20   Page 323 of 330 PageID 1912
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20   Page 324 of 330 PageID 1913
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20   Page 325 of 330 PageID 1914
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20   Page 326 of 330 PageID 1915
                                  EXHIBIT
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                            Page 327 of 330 PageID 1916

  From:             Reporting
                                                           13
  To:               Gross-Bryant, Sharon
  Subject:          P22474TX Claim # AA090974 First United Methodist Church
  Date:             Tuesday, December 12, 2017 7:45:29 PM




  Good Evening Sharon,

  I just spoke with Dan Miller 806-553-0120 over at Trigg General Construction, Inc. He said he wasn't
  really sure what was going on. He said that that job had been passed on to someone else in his
  office. He said he thought it would be Tyler Miller 817-403-0719, but wasn't sure. I asked him
  what was the reason for that and he said he wasn't sure. He thought his production / estimate was
  slow.

  He also stated that he thought there was going to be a PA involved now and they still hadn't started
  work yet.

  He's supposed to get back to me with the correct contact person at his office.

  Happy holidays and have a great day,

  Ron Sorenson

  Professional Adjusting Services Inc. a/k/a PASI
  Our Address; 7500 Ladson Terrace * Lake Worth, FL 33467
  Ph: (561) 674-0071 * Toll Free: (800) 672-1720 * Fax: (561) 994-6222
  Centralized Email: Adjusting@pasi.biz * Website: www.pasi.biz




  On Tue, Dec 12, 2017 at 12:02 PM, PASI Adjusting <adjusting@pasi.biz> wrote:



    Respectfully,

    Jessica Lopez
    Office Manager
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                     Page 328 of 330 PageID 1917

    Professional Adjusting Services Inc., aka PASI
    P.O.Box 541301, Greenacres FL 33454
    Ph: (561) 674-0071 * Fax: (561) 994-6222 * (800) 672-1720
    Centralized Email: Adjusting@pasi.biz



    CONFIDENTIALITY: This communication, including attachments, is for exclusive use of the
    addressee(s) and may contain proprietary, confidential or privileged information. If you are not
    the intended recipient, any use, copying, disclosure, or distribution or the taking of any action in
    reliance upon this information is strictly prohibited. If you are not the intended recipient, please
    notify the sender immediately and delete this communication and destroy all copies.



    -----Original Message-----
    From: Gross-Bryant, Sharon [mailto:SGross-Bryant@guideone.com]
    Sent: Monday, December 11, 2017 5:09 PM
    To: PASI Adjusting <adjusting@pasi.biz>
    Subject: FW: Claim # AA090974 First United Methodist Church
    Importance: High

    Hi Ron,
     Please see attachment and give me a call to discuss. I responded back and advised there was no
    letter of Rep. attached.




    SHARON GROSS-BRYANT | GUIDEONE INSURANCE PROPERTY ADJUSTER P.O. Box 14543 l West
    Des Moines, IA 50306
    P: 888-748-4326, ext. 6309 |E: SGross-Bryant@guideone.com l F: 800-676-4457 GUIDEONE.COMl
    FACEBOOKl TWITTERl SAFECHURCH

    -----Original Message-----
    From: admin@claims-usa.com [mailto:admin@claims-usa.com]
    Sent: Friday, December 08, 2017 12:46 PM
    To: Gross-Bryant, Sharon
    Cc: admin@claims-usa.com
    Subject: Claim # AA090974 First United Methodist Church

    Sharon,

    Good morning, we are the public adjusting firm representing our mutual insured First United
    Methodist Church related the wind/hail damages only to the property located at 511 Main St,
    Hereford, TX 79045

    Please REOPEN and REASSIGN claim to a new adjuster for field inspection
Case 2:18-cv-00140-Z-BR Document 54 Filed 01/02/20                   Page 329 of 330 PageID 1918


    Note of representation agreement attached along with payee instructions for insurance benefit

    Note our representation agreement is also an assignment of insurance benefits, and any and all
    checks or drafts in connection with the payment of this loss should include the interest of Public
    Claims Adjusters Inc & Thomas Title and Escrow

    Furthermore, we ask that all communications, correspondence, and payments issued be
    forwarded to our Texas office at 1717 McKinney Ave, Suite 700 Dallas, TX 75202

    Please contact me at 800.624.1678 admin@claims-usa.com for arrangements to schedule a
    reinspection

    As a reminder, for their convenience, your insured has requested that payments on this claim are
    paid a specific way.

    Enclosed you’ll find a representation agreement, joint payee request. We respectfully request
    that all funds associated with the claim are paid and directed to the documents signed by your
    insured.

    90% to Named Policyholder, Public Claims Adjusters Inc, Thomas Title & Escrow, and mortgage
    holder(s) if any and 10% Named Policyholder and Public Claims Adjusters, Inc.

    Also, I request a copy of the insured's declaration page, estimate, photos of the damage if you
    have it prepared yet and full insurance policy for the listed property address.

    Thank you for your time and consideration and I look forward to working with you
Case 2:18-cv-00140-Z-BR Document 54EXHIBIT
                                    Filed 01/02/20                                Page 330 of 330 PageID 1919

  From:               fumcbus@wtrt.net
                                                              14
  To:                 Gross-Bryant, Sharon
  Subject:            RE: AA090974 First United Methodist Church
  Date:               Wednesday, November 29, 2017 11:43:01 AM




  Thank you for remaining in touch Sharon. Hope your holiday was good as well. I just spoke to our construction
  company and they haven't finalized the claim with your adjuster. There are still pending items they haven't come to
  a mutual agreement on. I'm sure I'll hear from them when the process is completed. Please feel free to check with
  me at any time. Thanks!
  Michelle Brisendine
  First United Methodist Church
  501 N Main
  Hereford, TX 79045
  806-364-0770

  -----Original Message-----
  From: Sharon Gross-Bryant [mailto:sgross-bryant@guideone.com]
  Sent: Monday, November 27, 2017 4:31 PM
  To: Michelle Brisendine <fumcbus@wtrt.net>
  Subject: AA090974 First United Methodist Church

  Hello Michelle,
   Hope all is well and you had a nice holiday. I'm following up with you regarding the repairs status for this loss,
  please advise. Should there be any questions, please feel free to call or email me.
  Thanks,

  SHARON GROSS-BRYANT | GUIDEONE INSURANCE PROPERTY ADJUSTER P.O. Box 14543 l West Des
  Moines, IA 50306
  P: 888-748-4326, ext. 6309 |E: SGross-Bryant@guideone.com l F: 800-676-4457 GUIDEONE.COMl FACEBOOKl
  TWITTERl SAFECHURCH
